Name: Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of highly pathogenic avian influenza in certain Member States (notified under document C(2017) 1044) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: economic geography;  agricultural policy;  agricultural activity;  international trade
 Date Published: 2017-02-11

 11.2.2017 EN Official Journal of the European Union L 36/62 COMMISSION IMPLEMENTING DECISION (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of highly pathogenic avian influenza in certain Member States (notified under document C(2017) 1044) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Avian influenza is an infectious viral disease in birds. Infections with avian influenza viruses in domestic poultry and other captive birds cause two main forms of that disease that are distinguished by their virulence. The low pathogenic form generally only causes mild symptoms, while the highly pathogenic form results in very high mortality rates in most species of birds. That disease may have a severe impact on the profitability of poultry farming. (2) In the event of an outbreak of avian influenza in a Member State, there is a risk that the disease agent may spread to other holdings where poultry or other captive birds are kept. As a result, it may spread from one Member State to other Member States or to third countries through trade in live poultry or other captive birds or their products. (3) Council Directive 2005/94/EC (3) sets out certain preventive measures relating to the surveillance and the early detection of avian influenza and the minimum control measures to be applied in the event of an outbreak of that disease in poultry or other captive birds. That Directive provides for the establishment of protection and surveillance zones in the event of an outbreak of highly pathogenic avian influenza. This regionalisation is applied in particular to preserve the health status of birds in the remainder of the territory of the Member State by preventing the introduction of the pathogenic agent and ensuring the early detection of the disease. (4) Since early November 2016, 16 Member States (the concerned Member States), namely Bulgaria, the Czech Republic, Denmark, Germany, Greece, France, Croatia, Italy, Hungary, the Netherlands, Austria, Poland, Romania, Slovakia, Sweden and the United Kingdom, have notified the Commission of outbreaks of highly pathogenic avian influenza of subtype H5N8 in holdings on their territory where poultry or other captive birds are kept. (5) The highly pathogenic avian influenza virus of subtype H5N8 has since the end of October 2016 been detected in large numbers of wild birds, mainly of migratory bird species in the Member States listed above and in addition in Ireland, Spain, Portugal and Slovenia. (6) In most Member States, the causative virus was first found in wild birds, before it was detected in holdings that keep poultry or other captive birds. (7) Also neighbouring third countries such as the former Yugoslav Republic of Macedonia, Serbia, Switzerland, the Russian Federation and Ukraine have identified the highly pathogenic avian influenza virus of subtype H5N8 on their territories in wild birds or in holdings where poultry or other captive birds are kept. (8) In response to the outbreaks of highly pathogenic avian influenza of subtype H5N8 in Denmark, Germany, France, Hungary, the Netherlands, Austria and Sweden the Commission adopted several Commission Implementing Decisions on protection measures addressed to these Member States. (9) For reasons of clarity and in order to keep the Member States, third countries and stakeholders up-to-date on the evolution of the epidemiological situation, Commission Implementing Decision (EU) 2016/2122 (4) was adopted to list in one Union act the protection and surveillance zones established by the competent authority of the concerned Member States following outbreaks of highly pathogenic avian influenza of subtype H5N8 in holdings on their territory in accordance with Directive 2005/94/EC. The concerned Member States are listed in the Annex to that Implementing Decision. (10) Since the adoption of Implementing Decision (EU) 2016/2122 the epidemic has further evolved and extended its geographical range in particular due to the ongoing seasonal movements of wild migratory birds and the occasional spillover to holdings where poultry and other captive birds are kept. Subsequent virus spread between holdings has also occurred in certain areas with a high density of holdings where poultry cannot be sufficiently protected against contacts with wild birds. (11) Implementing Decision (EU) 2016/2122 was subsequently amended by Commission Implementing Decisions (EU) 2016/2219 (5), (EU) 2016/2279 (6), (EU) 2016/2367 (7), (EU) 2017/14 (8), (EU) 2017/116 (9) and (EU) 2017/155 (10) following further outbreaks of highly pathogenic avian influenza of subtype H5N8 in Bulgaria, the Czech Republic, Germany, Greece, France, Croatia, Italy, Hungary, the Netherlands, Austria, Poland, Romania, Slovakia, Sweden and the United Kingdom. (12) Since the adoption of Implementing Decision (EU) 2017/155, Bulgaria, the Czech Republic, Germany, Greece, France, Italy, Hungary, Poland, Romania, Slovakia, Sweden and the United Kingdom have reported further outbreaks of highly pathogenic avian influenza of subtype H5N8 in poultry and have taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around outbreaks. In all cases, the Commission examined the measures taken by the concerned Member States in accordance with Directive 2005/94/EC and satisfied itself that the boundaries of the protection and surveillance zones, established by the competent authorities of the concerned Member States, were at a sufficient distance to any holding where an outbreak had been confirmed. (13) In addition, surveillance zones are still in place in Croatia and Austria due to previous outbreaks in these Member States. Implementing Decision (EU) 2016/2122 was adopted, and subsequently duly amended, in order to rapidly describe at Union level the protection and surveillance zones established in the concerned Member States in accordance with Directive 2005/94/EC, so as to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries. (14) The current epidemiological situation is still evolving. Highly pathogenic avian influenza virus of subtype H5N8 virus continues to be identified in wild birds and in poultry or other captive birds in many Member States. In addition, a highly pathogenic avian influenza virus of subtype H5N5 has recently been detected in a number of wild birds of different species, mainly found dead, in Germany, Italy, Croatia, Greece, Poland, the Netherlands and Slovenia. Germany has also notified the Commission of outbreaks of highly pathogenic avian influenza of subtype H5N5 in holdings on its territory where poultry are kept. (15) Wild birds, in particular wild migratory water birds, are known to be the natural host for avian influenza viruses. The presence of different subtypes of highly pathogenic avian influenza viruses in wild birds is not unusual, but poses a continuing threat for the direct and indirect introduction of those viruses into holdings where poultry or other captive birds are kept with the risk of the possible subsequent virus spread from an infected holding to other holdings. In addition, the risk for re-assortment and the emergence of new virus subtypes increases. (16) On 20 December 2016, EFSA published the statement: Urgent request on avian influenza (11) recommending that preventive and control measures should be addressed to highly pathogenic avian influenza subtypes of both H5 and H7 subtypes, as there is no scientific justification to have a differentiated approach. (17) Likewise, the Terrestrial Code of the World Organisation for Animal Health (OIE) recommends for highly pathogenic avian influenza subtypes of both H5 and H7 subtypes, the application of the same standards for international trade in live poultry and poultry products. (18) Given the evolving epidemiological situation in the Union, and taking into account the seasonality of virus circulation in wild birds, there is a risk that further outbreaks of different subtypes of highly pathogenic avian influenza will occur in the Union in the coming months. (19) The Commission is therefore together with Member States continuously assessing the epidemiological situation and keeping the measures under review. (20) For reasons of clarity and taking into account the current co-circulation of two and possibly more different highly pathogenic avian influenza viruses during the current epidemic, it is appropriate to extend the scope of the current protection measures in Implementing Decision (EU) 2016/2122 in order to cover all highly pathogenic avian influenza viruses as defined in Annex I to Directive 2005/94/EC, as well as to keep the Member States, third countries and stakeholders up-to-date on the current epidemiological situation. The protection and surveillance zones that have been established by the competent authorities of the Member States in accordance with Directive 2005/94/EC, should be listed again in a single act and the duration of the regionalisation should be fixed taking into account the epidemiology of highly pathogenic avian influenza. (21) Implementing Decision (EU) 2016/2122 should therefore be repealed and replaced by this act. (22) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 This Decision establishes at Union level the protection and surveillance zones to be established by the Member States listed in the Annex to this Decision, following an outbreak or outbreaks of highly pathogenic avian influenza in poultry or captive birds in accordance with Article 16(1) of Directive 2005/94/EC and the duration of the measures to be applied in accordance with Article 29(1) and Article 31 of Directive 2005/94/EC (the concerned Member States). Article 2 The concerned Member States shall ensure that: (a) the protection zones established by their competent authorities, in accordance with Article 16(1)(a) of Directive 2005/94/EC, comprise at least the areas listed as protection zones in Part A of the Annex to this Decision; (b) the measures to be applied in the protection zones, as provided for in Article 29(1) of Directive 2005/94/EC, are maintained until at least the dates for the protection zones set out in Part A of the Annex to this Decision. Article 3 The concerned Member States shall ensure that: (a) the surveillance zones established by their competent authorities in accordance with Article 16(1)(b) of Directive 2005/94/EC, comprise at least the areas listed as surveillance zones in Part B of the Annex to this Decision; (b) the measures to be applied in the surveillance zones, as provided for in Article 31 of Directive 2005/94/EC, are maintained until at least the dates for the surveillance zones set out in Part B of the Annex to this Decision. Article 4 Implementing Decision (EU) 2016/2122 is repealed. Article 5 This Decision shall apply until 30 June 2017. Article 6 This Decision is addressed to the Member States. Done at Brussels, 9 February 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (4) Commission Implementing Decision (EU) 2016/2122 of 2 December 2016 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (OJ L 329, 3.12.2016, p. 75). (5) Commission Implementing Decision (EU) 2016/2219 of 8 December 2016 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (OJ L 334, 9.12.2016, p. 52). (6) Commission Implementing Decision (EU) 2016/2279 of 15 December 2016 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (OJ L 342, 16.12.2016, p. 71). (7) Commission Implementing Decision (EU) 2016/2367 of 21 December 2016 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (OJ L 350, 22.12.2016, p. 42). (8) Commission Implementing Decision (EU) 2017/14 of 5 January 2017 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (OJ L 4, 7.1.2017, p. 10). (9) Commission Implementing Decision (EU) 2017/116 of 20 January 2017 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (OJ L 18, 24.1.2017, p. 53). (10) Commission Implementing Decision (EU) 2017/155 of 26 January 2017 amending the Annex to Implementing Decision (EU) 2016/2122 on protective measures in relation to outbreaks of the highly pathogenic avian influenza of subtype H5N8 in certain Member States (OJ L 23, 28.1.2017, p. 25). (11) EFSA Journal 2017;15(1):4687, 32 pp. doi:10.2903/j.efsa.2016.4687. ANNEX PART A Protection zones in the concerned Member States as referred to in Articles 1 and 2: Member State: Bulgaria Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC PLOVDIV Municipality of Rakovski:  Momino selo 10.2.2017 Municipality of Brezovo:  Choba  Brezovo 10.2.2017 Municipality of Kaloyanovo:  Glavatar 10.2.2017 STARA ZAGORA Municipality of Bratya Daskalovi:  Veren  Malak dol  Markovo  Medovo  Golyam dol 28.2.2017 HASKOVO Municipality of Dimitrovgrad:  Gorski izvor 28.2.2017 PAZARDZHIK Municipality of Septemvri:  Lozen  Kovachevo 15.2.2017 YAMBOL Municipality of Elhovo:  Trankovo 20.2.2017 Member State: the Czech Republic Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC NÃ mÃ ice u IvanÃ ic (655813), Alexovice (655821), Budkovice (615595), IvanÃ ice (655724), KounickÃ © PÃ edmÃ stÃ ­ (655741), Letkovice (655830), MoravskÃ ½ Krumlov (699128), NovÃ ¡ Ves u Oslovan (705659), RokytnÃ ¡ (699225), Oslavany (713180), Ã eznovice (745421) 22.2.2017 Brod nad DyjÃ ­ (612642), DolnÃ ­ Dunajovice (628964), Drnholec (632520), Ã Ã ¡sti katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ MuÃ ¡ov (700401) a PasohlÃ ¡vky (718220), pÃ iÃ emÃ ¾ vÃ ½chodnÃ ­ hranice Ã ºzemÃ ­ tvoÃ Ã ­ silnice E461 22.2.2017 Ã elÃ ¡kovice (619159), KÃ ¡ranÃ ½ (708020), LÃ ¡znÃ  TouÃ ¡eÃ  (767859), MstÃ tice (792764), NovÃ ½ Vestec (708038), Otradovice (748366), StrÃ ¡nka u BrandÃ ½sa nad Labem (609269), ZÃ ¡luÃ ¾Ã ­ u Ã elÃ ¡kovic (619230), ZÃ ¡py (609226) 22.2.2017 BlaniÃ ka (724718), Dobronice u ChÃ ½nova (627399), DolnÃ ­ HoÃ ice (629103), DomamyÃ ¡l (630560), Dub u RatiboÃ skÃ ½ch Hor (633259), HartvÃ ­kov (708585), ChotÃ iny (652814), ChÃ ½nov u TÃ ¡bora (655473), Kladruby (629120), KlouÃ ¾ovice (666572), MaÃ ¡ovice (652822), PohnÃ ¡nec (724700), PohnÃ ¡nÃ ­ (724734), Velmovice (666581) 22.2.2017 681946 Ã ernÃ ves u LibÃ jovic, 773603 HvoÃ ¾Ã any u VodÃ an, 651117 ChelÃ ice, 681954 LibÃ jovice, 681962 Nestanice, 755745 StoÃ ¾ice, 651125 Truskovice, 773611 Ã jezd u VodÃ an, 784281 VodÃ any 22.2.2017 771198 Dvorce u TuÃ ap, 751804 Chlebov, 666106 Klenovice u SobÃ slavi, 734501 Kvasejovice u SobÃ slavi, 700690 Myslkovice, 741591 RoudnÃ ¡ nad LuÃ ¾nicÃ ­, 793817 SedleÃ ko u SobÃ slavÃ , 751707 SobÃ slav, 793825 ZvÃ rotice 22.2.2017 BochoÃ (606723), HornÃ ­ MoÃ ¡tÃ nice (643572), LovÃ Ã ¡ice u PÃ erova (735001), PÃ erov (734713), Ã jezdec u PÃ erova (774073), VÃ Ã ¾ky u PÃ erova (606740) 22.2.2017 661571 Kacanovy, 771686 MaÃ ¡ov u Turnova, 697940 ModÃ iÃ ¡ice, 710393 OleÃ ¡nice u Turnova, 734683 PÃ epeÃ e u Turnova, 736309 PÃ Ã ­Ã ¡ovice, 771601 Turnov, 787256 VÃ ¡eÃ  22.2.2017 NovÃ ¡ Ves u Ostravy  severovÃ ½chodnÃ ­ hranici tvoÃ Ã ­ silnice Ã . 647 PlzeÃ skÃ ¡ a silnice Ã . 470 (713937), Polanka nad Odrou  jiÃ ¾nÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 478 (725081), Poruba  zÃ ¡padnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 11 a silnice Ã . 647 (715174), Svinov (715506), TÃ ebovice ve Slezsku (715433), VÃ ½Ã ¡kovice u Ostravy  jiÃ ¾nÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 4787 ulice ProskovickÃ ¡ (715620), ZÃ ¡bÃ eh nad Odrou (714305), ZÃ ¡bÃ eh-HulvÃ ¡ky  vÃ ½chodnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 647 ulice PlzeÃ skÃ ¡ (713970) 22.2.2017 604151 BÃ ­lence, 648787 LaÃ ¾any u Chomutova, 772593 Nezabylice, 772607 PÃ eÃ aply, 604160 Ã krle, 787035 VÃ ¡ehrdy 22.2.2017 679798 Ledenice, 791628 OhrazenÃ ­, 750441 SlavoÃ ¡ovice u LiÃ ¡ova, 662224 Zaliny, 791644 Zborov 24.2.2017 651702 Chlumany, 652326 ChocholatÃ ¡ Lhota, 633241 Lipovice, 772071 Ã jezdec u Tvrzic, 783293 Vlachovo BÃ ezÃ ­ 24.2.2017 Member State: Germany Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC SACHSEN-ANHALT Landkreis Anhalt-Bitterfeld In der Gemeinde KÃ ¶then (Anhalt) der Ortsteil  KÃ ¶then 22.2.2017 Landkreis Anhalt-Bitterfeld In der Gemeinde Osternienburger Land der Ortsteil  GroÃ paschleben 22.2.2017 Landkreis Salzlandkreis In der Einheitsgemeinde StaÃ furt der Ortsteil  Brumby 11.2.2017 Landkreis Salzlandkreis In der Einheitsgemeinde Calbe der Ortsteil  Wartenberg 11.2.2017 SCHLESWIG-HOLSTEIN Kreis Steinburg Gebiet der Gemeinde SÃ ¼derau sowie auf Teile der Gebiete der Gemeinden Grevenkop, Hohenfelde, Horst, Neuenbrook, Rethwisch, Sommerland, Steinburg und der Stadt Krempe 16.2.2017 NIEDERSACHSEN Landkreis Cloppenburg In Altenoythe von Kreuzung Altenoyther StraÃ e / VitusstraÃ e nach Osten entlang der StraÃ e Hoher Esch und Cavens bis KÃ ¼ndelweg, entlang diesem in nÃ ¶rdlicher Richtung bis StraÃ e Am KÃ ¼ndelsberg, entlang dieser und dem KÃ ¼ndelsberger Graben weiter nach SÃ ¼den und Osten und entlang KÃ ¼ndelstraÃ e, Koppelweg und FeldstraÃ e bis zur Fladderburger StraÃ e in BÃ ¶sel. Dieser in sÃ ¼dwestlicher Richtung folgend bis StraÃ e Neuland, entlang dieser und entlang SchÃ ¤ferstraÃ e, Sandwitten, KorsorsstraÃ e, Am Steinkamp, Am Tempelkamp, Im Richtemoor, Richtweg und GlaÃ dorfer StraÃ e. Entlang dieser nach SÃ ¼den bis zur Robert-GlaÃ -StraÃ e, entlang dieser und Georg-Hoes-StraÃ e bis zur GlaÃ dorfer StraÃ e. Entlang dieser bis Mittelsten-ThÃ ¼le, weiter entlang KurfÃ ¼rstendamm bis zur Soeste, dieser nach Norden folgend bis zum Wald Duvensand, entlang des Ã ¶stlichen Waldrandes bis zur StraÃ e Am Horstberg, weiter entlang Wittenmoorsdamm und Pehmertanger StraÃ e bis zur ThÃ ¼ler StraÃ e. Entlang dieser in nordwestlicher Richtung bis zum Oldenburger Ring, entlang diesem in Ã ¶stlicher Richtung bis BÃ ¶seler StraÃ e, von dort in nordwestlicher Richtung bis Altenoyther StraÃ e und von dort in nordÃ ¶stlicher Richtung bis zum Ausgangspunkt in Altenoythe, HÃ ¶he VitusstraÃ e 10.2.2017 Landkreis Cloppenburg Im Norden in Vehnemoor von der Overlaher StraÃ e entlang der Kreisgrenze in Ã ¶stlicher und sÃ ¼dlicher Richtung bis HÃ ¶he Restmoor Dreesberg, von dort in westlicher Richtung bis zur StraÃ e An der Vehne und entlang dieser in sÃ ¼dlicher Richtung bis zum Lutzweg. Entlang diesem bis HÃ ¶he Lutzweg 16, von dort in sÃ ¼dwestlicher Richtung in gerader Linie entlang des nÃ ¶rdlichen Randes der beiden WaldstÃ ¼cke und weiter entlang der Baumreihen bis zur HÃ ¼lsberger StraÃ e. Entlang dieser und weiter entlang KorsorsstraÃ e und StraÃ e Am Vehnemoor bis zur Overlaher StraÃ e und entlang dieser in nÃ ¶rdlicher Richtung bis zum Ausgangspunkt in Vehnemoor 18.2.2017 Landkreis Emsland Beginnend nÃ ¶rdlich von HaselÃ ¼nne Kreuzung Droper StraÃ e / B 402 im Uhrzeiger. (HaselÃ ¼nne) B 402 bis Zum Feld, Zum Feld bis Dohrener StraÃ e, (Dohren) Dohrener StraÃ e bis Hochwasser-entlastungsgraben, entlang Hochwasserentlastungsgraben und Lager Bach bis Schulbach, (Wettrup) Schulbach bis KirchstraÃ e in Wettrup, KirchstraÃ e bis WiensÃ ¼ke, WiensÃ ¼ke bis EikhofstraÃ e, EikhofstraÃ e bis Pennighusener StraÃ e, (Handrup) Pennighusener StraÃ e bis Am HundehÃ ¶vel, Am HundehÃ ¶vel bis Steppenberger StraÃ e, Steppenberger StraÃ e bis Lengericher StraÃ e, Lengericher StraÃ e bis Handruper StraÃ e, (Lengerich) Handruper StraÃ e bis Dickbruch, Dickbruch bis Mariannenweg, Mariannenweg bis Zur Berlage, Zur Berlage bis HorststraÃ e, (Gersten) HorststraÃ e bis Zum Weh, Zum Weh bis Untergerstener StraÃ e, Untergerstener StraÃ e in westlicher Richtung, westliche Untergerstener StraÃ e bis Droper StraÃ e, Droper StraÃ e bis Bawinkeler StraÃ e, Bawinkeler StraÃ e bis Lengericher StraÃ e, (Bawinkel) Lengericher StraÃ e bis FlakstraÃ e, FlakstraÃ e bis Am Langenberger Moor,(HaselÃ ¼nne) Am Langenberger Moor bis Zum MÃ ¼hlenbusch, Zum MÃ ¼hlenbusch bis Droper StraÃ e, Droper StraÃ e bis B 402 17.2.2017 BRANDENBURG Landkreis Dahme-Spreewald Im Westen beginnend LandesstraÃ e L 44 Abzweig Umgehung Ortslage Radensdorf nach Norden bis zur Gemeindegrenze Briesensee am GrÃ ¶ditscher Landgraben weiter der Gemeindegrenze Briesensee in nordÃ ¶stlicher Richtung entlang bis zum SÃ ¼dufer des Barbassees weiter entlang der Gemeindegrenze Briesensee in sÃ ¼dÃ ¶stlicher Richtung bis zur LandesstraÃ e L 44 und dem Klein-Leiner-FlieÃ  in Richtung Caminchen folgend nordÃ ¶stlich an Caminchen vorbei dem Klein-Leiner-FlieÃ  in Richtung Neu Zauche folgend bis das Klein-Leiner-FlieÃ  die LandesstraÃ e L 44 quert weiter dem Klein-Leiner-FlieÃ  in sÃ ¼dlicher Richtung folgend bis zu dessen EinmÃ ¼ndung in den A-Graben-Nord vom A-Graben-Nord in sÃ ¼dlicher Richtung die Neu Zaucher Kahnfahrt bis zur EinmÃ ¼ndung in den Nordumfluter dem Nordumfluter nordwestlich in Richtung LÃ ¼bben folgend bis zur Querung der StraÃ e Bukoitza StraÃ e Bukoitza in nÃ ¶rdlicher Richtung folgend bis zum sÃ ¼dlichen Ortseingang von Radensdorf, von dort in nordwestlicher Richtung bis zur LandesstraÃ e L 44 am Abzweig der UmgehungsstraÃ e 13.2.2017 Landkreis MÃ ¤rkisch-Oderland ab Feldweg Quappendorf entlang des Quappendorfer Kanals bis zum Ã ¶stlichen Ufer des Kietzer See's, diesem bis zur Mitte des Ã ¶stlichen Ufers folgend, den Kietzer Seein sÃ ¼dlicher Richtung durchschneidend bis zur Kreuzung B 167/L34, weiter dem westlichen Ufer der 3 anschlieÃ enden sÃ ¼dlichen Karpfenteiche folgend weiter in Richtung Grenze des Landschaftsschutzgebietes 24.2.2017 BAYERN Landkreis Regensburg Gemeinde Pettendorf, Ortsteile Pettendorf, Adlersberg, Aichahof, Reifenthal, Schwetzendorf, Urtlhof, Haselhof, Neudorf Markt Lappersdorf, Ortsteile Gewald, Hainsacker, Harreshof, Kareth, Landlhof, Lorenzen; Neubaiern, Rehthal, Rodau, Schinderwies, SchwerdnermÃ ¼hle, Steinhof, Stettwies, Tremmelhausen, TremmelhauserhÃ ¶he; ZiegelhÃ ¼tte, Lappersdorf, Altenried, Aschach, Baiern, Einhausen, HÃ ¶nighausen, Oppersdorf, PielmÃ ¼hle, SchwÃ ¤rz, Hohensand 20.2.2017 Stadt Regensburg Anfangspunkt ist die Kreuzung Auf der Winzerer HÃ ¶he- Wehrlochweg. Im Weiteren dem Wehrlochweg-Maximilian-Aschenauer-StraÃ e folgend bis zur B8. Der B8 am nÃ ¶rdlichen Rand in westlicher Richtung bis zur Stadtgrenze folgend. Ab hier der Stadtgrenze in nord-Ã ¶stlicher Richtung folgend, bis Anfangspunkt wieder erreicht 20.2.2017 Landkreis Hof Markt Bad Steben, Gemeindeteile Bad Steben, BobengrÃ ¼n, ChristusgrÃ ¼n, DÃ ¼rrnberg, Erlaburg, Fichten, Gerlas, Herwagen, Lochau, Schafhof, Thierbach,Thierbacherhammer ThierbachermÃ ¼hle und ZiegelhÃ ¼tte Gemeinde GeroldsgrÃ ¼n, Gemeindeteile Frankenhof, Franken-warte, Geroldsreuth und Hirschberglein Stadt Naila, Gemeindeteile DreigrÃ ¼n, ErbsbÃ ¼hl, Finkenflug, Froschbach und Pechreuth 22.2.2017 Landkreis Schwandorf Stadt Teublitz, Stadtteile Teublitz, BÃ ¶mmerlschlag, Forschlacke, Kremplschlag, Kuntsdorf, MÃ ¼nchshofen, Oberhof, Premberg, Stocka, Weiherdorf, Frauenhof, Katzdorf, Saltendorf Stadt MaxhÃ ¼tte-Haidhof, Stadtteil Lehenhaus Stadt Schwandorf, Stadtteil Strengleiten 26.2.2017 MECKLENBURG-VORPOMMERN Landkreis Vorpommern-RÃ ¼gen Gemeinde Deyelsdorf 1.3.2017 Landkreis Ludwigslust-Parchim Gemeinde Schwanheide 24.2.2017 Landkreis Ludwigslust-Parchim In der Gemeinde Nostorf der Ort  Nostorf 24.2.2017 Landkreis Ludwigslust-Parchim In der Stadt Boizenburg/Elbe das Gebiet  Schwanheider Tannen 24.2.2017 THÃ RINGEN Landkreis Greiz  Stadtgebiet Zeulenroda mit Dr. W. KÃ ¼lz-Siedlung, Pfefferleite, Schwarzbach, SeeschlÃ ¶sschen, Alaunwerk, Tiergehege  In der Stadt Zeulenroda die Ortsteile Lichtensteinsiedlung, Karl-Liebknecht-Siedlung, MÃ ¤rien, Untere Haardt, Meinersdorf, Tscherlich, Obere Haardt, GrÃ ¼na, PÃ ¶llwitz mit Bahnhof PÃ ¶llwitz und PÃ ¶llwitzmÃ ¼hle, NiederbÃ ¶hmersdorf  Gemeinde Langenwolschendorf mit SchÃ ¶ner HÃ ¶he 24.2.2017 SACHSEN Landkreis Nordsachsen Gemeinde Rackwitz mit den Ortsteilen Biesen, Kreuma, Lemsel, Podelwitz, Rackwitz sowie Zschortau mit der Ortslage entlang des StraÃ enverlaufs S 7 von B184 ausgehend bis zum Ortseingang Biesen Gemeinde Krostitz mit den Ortsteilen Hohenossig, Kletzen, ZschÃ ¶lkau GroÃ e Kreisstadt Schkeuditz mit dem Ortsteil Wolteritz 23.2.2017 Vogtlandkreis Gemeinde Pausa-MÃ ¼hltroff, Gemarkung Unterreichenau 24.2.2017 Member State: Greece Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC (a) The municipal district of Nestani and the entire wider area of Nestani in the municipality of Tripoli, regional unit of Arkadia, defined as follows: in the north up to the point which lies at a latitude of 37.634891 and a longitude of 22.452786 in the south up to the point which lies at a latitude of 37.582105 and a longitude of 22.451462 in the east up to the point which lies at a latitude of 37.609236 and a longitude of 22.480079 and in the west up to the point which lies at a latitude of 37.57074 and a longitude of 22.3796 (b) The local community of Meleti in the municipality of Komotini, regional unit of Rodopi, and the local communities of Sostis and Linos in the municipality of Iasmos, regional unit of Rodopi 22.2.2017 Member State: France Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Les communes suivantes dans le dÃ ©partement de HAUTE-GARONNE BOULOGNE-SUR-GESSE LUNAX MONDILHAN MONTBERNARD PEGUILHAN 24.2.2017 Les communes suivantes dans le dÃ ©partement des DEUX-SEVRES AUGE LA CHAPELLE-BATON SAINT-CHRISTOPHE-SUR-ROC 24.2.2017 Les communes suivantes dans le dÃ ©partement du GERS AVERON-BERGELLE BARRAN BOURROUILLAN CAMPAGNE-D'ARMAGNAC CASTELNAU-D'ANGLES CASTEX-D'ARMAGNAC CRAVENCERES EAUZE ESPAS ESTANG ESTIPOUY L'ISLE-DE-NOE LANNEMAIGNAN LE BROUILH-MONBERT LOUBEDAT MANCIET MAULEON-D'ARMAGNAC MAUPAS MIRANDE MIRANNES MONCLAR-SUR-LOSSE MONGUILHEM MONLEZUN-D'ARMAGNAC MONTESQUIOU POUYLEBON REANS RIGUEPEU SABAILLAN SAINT-ARAILLES SAINT-MARTIN SAINTE-CHRISTIE-D'ARMAGNAC SALLES-D'ARMAGNAC SEAILLES SIMORRE TOUJOUSE TOURNAN 15.2.2017 ARBLADE-LE-BAS ARBLADE-LE-HAUT ARROUEDE AURENSAN AUSSOS AUX-AUSSAT BARCELONNE-DU-GERS BARCUGNAN BARS BAZUGUES BELLOC-SAINT-CLAMENS BELMONT BERDOUES BERNEDE BEZUES-BAJON BLOUSSON-SERIAN CABAS-LOUMASSES CASTEX CASTILLON-DEBATS CAUMONT CAUPENNE-D'ARMAGNAC CLERMONT-POUYGUILLES CORNEILLAN CUELAS DUFFORT ESCLASSAN-LABASTIDE GEE-RIVIERE IDRAC-RESPAILLES LAAS LABARTHE LABARTHETE LAGARDE-HACHAN LAGUIAN-MAZOUS LALANNE-ARQUE LANNE-SOUBIRAN LANNUX LAUJUZAN LE HOUGA LELIN-LAPUJOLLE LOUBERSAN LOURTIES-MONBRUN LUPPE-VIOLLES MAGNAN MANAS-BASTANOUS MANENT-MONTANE MARSEILLAN MASSEUBE MAULICHERES MAUMUSSON-LAGUIAN MIELAN MONCASSIN MONLEZUN MONPARDIAC MONT-DE-MARRAST MONTAUT MORMES NOGARO PALLANNE PANASSAC PERCHEDE PONSAMPERE PONSAN-SOUBIRAN PRENERON PROJAN RICOURT RISCLE SADEILLAN SAINT-ARROMAN SAINT-BLANCARD SAINT-CHRISTAUD SAINT-ELIX-THEUX SAINT-GERME SAINT-GRIEDE SAINT-JUSTIN SAINT-MARTIN-D'ARMAGNAC SAINT-MAUR SAINT-MEDARD SAINT-MICHEL SAINT-MONT SAINT-OST SAINTE-AURENCE-CAZAUX SAINTE-DODE SARRAGUZAN SAUVIAC SEGOS SION TARSAC TILLAC TRONCENS URGOSSE VERGOIGNAN VERLUS VIELLA VIOZAN 24.2.2017 Les communes suivantes dans le dÃ ©partement des HAUTES-PYRENEES IBOS OROIX SERON 10.2.2017 BORDES CLARAC COUSSAN GONEZ GOUDON HOURC LASLADES LHEZ MARQUERIE MOULEDOUS OLEAC-DESSUS OUEILLOUX OZON PEYRAUBE POUMAROUS POUYASTRUC SINZOS SOUYEAUX TOURNA 24.2.2017 ANTIN BERNADETS-DEBAT BONNEFONT BOUILH-DEVANT CAMPUZAN ESTAMPURES FONTRAILLES FRECHEDE GUIZERIX HAGEDET LALANNE-TRIE LAPEYRE LARROQUE LASCAZERES LIBAROS LUBRET-SAINT-LUC LUBY-BETMONT LUSTAR MADIRAN MAZEROLLES OSMETS PUNTOUS PUYDARRIEUX SADOURNIN SENTOUS SOUBLECAUSE TOURNOUS-DARRE TRIE-SUR-BAISE TROULEY-LABARTHE VIDOU VILLEMBITS Les communes suivantes dans le dÃ ©partement des LANDES BENQUET BOURDALAT BRETAGNE-DE-MARSAN FARGUES GRENADE-SUR-L'ADOUR HONTANX LABASTIDE-D'ARMAGNAC LARRIVIERE-SAINT-SAVIN LE FRECHE MONTEGUT MONTGAILLARD MONTSOUE PERQUIE RENUNG SAINT-MAURICE-SUR-ADOUR SAINT-SEVER 15.2.2017 AIRE-SUR-L'ADOUR ARBOUCAVE ARGELOS AUBAGNAN BAHUS-SOUBIRAN BASSERCLES BATSBEYRIES BUANES CASTELNAU-TURSAN CASTELNER CAZERES-SUR-L'ADOUR CLASSUN CLEDES COUDURES DUHORT-BACHEN EUGENIE-LES-BAINS EYRES-MONCUBE GAMARDE-LES-BAINS GEAUNE GOOS GOUSSE HINX LACAJUNTE LATRILLE LAURET LE VIGNAU LOUER LUSSAGNET MANT MAURIES MIRAMONT-SENSACQ MONGET MONSEGUR PAYROS-CAZAUTETS PECORADE PEYRE PHILONDENX PIMBO POUDENX PRECHACQ_LES_BAINS PUYOL-CAZALET SAINT-AGNET SAINT-LOUBOUER SAMADET SARRAZIET SARRON SERRES-GASTON SORBETS THETIEU URGONS VIELLE-TURSAN 24.2.2017 Les communes suivantes dans le dÃ ©partement des PYRENEES-ATLANTIQUES BARZUN ESPOEY GOMER HOURS LIVRON LUCGARIER 10.2.2017 AAST GER PONSON-DEBAT-POUTS PONSON-DESSUS 10.2.2017 ARGET ARZACQ-ARRAZIGUET AUBOUS AURIAC AYDIE BALIRACQ-MAUMUSSON BETRACQ CARRERE CASTEIDE-CANDAU CASTETPUGON CLARACQ CORBERE-ABERES COSLEDAA-LUBE-BOAST CROUSEILLES DIUSSE GARLIN LABEYRIE LALONQUETTE LASCLAVERIES LASSERRE MALAUSSANNE MASCARAAS-HARON MIOSSENS-LANUSSE MONCAUP MONCLA MONPEZAT MOUHOUS PORTET POURSIUGUES-BOUCOUE SAINT-MEDARD SAULT-DE-NAVAILLES SEMEACQ-BLACHON SEVIGNACQ TADOUSSE-USSAU VIGNES 24.2.2017 Member State: Italy Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC  Comune di Mira: a ovest e a nord della Laguna di Venezia, a sud dell'Idrovia Padova-Venezia  Comune di Campagna Lupia: a nord di via Daniele Manin e dell'Oasi Valle Averto 20.2.2017  Comune di Campagna Lupia:: a sud di via Daniele Manin e dell'Oasi Valle Averto, a est Ferrovia Venezia-Piove di Sacco e a ovest della SS309  Comune di Piove di Sacco: a est Ferrovia Venezia-Piove di Sacco e a nord della SS516  Comune di Codevigo: a nord della SS516 e a ovest della Laguna di Venezia  Comune di Campolongo Maggiore: a est Ferrovia Venezia-Piove di Sacco 23.2.2017  Comune di Porto Viro: a sud di localitÃ Ca' Giustinian  Comune di Taglio di Po: a est di SS309, a nord di via Lombardia e via Trentino Alto Adige  Comune di Ariano nel Polesine: a est di SS309 e a nord-ovest dell'arrivo dell'idrovora Conca  Comune di Porto Tolle: a est di via Aldo Moro e di Via Po di Gnocca-SP83  Comune di Mesola: a nord di via Biverare 26.2.2017  Comune di Sorbolo: a nord Strada Certosino  Stradone Dell'Aia  Via della Mina  Strada del Ferrari  Comune di Brescello: a nord strada Vignoli  Comune di Brescello: a ovest della Strada Provinciale SP62R e Strada della Cisa  Comune di Mezzani: a est Strada provinciale 72 e a sud Fiume Po 3.3.2017 Member State: Hungary Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Az alÃ ¡bbi GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei: N46.46903889 Ã ©s az E19.80109444; Ã ©s az N46.466394 Ã ©s az E19.75648; Ã ©s az N46.46969444 Ã ©s az E19.77105556; Ã ©s az N46.473164 Ã ©s az E19.809081; Ã ©s az N46.465891 Ã ©s az E19.808885; Ã ©s az N46.4657 Ã ©s az E19.813274; Ã ©s az N46.467366 Ã ©s az E19.816608; Ã ©s az N46.584528 Ã ©s az E19.655409; Ã ©s az N46.458679 Ã ©s az E19.873816; Ã ©s az N46.49972 Ã ©s az E19.68773; Ã ©s az N46.497954 Ã ©s az E19.777415; Ã ©s az N46.524146 Ã ©s az E19.719844; Ã ©s az N46.52476 Ã ©s az E19.734967; Ã ©s az N46.4744586 Ã ©s az E19.747893; Ã ©s az N46.466806 Ã ©s az E19.769844; Ã ©s az N46.449783 Ã ©s az E19.780889; Ã ©s az N46.432283 Ã ©s az E19.844409; Ã ©s az N46.436417 Ã ©s az E19.833472; Ã ©s az N46.393889 Ã ©s az E19.879694; Ã ©s az N46.455321 Ã ©s az E19.852898; Ã ©s az N46.402109 Ã ©s az E19.872627; Ã ©s az N46,415988 Ã ©s az E19,868078; Ã ©s az N46.441644 Ã ©s az E19.843129; Ã ©s az N46.444857 Ã ©s az E19.849267; Ã ©s az N46.444332 Ã ©s az E19.849793; Ã ©s az N46.468178 Ã ©s az E19.816503; Ã ©s az N46.597614 Ã ©s az E19.804221; Ã ©s az N46.631183 Ã ©s az E19.668993; Ã ©s az N46.622625 Ã ©s az E19.537204; Ã ©s az N46.553786 Ã ©s az E19.705838; Ã ©s az N46.409335 Ã ©s az E19.851199; Ã ©s az N46.391883 Ã ©s az E19.893881; Ã ©s az N46.402742 Ã ©s az E19.834248; Ã ©s az N46.562771 Ã ©s az E19.69003; Ã ©s az N46.441412 Ã ©s az E19.854305; Ã ©s az N46.386971 Ã ©s az E19.867313; Ã ©s az N46.558562 Ã ©s az E19.713168; Ã ©s az N46.438194 Ã ©s az E19.850944; Ã ©s az N46.445817 Ã ©s az E19.841993; Ã ©s az N46.521953 Ã ©s az E19.722713; Ã ©s az N46.493517 Ã ©s az E19.690093; Ã ©s az N46.438018 Ã ©s az E19.852003; Ã ©s az N46.524235 Ã ©s az E19.743149; Ã ©s az N46.582548 Ã ©s az E19.65551; Ã ©s az N46.569109 Ã ©s az E19.625458; Ã ©s az N46.596087 Ã ©s az E19.644294; Ã ©s az N46.609325 Ã ©s az E19.471926; Ã ©s az N46.603027 Ã ©s az E19.478501; Ã ©s az N46.634476 Ã ©s az E19.527839; Ã ©s az N46.665317 Ã ©s az E19.805388; Ã ©s az N46.468762 Ã ©s az E19.850466; Ã ©s az N46.3632 Ã ©s az E19.8754; Ã ©s az N46.568135 Ã ©s az E19.629595; Ã ©s az N46.593654 Ã ©s az E19.64934; Ã ©s az N46.569787 Ã ©s az E19.692051; Ã ©s az N46.584928 Ã ©s az E19.675551; Ã ©s az N46.567552 Ã ©s az E19.679839; Ã ©s az N46.474649 Ã ©s az E19.866126; Ã ©s az N46.628228 Ã ©s az E19.548682; Ã ©s az N46.469738 Ã ©s az E19.8422; Ã ©s az N46.630573 Ã ©s az E19.536706; Ã ©s az N46.544216 Ã ©s az E19.717363; Ã ©s az N46.63177 Ã ©s az E19.603322; Ã ©s az N46.626579 Ã ©s az E19.65275; Ã ©s az N46.406722 Ã ©s az E19.864139; Ã ©s az N46.555731 Ã ©s az E19.786764; Ã ©s az N46,516493 Ã ©s az E19.760571; Ã ©s az N46.411634 Ã ©s az E19.883893; Ã ©s az N46.546378 Ã ©s az E19.790214; Ã ©s az N46.484255 Ã ©s az E19.792816; Ã ©s az N46.615774 Ã ©s az E19.51889; Ã ©s az N46.56963889 Ã ©s az E19.62801111; Ã ©s az N46.55130833 Ã ©s az E19.67718611; Ã ©s az N46.580685 Ã ©s az E19.591378; Ã ©s az N46.675178 Ã ©s az E19.500865; Ã ©s az N46.674795 Ã ©s az E19.501413; Ã ©s az N46.672415 Ã ©s az E19.497671; Ã ©s az N46.52703 Ã ©s az E19.75514; Ã ©s az N46.623383 Ã ©s az E19.435333; Ã ©s az N46.55115 Ã ©s az E19.67295; Ã ©s az N46.59707 Ã ©s az E19.45574; Ã ©s az N46.65772 Ã ©s az E19.525666; Ã ©s az N46.593111 Ã ©s az E19.492923; Ã ©s az N46.639516 Ã ©s az E19.542544; Ã ©s az N46.594811 Ã ©s az E19.803715; Ã ©s az N46.58072 Ã ©s az E19.74044; Ã ©s az N46.57636389 Ã ©s az E19.58059444; Ã ©s az N46.620021 Ã ©s az E19.552464; Ã ©s az N46.546323 Ã ©s az E19.712534; Ã ©s az N46.3869556 Ã ©s az E19.77618056; Ã ©s az N46.676398 Ã ©s az E19.505054; Ã ©s az N46.58072 Ã ©s az E19.74044; Ã ©s az N46.6109778 Ã ©s az E19.88599722; Ã ©s az N46.665379 Ã ©s az E19.489808; Ã ©s az N46.496419 Ã ©s az E19.911004; Ã ©s az N46.551986 Ã ©s az E19.79999; Ã ©s az N46.46118056 Ã ©s az E19.71168333; Ã ©s az N46.48898611 Ã ©s az E19.88049444; Ã ©s az N46.53697222, Ã ©s az E19.68341111; Ã ©s az N46.591604, Ã ©s az E19.49531; Ã ©s az N46.5171417 Ã ©s az E19.67016111; Ã ©s az N46.5158, Ã ©s az E19.67768889; Ã ©s az N46.52391944 Ã ©s az E19.68843889; Ã ©s az N46.53138889 Ã ©s az E19.62005556; Ã ©s az N46.52827778 Ã ©s az E19.64308333; Ã ©s az N46.533121 Ã ©s az E19.518341; Ã ©s az N46.574084 Ã ©s az E19.740144; Ã ©s az N46.553554 Ã ©s az E19.75765; Ã ©s az N46.657184 Ã ©s az E19.531355; Ã ©s az N46.5618333 Ã ©s az E19.76470278; Ã ©s az N46.551673 Ã ©s az E19.491094; Ã ©s az N46.551723 Ã ©s az N19.779836; Ã ©s az N46.603375, Ã ©s az E19.90755278; Ã ©s az N46.547736, Ã ©s az E19.535668; Ã ©s az N46.544789 Ã ©s az E19.516968; Ã ©s az N46.550743 Ã ©s az E19.496889; Ã ©s az N46.5480417 Ã ©s az E19.786794; Ã ©s az N46,47774167 Ã ©s az E19,86573056; Ã ©s az N46.57903611 Ã ©s az E19.72372222; Ã ©s az N46.590227, Ã 19.710753; Ã ©s az N46.521458 Ã ©s az E19.642231; Ã ©s az N46.579435 Ã ©s E19.464347; Ã ©s az N46.616864 Ã ©s az E19.548472; Ã ©s az N46.50325556 Ã ©s az E19.64926389; Ã ©s az N46.518133 Ã ©s az E19.6784; Ã ©s az N46.4061972 Ã ©s az E19.73322778; Ã ©s az N46.674375, Ã ©s az E19.496807; Ã ©s ez N46.675336, Ã ©s az E19.498997; Ã ©s az N46.5460333 Ã ©s az E19.77916944; Ã ©s az N46.38947 Ã ©s az E19.858711; Ã ©s az N46.382844 Ã ©s az E19.86408; Ã ©s az N46.484193 Ã ©s az E19.69385; Ã ©s az N46.52626111 Ã ©s az E19.64352778; Ã ©s az N46,5886056 Ã ©s az E19,88189167; Ã ©s az N46.500159 Ã ©s az E19.655886; Ã ©s az N46.5957889 Ã ©s az E 19.87722778; Ã ©s az N46.589767 Ã ©s az E19.753633; Ã ©s az N46.558306 Ã ©s az E19.465675; Ã ©s az N46.4271417 Ã ©s az E19.8205528; Ã ©s az N46.569808 Ã ©s az E19.437804; Ã ©s az N46.445379 Ã ©s az E19.649848; Ã ©s az N46.5264361 Ã ©s az E19.63094722; Ã ©s az N46.5185167 Ã ©s az E19.664775; Ã ©s az N46.5247472 Ã ©s az E19.63145833; Ã ©s az N46.514667 Ã ©s az E19.629611; Ã ©s az N46.65375 Ã ©s az E19.53113; Ã ©s az N46.5916083 Ã ©s az E19.5920389; Ã ©s az N46.59794444 Ã ©s az E19.46591667; Ã ©s az N46.6007389 Ã ©s az E19.5426556; Ã ©s az N46.6204 Ã ©s az E19.8007; Ã ©s az N46.5321778 Ã ©s az E19.67289444; Ã ©s az N46.402 Ã ©s az E19.73983333; Ã ©s az N46.603106 Ã ©s az E19.782067; Ã ©s az N46.544109 Ã ©s az E19.688508; Ã ©s az N46.559392 Ã ©s az E19.768362; Ã ©s az N46.539064 Ã ©s az E19.419259; Ã ©s az N46.224517 Ã ©s az E19.412833; Ã ©s az N46.344569 Ã ©s az E19.405611; Ã ©s az N46.562451 Ã ©s az E19.471582; Ã ©s az N46.422366 Ã ©s az E19.759126; Ã ©s az N46.226815 Ã ©s az E19.397141; valamint az N46.443688 Ã ©s az E19.643344 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei. 20.2.2017 BÃ ¡cs-Kiskun megyÃ ©nek az N46.224517 Ã ©s az E19.412833; Ã ©s az N46.344569 Ã ©s az E19.405611; Ã ©s az N46.226815 Ã ©s az N19.397141 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 20.2.2017 BÃ ¡cs-Kiskun Ã ©s Tolna megyÃ ©nek az N46.254465, E18.963625 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼lete 14.3.2017 GyÃ r-Moson-Sopron megyÃ ©nek az N47.813889 Ã ©s az E17.493333 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 10.2.2017 VeszprÃ ©m megyÃ ©nek az N47.291639, E17.577593 Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 5.3.2017 JÃ ¡sz-Nagykun-szolnok megyÃ ©nek az N46.994149 Ã ©s az E20.378305 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 22.2.2017 Member State: Poland Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania ulicy Osiedlowej z ulicÃ WylotowÃ w miejscowoÃ ci Ciecierzyce granica obszaru biegnie, w kierunku pÃ ³Ã nocno-wschodnim, do skrzyÃ ¼owania ulicy Siewnej i ulicy Spacerowej w tej miejscowoÃ ci. NastÃpnie granica w dalszym ciÃ gu biegnie w kierunku pÃ ³Ã nocno-wschodnim, przecinajÃ c rzekÃ WartÃ, do skrzyÃ ¼owania drogi powiatowej 1365F z drogÃ prowadzÃ cÃ do posesji nr 128 i 127 w miejscowoÃ ci Janczewo. Dalej granica odbija i biegnie w kierunku poÃ udniowo-wschodnim, od zachodu omijajÃ c Stare Polichno i dochodzi do drogi powiatowej nr 1351F. NastÃpnie biegnie wzdÃ uÃ ¼ drogi powiatowej 1351F do skrzyÃ ¼owania z drogÃ powiatowÃ nr 1352F, w miejscowoÃ ci GoÃ cinowo. NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo-zachodnim, przecinajÃ c rzekÃ WartÃ, do skrzyÃ ¼owania ulic Borkowska i Gorzowska, w miejscowoÃ ci Brzozowiec. Dalej granica biegnie w kierunku pÃ ³Ã nocno-zachodnim, ulicÃ GorzowskÃ , do ulicy KrupczyÃ skiej w miejscowoÃ ci Deszczno. NastÃpnie, wzdÃ uÃ ¼ ulicy KrupczyÃ skiej granica biegnie do skrzyÃ ¼owania z ulicÃ DaliowÃ , po czym zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie do skrzyÃ ¼owania ulicy Brzozowa z ulicÃ NowÃ (Osiedle PoznaÃ skie). Potem granica zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie do przeciÃcia punktu oddziaÃ u leÃ nego nr 5, 4. NastÃpnie biegnie w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania ulic Osiedlowa i Wylotowa w miejscowoÃ ci Ciecierzyce, skÃ d rozpoczÃto opis 15.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania ulicy SkwierzyÃ skiej z ulicÃ WiÃ niowÃ (Osiedle PoznaÃ skie) linia granicy biegnie w kierunku wschodnim, do skrzyÃ ¼owania ulicy Nowej i ulicy Pogodnej (Osiedle PoznaÃ skie), po czym zmienia kierunek na poÃ udniowo-wschodni i przecinajÃ c bieg linii energetycznej, biegnie do przeciÃcia oddziaÃ u leÃ nego nr 19, 22 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy kieruje siÃ po Ã uku, w kierunku poÃ udniowym, omijajÃ c od zachodu miejscowoÃ Ã  Brzozowiec, przecina liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  Skwierzyna, i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 31, 32, 44, 45. W tym miejscu linia granicy zmienia kierunek na poÃ udniowo-zachodni, przecina drogÃ ekspresowÃ S3 i dociera do punktu przeciÃcia oddziaÃ u leÃ nego nr 73, 74, 94, 95, nastÃpnie przecina od pÃ ³Ã nocy jezioro Glinik i kieruje siÃ do punktu przeciÃcia oddziaÃ u leÃ nego nr 77, 78 97, 98 po czym zmienia kierunek na pÃ ³Ã nocno-zachodni, dociera do punktu przeciÃcia oddziaÃ u leÃ nego nr 41, 42, 57. NastÃpnie linia granicy biegnie wciÃ Ã ¼ w tym samym kierunku, pÃ ³Ã nocnozachodnim, do punktu zaÃ amania siÃ linii biegu sieci energetycznej w miejscowoÃ ci BiaÃ obÃ ocie. NastÃpnie biegnie wzdÃ uÃ ¼ linii energetycznej, w kierunku pÃ ³Ã nocnym, do punktu przeciÃcia tej linii z ulicÃ Ã agodziÃ skÃ w Gorzowie Wlkp. W tym miejscu linia granicy zmienia kierunek na wschodni i biegnie do przeciÃcia ulic Gruntowej i PoznaÃ skiej w Gorzowie Wlkp., a nastÃpnie biegnie w tym samym kierunku do skrzyÃ ¼owania ulic SkwierzyÃ skiej i WiÃ niowej, skÃ d rozpoczÃto opis. 15.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania ulic PoznaÃ skiej z NizinnÃ w mieÃ cie GorzÃ ³w Wielkopolski granica obszarubiegnie w kierunku wschodnim, do skrzyÃ ¼owania ulic Dworskiej ze StraÃ ¼ackÃ . NastÃpnie linia granicy zmienia kierunek na poÃ udniowo-wschodni i biegnie wzdÃ uÃ ¼ ulicy StraÃ ¼ackiej w miejscowoÃ ci Karnin (droga powiatowa 1400F) do skrzyÃ ¼owania z ulicÃ Ã wietlanÃ w miejscowoÃ ci Karnin. Dalej granica biegnie w tym samym kierunku w linii prostej do skrzyÃ ¼owania ulicy SkwierzyÃ skiej z ulicÃ CzereÃ niowÃ w miejscowoÃ ci Osiedle PoznaÃ skie. NastÃpnie zmienia kierunek na poÃ udnie i biegnie do skrzyÃ ¼owania ulic Lubuskiej i KrupczyÃ skiej w miejscowoÃ ci Deszczno. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku poÃ udniowo  zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 38, 39 (NadleÃ nictwo Skwierzyna) przecinajÃ c drogÃ ekspresowÃ S3. Dalej granica biegnie w kierunku zachodnim do skrzyÃ ¼owania drogi krajowej nr 22 z drogÃ gminnÃ na wysokoÃ ci posesji nr 102 w miejscowoÃ ci Bolemin. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocno  zachodnim do skrzyÃ ¼owania drogi powiatowej nr 1396F z ulicÃ LeÃ nÃ w miejscowoÃ ci PrÃ docin. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania ulic GÃ Ã ³wnej z ulicÃ KobaltowÃ w miejscowoÃ ci Ulim. Potem zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie do skrzyÃ ¼owania ulicy PodgÃ ³rnej z ulicÃ KukuÃ czÃ w mieÃ cie GorzÃ ³w Wielkopolski (Zawarcie). NastÃpnie biegnie w kierunku wschodnim do skrzyÃ ¼owania ulicy PoznaÃ skiej z ulicÃ NizinnÃ w mieÃ cie GorzÃ ³w Wielkopolski, gdzie koÃ czy siÃ opis. 21.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania drogi powiatowej nr 1414F z drogÃ polnÃ przy posesji nr 46 w miejscowoÃ ci BrzeÃ ºno granica obszaru biegnie w kierunku pÃ ³Ã nocno  wschodnim do skrzyÃ ¼owania drÃ ³g powiatowych nr 1414F i 1419F. NastÃpnie granica dalej biegnie w kierunku pÃ ³Ã nocno  wschodnim przez oddziaÃ y leÃ ne nr 6, 5, 4 do punktu przeciÃcia obszaru leÃ nego nr 3, 4, 14, 15 (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo-wschodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 37, 38, 87, 88 (NadleÃ nictwo Bogdaniec). W tym miejscu granica zmienia kierunek i biegnie w kierunku poÃ udniowym do punktu przeciÃcia oddziaÃ u leÃ nego nr 232, 233, 272, 273 (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo-zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 388, 389 skraj lasu (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 279,280, 348, 349 (NadleÃ nictwo Bogdaniec). Tutaj granica zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocno  zachodnim dopunktu przeciÃcia oddziaÃ u leÃ nego nr 143, 144, 191, 192 (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku pÃ ³Ã nocnym do punktu przeciÃcia oddziaÃ u leÃ nego nr 48, 49 (NadleÃ nictwo Bogdaniec). NastÃpnie biegnie w kierunku pÃ ³Ã nocno  wschodnim do skrzyÃ ¼owania drogi powiatowej nr 1414F z drogÃ polnÃ przy posesji nr 46 w miejscowoÃ ci BrzeÃ ºno, gdzie koÃ czy siÃ opis 28.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajac od punktu na moÃ cie na rzece NoteÃ  w miejscowoÃ ci Santok linia granicy obszaru biegnie w kireunku poÃ udniowo-wschodnim do skrzyÃ ¼owania drogi powiatowej nr 1401F z droga prowadzÃ ca do posesji nr 13 w miejscowoÃ ci Nowe Poichno. W tym miejscu granica zmienia swÃ ³j kireunke na poÃ udniowy i biegnie przecinajac drogi wojewÃ ³dzkie nr 158 i 159, do punktu przeciÃcia oddziaÃ u lesnego nr 80,81,112,113 ( nadleÃ nictwo Karwin). NastÃpnie linia granicy biegnie w kireunku poÃ udniowo-zachodnim, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 159, do skrzyzowania drogi powiatowej nr 1352 f z droga prowadzacÃ do posesji nr 27 w miejscowosci Dobrojewo. Dalej linia granicy biegnie w kireunku poÃ udniowo-zachodnim do skrzyzowania drogi powiatowej nr 1351 F z drog Ã prowadzÃ cÃ do posesji nr 12 i 13 w miejscowosci GoÃ cinowo.W tym mejscu linia granicy zmienia swÃ ³j kierunke i biegnie w kireunkupoÃ nocno-zachodnim, przecinajac rzekÃ Wart Ã, do punktu przeciÃcia oddziaÃ u lesnego nr 8,9,14,15(NadleÃ nictwo Skwierzyna), po czym biegnie w kireunku poÃ nocnym, do skrzyÃ ¼owania drogi powiatowej nr 1398F z drogÃ prowadzÃ cÃ do posesji nr 78 w miejscowosci Borek. Nastepnie linia granicy biegnie w kireunku pÃ ³Ã nocnym, do 66-go kilometra na rzece Warta, gdzie zmienia kireunke na poÃ nocno-wschodni i biegnie wzdÃ uz rzeki Warty. Nastepnie Linia granicy przebiega wzdÃ uz dolnego biegu rzeki NoteÃ  do mostu. Skad rzpoczeto opis. 28.2.2017 W wojewÃ ³dztwie lubuskim: RozpoczynajÃ c od punktu przeciÃcia dziaÃ ek katastralnych nr 398, 397 w miejscowoÃ Ã  Santok z dziaÃ kami katastralnymi nr 88 i 81 w miejscowoÃ ci Stare Polichno linia granicy biegnie w kierunku poÃ udniowo-wschodnim, po Ã uku, do przeciÃcia dziaÃ ek katastralnych nr 182, 202, 121/1 w miejscowoÃ ci Nowe Polichno. NastÃpnie linia granicy biegnie w kierunku poÃ udniowym do skrzyÃ ¼owania drogi wojewÃ ³dzkiej nr 158 z drogÃ wojewÃ ³dzkÃ nr 159, po czym lekko siÃ zaÃ amuje i biegnie po Ã uku do punktu na drodze nr 159 na wysokoÃ ci posesji nr 23 w miejscowoÃ ci Dobrojewo. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ drogi wojewÃ ³dzkiej nr 159, do skrzyÃ ¼owania tej drogi wojewÃ ³dzkiej z drogÃ powiatowÃ nr 1352F, po czym zmienia kierunek na poÃ udniowo-zachodni, i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1351F z drogÃ gminnÃ nr 004911F. NastÃpnie linia granicy zmienia kierunek na zachodni i biegnie, przecinajÃ c rzekÃ WartÃ, do punktu przeciÃcia oddziaÃ u leÃ nego nr 22, 23, 28, 29 (NadleÃ nictwo Skwierzyna). W tym miejscu linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocny i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 8, 9, 14, 15 (NadleÃ nictwo Skwierzyna), po czym biegnie w tym samym kierunku, do punktu przeciÃcia dziaÃ ki katastralnej nr 217/1 w miejscowoÃ ci GÃ ³rki z dziaÃ kÃ katastralnÃ 250/3 w miejscowoÃ ci Borek i dziaÃ kÃ katastralnÃ nr 290 w miejscowoÃ ci Ciecierzyce. NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie, po Ã uku, do przeciÃcia dziaÃ ek katastralnych nr 398, 397 w miejscowoÃ Ã  Santok z dziaÃ kami katastralnymi nr 88 i 81 w miejscowoÃ ci Stare Polichno, skÃ d rozpoczÃto opis. 28.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia drogi powiatowej nr 1282F z drogÃ prowadzÃ cÃ do posesji nr 14 w miejscowoÃ ci KoszÃcin linia granicy biegnie w kierunku pÃ ³Ã nocnym do punktu przeciÃcia oddziaÃ u leÃ nego nr 18, 23 (NadleÃ nictwo Lubniewice), po czym skrÃca w kierunku wschodnim i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 17, 22, 23. W tym miejscu linia granicy zmienia kierunek na poÃ udniowy i biegnie od skrzyÃ ¼owania ulicy Platynowej z drogÃ polnÃ , przy posesji 3B w miejscowoÃ ci DzierÃ ¼Ã ³w. NastÃpnie linia granicy zaÃ amuje siÃ i biegnie w kierunku poÃ udniowo  wschodnim, po Ã uku, do skrzyÃ ¼owania drogi powiatowej nr 1395F z drogÃ prowadzÃ cÃ miÃdzy posesjami nr 23 i 25 w miejscowoÃ ci Krasowiec. NastÃpnie linia granicy dalej biegnie w tym samym kierunku, do drogi gminnej 001321F, przy posesji nr 89 w miejscowoÃ ci Bolemin, po czym zmienia kierunek na poÃ udniowy i biegnie, przecinajÃ c drogÃ powiatowÃ nr 1397F, do punktu przesuniÃcia oddziaÃ u leÃ nego nr 49, 50, 72, 73 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy biegnie w kierunki zachodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 54, 55, 78, 79 (NadleÃ nictwo Lubniewice), po czym zmienia kierunek na pÃ ³Ã nocno-zachodni, omija od pÃ ³Ã nocy miejscowoÃ Ã  Rudnica, i biegnie do skrzyÃ ¼owania drogi kolejowej z ulica LubuskÃ w miejscowoÃ ci Rudnica. NastÃpnie linia granicy biegnie w kierunku zachodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 32, 33, 39 (NadleÃ nictwo Lubniewice). W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocny i biegnie do punktu przeciÃcia dziaÃ ki katastralnej nr 173, 201, 202, po czym dalej w kierunku pÃ ³Ã nocnym, przecinajÃ c rzekÃ WartÃ, biegnie do punktu przeciÃcia dziaÃ ki katastralnej nr 142/4, 142/5 w miejscowoÃ ci ChwaÃ owice. Po czym dalej na pÃ ³Ã noc do skrzyÃ ¼owania drÃ ³g gminnych nr 000416F i 000414F, a nastÃpnie zmienia swÃ ³j kierunek na wschodni i biegnie do punktu poczÃ tkowego, skÃ d rozpoczÃto opis. 7.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia dziaÃ ki katastralnej nr 410, 405, 404 w miejscowoÃ ci Santok, linia granicy biegnie w kierunku wschodnim, przecinajÃ c rzekÃ NoteÃ , do punktu przeciÃcia dziaÃ ki katastralnej nr 9, 11/1, 11/2 w miejscowoÃ ci Stare Polichno. W tym miejscu linia granicy zmienia kierunek na poÃ udniowo-wschodni i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1401F z drogÃ prowadzÃ cÃ do posesji nr 13 w miejscowoÃ ci MaÃ e Polichno. Dalej linia granicy biegnie w kierunku poÃ udniowo-wschodnim, po Ã uku, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 158, do punktu przeciÃcia oddziaÃ u le- Ã nego nr 20, 21, 48, 49 (NadleÃ nictwo Karwin), po czym zaÃ amuje siÃ i biegnie w kierunku poÃ udniowym, do punktu przeciÃcia oddziaÃ u leÃ nego nr 112, 113, 146, 147 (NadleÃ nictwo Karwin). NastÃpnie linia granicy biegnie w kierunku zachodnim, do punktu przeciÃcia dziaÃ ki katastralnej nr 336, 288, 289 w miejscowo- Ã ci GoÃ cinowo, po czym biegnie dalej w tym samym kierunku, po Ã uku, do punktu przeciÃcia dziaÃ ki katastralnej nr 202, 194/6, 195/7 w miejscowoÃ ci Warcin. NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie, przecinajÃ c rzekÃ WartÃ do skrzyÃ ¼owania drogi gminnej nr 001328F z droga prowadzÃ cÃ do posesji 85, 83a, 83 w miejscowoÃ ci Borek, po czym zmienia kierunek na pÃ ³Ã nocny, i biegnie do punktu przeciÃcia dziaÃ ki katastralnej nr 212, 213, 200 w miejscowoÃ ci Santok, po czym biegnie, przecinajÃ c rzekÃ WartÃ i drogÃ wojewÃ ³dzkÃ nr 158, do punktu przeciÃcia dziaÃ ki katastralnej nr 410, 405, 404 w miejscowoÃ ci Santok, skÃ d rozpoczÃto opis. 7.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania drÃ ³g gminnych nr 001343F i 001341F w miejscowoÃ ci Ulim, granica obszaru biegnie w kierunku poÃ udniowo-wschodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 13, 14, 20, 21 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia swÃ ³j kierunek na poÃ udniowy i biegnie po Ã uku, przecinajÃ c drogÃ krajowÃ nr 22 oraz drogÃ powiatowÃ nr 1395F miÃdzy posesjami nr 6 i 4 w miejscowoÃ ci BiaÃ obÃ ocie, do skrzyÃ ¼owania drÃ ³g na wysokoÃ ci posesji nr 44 w miejscowoÃ ci BiaÃ obÃ ocie. NastÃpnie linia granicy zaÃ amuje siÃ i dalej biegnie w kierunku poÃ udniowym, przecinajÃ c drogÃ krajowÃ nr 22, drogÃ powiatowÃ nr 1397F, KanaÃ  KieÃ piÃ ski, omijajÃ c od strony pÃ ³Ã nocnej zabudowania miejscowoÃ ci KieÃ pin, do punktu przeciÃcia oddziaÃ u leÃ nego nr 54, 77, 78 (NadleÃ nictwo Skwierzyna). Tutaj linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocnozachodnim do punktu przeciÃcia dziaÃ ki katastralnej nr 77/1, 88/1, 80 w miejscowoÃ ci Ã Ã kÃ ³w. NastÃpnie linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocny i biegnie, przecinajÃ c KanaÃ  Bema, rzekÃ WartÃ, do skrzyÃ ¼owania drogi gminnej nr 000414F z drogÃ prowadzÃ cÃ do posesji nr 80 w miejscowoÃ ci ChwaÃ owice. NastÃpnie linia granicy biegnie po Ã uku dalej w kierunku pÃ ³Ã nocnym, do skrzyÃ ¼owania drogi powiatowej nr 1393F z drogÃ przebiegajÃ cÃ obok posesji nr 75 w miejscowoÃ ci ChwaÃ owice. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie, przecinajÃ c rzekÃ WartÃ, w kierunku pÃ ³Ã nocno-wschodnim, do punktu przeciÃcia dziaÃ ki katastralnej nr 310, 299, 205 w miejscowoÃ ci Ulim przy drodze gminnej nr 001349F. Tutaj linia granicy zmienia swÃ ³j kierunek na kierunek wschodni i biegnie do skrzyÃ ¼owania drÃ ³g gminnych nr 001343F i 001341F w miejscowoÃ ci Ulim, skÃ d rozpoczÃto opis. 7.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od 52 kilometra drogi wojewÃ ³dzkiej nr 22 w miejscowoÃ ci Krasowiec, linia granicy obszaru biegnie po Ã uku w kierunku poÃ udniowo-wschodnim, do skrzyÃ ¼owania drogi gminnej nr 001320F z drogÃ prowadzÃ cÃ do drogi gminnej nr 001318F. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku poÃ udniowym do skrzyÃ ¼owania drogi powiatowej nr 1397F z drogÃ gminnÃ nr 001318F. NastÃpnie, po Ã uku, linia granicy biegnie omijajÃ c od strony zachodniej wiÃkszoÃ Ã  zabudowaÃ  miejscowoÃ ci Orzelec, do punktu przeciÃcia nr 101, 102, 123, 124 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy zaÃ amuje siÃ i biegnie dalej w kierunku poÃ udniowym, do punktu przeciÃcia oddziaÃ u leÃ nego nr 221, 222, 253, 254 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy zmienia kierunek na zachodni i biegnie, przecinajÃ c drogÃ krajowÃ nr 22, do punktu przeciÃcia oddziaÃ u leÃ nego nr 115, 116, 138, 139 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocny i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1282F z drogÃ prowadzÃ cÃ do posesji nr 14A w miejscowoÃ ci Rudnica. NastÃpnie linia granicy biegnie dalej w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania drogi powiatowej nr 1282F z drogÃ powiatowÃ nr 1397F w miejscowoÃ ci PÃ onica. NastÃpnie linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocno-wschodni i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1395F z drogÃ prowadzÃ cÃ do posesji nr 48 w miejscowoÃ ci Krasowiec. NastÃpnie linia granicy zmienia swÃ ³j kierunek na wschodni i biegnie do 52 kilometra drogi wojewÃ ³dzkiej nr 22 w miejscowoÃ ci Krasowiec, skÃ d rozpoczÃto opis. 7.3.2017 W wojewÃ ³dztwie mazowieckim: w powiecie Ã ¼yrardowskim w gminie Wiskitki miejscowoÃ ci: Popielarnia, Kamionka, Miedniewice, Nowa WieÃ , HipolitÃ ³w W wojewÃ ³dztwie Ã Ã ³dzkim teren miejscowoÃ ci: Wola SzydÃ owiecka w gminie BolimÃ ³w na odcinku od granicy powiatu od strony wschodniej do drogi tartacznej na zachodzie, oraz miejscowoÃ Ã  JÃ ³zefÃ ³w od numeru 1 do numeru 5 wÃ Ã cznie 9.2.2017 W wojewÃ ³dztwie lubuskim: na zachodzie od przeciÃcia siÃ drogi S-3 z drogÃ nr 278 w kierunku pÃ ³Ã nocnym wzdÃ uÃ ¼ drogi S-3 do wysokoÃ ci miejscowoÃ ci DÃbinka, a nastÃpnie na wschÃ ³d wzdÃ uÃ ¼ drogi gminnej do miejscowoÃ ci Brzezie i dalej na wschÃ ³d do skrzyÃ ¼owania z drogÃ BukÃ ³w  SulechÃ ³w i dalej w kierunku poÃ udniowym do skrzyÃ ¼owania z liniÃ kolejowÃ , a nastÃpnie w kierunku wschodnim do drogi Ã Ãgowo  SulechÃ ³w i dalej w kierunku poÃ udniowym do drogi nr 32, a nastÃpnie Ã ukiem do drogi nr 278 i dalej na zachÃ ³d Ã ukiem do drogi nr 3 i S-3, a nastÃpnie wzdÃ uÃ ¼ drogi S-3 do miejsca wyjÃ cia, W obszarze zapowietrzonym znajdujÃ siÃ nastÃpujÃ ce miejscowoÃ ci poÃ oÃ ¼one w gminie SulechÃ ³w: SulechÃ ³w, KrÃÃ ¼oÃ y, ObÃ otne, Kruszyna, Brzezie k. Sulechowa, DÃbinka. 15.2.2017 W wojewÃ ³dztwie wielkopolskim od wschodu: liniÃ biegnÃ cÃ od punktu skrzyÃ ¼owania drogi gruntowej Kozie Laski  SÃ topy z ul. SzkolnÃ w SÃ topach, dalej wzdÃ uÃ ¼ ul. Szkolnej i Dworcowej w SÃ topach drogÃ gminnÃ w kierunku miejscowoÃ ci Cicha GÃ ³ra do punktu jej skrzyÃ ¼owania z drogÃ wojewÃ ³dzkÃ 308;  od poÃ udnia: liniÃ biegnÃ cÃ od punktu skrzyÃ ¼owania drogi wojewÃ ³dzkiej 308 z drogÃ gminnÃ SÃ topy  Cicha GÃ ³ra, dalej w kierunku poÃ udniowym wzdÃ uÃ ¼ drogi gminnej SÃ topy- Cicha GÃ ³ra, do punktu przeciÃcia tej drogi z kanaÃ em stanowiÃ cym dopÃ yw rzeki Szarki, i dalej wzdÃ uÃ ¼ tego kanaÃ u stanowiÃ cego dopÃ yw rzeki Szarki aÃ ¼ do punktu jego przeciÃcia z drogÃ gminnÃ Nowy TomyÃ l  PaproÃ . Dalej drogÃ gminnÃ PaproÃ   Nowy TomyÃ l, do punktu skrzyÃ ¼owania z drogÃ gminnÃ PaproÃ   Chojniki. Dalej wzdÃ uÃ ¼ drogi gminnej PaproÃ   Chojniki do punktu jej skrzyÃ ¼owania z drogÃ wojewÃ ³dzkÃ 305;  od zachodu: liniÃ biegnÃ cÃ od punktu skrzyÃ ¼owania drogi gminnej PaproÃ -Chojniki z drogÃ wojewÃ ³dzkÃ 305, wzdÃ uÃ ¼ drogi wojewÃ ³dzkiej 305 do ronda przy ulicy Kolejowej w Nowym TomyÃ lu, dalej w kierunku zachodnim od tego ronda wzdÃ uÃ ¼ drogi wojewÃ ³dzkiej 305 do punktu jej przeciÃcia z rzekÃ SzarkÃ . Dalej wzdÃ uÃ ¼ rzeki Szarki w kierunku pÃ ³Ã nocnym przez Glinno, aÃ ¼ do punktu dopÃ ywu wschodniego kanaÃ u do rzeki Szarki ( tj. okolice GliÃ skie GÃ ³ry 150);  od pÃ ³Ã nocy: liniÃ biegnÃ cÃ od punktu dopÃ ywu wschodniego kanaÃ u do rzeki Szarki (okolice GliÃ skie GÃ ³ry 150), wzdÃ uÃ ¼ tego wschodniego kanaÃ u rzeki Szarki, do punktu przeciÃcia tego kanaÃ u z ul. KwiatowÃ w Starym TomyÃ lu. Dalej wzdÃ uÃ ¼ ul. Kwiatowej w Starym TomyÃ lu, do punktu skrzyÃ ¼owania z drogÃ gruntowÃ biegnÃ cÃ w kierunku miejscowoÃ ci Kozie Laski, do punktu jej skrzyÃ ¼owania z ul. WiatrakowÃ w Starym TomyÃ lu, i dalej tÃ drogÃ gruntowÃ w kierunku miejscowoÃ ci SÃ topy, prosto przez skrzyÃ ¼owanie z ul. PowstaÃ cÃ ³w Wielkopolskich w Starym TomyÃ lu, aÃ ¼ do punktu skrzyÃ ¼owania tej drogi gruntowej Kozie Laski-SÃ topy, z ul. SzkolnÃ w SÃ topach. 19.2.2017 W wojewÃ ³dztwie warmiÃ sko-mazurskim -od pÃ ³Ã nocy  pÃ ³Ã nocnÃ granicÃ miejscowoÃ ci Woryty, od wschodu  zachodniÃ granicÃ miejscowoÃ ci Ã ajsy, od poÃ udnia  pÃ ³Ã nocnÃ liniÃ brzegowÃ jeziora Guzowy Piec, od zachodu  wschodniÃ granicÃ miejscowoÃ ci Zdrojek 20.2.2017 W wojewÃ ³dztwie maÃ opolskim od strony pÃ ³Ã nocnej: od potoku Rudno wzdÃ uÃ ¼ pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci PorÃba Ã »egoty (gm. Alwernia) i Alwernia (gm. Alwernia) do linii kolejowej; od strony zachodniej: od pÃ ³Ã nocnej granicy administracyjnej Alwerni wzdÃ uÃ ¼ linii kolejowej w kierunku poÃ udniowym do miejscowoÃ ci OkleÃ na (gm. Alwernia)  do drogi gruntowej (duktu leÃ nego) i dalej wzdÃ uÃ ¼ tej drogi ok. 0,3 km do ul. Nowowiejskiej. NastÃpnie ulicami: NowowiejskÃ , OrawskÃ w OkleÃ nej, WapiennÃ , RadosnÃ w PodÃ ÃÃ ¼u (gm. Alwernia) i dalej w kierunku poÃ udniowo  wschodnim drogÃ lokalnÃ przez las do poÃ udniowej granicy administracyjnej miejscowoÃ ci MirÃ ³w (gm. Alwernia); od strony poÃ udniowej: wzdÃ uÃ ¼ poÃ udniowej i poÃ udniowo  wschodniej granicy administracyjnej miejscowoÃ ci MirÃ ³w, poÃ udniowo  wschodniej granicy administracyjnej miejscowoÃ ci BrodÃ a (gm. Alwernia)  do cieku wodnego biegnÃ cego w kierunku pÃ ³Ã nocnym przez BrodÃ a i dalej wzdÃ uÃ ¼ tego cieku wodnego ok. 1,2 km do potoku Rudno; od strony wschodniej: wzdÃ uÃ ¼ potoku Rudno  od cieku wodnego biegnÃ cego przez BrodÃ a do pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci PorÃba Ã »egoty. 20.2.2017 W wojewÃ ³dztwie podkarpackim miejscowoÃ ci: Ã apajÃ ³wka, Ã »urawiczki, Zarzecze, PeÃ natycze, RoÃ ¼niatÃ ³w, SiennÃ ³w  w gminie Zarzecze oraz miejscowoÃ ci Krzeczowice, BÃ ³brka KaÃ czudzka, Pantalowice  w gminie KaÃ czuga  powiat przeworski i wyznacza siÃ jego granice w nastÃpujÃ cy sposÃ ³b: Od strony pÃ ³Ã nocnej od skrzyÃ ¼owania drogi nr 1605 R z drogÃ 1604 R. NastÃpnie granica obszaru biegnie wzdÃ uÃ ¼ tej drogi do skrzyÃ ¼owania z drogÃ nr 1617 R w miejscowoÃ ci Zarzecze. NastÃpnie w kierunku wschodnim wzdÃ uÃ ¼ drogi 1617 R do skrzyÃ ¼owania z drogÃ 1619 R. NastÃpnie w kierunku poÃ udniowo-wschodnim wzdÃ uÃ ¼ drogi 1619 R do skrzyÃ ¼owania tej drogi koÃ o mÃ yna  z drogÃ w kierunku zachodnim w kierunku przysiÃ ³Ã ka PeÃ natycze Parcelacja, do wysokoÃ ci budynku PeÃ natycze Nr 209, nastÃpnie w kierunku poÃ udniowym drogÃ gruntowÃ do granicy powiatu przeworskiego i jarosÃ awskiego. NastÃpnie wzdÃ uÃ ¼ tej granicy do skrzyÃ ¼owania z drogÃ 881, dalej wzdÃ uÃ ¼ tej drogi w kierunku pÃ ³Ã nocnym do miejscowoÃ ci Pantalowice do skrzyÃ ¼owania z rzekÃ PantalÃ ³wkÃ , nastÃpnie wzdÃ uÃ ¼ koryta tej rzeki w kierunku pÃ ³Ã nocno-wschodnim a dalej pÃ ³Ã nocnym, pÃ ³Ã nocno-wschodnim do przeciÃcia z drogÃ 1605 R w miejscowoÃ ci BÃ ³brka KaÃ czudzka, dalej w kierunku pÃ ³Ã nocnym wzdÃ uÃ ¼ tej drogi do skrzyÃ ¼owania z drogÃ 1604 R w okolicach miejscowoÃ ci Ã »urawiczki. 21.2.2017 Member State: Romania Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Localitatea UCEA DE JOS, Comuna UCEA, judeÃ ul Brasov. Localitatea CORBI, comuna UCEA, judeÃ ul Brasov. Localitatea FELDIOARA, comuna UCEA, judeÃ ul Brasov. Localitatea VISTEA, comuna VISTEA, judeÃ ul Brasov. 12.2.2017 Localitatea TARGU MURES, MUNICIPIUL TARGU MURES, judeÃ ul Mures. Localitatea MURESENI, MUNICIPIUL TARGU MURES, judeÃ ul Mures. Localitatea REMETEA, MUNICIPIUL TARGU MURES, judeÃ ul Mures. Localitatea SANCRAIU DE MURES, comuna SANCRAIU DE MURES, judeÃ ul Mures. Localitatea NAZNA, comuna SANCRAIU DE MURES, judeÃ ul Mures. Localitatea PANET, comuna PANET, judeÃ ul Mures. 17.2.2017 Localitatea BACAU, MUNICIPIUL BACAU, judeÃ ul Bacau. Localitatea LETEA VECHE, comuna LETEA VECHE, judeÃ ul Bacau. Localitatea HOLT, comuna LETEA VECHE, judeÃ ul Bacau. Localitatea SAUCESTI, comuna SAUCESTI, judeÃ ul Bacau. Localitatea BOGDAN VODA, comuna SAUCESTI, judeÃ ul Bacau. Localitatea COSTEI, comuna SAUCESTI, judeÃ ul Bacau 20.2.2017 Localitatea BALTA DOAMNEI, comuna BALTA DOAMNEI, judeÃ ul Prahova. Localitatea CURCUBEU, comuna BALTA DOAMNEI, judeÃ ulPrahova. Localitatea LACU TURCULUI, comuna BALTA DOAMNEI, judeÃ ul Prahova. Localitatea SILISTEA SNAGOVULUI, comuna GRUIU, judeÃ ul Ilfov. 18.2.2017 Localitatea CRISAN, comuna CRISAN, judeÃ ul Tulcea. 22.2.2017 Localitatea LETEA, comuna C.A.ROSETTI, judeÃ ul Tulcea. Localitatea C.A.ROSETTI, comuna C.A.ROSETTI, judeÃ ul Tulcea. Localitatea SFISTOFCA, comuna C.A.ROSETTI, judeÃ ul Tulcea. 23.2.2017 Localitatea PERIPRAVA, comuna PERIPRAVA, judeÃ ul Tulcea. 23.2.2017 Member State: Slovakia Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Okres DunajskÃ ¡ Streda Obce:  JanÃ ­ky  ZlatÃ © Klasy Okres Senec Obce:  Vlky  TomÃ ¡Ã ¡ov  MalÃ ½ Madaras Okres PieÃ ¡'any Obce:  Ratnovce  Sokolovce Okres NÃ ¡mestovo Obce:  Breza  Lokca 19.2.2017 Okres Prievidza MestÃ ¡:  Bojnice  Prievidza  Ã as' PÃ ­ly a StarÃ © mesto Obce:  Kocurany  Opatovce nad Nitrou  Kanianka 25.2.2017 Member State: Sweden Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Those parts of Haninge municipality (ADNS code 00100) contained within a circle of a radius of three kilometres, centred on WGS84 dec. coordinates N59.0264 and E18.2061 24.2.2017 Member State: the United Kingdom Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Area comprising: Those parts of Lincolnshire County (ADNS code 00153) contained within a circle of a radius of three kilometres, centred on WGS84 dec. coordinates N53.4638 and E0.0204 11.2.2017 PART B Surveillance zones in the concerned Member States as referred to in Articles 1 and 3: Member State: Bulgaria Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC PLOVDIV Municipality of Maritza:  Yasno pole  Manole  Manolsko Konare  Trilistnik  Rogosh  Chekeritza  Kalekovetz  Krislovo  Dink  Zhelyazno  Voyvodinovo  Skutare  Graf Ignatievo 19.2.2017 Municipality of Maritza:  Trud  Tzaratzovo  Stroevo 10.2.2017 Municipality of Rakovski:  Momino selo 11.2.2017 to 19.2.2017 Municipality of Brezovo:  Babek  Boretz  Zelenikovo  Streltzi  Padarsko  Zlatosel  Tyurkmen  Sarnegor  Rozovetz  Chehlare  Varben  Drangovo  Otetz Kirilovo 19.2.2017 Municipality of Brezovo:  Choba  Brezovo 11.2.2017 to 19.2.2017 Municipality of Kaloyanovo:  Glavatar 11.2.2017 to 19.2.2017 Municipality of Kaloyanovo:  Begovo  Chernozemen  Razhevo  Kaloyanovo 12.2.2017 Municipality of Kaloyanovo:  Dalgo pole 19.2.2017 Municipality of Kaloyanovo:  Zhitnitsa  Gorna Mahala  Duvanlii 15.2.2017 Municipality of Kaloyanovo:  Otetz Paisievo  Razhevo Konare 19.2.2017 Municipality of Rakovski:  Belozem  Shishmantzi  Bolyarino  Chalakovi  Stryama  Rakovski 19.2.2017 Municipality of Sadovo:  Milevo  Popovitsa  Seltsi  Bogdanitza  Ahmatovo  Sadovo  Cheshnegirovo  Kochevo 19.2.2017 Municipality of Hisarya:  Starosel  Matenitza  Hisarya  Chernichevo  Belovitza  Staro Zhelezare  Novo Zhelezare  Panicheri 15.2.2017 Municipality of Hisarya:  Staro Zhelezare  Novo Zhelezare  Panicheri 15.2.2017 Municipality of Saedinenie:  Lyuben 15.2.2017 Municipality of Saedinenie:  Malak chardak  Golyam chardak  Tzarimir 10.2.2017 Municipality of Karlovo:  Mrachenik 10.2.2017 STARA ZAGORA Municipality of Bratya Daskalovi:  Mirovo  Granit 19.2.2017 Municipality of Bratya Daskalovi:  Saedinenie  Pravoslav 9.3.2017 Municipality of Bratya Daskalovi:  Partizanin  Cherna gora 12.2.2017 Municipality of Bratya Daskalovi:  Veren  Malak dol  Markovo  Medovo  Golyam dol 1.3.2017 to 9.3.2017 Municipality of Bratya Daskalovi:  Bratya Daskolovi 9.3.2017 Municipality of Bratya Daskalovi:  Gorno Belevo  Kolyu Marinovo  Dolno Novo selo  Malko Dryanovo  Naydenovo 9.3.2017 Municipality of Chirpan:  Spasovo 12.2.2017 Municipality of Chirpan:  Sredno gradishte  Izvorovo 9.3.2017 Municipality of Chirpan:  Zlatna livada 9.3.2017 KARDZHALI Municipality of Chernoochene:  Gabrovo 15.2.2017 HASKOVO Municipality of Stambolovo:  Zhalt bryag  Kralevo  Gledka  Tzareva polyana 15.2.2017 Municipality of Haskovo:  Kozletz  Teketo  Galabetz  Trakietz  Mandra  Dolno Voyvodino  Gorno Voyvodino  Garvanovo  Shiroka polyana  Koren  Orlovo  Stamboliiski  Dinevo  Haskovo  Konush 15.2.2017 Municipality of Haskovo:  Klokotnitza 9.3.2017 Municipality of Haskovo:  Podkrepa  Momino  Krivo pole  Malevo  Manastir  Voyvodovo  Vaglarovo 15.2.2017 Municipality of Harmanli:  Harmanli  Rogozinovo  Bulgarin  Kolarovo  Biser  Nadezhden  Bogomil 15.2.2017 Municipality of Harmanli:  Dositeevo 15.2.2017 Municipality of Lyubimetz:  Lyubimetz  Yerusalimovo  Belitza 15.2.2017 Municipality of Mineralni bani:  Mineralni bani  Bryastovo  Sirakovo  Koletz  Spahievo 15.2.2017 Municipality of Mineralni bani:  Susam  Tatarevo 9.3.2017 Municipality of Dimitrovgrad:  Gorski izvor 1.3.2017 to 9.3.2017 Municipality of Dimitrovgrad:  Kasnakovo  Dobrich  Krum  Svetlina  Bodrovo  Varbitza  Skobelevo  Yabalkovo  Velikan 9.3.2017 PAZARDZHIK Municipality of Septemvri:  Lozen  Kovachevo 16.2.2017 to 24.2.2017 Municipality of Septemvri:  Vetren dol  Varvara  Septemvri  Semchinovo  Simeonovetz  Boshulya  Karabunar  Zlokuchene 24.2.2017 Municipality of Pazardzhik:  Bratanitza  Velichkovo  Aleko Konstantinovo  Zvanichevo  Mokrishte  Yunatzite  Tzrantcha  Patalenitza  Lyahovo 24.2.2017 YAMBOL Municipality of Elhovo:  Trankovo 21.2.2017 to 1.3.2017 Municipality of Elhovo:  Kirilovo  Dobrich  Malomirovo  Elhovo  Izgrev  Pchela  Boyanovo 1.3.2017 Municipality of Tundzha:  Dryanovo  Malomir  Konevetz 1.3.2017 Member State: the Czech Republic Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Biskoupky na MoravÃ  (604755), Bohutice (606677), Ã uÃ ice (624373), Dobelice (626821), DobÃ Ã ­nsko (627917), DolnÃ ­ Kounice (629286), HlÃ ­na u IvanÃ ic (639184), HrubÃ ¡ice (648639), JezeÃ any (659428), MarÃ ¡ovice (659436), Kadov (661961), Kratochvilka (644133), KubÃ ¡ice (676888), Lesonice u MoravskÃ ©ho Krumlova (680249), MoravskÃ © BrÃ ¡nice (698890), MiroslavskÃ © KnÃ ­nice (695394), Neslovice (703729), NovÃ © BrÃ ¡nice (706043), Olbramovice u MoravskÃ ©ho Krumlova (709930), Padochov (717371), Petrovice u MoravskÃ ©ho Krumlova (720178), PolÃ ¡nka u MoravskÃ ©ho Krumlova (725064), SilÃ ¯vky (747815), TrbouÃ ¡any (768057), ZbÃ ½Ã ¡ov u Oslavan (792110), Babice u Rosic (600709), BraniÃ ¡ovice (609374), CvrÃ ovice u PohoÃ elic (618152), Ã ermÃ ¡kovice (619698), DolnÃ ­ DubÃ any (628956), DÃ ¾bÃ ¡nice (634310), HornÃ ­ DubÃ any (642843), MÃ ­Ã ¡ovice (645699), Jamolice (656674), Ketkovice (664855), KupaÃ ovice (677582), LodÃ nice u MoravskÃ ©ho Krumlova (686344), Lukovany (689041), MaleÃ ¡ovice (690872), MÃ lÃ any u IvanÃ ic (692786, Miroslav (695378), NaÃ ¡imÃ Ã ice (701661), NÃ mÃ iÃ ky (703052), Omice (711195), OÃ echov (712612), Pravlov (733016), Radostice u Brna (738310), Rosice u Brna (741221), RybnÃ ­ky na MoravÃ  (744026), Senorady (747530), Skalice u Znojma (747947), StÃ elice u Brna (757438), Suchohrdly u Miroslavi (759210), Ã umice (764248), TetÃ ice (766861), TuleÃ ¡ice (771449), VÃ ©myslice (779971), ZakÃ any (790478), ZastÃ ¡vka (791113), Vedrovice (777536), ZÃ ¡brdovice u Vedrovic (798754) 3.3.2017 NÃ mÃ ice u IvanÃ ic (655813), Alexovice (655821), Budkovice (615595), IvanÃ ice (655724), KounickÃ © PÃ edmÃ stÃ ­ (655741), Letkovice (655830), MoravskÃ ½ Krumlov (699128), NovÃ ¡ Ves u Oslovan (705659), RokytnÃ ¡ (699225), Oslavany (713180), Ã eznovice (745421), 23.2.2017 to 3.3.2017 Bavory (601209), DobrÃ © Pole (627259), DolnÃ ­ VÃ stonice (630331), HornÃ ­ VÃ stonice (644579), IvaÃ  (655708), NovÃ ¡ Ves u PohoÃ elic (705667), Novosedly na MoravÃ  (706973), PernÃ ¡ (719242), BÃ ezÃ ­ u Mikulova (613908), JeviÃ ¡ovka (659363), Klentnice (666149), LitobratÃ ice (685356), NovÃ ½ PÃ erov (707864), Pavlov u DolnÃ ­ch VÃ stonic (718394), PohoÃ elice nad Jihlavou (724866), Popice (725757), PouzdÃ any (726729), PÃ ibice (735311), StrachotÃ ­n (755893), Troskotovice (768553), Vlasatice (783307) a Vranovice nad Svratkou (785512) 3.3.2017 Brod nad DyjÃ ­ (612642), DolnÃ ­ Dunajovice (628964), Drnholec (632520), Ã Ã ¡sti katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ MuÃ ¡ov (700401) a PasohlÃ ¡vky (718220), pÃ iÃ emÃ ¾ vÃ ½chodnÃ ­ hranice Ã ºzemÃ ­ tvoÃ Ã ­ silnice E461 23.2.2017 to 3.3.2017 BenÃ ¡teckÃ ¡ Vrutice (602060), Borek nad Labem (607517), BrandÃ ½s nad Labem (609048), BrÃ ¡zdim (609773), BÃ eÃ ¾any II (614955), BÃ Ã ­stvÃ ­ (615056), Ã ernÃ ­ky (620220), DehtÃ ¡ry (658481), DÃ evÃ ice u BrandÃ ½sa nad Labem (632937), Hlavenec (638960), HorouÃ ¡any (644803), JenÃ ¡tejn (658499), Jirny (660922), Kozovazy (788490), Lhota u DÃ Ã ­s (680931), Litol (689556), LysÃ ¡ nad Labem (689505), Martinov (791008), Mochov (698067), Nehvizdy (702404), Ostrov u BrandÃ ½sa nad Labem (609234), Podolanka (724149), Polerady u Prahy (725218), Popovice u BrandÃ ½sa nad Labem (609251), PÃ edmÃ Ã ice nad Jizerou (734284), PÃ erov nad Labem (735035), Radonice u Prahy (738247), SedlÃ Ã ¡nky (619213), Skorkov (748382), Sojovice (752169), StarÃ ¡ Boleslav (609170), StarÃ ¡ LysÃ ¡ (753807), StarÃ ½ Vestec (755231), SvÃ ©myslice (792772), Ã estajovice u Prahy (762385), Tlustovousy (771414), Tuklaty (771422), TuÃ ice (771856), Ã valy u Prahy (775738), VykÃ ¡Ã  (787558), VyÃ ¡ehoÃ ovice (788503), ZÃ ¡ryby (791016), ZeleneÃ  (792781) 3.3.2017 Ã elÃ ¡kovice (619159), KÃ ¡ranÃ ½ (708020), LÃ ¡znÃ  TouÃ ¡eÃ  (767859), MstÃ tice (792764), NovÃ ½ Vestec (708038), Otradovice (748366), StrÃ ¡nka u BrandÃ ½sa nad Labem (609269), ZÃ ¡luÃ ¾Ã ­ u Ã elÃ ¡kovic (619230), ZÃ ¡py (609226) 23.2.2017 to 3.3.2017 BÃ lÃ ½ (689831), BezdÃ kov nad MetujÃ ­ (603597), BlaÃ ¾kov u SlavoÃ ova (750395), BohdaÃ ¡Ã ­n nad OleÃ ¡nicÃ ­ (621099), BohdaÃ ¡Ã ­n v OrlickÃ ½ch horÃ ¡ch (606197), BorovÃ ¡ (607711), BraÃ ¾ec (701343), Ã ervenÃ ½ Kostelec (621102), Ã eskÃ ¡ Ã ermnÃ ¡ (621269), DlouhÃ © (707317), DolnÃ ­ RadechovÃ ¡ (630063), HornÃ ­ DÃ evÃ ­Ã  (754811), HornÃ ­ Kostelec (621111), HornÃ ­ RadechovÃ ¡ (643874), HornÃ ­ RybnÃ ­ky (789356), Hronov (648370), JestÃ ebÃ ­ nad MetujÃ ­ (659088), Jizbice u NÃ ¡choda (661449), Kramolna (768910), Lhotky (768928), LibchynÃ  (659096), LipÃ ­ u NÃ ¡choda (684031), Machov (689840), MachovskÃ ¡ Lhota (689858), MÃ stskÃ ¡ Kramolna (768936), MezilesÃ ­ u NÃ ¡choda (693685), NÃ ¡chod (701262), NÃ ­zkÃ ¡ SrbskÃ ¡ (689866), NovÃ ½ HrÃ ¡dek (707341), OleÃ ¡nice u Ã ervenÃ ©ho Kostelce (710369), OleÃ ¡nice v OrlickÃ ½ch horÃ ¡ch (710466), Police nad MetujÃ ­ (725323), Provodov (733881), PÃ ibyslav nad MetujÃ ­ (735710), RadeÃ ¡ov nad MetujÃ ­ (725331), RokytnÃ ­k (648434), Ã eÃ ¡etova Lhota (758531), SendraÃ ¾ (659100), SlavÃ ­kov u NÃ ¡choda (750182), SlavoÃ ov (750409), StarÃ © MÃ sto nad MetujÃ ­ (701335), StarkoÃ  u Vysokova (788384), Studnice u NÃ ¡choda (758540), Ã onov u NovÃ ©ho MÃ sta nad MetujÃ ­ (762920), TrubÃ jov (768952), TÃ tice nad OleÃ ¡nicÃ ­ (758558), VelkÃ ¡ Ledhuje (725340), VelkÃ © Petrovice (779261), VelkÃ ½ DÃ evÃ ­Ã  (648400), Vrchoviny (786527), VÃ ¡eliby (796581), VysokÃ ¡ SrbskÃ ¡ (788121), Vysokov (788392), ZÃ ¡brodÃ ­ (789364), ZbeÃ nÃ ­k (648396), ZlÃ ­Ã ko (788147), Ã ½abokrky (648418) 11.2.2017 BabÃ ­ u NÃ ¡choda (701297), BÃ loves (701301), DobroÃ ¡ov (627445), MalÃ ¡ Ã ermnÃ ¡ (648451), MalÃ © PoÃ Ã ­Ã Ã ­ (701378), PavliÃ ¡ov (718343), VelkÃ © PoÃ Ã ­Ã Ã ­ (648426), Ã ½Ã Ã ¡rky (795526) 3.2.2017 to 11.2.2017 BabÃ ice (630551), BÃ leÃ  u MladÃ © VoÃ ¾ice (601896), Bendovo ZÃ ¡hoÃ Ã ­ (604976), Beranova Lhota (658049), BÃ ­tov u RadenÃ ­na (737500), Blanice u MladÃ © VoÃ ¾ice (604984), BradÃ ¡Ã ov (608963), BrouÃ kova Lhota (658278), Ã ekanice u TÃ ¡bora (619086), DÃ dice u NemyÃ ¡le (703290), Hlasivo (638838), Hlinice (639231), HornÃ ­ Hrachovice (724696), HornÃ ­ SvÃ tlÃ ¡ u BradÃ ¡Ã ova (608971), Hroby (648256), Chotoviny (653411), ChrbonÃ ­n (654124), Janov u MladÃ © VoÃ ¾ice (656909), Jedlany (658057), JenÃ ­Ã kova Lhota (658286), Kozmice u ChÃ ½nova (648264), Krchova LomnÃ ¡ (604992), KÃ tÃ novice (705918), LaÃ ¾any u ChÃ ½nova (648272), LejÃ kov (629138), MaleÃ ¡Ã ­n u Vodice (784265), MalÃ ½ JeÃ ¾ov (779610), MÃ Ã ¡ice u TÃ ¡bora (693456), MladÃ ¡ VoÃ ¾ice (696722), Mostek u RatiboÃ skÃ ½ch Hor (724726), NahoÃ any u MladÃ © VoÃ ¾ice (740284), NovÃ ¡ Ves u ChÃ ½nova (705870), NovÃ © Dvory u PoÃ Ã ­na (726079), Oblajovice (708607), PodolÃ ­ u RatiboÃ skÃ ½ch Hor (724211), Pojbuky (724980), PoÃ Ã ­n (726087), PrasetÃ ­n (732907), RadenÃ ­n (737518), Radostovice u SmilovÃ ½ch Hor (738484), Radvanov u MladÃ © VoÃ ¾ice (738875), RaÃ ¡ovice u Hlasiva (638854), RatiboÃ ice u TÃ ¡bora (739863), RatiboÃ skÃ © Hory (739880), RodnÃ ¡ (740292), Ã emÃ ­Ã ov (745073), Sezimovo Ã stÃ ­ (747688), Smilovy Hory (751065), StarÃ ¡ VoÃ ¾ice (754064), StoklasnÃ ¡ Lhota (619094), VlÃ eves (783641), Vodice u TÃ ¡bora (784273),VrÃ ¡Ã ¾nÃ ¡ (653471), VÃ esce (786667), ZadnÃ ­ LomnÃ ¡ (724998), ZadnÃ ­ StÃ Ã ­teÃ ¾ (725005), ZÃ ¡hostice (655481), ZÃ ¡rybniÃ nÃ ¡ Lhota (790991); BedÃ ichov u ZhoÃ ce (792934), BezdÃ Ã Ã ­n u ObratanÃ  (708691), Cetoraz (617679), 708704 HrobskÃ ¡ ZahrÃ ¡dka (708704), KÃ eÃ  (708704), ObrataÃ  (708712), SudkÃ ¯v DÃ ¯l (758787), TÃ chobuz (765449), VelkÃ ¡ RovnÃ ¡ (792942), ZhoÃ u Pacova (792951) 3.3.2017 BlaniÃ ka (724718), Dobronice u ChÃ ½nova (627399), DolnÃ ­ HoÃ ice (629103), DomamyÃ ¡l (630560), Dub u RatiboÃ skÃ ½ch Hor (633259), HartvÃ ­kov (708585), ChotÃ iny (652814), ChÃ ½nov u TÃ ¡bora (655473), Kladruby (629120), KlouÃ ¾ovice (666572), MaÃ ¡ovice (652822), PohnÃ ¡nec (724700), PohnÃ ¡nÃ ­ (724734), Velmovice (666581) 23.2.2017 to 3.3.2017 636657 Blanice, 615609 BudynÃ , 784338 Ã avynÃ , 623482 Ã Ã ­Ã enice, 626180 DÃ ­vÃ ice, 746681 Hlavatce u Ã eskÃ ½ch BudÃ jovic, 654981 ChvaleÃ ¡ovice, 655007 Chvaletice u ProtivÃ ­na, 676705 Kloub, 674052 KraÃ ¡lovice, 674303 KrÃ  u ProtivÃ ­na, 691216 Krtely, 755729 KÃ epice u VodÃ an, 676713 KÃ tÃ tice, 746690 LÃ ©kaÃ ova Lhota, 674061 Lidmovice, 655261 LuÃ ¾ice u Netolic, 689769 MahouÃ ¡, 691224 Malovice u Netolic, 691232 MaloviÃ ky, 733849 Milenovice, 633151 NÃ ¡kÃ Ã ­, 703940 Netolice, 647616 Obora u Hracholusk, 689785 OlÃ ¡ovice, 746711 PlÃ ¡stovice, 691241 PodeÃ iÃ ¡tÃ , 676721 Pohorovice, 733857 ProtivÃ ­n, 737402 RadÃ ice u VodÃ an, 746720 Sedlec u Ã eskÃ ½ch BudÃ jovic, 748315 SkoÃ ice, 760862 SvinÃ tice, 674311 TÃ Ã ¡Ã ­nov u ProtivÃ ­na, 779512 VelkÃ ½ Bor u Strunkovic, 674079 Vitice u VodÃ an, 789089 ZÃ ¡blatÃ ­, 674320 ZÃ ¡boÃ Ã ­ u ProtivÃ ­na, 797260 Ã ½itnÃ ¡ u Netolic 3.3.2017 681946 Ã ernÃ ves u LibÃ jovic, 773603 HvoÃ ¾Ã any u VodÃ an, 651117 ChelÃ ice, 681954 LibÃ jovice, 681962 Nestanice, 755745 StoÃ ¾ice, 651125 Truskovice, 773611 Ã jezd u VodÃ an, 784281 VodÃ any 23.2.2017 to 3.3.2017 615421 Budislav, 780405 Ceraz, 624888 DebrnÃ ­k, 626091 DÃ ­rnÃ ¡, 626406 DlouhÃ ¡ Lhota u TÃ ¡bora, 631027 DoÃ ov, 632066 DrÃ ¡chov, 638935 Hlavatce, 639044 HlavÃ ov u Budislavi, 648761 HruÃ ¡ova Lhota, 650552 Chabrovice, 653039 ChotÃ mice, 653594 ChoustnÃ ­k, 653608 KajetÃ ­n, 615439 Katov u Budislavi, 674176 KrÃ ¡toÃ ¡ice, 675156 Krtov, 689700 LÃ ¾Ã ­n, 693791 MeznÃ ¡ u SobÃ slavi, 780413 MokrÃ ¡ u SobÃ slavi, 780421 NedvÃ dice u SobÃ slavi, 626104 NovÃ ¡ Ves u DÃ ­rnÃ ©, 691925 Obora u MarÃ ¡ova, 721336 PlanÃ ¡ nad LuÃ ¾nicÃ ­, 653616 PÃ edboÃ u ChoustnÃ ­ku, 734519 PÃ ehoÃ ov u SobÃ slavi, 745766 Ã Ã ­pec, 747891 Skalice nad LuÃ ¾nicÃ ­, 748358 Skopytce, 783404 Svinky, 769461 TÃ ebÃ jice, 770019 TÃ ebiÃ ¡tÃ , 771201 TuÃ apy u SobÃ slavi, 705888 Turovec, 721701 Ã jezdec u KardaÃ ¡ovy Ã eÃ ice, 775436 Ã straÃ ¡ice, 780430 Vesce u SobÃ slavi, 721719 ViÃ ¡Ã ovÃ ¡ u KardaÃ ¡ovy Ã eÃ ice, 783412 VlastiboÃ u SobÃ slavi, 721727 ZÃ ¡hoÃ Ã ­, 790851 ZÃ ¡luÃ ¾Ã ­ u BudislavÃ , 783421 ZÃ ¡luÃ ¾Ã ­ u VlastiboÃ e, 626112 ZÃ ¡Ã Ã ­Ã Ã ­ u DÃ ­rnÃ ©, 626121 ZÃ ¡vsÃ ­, 793361 Zlukov, 795828 Ã ½eleÃ  u TÃ ¡bora, 780693 Ã ½Ã ­Ã ¡ov u VeselÃ ­ nad LuÃ ¾nicÃ ­ 3.3.2017 771198 Dvorce u TuÃ ap, 751804 Chlebov, 666106 Klenovice u SobÃ slavi, 734501 Kvasejovice u SobÃ slavi, 700690 Myslkovice, 741591 RoudnÃ ¡ nad LuÃ ¾nicÃ ­, 793817 SedleÃ ko u SobÃ slavÃ , 751707 SobÃ slav, 793825 ZvÃ rotice 23.2.2017 to 3.3.2017 BeÃ ov (606740), Brodek u PÃ erova (612758), Buk (615731), CÃ ­saÃ ov (617784), Citov (617857), Ã echy (630837), Ã ekynÃ  (619108), Dluhonice (626708), Ã elechovice u PÃ erova (619337), DobrÃ ice (627186), DomaÃ ¾elice (630845), Grymov (636274), HenÃ lov (638277), HradÃ any na MoravÃ  (646695), Kanovsko (784044), Kokory (667978), Kozlovice u PÃ erova (734985), LaznÃ ­ky (679411), Lhotka u PÃ erova (681415), LÃ ­Ã ¡nÃ ¡ u PÃ erova (685038), LukovÃ ¡ u PÃ erova (689033), LÃ ½sky (782335), NahoÃ ¡ovice (633038), NeleÃ ¡ovice (702838), OldÃ ichov na MoravÃ  (709999), Osek nad BeÃ vou (713015) vyjma vÃ ½chodnÃ ­ Ã Ã ¡sti katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ za vodoteÃ Ã ­/potokem LubeÃ , Pavlovice u PÃ erova (718581), PenÃ ice (719056), PenÃ iÃ ky (719064), PodolÃ ­ u PÃ erova (724319), Popovice u PÃ erova (782343), Prosenice (733288), ProseniÃ ky (733296), PrusÃ ­nky (718599), Prusy (602612), PÃ edmostÃ ­ (734977), PÃ estavlky u PÃ erova (735167), Radslavice u PÃ erova (738816), Radvanice u LipnÃ ­ka nad BeÃ vou (738859), Rokytnice u PÃ erova (740896), Ã Ã ­kovice u PÃ erova (745588), SobÃ ­Ã ¡ky (752029), StarÃ ¡ Ves u PÃ erova (753939), SuÃ ¡ice u PÃ erova (759791), Troubky nad BeÃ vou (768685), TuÃ Ã ­n (771244), Turovice (633046), Vinary u PÃ erova (782351), VlkoÃ ¡ u PÃ erova (784052), ZÃ ¡beÃ ¡tnÃ ­ Lhota (789054), Ã ½elatovice (795801), Ã ½eravice (796441); BÃ est (613797), zÃ ¡padnÃ  od hranice katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ Ã Ã ­slo 613797 obce BÃ est po komunikaci Ã Ã ­slo 4328 ulice SkaÃ ¡tickÃ ¡, dÃ ¡le po komunikaci Ã Ã ­slo 435 ulice Hrad a komunikaci Ã Ã ­slo 436 ulice Drahy na sever, dÃ ¡le po Ã ¾elezniÃ nÃ ­ trati, po ulici VlÃ Ã ­ doly, po ulici NÃ ¡draÃ ¾nÃ ­ a dÃ ¡le po komunikaci Ã Ã ­slo 4349 ulice VÃ elÃ ­n aÃ ¾ k hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ Ã Ã ­slo 791032 obce ZÃ ¡Ã iÃ Ã ­, Ã Ã ¡st katastru ChropynÃ  (654230), Karlovice u HoleÃ ¡ova (670286), Kostelec u HoleÃ ¡ova (670294), Kyselovice (678708), NÃ mÃ ice u HoleÃ ¡ova (703036), RoÃ ¡tÃ nÃ ­ (741485), ZÃ ¡Ã Ã ­Ã Ã ­ (791032), Ã ½alkovice (794350) 3.3.2017 BochoÃ (606723), HornÃ ­ MoÃ ¡tÃ nice (643572), LovÃ Ã ¡ice u PÃ erova (735001), PÃ erov (734713), Ã jezdec u PÃ erova (774073), VÃ Ã ¾ky u PÃ erova (606740) 23.2.2017 to 3.3.2017 667251 Besedice, 603406 BezdÃ Ã Ã ­n u Jablonce nad Nisou, 628255 Bukovina u Turnova, 761648 Ã tveÃ Ã ­n, 771627 DalimÃ Ã ice, 635201 FrÃ ½dÃ ¡tejn, 639982 Hnanice pod Troskami, 648574 HrubÃ ¡ SkÃ ¡la, 658413JeniÃ ¡ovice u Jablonce nad Nisou, 603414 JÃ ­lovÃ © u Hodkovic nad Mohelkou, 719161 KamenÃ ­, 663328 Karlovice, 666483 KlokoÃ Ã ­ u Turnova, 667285 Koberovy, 667498 Kobyly, 676853 KtovÃ ¡, 761672 LaÃ ¾any u Sychrova, 738417 Lestkov pod KozÃ ¡kovem, 685135 LÃ ­Ã ¡nÃ ½, 695637 LoktuÃ ¡e, 666491 LouÃ ky u Turnova, 628280 MalÃ ½ Rohozec, 658430 Odolenovice u JeniÃ ¡ovic, 709336 Ohrazenice u Turnova, 635227 OndÃ Ã ­kovice, 761681 PaceÃ ice, 719170 PÃ nÃ Ã ­n, 761699 Radimovice u Sychrova, 738328 RadostÃ ­n u Sychrova, 739049 Rakousy, 742082 Rovensko pod Troskami, 695670 Sekerkovy LouÃ ky, 690317 SnÃ hov, 751839 SobÃ slavice, 751847 StÃ Ã ­Ã ¾ovice u PÃ nÃ Ã ­na, 760731 SvijanskÃ ½ Ã jezd, 760749 Svijany, 639991 Ã tÃ pÃ ¡novice u Rovenska pod Troskami, 765201 Tatobity, 768588 Troskovice, 796531 VÃ ¡clavÃ ­, 695700 Vesec pod KozÃ ¡kovem, 783463 VlastiboÃ ice, 738433 Volavec, 690325 VranovÃ © I, 690333 VranovÃ © II, 667315 VrÃ ¡t, 787744 VyskeÃ , 761729 Ã ½Ã Ã ¡rek u Sychrova, 796549 Ã ½ernov; 683281 DobÃ ¡ice, 683299 LiboÃ ¡ovice, 683311 Malechovice, 683337 NepÃ Ã ­vÃ c, 723851 Podkost, 742023 RoveÃ  u Sobotky, 683353 RytÃ ­Ã ova Lhota, 683361 Vesec u Sobotky; 608271 BoseÃ , 609501 BranÃ ¾eÃ ¾, 614017 BÃ ezina u Mnichova HradiÃ ¡tÃ , 626767 Dneboh, 628131 DobÃ ¡Ã ­n, 697567 HoÃ ¡kovice, 669679 Koryta u Mnichova HradiÃ ¡tÃ , 687235 Loukov u Mnichova HradiÃ ¡tÃ , 687278 Loukovec, 608301 MuÃ ¾skÃ ½, 614041 OlÃ ¡ina, 724190 PodolÃ ­ u Mnichova HradiÃ ¡tÃ , 747645 Sezemice, 609528 Srbsko, 667064 Suhrovice, 795046 Ã ½Ã Ã ¡r u Mnichova HradiÃ ¡tÃ , 795054 Ã ½ehrov 3.3.2017 661571 Kacanovy, 771686 MaÃ ¡ov u Turnova, 697940 ModÃ iÃ ¡ice, 710393 OleÃ ¡nice u Turnova, 734683 PÃ epeÃ e u Turnova, 736309 PÃ Ã ­Ã ¡ovice, 771601 Turnov, 787256 VÃ ¡eÃ  23.2.2017 to 3.3.2017 Member State: Germany Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC SACHSEN-ANHALT Landkreis Anhalt-Bitterfeld In der Gemeinde KÃ ¶then (Anhalt) die Ortsteile  Arensdorf  Dohndorf  Elsdorf  Gahrendorf  Hohsdorf  LÃ ¶bnitz an der Linde  Merzien  Porst  WÃ ¼lknitz  Zehringen 22.2.2017 Landkreis Anhalt-Bitterfeld In der Gemeinde SÃ ¼dliches Anhalt die Ortsteile  Breesen  Cosa  Fernsdorf  GÃ ¶rzig  GroÃ badegast  Libehna  Locherau  Meilendorf  Pfriemsdorf  Prosigk  Reinsdorf  Repau  Reupzig  Ziebigk 22.2.2017 Landkreis Anhalt-Bitterfeld In der Gemeinde Aken (Elbe) der Ortsteil  Kleinzerbst 22.2.2017 Landkreis Anhalt-Bitterfeld In der Gemeinde Osternienburger Land die Ortsteile  Drosa  Elsdorf  Elsnigk  Frenz  Kleinpaschleben  Klietzen  Maxdorf  Micheln  MÃ ¶lz  Osternienburg  PiÃ dorf  Rosefeld  Sibbesdorf  Thurau  Trebbichau  Trinum  Wulfen  WÃ ¼rflau  Zabitz 22.2.2017 Landkreis Anhalt-Bitterfeld In der Gemeinde SÃ ¼dliches Anhalt die Ortsteile  Friedrichsdorf  Lausigk  Naundorf  Scheuder  Storkau 22.2.2017 Landkreis Anhalt-Bitterfeld In der Gemeinde KÃ ¶then (Anhalt) der Ortsteil  Baasdorf 22.2.2017 Landkreis Anhalt-Bitterfeld In der Gemeinde SÃ ¼dliches Anhalt die Ortsteile  Edderitz  GrÃ ¶bzig  Maasdorf  Piethen  PilsenhÃ ¶he  WÃ ¶rbzig 22.2.2017 Landkreis Salzlandkreis In der Gemeinde Bernburg (Saale) die Ortsteile  Biendorf  Wohlsdorf mit CrÃ ¼chern  Poley mit Weddegast 22.2.2017 Landkreis Salzlandkreis In der Gemeinde KÃ ¶nnern die Ortsteile  Gerlebogk  Cormigk mit Sixdorf 22.2.2017 Landkreis Salzlandkreis In der Gemeinde Nienburg (Saale) der Ortsteil  Borgesdorf 22.2.2017 Landkreis Salzlandkreis In der Einheitsgemeinde Barby (Elbe) die Ortsteile  Gnadau mit DÃ ¶ben  Tornitz mit Grube Alfred und Werkleitz  Wespen 20.2.2017 Landkreis Salzlandkreis In der Einheitsgemeinde Barby (Elbe) der Ortsteil  Zuchau mit Colno 20.2.2017 Landkreis Salzlandkreis In der Einheitsgemeinde Nienburg (Saale) die Stadt  Nienburg 20.2.2017 Landkreis Salzlandkreis In der Einheitsgemeinde Nienburg (Saale) die Ortsteile  Altenburg  Gerbitz  Grimschleben  Jesar  Neugattersleben  Wedlitz und Wispitz 20.2.2017 Landkreis Salzlandkreis In der Einheitsgemeinde StaÃ furt die Ortsteile  Atzendorf  Brumby  FÃ ¶rderstedt  GlÃ ¶the  Hohenerxleben  LÃ ¶bnitz  Ã llnitz 20.2.2017 Landkreis Salzlandkreis Einzelne Gebiete in der Einheitsgemeinde StaÃ furt: Die Grenze des Gebietes beginnt im Gewerbegebiet Friedrichshall, weiter bis zum GÃ ¼terbahnhof, entlang der Gleise (Am KnÃ ¼ppelsberg, IndustriestraÃ e, ZollstraÃ e, FÃ ¶rderstedter StraÃ e bis zur Abzweigung) und endet im Gewerbegebiet Atzendorfer StraÃ e 20.2.2017 Landkreis Salzlandkreis Einzelne Gebiete in der Einheitsgemeinde Bernburg (Saale): NÃ ¶rdlich der B6n  Strenzfeld, Magdeburger Chaussee, BodestraÃ e und alle QuerstraÃ en zwischen Magdeburger Chaussee und BodestraÃ e (Zick-Zack-Hausen) 20.2.2017 Landkreis Salzlandkreis In der Einheitsgemeinde BÃ ¶rdeland die Ortsteile  Biere  Eggersdorf  Eickendorf  GroÃ mÃ ¼hlingen  KleinmÃ ¼hlingen  Zens 20.2.2017 Landkreis Salzlandkreis In der Einheitsgemeinde StaÃ furt der Ortsteil  Brumby 12.2.2017 to 20.2.2017 Landkreis Salzlandkreis In der Einheitsgemeinde Calbe der Ortsteil  Wartenberg 12.2.2017 to 20.2.2017 SCHLESWIG-HOLSTEIN Kreis Steinburg Gemeinden Altenmoor, Bahrenfleth, Beidenfleth, Blomesche Wildnis, Borsfleth, Breitenberg, Breitenburg, DÃ ¤geling, Elskop, Engelbrechtsche Wildnis, Herzhorn, Hodorf, Heiligenstedten, Heiligenstedtenerkamp, Hohenfelde, Horst, Kiebitzreihe, Kollmar, Kollmoor, Krempdorf, Kremperheide, Krempermoor, Kronsmoor, LÃ ¤gerdorf, Moordiek, MÃ ¼nsterdorf, Neuenbrook, Neuendorf bei Elmshorn, Oelixdorf, Rethwisch, Sommerland, SÃ ¼derau, Westermoor und Wewelsfleth sowie die gesamten Gebiete der StÃ ¤dte GlÃ ¼ckstadt, Krempe und Itzehoe 25.2.2017 Kreis Steinburg Gebiet der Gemeinde SÃ ¼derau sowie auf Teile der Gebiete der Gemeinden Grevenkop, Hohenfelde, Horst, Neuenbrook, Rethwisch, Sommerland, Steinburg und der Stadt Krempe 17.2.2017 to 25.2.2017 NIEDERSACHSEN Landkreis Diepholz Die Ã ¶stliche Begrenzung verlÃ ¤uft vom Schnittpunkt der BundesstraÃ e 51 mit der Heiligenloher Beeke aus entlang der Heiligenloher Beeke in sÃ ¼dÃ ¶stlicher Richtung bis zum Schnittpunkt mit der Bargeriede, entlang dieser in sÃ ¼dÃ ¶stlicher Richtung, entlang des 4- Birken- Weges, des Moorkanals in sÃ ¼dlicher Richtung, dann entlang der VerlÃ ¤ngerung des Moordamms bis zum SchweringhÃ ¤user Bach, diesem entlang Richtung SÃ ¼dost bis zum Schnittpunkt mit der KreisstraÃ e 1, diese entlang Richtung SÃ ¼den bis zum Schnittpunkt mit dem Fluss Flagge , entlang des Flusses Richtung SÃ ¼d bis zum Schnittpunkt mit der Bahnlinie bei GroÃ  Lessen. Weiter fÃ ¼hrt die Ã ¶stliche Grenze des Beobachtungsgebietes ab dem o. g. Punkt in westlicher Richtung entlang der Bahnlinie bis zur KreisstraÃ e 43, entlang der BundesstraÃ e 214 zum DÃ ¶rrieloher Weg und entlang diesem in sÃ ¼dlicher Richtung bis zur LandesstraÃ e 347 und daran entlang bis zum Fluss Bleckriede 3. Im SÃ ¼den fÃ ¼hrt die Begrenzung zunÃ ¤chst entlang der Bleckriede 3 in westlicher Richtung, danach in gerader Linie Richtung Westen bis zur StraÃ e Zum NeustÃ ¤dter Moor und diese entlang Richtung Westen Ã ¼ber die KreisstraÃ e 42 und die NeustÃ ¤dter StraÃ e, die StraÃ en Auf dem Knapp, Am Uhlenberg, Barver StraÃ e, Zur MÃ ¼hle, Vor den Quellen, Diepholzer StraÃ e (BundesstraÃ e 239), Am Gottesgragen, Die Rosenhardt, in der VerlÃ ¤gerung von Die Rosenhardt bis zum Speckendamm, in sÃ ¼dlicher Richtung an diesem entlang bis An der Milchstelle, diese StraÃ e entlang bis zum Bruchkanal. Die westliche Grenze fÃ ¼hrt von dort aus entlang des Bruchkanals in nordwestlicher Richtung, dann entlang des Sankt- HÃ ¼lfer Torfweges, den Moordamm entlang Richtung Norden bis zur Sulinger StraÃ e (BundesstraÃ e 214), diese entlang Richtung Nordwest bis zum Schnittpunkt mit der BundesstraÃ e 51, diese entlang Richtung Flessenmoor, daran entlang bis Heeder DorfstraÃ e, diese entlang Richtung SÃ ¼dwest Ã ¼ber die StraÃ en Unter den Eichen, Vorm Kampe, Falkenhardter Weg, Ossenbecker StraÃ e, Apwischer StraÃ e, Apwischer Kirchweg, Ahornweg, Vechtaer StraÃ e (BundesstraÃ e 69) Richtung Nordwest bis zur Kreisgrenze zum Landkreis Vechta. Die nÃ ¶rdliche Begrenzung fÃ ¼hrt von dort an der Kreisgrenze entlang in Ã ¶stlicher Richtung bis zum Schnittpunkt mit dem Fluss Hunte, dann entlang der Gemeindegrenze zwischen der Samtgemeinde Barnstorf und der Stadt Twistringen bis zur VerbindungsstraÃ e zum RÃ ¼ssener Heerweg, dann diesen entlang und Ã ¼ber den Verbindungsweg (Feldweg) Richtung Heiliger Berg, Ã ¼ber die KreisstraÃ e 101 hinweg, Ã ¼ber die StraÃ e Achter Harms Holt bis zum Schnittpunkt der Heiligenloher Beeke mit der BundesstraÃ e 51 16.2.2017 Landkreis Diepholz Die Ã ¶stliche Begrenzung verlÃ ¤uft ab dem Schnittpunkt der Eydelstedter StraÃ e mit dem Drentweder Weg in sÃ ¼dlicher Richtung entlang der StraÃ e Loge, entlang der Schweringhauser StraÃ e in Ã ¶stlicher Richtung bis zum Fluss Bargeriede, diesen in sÃ ¼dlicher Richtung entlang und in gerader Linie an der VerlÃ ¤ngerung der Bargeriede entlang bis zum Schnittpunkt dieser Linie mit der Wagenfelder Aue und dem Moorkanal. Die sÃ ¼dliche Grenze verlÃ ¤uft von dort entlang der Wagenfelder Aue in westlicher Richtung bis zum Schnittpunkt der Wagenfelder Aue mit der StraÃ e Am Fuhrenkamp , dann entlang der StraÃ en Am Fuhrenkamp , dem Forstweg und der DÃ ¶nseler StraÃ e in westlicher Richtung bis zur StraÃ e Hemskappe . Die westliche Begrenzung von den StraÃ en Hemskappe, AuestraÃ e, Grenzweg, Eickbuscher StraÃ e und Heerweg in nÃ ¶rdlicher Richtung begrenzt. Weiter entlang der Hunte und der Riede, entlang der StraÃ en Dreeker Kirchweg, Rechterner StraÃ e, und Rechtern  bis zum Fluss Hunte, dann entlang der Hunte in nÃ ¶rdlicher Richtung bis zum Fluss Bargeriede. Die nÃ ¶rdliche Begrenzung verlÃ ¤uft vom Schnittpunkt der Hunte mit der Bargeriede entlang der Bargeriede und der Eydelstedter StraÃ e (Loge) in Ã ¶stlicher Richtung bis zum Drentweder Weg 8.2.2017 to 16.2.2017 Landkreis Cloppenburg Vom KÃ ¼stenkanal in Ahrensdorf entlang Heinfelder StraÃ e nach Norden und entlang Wasserzug von Langenmoor bis zur Kreisgrenze, entlang dieser in sÃ ¼dÃ ¶stlicher Richtung bis zur HauptstraÃ e in Petersdorf, entlang dieser in sÃ ¼dwestlicher Richtung bis Bunthullen Graben, entlang diesem und Wasserzug von Barken-Tange bis StraÃ e Barkentange und weiter in Nikolausdorf entlang NikolausstraÃ e, Moordamm, PeterstraÃ e, Oldenburger StraÃ e, SÃ ¼dstraÃ e und LetherfeldstraÃ e bis zur Vehne. Entlang dieser bis Schuldamm, entlang diesem und weiter entlang Schnappen, Jagdweg, WeiÃ dornweg, Beverbrucher StraÃ e in Garrel, Schlichtenmoor, Roslaes HÃ ¶he, Allensteiner StraÃ e, TannenkampstraÃ e, WeinstraÃ e, AmerikastraÃ e, StraÃ e Zum Fischteich, Garreler StraÃ e, EfkenhÃ ¶he, Hoher Weg, MÃ ¼hlenweg, NeumÃ ¼hlen, weiter am sÃ ¼dlichen Waldrand Dwergter Sand, entlang NeumÃ ¼hler Weg in Dwergte, Kleine Tredde, Augustendorfer Weg bis zur Gemeindegrenze, dieser entlang GrenzstraÃ e in Neumarkhausen und entlang der Marka folgend und durch den Eleonorenwald bis zum Delschloot, entlang diesem nach Norden bis StraÃ e im LÃ ¼tken Moor, weiter entlang EismoorstraÃ e, KirchstraÃ e in Gehlenberg, BergstraÃ e, Hinterberg, Neuscharreler StraÃ e, Gehlenberger StraÃ e in Neuscharrel, HauptstraÃ e, ApfelbaumstraÃ e, dann nach Norden entlang Neuscharreler Graben, Klumpendamm, Heetbergsmoor Graben bis zur Marka HÃ ¶he Knippers Weg. Der Marka in westlicher Richtung folgend Ã ¼ber HauptstraÃ e zum KÃ ¼stenkanal. Entlang diesem in Ã ¶stlicher Richtung bis zur Soeste, entlang dieser in sÃ ¼dlicher Richtung bis Kamper Siedlungs Graben, diesem in Ã ¶stlicher Richtung folgend und weiter entlang RÃ ¶bkenberg und StraÃ e Am KÃ ¼stenkanal bis zum Ausgangspunkt Heinfelder StraÃ e 19.2.2017 Landkreis Cloppenburg In Altenoythe von Kreuzung Altenoyther StraÃ e / VitusstraÃ e nach Osten entlang der StraÃ e Hoher Esch und Cavens bis KÃ ¼ndelweg, entlang diesem in nÃ ¶rdlicher Richtung bis StraÃ e Am KÃ ¼ndelsberg, entlang dieser und dem KÃ ¼ndelsberger Graben weiter nach SÃ ¼den und Osten und entlang KÃ ¼ndelstraÃ e, Koppelweg und FeldstraÃ e bis zur Fladderburger StraÃ e in BÃ ¶sel. Dieser in sÃ ¼dwestlicher Richtung folgend bis StraÃ e Neuland, entlang dieser und entlang SchÃ ¤ferstraÃ e, Sandwitten, KorsorsstraÃ e, Am Steinkamp, Am Tempelkamp, Im Richtemoor, Richtweg und GlaÃ dorfer StraÃ e. Entlang dieser nach SÃ ¼den bis zur Robert-GlaÃ -StraÃ e, entlang dieser und Georg-Hoes-StraÃ e bis zur GlaÃ dorfer StraÃ e. Entlang dieser bis Mittelsten-ThÃ ¼le, weiter entlang KurfÃ ¼rstendamm bis zur Soeste, dieser nach Norden folgend bis zum Wald Duvensand, entlang des Ã ¶stlichen Waldrandes bis zur StraÃ e Am Horstberg, weiter entlang Wittenmoorsdamm und Pehmertanger StraÃ e bis zur ThÃ ¼ler StraÃ e. Entlang dieser in nordwestlicher Richtung bis zum Oldenburger Ring, entlang diesem in Ã ¶stlicher Richtung bis BÃ ¶seler StraÃ e, von dort in nordwestlicher Richtung bis Altenoyther StraÃ e und von dort in nordÃ ¶stlicher Richtung bis zum Ausgangspunkt in Altenoythe, HÃ ¶he VitusstraÃ e 11.2.2017 to 19.2.2017 Landkreis Cloppenburg Vom KÃ ¼stenkanal in Kampe entlang StraÃ e Kamper Rolle nach Norden bis zur Gemeindegrenze und entlang dieser nach Osten bis zur Kreisgrenze in Edewechterdamm, entlang der Kreisgrenze in sÃ ¼dÃ ¶stlicher und sÃ ¼dlicher Richtung bis zum MÃ ¼hlenweg in Nikolausdorf und entlang diesem bis zum Beverbrucher Damm, entlang diesem in sÃ ¼dlicher Richtung bis zur Hochspannungsleitung HÃ ¶he Beverbrucher Damm 15a, entlang der Hochspannungsleitung nach Westen bis zur LetherfeldstraÃ e und entlang dieser bis zur Nikolausdorfer StraÃ e in Garrel und weiter entlang BÃ ¶seler StraÃ e, ImmenstraÃ e, Kaiforter StraÃ e, Sandrocken und Zum Rosenmoor bis zur Gemeindegrenze. Weiter in nordwestlicher Richtung bis zur Georg-Hoes-StraÃ e und entlang dieser und der Gemeindegrenze bis zum Ziegeldamm. Weiter in nordwestlicher Richtung entlang der Hochspannungsleitung bis StraÃ e Zu den Weiden in Friesoythe, entlang EschstraÃ e, BÃ ¶seler StraÃ e, GrÃ ¼ner Hof, Scheefenkamp, Bookgastweg, BarÃ eler StraÃ e, Kastanienweg und Kellerdamm zum GewÃ ¤sser Streek. Entlang diesem in nÃ ¶rdlicher Richtung bis zur Lahe und dieser in nordÃ ¶stlicher Richtung folgend bis zum Wasserzug, der in nÃ ¶rdlicher Richtung nach Kampe und dort nordÃ ¶stlich entlang der Wohnsiedlung bis zur StraÃ e RÃ ¶bkenberg fÃ ¼hrt. Entlang dieser StraÃ e in Ã ¶stlicher Richtung und dann nach Norden zum Ausgangspunkt am KÃ ¼stenkanal 27.2.2017 Landkreis Cloppenburg Im Norden in Vehnemoor von der Overlaher StraÃ e entlang der Kreisgrenze in Ã ¶stlicher und sÃ ¼dlicher Richtung bis HÃ ¶he Restmoor Dreesberg, von dort in westlicher Richtung bis zur StraÃ e An der Vehne und entlang dieser in sÃ ¼dlicher Richtung bis zum Lutzweg. Entlang diesem bis HÃ ¶he Lutzweg 16, von dort in sÃ ¼dwestlicher Richtung in gerader Linie entlang des nÃ ¶rdlichen Randes der beiden WaldstÃ ¼cke und weiter entlang der Baumreihen bis zur HÃ ¼lsberger StraÃ e. Entlang dieser und weiter entlang KorsorsstraÃ e und StraÃ e Am Vehnemoor bis zur Overlaher StraÃ e und entlang dieser in nÃ ¶rdlicher Richtung bis zum Ausgangspunkt in Vehnemoor 19.2.2017 to 27.2.2017 Landkreis Emsland Beginnend an der Kreisgrenze B 214 in Andervenne im Uhrzeiger. (Andervenne) B 214 bis Im Venne, Im Venne bis Lengericher StraÃ e, (Freren) Lengericher StraÃ e bis B214, (Freren, Thuine) B 214 bis Mickelmeer/ Radberggraben, (Lingen) Radberggraben bis OsterbergstraÃ e, OsterbergstraÃ e bis BrockortstraÃ e, BrockortstraÃ e bis MÃ ¼nnigbÃ ¼rener Weg, MÃ ¼nnigbÃ ¼rener Weg bis Eckelkamp, Eckelkamp bis Hexenkamp, Hexenkamp bis L 60; L60 bis Rauhe Venne, Rauhe Venne bis Zum Dorfplatz, Zum Dorfplatz bis Rauhe Venne, Rauhe Venne / Beckhookweg, Beckhookweg bis BÃ ¼lten, BÃ ¼lten bis Duisenberger StraÃ e, Duisenberger StraÃ e bis Adeliger Hof, Adeliger Hof bis Dusthook, Dusthook bis B 213 (Bremer StraÃ e), B 213 bis WallheckenstraÃ e, WallheckenstraÃ e bis BramharstraÃ e, BramharstraÃ e bis Gelzweg, Gelzweg bis Herrenkuhlenweg, Herrenkuhlenweg bis Hohlweg, Hohlweg bis BramharstraÃ e, BramharstraÃ e bis Wietmarscher StraÃ e bis DorfstraÃ e, (Geeste) DorfstraÃ e bis BramharerstraÃ e, entlang Teglinger Bach in nÃ ¶rdlicher Richtung bis Klosterholter StraÃ e, (HaselÃ ¼nne) Klosterholter StraÃ e bis K 237, K 237 bis K 243, K 243 bis Lehrter Feld, Lehrter Feld, Lehrter Feld bis K 223, K 223 bis zum Bach an der TÃ ¶njesstraÃ e, Bach bis zur Hase, Hase bis zur Mittelradde, Mittelradde bis Bleichenholter Weg, Bleichenholter Weg bis Am Grabenland, Am Grabenland bis Neuer Kamp, Neuer Kamp bis Lahrer Weg, Lahrer Weg in nÃ ¶rdlicher Richtung bis B 402, B 402 bis Stadtmark, Stadtmark bis LÃ ¤hdener StraÃ e, LÃ ¤hdener StraÃ e bis FeldstraÃ e, FeldstraÃ e bis Zum Gravesand, Zum Gravesand bis FranziskusstraÃ e, FranziskusstraÃ e bis Menkenorde, Menkenorde bis Holthausen, Holthausen bis B213, B213 bis HaselÃ ¼nner StraÃ e, (Herzlake) HaselÃ ¼nner StraÃ e bis Markt, Markt bis zum Fluss Hase, Fluss Hase bis Bakeder Graben, Bakeder Graben bis Bakerder StraÃ e, Bakerder StraÃ e bis zur Kreisgrenze Grafelder StraÃ e. (Dohren, Wettrup) Entlang der Kreisgrenze bis in sÃ ¼dlicher Richtung bis zur B 214. Das Beobachtungsgebiet erstreckt sich in den Landkreis OsnabrÃ ¼ck 18.2.2017 to 26.2.2017 Landkreis LÃ ¼neburg Ausgangspunkt ist im Westen mittig auf der ElbbrÃ ¼cke der BundesstraÃ e 209 in Hohnstorf. Die Grenze verlÃ ¤uft in sÃ ¼dwestlicher Richtung auf der BundesstraÃ e bis zur Deichkrone und von dort nach Osten, der Deichkrone folgend, ca. 2 km bis zum Abzweig vor dem Sandlager/Deichverteidigungsplatz. Von dort in gerader Linie bis zu dem Punkt hinter der letzten Bebauung in Hittbergen an der BarfÃ ¶rder StraÃ e vor Graben 12. Von hier weiter in gerader Linie an die KreisstraÃ e 4 Hittberger StraÃ e  in HÃ ¶he des Abzweiges des landwirtschaftlichen Verbindungsweges zwischen Seegraben und Bruchwetter. Dem Verbindungsweg folgend trifft der Verlauf auf die KreisstraÃ e 5. Weiter entlang der KreisstraÃ e 5 in nordÃ ¶stlicher Richtung. Nach 1 km am Seegraben nach Osten abbiegend parallel zum Seegraben auf dem landwirtschaftlichen Verbindungsweg bis zur KreisstraÃ e 27. Der KreisstraÃ e 27 in nordÃ ¶stlicher Richtung 1 km folgend hinter der Marschwetter nach Osten abbiegend auf den landwirtschaftlichen Verbindungsweg zur Deichkrone am Radegaster Haken. Der Deichkrone in nordÃ ¶stlicher Richtung folgend bis zur Landkreisgrenze in der Elbmitte. Entlang der Landkreisgrenze in Elbmitte nÃ ¶rdlicher Richtung bis zur ElbbrÃ ¼cke der BundesstraÃ e 209 in Hohnstorf 5.3.2017 NORDRHEIN-WESTFALEN Landkreis Soest B 55 in HÃ ¶he der Glenne (Kreisgrenze) in Ã ¶stlicher Richtung folgend bis Geseker Bach, Geseker Bach in westlicher Richtung bis StÃ ¶rmeder Bach, StÃ ¶rmeder Bach 185 m in sÃ ¼dliche Richtung, StÃ ¶rmeder Bach 880 m in westlicher Richtung in HÃ ¶he des Feldwegs bis zum Brandenbaumer Weg, Brandenbaumer Weg in sÃ ¼dlicher Richtung bis Corveyer StraÃ e, Corveyer StraÃ e bis MÃ ¶nninghauser StraÃ e, MÃ ¶nninghauser StraÃ e bis Am LÃ ¤mmerbach, Am LÃ ¤mmerbach bis Schambrede, Schambrede in nÃ ¶rdlicher Richtung bis zur Lippe, der Lippe in westlicher Richtung folgend bis BrÃ ¼cke Ã ¼ber In den Amtswiesen, In den Amtswiesen in nÃ ¶rdlicher Richtung bis LippestraÃ e, LippestraÃ e in sÃ ¼dwestlicher Richtung bis zur B 55, B 55 in nÃ ¶rdlicher Richtung bis Kreisgrenze GÃ ¼tersloh 10.2.2017 Landkreis GÃ ¼tersloh Langenberg-Benteler: B 55 an Kreisgrenze GÃ ¼tersloh/Soest; B 55 nÃ ¶rdlich bis Abzweigung Fichtenweg; Fichtenweg nÃ ¶rdlich folgen bis LÃ ¼ningheide; LÃ ¼ningheide in nÃ ¶rdlicher Richtung bis auf PoststraÃ e; PoststraÃ e in Ã ¶stlicher Richtung bis KampstraÃ e; KampstraÃ e in nÃ ¶rdlicher Richtung bis auf Liesborner StraÃ e; Liesborner StraÃ e in nordÃ ¶stlicher Richtung bis EinmÃ ¼ndung KolpingstraÃ e; KolpingstraÃ e nordwestlich bis EinmÃ ¼ndung Gerhard-Hauptmann-StraÃ e; Gerhard-Hauptmann-StraÃ e folgen bis auf Stukendamm; Stukendamm in westlicher Richtung bis auf Schulgraben; Schulgraben in nÃ ¶rdlicher Richtung bis auf Landgraben; Landgraben in nordwestlicher Richtung bis BergstraÃ e; BergstraÃ e nÃ ¶rdlich bis EinmÃ ¼ndung Allerbecker Weg; Allerbecker Weg bis EinmÃ ¼ndung KlutenbrinkstraÃ e; KlutenbrinkstraÃ e in nÃ ¶rdlicher Richtung bis EinmÃ ¼ndung BredenstraÃ e, hier wird KlutenbrinkstraÃ e zur SchulstraÃ e; ab EinmÃ ¼ndung in Kirchplatz in nÃ ¶rdliche Richtung bis EinmÃ ¼ndung HauptstraÃ e; HauptstraÃ e in westlicher Richtung bis EinmÃ ¼ndung MÃ ¼hlenstraÃ e; MÃ ¼hlenstraÃ e nÃ ¶rdliche Richtung bis EinmÃ ¼ndung WestfeldstraÃ e; von dort in Ã ¶stlicher Richtung bis auf die B 55; B 55 in nÃ ¶rdlicher Richtung, wird dann zur B 61. Rheda-WiedenbrÃ ¼ck: B 61 Abfahrt WiedenbrÃ ¼ck; Rietberger StraÃ e bis Abzweigung Dechant-Hense-StraÃ e; Dechant-Hense-StraÃ e in Ã ¶stlicher Richtung bis auf Patersweg; Patersweg in nÃ ¶rdlicher Richtung bis auf Neuenkirchener StraÃ e; Neuenkirchener StraÃ e in Ã ¶stlicher Richtung bis zur EinmÃ ¼ndung des Feldweges; diesen in nordÃ ¶stlicher Richtung bis auf KapellenstraÃ e; KappellenstraÃ e in nÃ ¶rdlicher Richtung bis zur EinmÃ ¼ndung in Varenseller StraÃ e; diese in Ã ¶stlicher Richtung bis EinmÃ ¼ndung PlÃ ¼mersweg; PlÃ ¼mersweg in nÃ ¶rdlicher Richtung; bei Kreuzung in Ã ¶stlicher Richtung bis auf Neuenkirchener StraÃ e. Verl: Neuenkirchener StraÃ e sÃ ¼dÃ ¶stlich bis Ã lbach; Ã lbach in nÃ ¶rdlicher Richtung bis zur Kreuzung mit Klosterweg; Klosterweg wird zur WortstraÃ e; weiter sÃ ¼d-/sÃ ¼dÃ ¶stliche Richtung; hinter Schulte-Lindhorst in Feldweg in Ã ¶stlicher Richtung bis auf Spexardweg; diesen in sÃ ¼dÃ ¶stlicher Richtung bis zur EinmÃ ¼ndung in Varenseller StraÃ e; Varenseller StraÃ e nÃ ¶rdliche Richtung bis EinmÃ ¼ndung Westfalenweg; Westfalenweg in Ã ¶stliche Richtung bis zur EinmÃ ¼ndung ChromstraÃ e; ChromstraÃ e in sÃ ¼dÃ ¶stliche Richtung bis FirmengelÃ ¤nde Frankenfeld Service; weiter in Ã ¶stliche Richtung bis auf EiserstraÃ e; auf EiserstraÃ e sÃ ¼dlich bis zur Abzweigung auf ein in Ã ¶stlicher Richtung abgehender Feldweg, dieser endet auf Im Vien; dort weiter sÃ ¼dlich bis zur nach Osten abzweigenden Hofzufahrt/Feldweg bis auf Timmerheide; Timmerheide nÃ ¶rdlich bis EinmÃ ¼ndung Strothweg; Strothweg Ã ¶stlich bis EinmÃ ¼ndung Teiwesweg; Teiwesweg sÃ ¼dlich bis auf Ã sterwieher StraÃ e; Ã sterwieher StraÃ e sÃ ¼dlich bzw. sÃ ¼dÃ ¶stlich bis zur Kreuzung Bastergraben; Bastergraben in Ã ¶stlicher Richtung bis zur EinmÃ ¼ndung auf dem LÃ ¶nsweg; LÃ ¶nsweg in sÃ ¼dlicher Richtung bis zur EinmÃ ¼ndung Bornholter StraÃ e; Bornholter StraÃ e in Ã ¶stlicher Richtung zur LindenstraÃ e; auf Bornholter StraÃ e Ã ¶stliche Richtung bis Abzweigung Nachtigallenweg; von dort den in sÃ ¼dÃ ¶stlicher Richtung verlaufenden Verbindungsweg zur MarienstraÃ e; MarienstraÃ e in sÃ ¼dlicher Richtung folgen bis zur Abzweigung Alter Postweg; Alter Postweg sÃ ¼dÃ ¶stlich bis zur EinmÃ ¼ndung FÃ ¼rstenstraÃ e; FÃ ¼rstenstraÃ e in westlicher Richtung-wird zur Neuenkirchener StraÃ e; Neuenkirchener StraÃ e folgend bis zum sÃ ¼dlicher Richtung abgehenden landwirtschaftlichen Verbindungsweg zum Hellweg; Hellweg in Ã ¶stlicher Richtung folgend bis Abzweigung des Landweges; Hellweg in Ã ¶stlicher Richtung befindlichen Baumreihe folgend; am Ende der Baumreihe sÃ ¼dlich dem Wirtschaftsweg bis zur EinmÃ ¼ndung DelbrÃ ¼cker StraÃ e folgen; DelbrÃ ¼cker StraÃ e sÃ ¼dlich bis zur Kreisgrenze. 11.2.2017 Landkreis GÃ ¼tersloh Im Westen: Ab Kreuzung Kreisgrenze mit HaselhorststraÃ e dieser StraÃ e folgend bis zur Abzweigung Eichenallee, Eichenallee in nordÃ ¶stlicher Richtung bis zur Kreuzung mit Feldkamp, Feldkamp in nordÃ ¶stlicher Richtung bis auf FeldkampstraÃ e, FeldkampstraÃ e in nordÃ ¶stlicher Richtung bis auf Rietberger StraÃ e, Rietberger StraÃ e in nÃ ¶rdliche Richtung  wird dann zur Mastholter StraÃ e, Mastholter StraÃ e weiter Ã ¼ber B 64 bis HÃ ¶he IndustriestraÃ e Im Norden und Osten: Nach Osten IndustriestraÃ e, dieser weiter folgend bis auf DelbrÃ ¼cker StraÃ e, DelbrÃ ¼cker StraÃ e in nÃ ¶rdlicher Richtung bis zur Abzweigung Torfweg, Torfweg in nordÃ ¶stlicher Richtung bis zur Abzweigung An den Teichwiesen, An den Teichwiesen in sÃ ¼dÃ ¶stlicher Richtung bis zur Kreuzung mit dem Markgraben, diesem in nordÃ ¶stlicher Richtung folgen bis auf MarkenstraÃ e, MarkenstraÃ e in nÃ ¶rdliche Richtung bis zur Abzweigung In den Marken, In den Marken in Ã ¶stliche Richtung folgen bis zum die StraÃ e kreuzenden Graben, diesem in Ã ¶stlicher Richtung folgen bis zu Im Plumpe, Im Plumpe weiter in sÃ ¼dÃ ¶stliche Richtung bis zu dem die StraÃ e kreuzenden Graben, diesem folgen in nordÃ ¶stlicher Richtung bis auf die StraÃ e Im ThÃ ¼le, Im ThÃ ¼le weiter in sÃ ¼dliche Richtung bis zur Abzweigung Im Wiesengrund, Im Wiesengrund in Ã ¶stliche Richtung bis zur Abzweigung Westerloher StraÃ e, Westerloher StraÃ e in sÃ ¼dliche Richtung bis zur Kreisgrenze Im SÃ ¼den: Verlauf der Kreisgrenze zwischen GÃ ¼tersloh und Paderborn 3.2.2017 to 11.2.2017 Landkreis Wesel Kreisgrenze Borken/Wesel  Beltingshof/Boskamp  sÃ ¼dlich bis Finkenberg  dort Finkenberg Ã ¶stlich bis Krechtinger Str.  dieser sÃ ¼dwestlich bis Kreu-zung Zum Venn  diesem erst Ã ¶stlich und dann sÃ ¼dlich folgen bis Klausen-hofstr.  dieser sÃ ¼dlich bis Am Reitplatz folgen  diesen sÃ ¼dwestlich bis Bookermannsweg folgen  diesen sÃ ¼dwestlich bis Borkener Str.  sÃ ¼dlich bis Kreuzung Richtung Wellerberg  Wellerberg westlich bis Van-de-Wall-Str.  dieser sÃ ¼dlich folgen  Uhlenberg passieren  weiter Van-de-Wall-Str. sÃ ¼dlich folgen bis Telderhuk  diesem sÃ ¼dwestlich folgen  Hamminkelner Str. kreuzen  Telderhuk weiter sÃ ¼dwestlich folgen  bis Kreuzung StiftshÃ ¶fe  StiftshÃ ¶fe sÃ ¼dlich bis Kreuzung Am Wispelt  Am Wispelt westlich bis Vierwinden  Vierwinden sÃ ¼dwestlich folgen bis Eisenbahn  Eisenbahn sÃ ¼dlich bis BahnÃ ¼bergang folgen  hinter dem BÃ  nordwestlich auf den Wimmershof  Ã ¼bergehend in Resedastr.  bis Ecke Hamminkelner Landstr.  bis Bocholter Str. = B 473  sÃ ¼dlich bis Reeser Landstr. = B 8  sÃ ¼dlich bis Kreuzung B 58  B 58 westlich Ã ¼ber RheinbrÃ ¼cke bis Abzweig Xanten  dort westlich abbiegen bis Kreuzung B 57  nordwestlich auf B 57 = Rheinberger Str. abbiegen  bis Kreuzung Augustinerring  diesem sÃ ¼dwestlich bis Trajahnerring  dort nÃ ¶rdlich Urselerstr. Folgen bis Abzweig Wittlicher Str.  nÃ ¶rdlich bis Kreuzung Willichsche Ley  Willichsche Ley westlich folgen  Ã ¼bergehend in Bollendonkse Ley  bis Labbecker Str.  dieser an Hochwald und Kreisgrenze Wesel/Kleve nordwestlich folgen bis Uedemer Str. 10.2.2017 Landkreis Wesel Wittenhorster Weg sÃ ¼dÃ ¶stlich bis Am Wasserwerk folgen  bis Schledenhorster Str. nordÃ ¶stlich folgen  bis GewÃ ¤sser Klefsche Landwehr  diesem sÃ ¼dlich folgen  bis Heideweg  diesem sÃ ¼dwestlich bis Schledenhorster Str. folgen  Richtung Heckenweg/Merrhooger Str. sÃ ¼dÃ ¶stlich bis Bahnhofstr. Folgen  westlich bis Kreuzung Wittenhorster Weg/Grenzweg folgen  Grenzweg sÃ ¼dlich Richtung Bahnlinie folgen  Bahnlinie queren  bis Stallmannsweg folgen  bis Bergerfurther Str.  westlich folgen  Ã ¼bergehend in Bislicher Wald  bis B 8  B 8 queren  Bergen Ã ¶stlich bis Kreuzung mit GewÃ ¤sser Bislicher Meer folgen  Bislicher Meer folgen bis Kreisgrenze Wesel/Kleve 2.2.2017 to 10.2.2017 Landkreis Kleve Im SÃ ¼den beginnend an Kreisgrenze WES/KLE Hochwald Uedemer Str.  Kreisgrenze folgen bis B 57 = Xantener Str.  dieser westlich folgen bis Auf dem MÃ ¼hlenberg  diesem nÃ ¶rdlich folgen  bis Ã bergang Oyweg und GewÃ ¤sser Boetzelaersche Ley- dieser nÃ ¶rdlich folgen  dabei Haus Veen passieren  Boetzelaersche Ley weiter nÃ ¶rdlich folgen bis Kreuzung Hochend  Hochend nordÃ ¶stlich folgen  Rheinstr. Queren  Hochend weiter nordÃ ¶stlich folgen Richtung KlÃ ¤ranlage  dort dem Deich nordÃ ¶stlich folgen bis Kernwasserwunderland  dahinter bei Rheinkilometer 843 den Rhein queren  auf der anderen Seite auf der Reeser Ward der K 18 nÃ ¶rdlich folgen  dem SÃ ¼dufer des Alten Rheins unter dem Naturschutzzentrum westlich folgen bis DÃ ¶ries-Albrecht-Str.  dort dem Deich nÃ ¶rdlich folgen bis HÃ ¶he Emmericher Str.  dieser nÃ ¶rdlich folgen bis Hueth'sche Str.  dieser Ã ¶stlich folgen bis Alter Deichweg  diesem nÃ ¶rdlich folgen  Bahngleise queren  Alter Deichweg weiter nordÃ ¶stlich folgen  Pahlenhof passieren  Alter Deichweg bis Bruchstr.  dieser nordwestlich Richtung HollÃ ¤nder Deich folgen  ab dort dem Wasserlauf Tote Landwehr entlang der Kreisgrenze nordÃ ¶stlich folgen  am Lensinghof der Kreisgrenze Ã ¶stlich folgen bis Kreisgrenze KLE-BOR. 10.2.2017 Landkreis Kleve Im SÃ ¼den beginnend an Kreisgrenze WES/KLE  Bislicher Ley auf HÃ ¶he Krusdickshof dem GewÃ ¤sser Kirchenvenn am westlichen Ufer nÃ ¶rdlich folgen bis HÃ ¶he Pastor-Esser-Str.  dieser westlich folgen  Wildeborgsweg queren  Pastor-Esser-Str. weiter westlich folgen bis Geeststr.  dieser sÃ ¼dÃ ¶stlich folgen bis Kreuzung Bislicher Str./Pollweg  Bislicher Str. nÃ ¶rdlich folgen bis Auf dem MosthÃ ¶vel  diesem westlich folgen  im weiteren Verlauf dem Wasserlauf folgen bis Haffen'sches Feld  dort auf den Sommerskathweg abbiegen  diesem nordwestlich folgen bis Bruckdahlweg  diesem nordwestlich folgen bis LÃ ¤ppersweg  diesem nordwestlich folgen bis Lindackersweg  diesem nordÃ ¶stlich folgen  Deichstr. queren  Lindackersweg weiter nordÃ ¶stlich folgen  Ã ¼bergehend in Lohstr.  nordwestlich auf Dohlenweg folgen bis Eickelboomstr.  diesem folgen bis Deichstr. = K 7  dieser nordwestlich folgen bis Bergswick  dem GewÃ ¤sser Am Schmalen Meer Ã ¶stlich in Richtung Aspelsches Meer folgen  diesem am sÃ ¼dlichen Ufer westlich folgen bis Bahnhofstr.  dieser nordÃ ¶stlich folgen bis Helderner Str.  dieser nordÃ ¶stlich folgen bis Isselburger Str.  dieser nÃ ¶rdlich folgen bis Heidericher Str.  dieser Ã ¶stlich folgen bis Kalfhovenweg  diesem sÃ ¼dÃ ¶stlich folgen bis Lohstr.  dort Ã ¶stlich folgen bis Ecke GroÃ  Hoxhof  dort bis Waldgrenze folgen  dieser nordÃ ¶stlich folgen bis Enzweg  diesem Ã ¶stlich folgen bis Kreisgrenze  ab dort entlang der Kreisgrenze folgen bis Schlehenweg  diesem sÃ ¼dwestlich folgen bis Wittenhorster Weg  diesem Ã ¶stlich folgen bis Kreisgrenze KLE/WES. 2.2.2017 to 10.2.2017 Landkreis Paderborn Im Westen und Norden: Verlauf der Kreisgrenze Paderborn-GÃ ¼tersloh von dem Zusammentreffen mit der Kreisgrenze Soest am Boker Kanal bis zur Kaunitzer StraÃ e in der Gemeinde HÃ ¶velhof Im Osten: Kaunitzer StraÃ e in der Gemeinde HÃ ¶velhof ab Kreisgrenze Paderborn-GÃ ¼tersloh sÃ ¼dlich bis Emsallee, Emsallee bis Detmolder StraÃ e, Detmolder StraÃ e bis Espelner StraÃ e, Espelner StraÃ e bis HÃ ¶velhofer StraÃ e, HÃ ¶velhofer StraÃ e bis Wittendorfer StraÃ e, Wittendorfer StraÃ e bis WasserwerkstraÃ e, WasserwerkstraÃ e bis Verbindungsweg zur BundesstraÃ e 64 (B64), Verbindungsweg zwischen WasserwerkstraÃ e und B64, B64 ab EinmÃ ¼ndung Verbindungsweg zur WasserwerkstraÃ e bis EinmÃ ¼ndung Kreuzmeer, Kreuzmeer bis Graf-Meerveldt-StraÃ e, Graf Meerveldt-StraÃ e bis Heddinghauser StraÃ e, Heddinghauser StraÃ e bis Scharmeder StraÃ e, Scharmeder StraÃ e bis zur EinmÃ ¼ndung der VerlÃ ¤ngerung des Bentfelder Weges, Im SÃ ¼den: Der VerlÃ ¤ngerung des Bentfelder Weges folgend bis zum Bentfelder Weg, Bentfelder Weg bis Glockenpohl, Glockenpohl bis ThÃ ¼ler StraÃ e, ThÃ ¼ler StraÃ e ab EinmÃ ¼ndung Glockenpohl bis EinmÃ ¼ndung BleichstraÃ e, BleichstraÃ e bis BirkenstraÃ e, BirkenstraÃ e bis LiemekestraÃ e, LiemekestraÃ e bis Boker Damm, Boker Damm ab EinmÃ ¼ndung LiemekestraÃ e bis MÃ ¼hlendamm, MÃ ¼hlendamm bis HaupstraÃ e (Verne), HauptstraÃ e (Verne) ab EinmÃ ¼ndung MÃ ¼hlendamm bis Enkhausen, Enkhausen bis Verlarer StraÃ e bis LippstÃ ¤dter StraÃ e, LippstÃ ¤dter StraÃ e bis EinmÃ ¼ndung Am Damm, Am Damm bis DammstraÃ e, DammstraÃ e ab EinmÃ ¼ndung Am Damm bis EinmÃ ¼ndung Verlarer Weg, Verlarer Weg bis Kreisgrenze Paderborn-Soest, Verlauf der Kreisgrenze Paderborn-Soest ab Verlarer Weg bis zum Zusammentreffen mit der Kreisgrenze GÃ ¼tersloh am Boker Kanal 10.2.2017 Landkreis Paderborn Im Norden: Verlauf der Kreisgrenze Paderborn-GÃ ¼tersloh ab Haselhorster StraÃ e bis zur Westerloher StraÃ e Im Osten: Westerloher StraÃ e ab Kreisgrenze Paderborn-GÃ ¼tersloh bis Giptenweg, Giptenweg ab EinmÃ ¼ndung Westerloher StraÃ e bis GrafhÃ ¶rster Weg, GrafhÃ ¶rster Weg ab EinmÃ ¼ndung Giptenweg bis SchÃ ¶ninger StraÃ e, SchÃ ¶ninger StraÃ e ab EinmÃ ¼ndung Giptenweg bis EinmÃ ¼ndung Am Sporkhof, Am Sporkhof bis Kreuzung mit der Rietberger StraÃ e, VerlÃ ¤ngerung der StraÃ e Am Sporkhof ab Kreuzung mit der Rietberger StraÃ e bis Norhagener StraÃ e, Norhagener StraÃ e ab EinmÃ ¼ndung der VerlÃ ¤ngerung der StraÃ e Am Sporkhof bis EinmÃ ¼ndung Brinkweg, Brinkweg ab EinmÃ ¼ndung Nordhagener StraÃ e bis EinmÃ ¼ndung Schmaler Weg, Schmaler Weg ab bis Obernheideweg, Obernheideweg ab EinmÃ ¼ndung Schmaler Weg bis EinmÃ ¼ndung Verbindungsweg, Verbindungsweg ab EinmÃ ¼ndung Obernheideweg bis Flurweg, Flurweg bis Rieger StraÃ e Im SÃ ¼den: Rieger StraÃ e ab EinmÃ ¼ndung Flurweg bis Talweg, Talweg ab EinmÃ ¼ndung Rieger StraÃ e bis Westenholzer StraÃ e, Westenholzer StraÃ e ab EinmÃ ¼ndung Talweg bis Mastholter StraÃ e, Mastholter StraÃ e ab Westenholzer StraÃ e bis Moorlake Im Westen: Moorlaake ab EinmÃ ¼ndung Westenholzer StraÃ e bis KÃ ¶ttmers Kamp, KÃ ¶ttmers Kamp ab EinmÃ ¼ndung Moorlake bis EinmÃ ¼ndung Verbindungsweg zur Haselhorster StraÃ e, Verbindungsweg zwischen KÃ ¶ttmerskamp und Haselhorster StraÃ e, Haselhorster StraÃ e ab EinmÃ ¼ndung Verbindungsweg zur StraÃ e KÃ ¶ttmers Kamp bis Kreisgrenze Paderborn-GÃ ¼tersloh 2.2.2017 to 10.2.2017 Landkreis Borken Kreis- / Landesgrenze Isselburg einschlieÃ lich Ortsteil Anholt weiter in Ã ¶stlicher Richtung zum Ortsteil Suderwick bis zur StraÃ e Hahnenpatt, weiter in Ã ¶stlicher Richtung bis zur L 606 (Dinxperloer StraÃ e), weiter in Richtung Spork bis zur Kreuzung L604 (Sporker Ringstr. / Liede-ner Ringstr.), weiter in sÃ ¼dlicher Richtung bis zur Kreuzung L 505 (Werther Str.), weiter in Ã ¶stli-cher Richtung (Bocholt) bis zur Kreuzung Pannemannstr. / Thonhausenstr., dort Pannemannstr. in sÃ ¼dlicher Richtung bis zum Abzweig Zeisigweg diesen weiter in Ã ¶stlicher Richtung bis Abzweig Stemmers Heide, dieser weiter in sÃ ¼dlicher Richtung bis zur Bahntrasse diese folgend in Ã ¶stlicher Richtung bis zur StraÃ e Wachtelschlag. Wach-telschlag weiter in sÃ ¼dlicher Richtung bis zur Alfred-Flender-Str. diese weiter in westli-cher Richtung bis zum BÃ ¶mkesweg, diesen weiter in Ã ¶stlicher Richtung bis zum Kreuz-kamp, diesen weiter in sÃ ¼dlicher Richtung bis zum Loikumer Weg, weiter in sÃ ¼dlicher Richtung bis zum GrÃ ¼nen Weg. Den GrÃ ¼nen Weg in Ã ¶stlicher Richtung bis zum Abzweig HÃ ¤ndelstr, dieser in sÃ ¼dlicher Richtung folgend bis zum Vennweg. Den Vennweg weiter in Ã ¶stlicher Richtung bis zur Dingdener Str. Diese in sÃ ¼dlicher Richtung bis zum Weseler Landweg, diesen weiter in sÃ ¼dlicher Richtung bis zum Beltingshof, diesen in Ã ¶stlicher Richtung folgend bis zur Kreisgrenze. Der Kreisgrenze folgend in westlicher, dann nÃ ¶rdlicher Richtung bis zum Ausgangpunkt Kreis- / Landesgrenze Isselburg. 10.2.2017 BRANDENBURG Landkreis Ostprignitz-Ruppin Im Osten beginnend auf der HÃ ¶he der Ortslage DÃ ¼namÃ ¼nde  von dort der Temnitz nach SÃ ¼den folgend, RÃ ¤gelin passierend, Netzeband und Katerbow passierend, die A 24 unterquerend, dann weiter nach SÃ ¼den verlaufend  der Temnitz bis sÃ ¼dlich des Seebergs folgend, dann diese verlassend und scharf nach Westen abzweigend direkt bis zum Scheitelpunkt des Kleinen Sees nÃ ¶rdlich von Blankenberg  an der Ostseite des Kleine Sees nach SÃ ¼den dem Weg in Richtung Trieplatz folgend  vor Trieplatz abbiegend in Richtung Bantikow zunÃ ¤chst in direkter Linie bis zur Dosse  nach den Erreichen der Dosse ein StÃ ¼ck der Dosse nach SÃ ¼den bis HÃ ¶he Bantikow folgend  die Dosse verlassend nach Westen nÃ ¶rdlich von Bantikow bis zum Seeufer des Untersees  dem Seeufer des Untersees nach Norden folgend bis HÃ ¶he Blechern Hahn, den Untersee nach Westen Ã ¼berquerend bis zur L14  der L14 nach Norden folgend bis HÃ ¶he Wolfswinkel  nach Westen in Richtung KÃ ¶nigsflieÃ , diesem folgend bis zur B103  der B103 folgend, RÃ ¼dow passierend bis zum Schnittpunkt der Bahnstecke aus Richtung Kyritz  der Bahnstrecke nach Norden folgend, Karl-Friedrichshof und Gantikow passierend, Steinberg und MinnashÃ ¶h passierend, Rosenwinkel passierend bis zur HÃ ¶he Horst  dort nach Osten auf der DorfstraÃ e durch Horst  kurz hinter dem Ortsausgang Horst an der nÃ ¤chsten Kreuzung Richung Blumenthal bis zur L144  von dort dem Grenzgraben Rosenwinkel nach Nordosten folgend, auf den Blumenthaler Hauptgraben abbiegend und weiter in Richtung Nordosten  von dort in direkter Linie Richtung Nordosten bis zum Birkenberg (nÃ ¶rdlich von KuckucksmÃ ¼hle)  dem von KuckucksmÃ ¼hle kommenden Weg in Richtung Blandikow bis zum Ortseingang Blandikow folgend  am Ortseingang auf die L145 nach Osten abbiegend und dieser folgend  weiter Papenbruch durchquerend bis zur A24  weiter der A24 Richtung Osten folgend, die A19 Ã ¼berquerend  dann in direkter Linie Richtung Osten durch Bauhof bis zur L14  auf der L14 auf der HÃ ¶he der Scharfenberger Ziegelei nach Osten auf die K6821 abbiegen  der K6821 folgend bis zum Abzweig Goldbeck, durch Goldbeck der StraÃ e folgend Richtung BrausebachmÃ ¼hle  in BrausebachmÃ ¼hle der StraÃ e nach SÃ ¼dosten folgend, die K6821 erreichend, durch Gadow bis zum Ortsausgang  am Ortsausgang dem Weg nach SÃ ¼dosten in direkter Linie  folgend, den Weheberg passierend bis zur Gemeindegrenze Wittstock/Land / Neuruppin  dieser Gemeindegrenze nach SÃ ¼dwesten in direkter Linie folgend bis DÃ ¼namÃ ¼nde 15.2.2017 Landkreis Ostprignitz-Ruppin Im Osten beginnend in Richtung SÃ ¼den:  der A 24 ab Abfahrt Herzsprung in Richtung Berlin folgend, sÃ ¼dlich der Ortslage Rossow bis in HÃ ¶he des Hohlenbergs  sÃ ¼dlich des Hohlenbergs nach Westen entlang der Gemeindegrenze Wittstock/Dosse / Amt Temnitz bis zum Abzweig nach SÃ ¼den entlang der Gemeindegrenze Stadt Kyritz/ Amt Temnitz  der Gemeindegrenze von Kyritz Richtung SÃ ¼dwesten weiter folgend bis zum Burgberg und weiter verlaufend Richtung Nordwesten, dabei ein StÃ ¼ck der Dosse folgend  der Gemeindegrenze bis zum Waldrand folgend, dann nach Westen unterhalb der Gemeindegrenze durch den Wald auf den bis zur sÃ ¼dlichen Spitze des Naturschutzgebietes Postluch Ganz  weiter in sÃ ¼dwestlicher Richtung bis die StraÃ e aus Richtung Wulkow folgende in Richtung Borker See  Ã stlich des Borker Sees am Seeufer entlang nach Norden bis zur nÃ ¶rdlichen Seespitze  weiter nach Norden durch das Naturschutzgebiet MÃ ¼hlenteich entlang der Klempnitz bis zur KattenstiegmÃ ¼hle  von dort nach Nordwesten auf der StraÃ e nach KÃ ¶nigsberg bis zur L144  der L144 Richtung Herzsprung folgend bis Herzsprung  weiter durch Herzsprung auf die L18 nach Osten bis zur Abfahrt Herzsprung der A24. 7.2.2017 to 15.2.2017 Landkreis Prignitz In der Gemeinde Gumtow, Ã ¶stlich der Bahnlinie Kyritz  Pritzwalk, Ortsteil Wutike einschlieÃ lich Bahnhof Wutike und Steinberg 15.2.2017 Landkreis Dahme-Spreewald beginnend an der Kreisgrenze zum Landkreis Spree-NeiÃ e (SPN) im Osten  Kreisgrenze zu SPN und Landkreis Oberspreewald-Lausitz (OSL) in westlicher Richtung folgend Kleines FlieÃ  in FlieÃ richtung (westlich) bis zur EinmÃ ¼ndung in die Malxe  weiter Kreisgrenze zu OSL (Malxe) folgend in westlicher Richtung bis zur EinmÃ ¼ndung in den Burg-LÃ ¼bbener-Kanal  weiter Kreisgrenze zu OSL folgend in westlicher Richtung bis zur Querung der LandesstraÃ e L 49 nÃ ¶rdlich von Ragow  weiter Kreisgrenze zu OSL folgend in westlicher Richtung bis Gemeindegrenze Neuendorf bei LÃ ¼bben  der Gemeindegrenze Neuendorf bei LÃ ¼bben in nÃ ¶rdlicher Richtung folgend die B 87 querend am westlichen Ortsausgang von Neuendorf bei LÃ ¼bben  weiter nÃ ¶rdlich in Richtung Treppendorf vorbei am westlichem Ortsausgang Treppendorf bis B 115 querend  entlang der B 115 bis zur Bahnlinie LÃ ¼bben  BÃ ¶rnichen  entlang der Bahnlinie und dem westlichen bis nordwestlichen Rand der Hartmannsdorfer Heide  westlich und nÃ ¶rdlich an der Ortslage Hartmannsdorf bis zur Spree  Spree flussabwÃ ¤rts bis Petkampsberg  Petkampsberg in Ã ¶stlicher Richtung bis LandesstraÃ e L 42  entlang der LandesstraÃ e L 42 in Richtung Schlepzig bis zum Abzweig der KreisstraÃ e K 6123 in Richtung DÃ ¼rrenhofe bis zur Kreuzung mit der KreisstraÃ e K 6122  sÃ ¼dÃ ¶stlich an DÃ ¼rrenhofe vorbei bis zum GrÃ ¶ditscher Landgraben  entlang des GrÃ ¶ditscher Landgrabens bis zur KlÃ ¤ranlage DÃ ¼rrenhofe / Krugau  nÃ ¶rdlich von Krugau bis zur Bahnlinie LÃ ¼bben  Beeskow  nÃ ¶rdlich der Waldkante in Ã ¶stlicher Richtung bis die B 179 (sÃ ¼dlich von GroÃ  Leuthen) gequert wird  weiter in Ã ¶stlicher Richtung bis zur KreisstraÃ e K 6113  der K 6113 folgend bis Ortseingang von Leibchel  westlich an der Ortslage Leibchel vorbei bis zur B 87  die B 87 querend weiter in sÃ ¼dÃ ¶stlicher Richtung bis zum Ressener MÃ ¼hlenflieÃ   das Ressener MÃ ¼hlenflieÃ  stromaufwÃ ¤rts  sÃ ¼dwestlich an der Ortslage Guhlen vorbei weiter in Richtung B 320, diese querend weiter in sÃ ¼dÃ ¶stlicher Richtung  westlich an der Ortslage Mochow vorbei  weiter sÃ ¼dlich bis die LandesstraÃ e L 44 gequert wird  entlang dem MochowflieÃ  in sÃ ¼dlicher Richtung bis zum Bergsee  westliches Ufer von Bergsee, Rammoltsee und Butzener See sowie Byhlener See in sÃ ¼dlicher Richtung  weiter westlich an der Ortslage Butzen vorbei bis zum westlichen Ufer des Byhleguhrer Sees  weiter in sÃ ¼dwestlicher Richtung westlich an der Ortslage MÃ ¼hlendorf vorbei in sÃ ¼dwestlicher Richtung bis zum Nordumfluter und zum kleinen FlieÃ  22.2.2017 Landkreis Dahme-Spreewald Im Westen beginnend  LandesstraÃ e L 44 Abzweig Umgehung Ortslage Radensdorf  nach Norden bis zur Gemeindegrenze Briesensee am GrÃ ¶ditscher Landgraben  weiter der Gemeindegrenze Briesensee in nordÃ ¶stlicher Richtung entlang bis zum SÃ ¼dufer des Barbassees  weiter entlang der Gemeindegrenze Briesensee in sÃ ¼dÃ ¶stlicher Richtung bis zur LandesstraÃ e L 44 und dem Klein-Leiner-FlieÃ  in Richtung Caminchen folgend  nordÃ ¶stlich an Caminchen vorbei dem Klein-Leiner-FlieÃ  in Richtung Neu Zauche folgend bis das Klein-Leiner-FlieÃ  die LandesstraÃ e L 44 quert  weiter dem Klein-Leiner-FlieÃ  in sÃ ¼dlicher Richtung folgend bis zu dessen EinmÃ ¼ndung in den A-Graben-Nord  vom A-Graben-Nord in sÃ ¼dlicher Richtung die Neu Zaucher Kahnfahrt bis zur EinmÃ ¼ndung in den Nordumfluter  dem Nordumfluter nordwestlich in Richtung LÃ ¼bben folgend bis zur Querung der StraÃ e Bukoitza  StraÃ e Bukoitza in nÃ ¶rdlicher Richtung folgend bis zum sÃ ¼dlichen Ortseingang von Radensdorf, von dort in nordwestlicher Richtung bis zur LandesstraÃ e L 44 am Abzweig der UmgehungsstraÃ e 13.2.2017 to 22.2.2017 Landkreis MÃ ¤rkisch-Oderland ab: westliche Grenze des Naturschutzgebietes Klobichsee durch das Naturschutzgebiet StÃ ¶bbertal Richtung GroÃ er Tornowsee, zwischen dem GroÃ en Tornowsee und dem Kleinen Tornowsee bis zur Ã ¶stlichen Waldkante Pritzhagener Forst, dieser folgend bis zum Anschluss Reichenberger Str. K 6414, der Ã ¶stlichen Gemeindegrenze von Oberbarnim folgend bis zur nÃ ¶rtlichen Gemeindegrenze MÃ ¤rkische HÃ ¶he bis zur Batzlower Hauptstr. L 341, dieser folgend bis zur rechten Abbiegung in den A.-D.-Thaer-Weg des Ortes MÃ ¶glin, diesem folgend bis zur Kreuzung Waldweg, dem Feldweg Richtung Vevaise in nÃ ¶rdlicher Richtung folgend bis Anschluss B 167, weiter in Ã ¶stlicher Richtung zum Neuen Kanal, diesem nÃ ¶rdlich folgend bis zur StraÃ e Am Anger des Ortes Bliesdorf, den Feldweg Richtung Bochows-Loos folgend bis Bochows Loos Querung Volzine, dieser in Ã ¶stlicher Richtung folgend bis zur L33, Wriezener Str., dieser folgend bis zur Kreuzung L 336  Jesargraben 5.3.2017 Landkreis MÃ ¤rkisch-Oderland ab Feldweg Quappendorf entlang des Quappendorfer Kanals bis zum Ã ¶stlichen Ufer des Kietzer See's, diesem bis zur Mitte des Ã ¶stlichen Ufers folgend, den Kietzer Seein sÃ ¼dlicher Richtung durchschneidend bis zur Kreuzung B 167/L34, weiter dem westlichen Ufer der 3 anschlieÃ enden sÃ ¼dlichen Karpfenteiche folgend weiter in Richtung Grenze des Landschaftsschutzgebietesab 24.2.2017 to 5.3.2017 BAYERN Landkreis Neustadt a.d.Aisch  Bad Windsheim  Stadt Burgbernheim mit den Stadtteilen Pfaffenhofen, RannachmÃ ¼hle, Schwebheim, Siedlung Erlach Wildbad, ZiegelmÃ ¼hle  Gemeinde Gallmersgarten mit den Gemeindeteilen Gallmersgarten (Ort), MÃ ¶rlbach, Steinach a.d.Ens, Steinach b. Rothenburg  Stadt Bad Windsheim mit den Stadtteilen Bad Windsheim, Erkenbrechtshofen, Ickelheim, KleinwindsheimermÃ ¼hle, KÃ ¼lsheim, LinkenmÃ ¼hle, Oberntief, Wiebelsheim  Stadt Uffenheim mit den Stadtteilen Custenlohr, Hinterpfeinach, Rudolzhofen, Uttenhofen, Vorderpfeinach, Welbhausen  Gemeinde Ergersheim mit den Gemeindeteilen Ergersheim (Ort), Ermetzhofen, KellermÃ ¼hle, Neuherberg, ObermÃ ¼hle, RummelsmÃ ¼hle, Seenheim  Gemeinde Marktbergel mit den Gemeindeteilen Marktbergel, Ermetzhof, Ottenhofen, Munasiedlung  Gemeinde Illesheim mit den Gemeindeteilen Illesheim, Sontheim, Westheim, Urfersheim  Gemeinde Obernzenn mit dem Gemeindeteil Urphertshofen  Gemeinde Markt Nordheim mit dem Gemeindeteil Ulsenheim (nur Ort sÃ ¼dlich der StaatsstraÃ e 2256) 10.2.2017 Landkreis Neustadt a.d.Aisch  Bad Windsheim  die Stadt Burgbernheim mit den Stadtteilen Burgbernheim, AumÃ ¼hle, Buchheim, HagenmÃ ¼hle, Hilpertshof, Hochbach  die Gemeinde Gallmersgarten mit dem Gemeindeteil Bergtshofen 1.2.2017 to 10.2.2017 Landkreis Ansbach  Gemeinde Colmberg, die Ortsteile: Binzwangen und Poppenbach,  Gemeinde Neusitz, der Ortsteil: Schweinsdorf  Gemeinde Oberdachstetten, die Ortsteile: Oberdachstetten und Anfelden  Gemeinde Ohrenbach, die Ortsteile: Gailshofen, Gumpelshofen, Habelsee, Oberscheckenbach, Ohrenbach, Reichardsroth  Gemeinde Steinsfeld die Ortsteile: Ellwingshofen, Endsee, GypshÃ ¼tte, Hartershofen, Reichelshofen, Steinsfeld, Urphershofen,  Gemeinde Windelsbach, die Ortsteile: Birkach, Burghausen, Cadolzhofen, GuggelmÃ ¼hle, Hornau, Linden, Nordenberg, Preuntsfelden und Windelsbach 9.2.2017 Landkreis Regensburg Gemeinde Wenzenbach, Ortsteile Abbachhof, Forstacker, FuÃ enberg, Grafenhofen, Hauzenstein, Irlbach, Oberackerhof, Schnaitterhof, Unterackerhof, Unterlindhof, Wasenstetten, Ziegenhof, Gonnersdorf, GrÃ ¼nthal, HÃ ¶lzlhof bei Regensburg, JÃ ¤gerberg, Lettenthal, Roith, Sandhof, Thanhausen, Thanhof, Thurnhof, Zeitlhof Gemeinde Deuerling, Ortsteil Am Bahnhof Markt Nittendorf, Ortsteile Arzweg, Etterzhausen, Glockensiedlung, Hardt, KÃ ¼hschlag, Logenburg, Nittendorf, Obereinbuch, Undorf, Untereinbuch, Grafenried, Penk, Pollenried, SchÃ ¶nhofen, Zeiler Gemeinde Brunn, Ortsteile Babetsberg, Eglsee, Frauenberg, Konstein, MÃ ¼nchsried Markt Lappersdorf, Ortsteile Benhof, Geiersberg, Kaulhausen, Knieschlag, Unterkaulhausen, Schwaighausen Gemeinde Pielenhofen, Ortsteile Berghof (bei Pielenhofen), Dettenhofen, Distelhausen, Pielenhofen, Reinhardsleiten, Aignhof, Zieglhof, Reinhardshofen, Rohrdorf, Unterfreiung, Oberfreiung Gemeinde Wolfsegg, Ortsteile Biersackschlag, GrabenhÃ ¤user, KÃ ¤fersdorf, Krippersberg, Maisthal, Sachsenhofen, Hohenwarth, Hermannstetten, Sillen, Stetten, Teufelschlag, Wall, Wolfsegg, Oel Markt Regenstauf, Ortsteile Brennthal, Eitlbrunn, Buchenlohe, Epfenthau, Ferneichlberg, Geiersberg, IrlbrÃ ¼ndl, KÃ ¼hthal,Linglhof, Medersbach, PreÃ grund, Preischlgut, Regenstauf, Schanzlohe, Schnepfenberg, Spindlhof, SÃ ¼Ã berg, Edlhausen Diesenbach, Dirnberg, Eichlberg, Ellmau, Forstberg, Frauenberg, Fronau, Wieden, Loch Mettenbach, Oberhaslach, Oberhub, Reingrub, Reiterberg, Steinsberg, Unterhaslach, Unterhub, Grub, HochstraÃ , Hohenwarth, Kerm, Kleeberg Kohlstatt, Lindach, Neuhaus Gemeinde Sinzing, Ortsteile Bruckdorf, Eilsbrunn, KleinprÃ ¼fening, KuhblÃ ¶Ã , Minoritenhof, Oberalling, Riegling, Unteralling, MarienhÃ ¶he, Alling, Hart, KunstmÃ ¼hle, Sinzing, Steg, Vogelsang, WaldhÃ ¤usl, Waltenhofen Gemeinde Zeitlarn, Ortsteile Penthof, Regendorf,Riesen, Sandheim, KunstmÃ ¼hle, Zeitlberg, Laub,MÃ ¼hlhof,Neuhof, Zeitlarn Gemeinde Holzheim a. Forst, Ortsteile Brunoder, Bubach A. Forst, Geisenthal, Haslach, IrnhÃ ¼ll, Oedenholz, Trischlberg, Widlthal, Dornau, Hubhof, Unterbrunn Gemeinde Pettendorf, Ortsteile Eichenbrunn, GÃ ¼nzenried, Hummelberg, Deckelstein, Ebenwies, Eibrunn, Kneiting, Mariaort, Ried (bei Eibrunn), Ried (bei Endorf), Hinterberg Markt Laaber, Ortsteile Endlfeld, Polzhausen, Schaggenhofen, Waldetzenberg, WeiÃ enkirchen Gemeinde Pentling, Ortsteile HÃ ¶lkering, GroÃ berg (bei Regensburg), Oberirading, Pentling, Schwalbennest, Fohlenhof, Unterirading, WeichslmÃ ¼hle Gemeinde Duggendorf, Ortsteile Judenberg, Judenbergtal, Kleinduggendorf, SchwarzhÃ ¶fe, Weihergut, ZÃ ¼ndergut Gemeinde Tegernheim, Ortsteile Tegernheim, Tegernheim am Weinberg, Sender Keilberg 1.3.2017 Landkreis Regensburg Gemeinde Pettendorf, Ortsteile Pettendorf, Adlersberg, Aichahof; Reifenthal, Schwetzendorf, Urtlhof; Haselhof,Neudorf Markt Lappersdorf, Ortsteile Gewald, Hainsacker, Harreshof, Kareth, Landlhof, Lorenzen; Neubaiern, Rehthal, Rodau, Schinderwies, SchwerdnermÃ ¼hle, Steinhof, Stettwies, Tremmelhausen, TremmelhauserhÃ ¶he; ZiegelhÃ ¼tte, Lappersdorf, Altenried, Aschach, Baiern, Einhausen, HÃ ¶nighausen, Oppersdorf, PielmÃ ¼hle, SchwÃ ¤rz, Hohensand 21.2.2017 to 1.3.2017 Landkreis Regensburg Gemeinde Holzheim a. Forst, Ortsteil Traidenloh Markt KallmÃ ¼nz, Gemeindeteile Schirndorf, Fischbach Markt Regenstauf, Ortsteile Anglhof, Ganglhof, Heilinghausen, Hinterberg, IrlbrÃ ¼ndl, Kleinanglhof, Kleinramspau, Medersbach, Ramspau, Richterskeller, Wasa, Hirschling, Asing, Gibacht, Hagenau, Kreuth, KÃ ¼rnberg, Marienthal, Neuried, Oberhub, SchÃ ¶nleiten, Schwaighof, SÃ ¼ssenbach 7.3.2017 Stadt Regensburg Anfangspunkt im Osten ist der Kreuzungspunkt A3/ Stadtgrenze. Der A3 in westlicher Richtung bis zur Auffahrt Regensburg Ost folgend. In sÃ ¼dlicher Richtung entlang der Auffahrt-Leibnizstr.- Max Planck Str./B15 folgen, bis diese die Stadtgrenze erreicht. Ab hier der Stadtgrenze im Uhrzeigersinn folgen, bis sie wieder den Anfangspunkt erreicht 1.3.2017 Stadt Regensburg Anfangspunkt ist die Kreuzung Auf der Winzerer HÃ ¶he- Wehrlochweg. Im Weiteren dem Wehrlochweg-Maximilian-Aschenauer-StraÃ e folgend bis zur B8. Der B8 am nÃ ¶rdlichen Rand in westlicher Richtung bis zur Stadtgrenze folgend. Ab hier der Stadtgrenze in nord-Ã ¶stlicher Richtung folgend, bis Anfangspunkt wieder erreicht 21.2.2017 to 1.3.2017 Landkreis Hof Markt Bad Steben, Gemeindeteile CarlsgrÃ ¼n, KrÃ ¶tenmÃ ¼hle, Mordlau, Obersteben, Oberzeitelwaidt, Schleeknock und Zeitelwaidt Gemeinde Berg, Gemeindeteile BartelsmÃ ¼hle, Berg, EisenbÃ ¼hl, FeldmÃ ¼hle, Geiersberg, HadermamnnsgrÃ ¼n, Holler, Lohwiese, Rothleiten, SteingrÃ ¼n und Wachholder-reuth Gemeinde GeroldsgrÃ ¼n, Gemeineteile DÃ ¼rrenwaid, DÃ ¼rren-waiderhammer, GeroldsgrÃ ¼n, GroÃ enreuth, HermesgrÃ ¼n, HertwegsgrÃ ¼n, Langenbach, MÃ ¼hlleithen, Neuenhammer, NeumÃ ¼hle, Oberhammer, PfarrschneidmÃ ¼hle, Silberstein, Steinbach, TrÃ ¶gershÃ ¤user, Untersteinbach, Wasserwarte, Langenau und Lotharheil Stadt Helmbrechts, Gemeineteile Altsuttenbach, BaiergrÃ ¼n, BischofsmÃ ¼hle, EinzigenhÃ ¶fen, HopfenmÃ ¼hle, Kollerhammer, Oberbrumberg, Rauhenberg, SchlegelmÃ ¼hle, und Unterbrumberg Gemeinde Issigau Stadt Lichtenberg Stadt Naila, Gemeindeteile BÃ ¤renhaus, Brand, Culmitz, Culmitzhammer, DÃ ¶brastÃ ¶cken, Einsiedel, ErbsbÃ ¼hl, (Hintere) Garles, HÃ ¼gel, Kalkofen, Kleinschmieden, Linden, LippertsgrÃ ¼n, Marlesreuth, MarmormÃ ¼hle, MarxgrÃ ¼n, Mittelklingensporn, ModelsmÃ ¼hle, Molkenbrunn, Naila, Naila-FroschgrÃ ¼n, Nestelreuth, Oberklingensporn, Reutberg, SchleifmÃ ¼hle, Schlottenhammer, SchneckengrÃ ¼n, Unterklingensporn und WeidstaudenmÃ ¼hle Stadt Schauenstein, Gemeindeteile Dorschenhammer, HagenmÃ ¼hle, HaidengrÃ ¼n, Haueisen, Kleinschmieden-hammer, LehstenmÃ ¼hle, PapiermÃ ¼hle, Schauenstein, UschertsgrÃ ¼n und WindischengrÃ ¼n Stadt Schwarzenbach am Wald Stadt Selbitz, Gemeindeteile DÃ ¶rnthal, EdlasmÃ ¼hle, FÃ ¶hrighaus, GrundmÃ ¼hle, HÃ ¼ttung, HÃ ¼ttungshaus, KohlbÃ ¼hl, KreuzbÃ ¼hl, Neuhaus, RodesgrÃ ¼n, Rothenburg, Schertlas, Selbitz, Sellanger, StaudenhÃ ¤user, Wachholderbusch, WeidesgrÃ ¼n und Wiesenhaus 3.3.2017 Landkreis Hof Markt Bad Steben, Gemeindeteile Bad Steben, BobengrÃ ¼n, ChristusgrÃ ¼n, DÃ ¼rrnberg, Erlaburg, Fichten, Gerlas, Herwagen, Lochau, Schafhof, Thierbach,Thierbacherhammer ThierbachermÃ ¼hle und ZiegelhÃ ¼tte Gemeinde GeroldsgrÃ ¼n, Gemeindeteile Frankenhof, Franken-warte, Geroldsreuth und Hirschberglein Stadt Naila, Gemeindeteile DreigrÃ ¼n, ErbsbÃ ¼hl, Finkenflug, Froschbach und Pechreuth 23.2.2017 to 3.3.2017 Landkreis Kronach Markt Nordhalben, Gemeindeteile Heinersberg, KrÃ ¶gels-mÃ ¼hle und Grund; Stadt Wallenfels, Gemeindeteile Vordere Schnaid, Mittlere Schnaid, Hintere Schnaid, Voglerei, WolfersgrÃ ¼n und LorchenmÃ ¼hle; Markt Steinwiesen, Gemeindeteil Schlegelshaid 3.3.2017 Landkreis Schwandorf Stadt Teublitz, Stadtteile Loisnitz, GlashÃ ¼tte, KÃ ¶blitz, Richthof Stadt Burglengenfeld, Stadtteile Burglengenfeld, Armensee, Augustenhof, Birkhof, Bubenhof, Dexhof, Dirnau, Eichlhof, Engelhof, GreÃ thal, Greinhof, HaugshÃ ¶he, HÃ ¶chensee, Hub, Hof, Kai, Karlsberg, Kastenhof, KatzenhÃ ¼ll, Kirchenbuch, Lamplhof, Lanzenried, Machtlwies, Mauthof, Meilerhof, Mossendorf, MÃ ¼hlberg, Pilsheim, Oberbuch, Plattenhof, Pistlwies, PÃ ¶pplhof, Pottenstetten, Rammertshof, RÃ ¶dlhof, SaaÃ , Schlag, See, StraÃ , Untersdorf, WasenhÃ ¼tte, Weiherhof, WÃ ¶lland, Witzlarn, ZiegelhÃ ¼tte Stadt MaxhÃ ¼tte-Haidhof, Stadtteile MaxhÃ ¼tte, Haidhof, Almenhof, AlmenhÃ ¶he, Berghof, Binkenhof, BirkenhÃ ¶he, Birkenzell, Blattenhof, BrÃ ¼cklhof, Brunheim, Deglhof, Eichelberg, Englbrunn, Harberhof, FÃ ¼rsthof, Ibenthann, Kappl, Katzheim, Kreinberg, Leonberg, LintermÃ ¼hle, MeÃ nerskreith, Neukappl, Pirkensee, PfaltermÃ ¼hle, Stadlhof, Steinhof, Strieglhof, Schwarzhof, Ponholz, RappenbÃ ¼gl, Rohrhof, RoÃ bach, Roding, RoÃ bergerÃ ¶d, Verau, Winkerling, ZiegelhÃ ¼tte Stadt Nittenau, Stadtteile BachbÃ ¼gl, Nittenau, Brunn, EichlgÃ ¼tl, Fischbach, Geiseck, Gunt, HaiderhÃ ¶f, HammerhÃ ¤ng, HarthÃ ¶fl, Hengersbach, Hof, Hofer MÃ ¼hle, LohbÃ ¼gl, MÃ ¼hlenthal, Nerping, NeuÃ ¶bau, Ã dgarten, RumelsÃ ¶lden, Spitalhaus, Vorderkohlstetten, Weinting, Eckartsreuth, KÃ ¶nigshof, KÃ ¶nigsreuth, Ã berfuhr, Reuting, Stefling, WeiÃ enhof Stadt Schwandorf, Stadtteile Schwandorf, Altenried, Auhof, Bubach, BÃ ¼chelkÃ ¼hn, BÃ ¼rgerlhof, Dachelhofen, Doblergut, Ettmannsdorf, GÃ ¶gglbach, Hartenricht, Kager, Kapflhof, Klardorf, Krainhof, Naabeck, Naabsiegenhofen, Nattermoos, Neukirchen, Neuried, Niederhof, Spielberg, Stegen, Striessendorf, Unterweiherhaus, Waltenhof, Wiefelsdorf, WÃ ¶llmannsbach, Zielheim, ZiegelhÃ ¼tte Gemeinde Steinberg am See, Gemeindeteile Steinberg am See, Haid, Hirmerhaus, Oder, Oberweiherhaus, Waldheim Gemeinde Wackersdorf, Gemeindeteile Heselbach, Imstetten, Irlach 7.3.2017 Landkreis Schwandorf Stadt Teublitz, Stadtteile Teublitz, BÃ ¶mmerlschlag, Forschlacke, Kremplschlag, Kuntsdorf, MÃ ¼nchshofen, Oberhof, Premberg, Stocka, Weiherdorf, Frauenhof, Katzdorf, Saltendorf Stadt MaxhÃ ¼tte-Haidhof, Stadtteil Lehenhaus Stadt Schwandorf, Stadtteil Strengleiten 27.2.2017 to 7.3.2017 Landkreis Amberg-Sulzbach Gemeinde SchmidmÃ ¼hlen, Ortsteil Eglsee 7.3.2017 MECKLENBURG-VORPOMMERN Landkreis Vorpommern-RÃ ¼gen Gemeinde Grammendorf 10.3.2017 Landkreis Vorpommern-RÃ ¼gen Gemeinde Gransebieth 10.3.2017 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Glewitz die Ortsteile  Langenfelde  Glewitz  Zarnekow  Voigtsdorf  Turow  Strelow 10.3.2017 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Wendisch-Baggendorf die Ortsteile  Wendisch-Baggendorf  Bassin 10.3.2017 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Splietsdorf der Ortsteil  Vorland-Ausbau 10.3.2017 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Gremersdorf-Buchholz die Ortsteile  Gremersdorf  Angerode  PÃ ¶glitz 10.3.2017 Landkreis Vorpommern-RÃ ¼gen Gemeinde Tribsees 10.3.2017 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Drechow der Ortsteil  Krakow 10.3.2017 Landkreis Vorpommern-RÃ ¼gen in der Gemeinde Bad SÃ ¼lze der Ortsteil  Bad SÃ ¼lze  Ausbau 10.3.2017 Landkreis Vorpommern-RÃ ¼gen Gemeinde Tribsees 10.3.2017 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Drechow der Ortsteil  Krakow 10.3.2017 Landkreis Vorpommern-RÃ ¼gen in der Gemeinde Bad SÃ ¼lze der Ortsteil  Bad SÃ ¼lze  Ausbau 10.3.2017 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Lindholz die Ortsteile  Langsdorf  BÃ ¶hlendorf  Breesen  NÃ ¼tschow  Tangrim  Carlsthal 10.3.2017 Landkreis Vorpommern-RÃ ¼gen Gemeinde Deyelsdorf 2.3.2017 to 10.3.2017 Landkreis Mecklenurgische Seenplatte In der Stadt Dargun im Ortsteil  Stubbendorf die Gebiete Klein Methling und GroÃ  Methling 10.3.2017 Landkreis Rostock In der Gemeinde Behren-LÃ ¼bchin die Ortsteile  Behren-LÃ ¼bchin  Wasdow  Alt Quitzenow  Neu Quitzenow  Bobbin  BÃ ¤belitz 10.3.2017 Landkreis Rostock In der Gemeinde Warbelstadt Gnoien die Ortsteile  EschenhÃ ¶rn  Warbelow 10.3.2017 Landkreis Ludwigslust-Parchim In der Gemeinde Greven die Orte und Ortslagen  Greven  Hatzberg  LeisterfÃ ¶rde  LÃ ¼ttenmark 5.3.2017 Landkreis Ludwigslust-Parchim In der Gemeinde Bengerstorf die Orte und Ortsteile  Beckendorf  Wiebendorf 5.3.2017 Landkreis Ludwigslust-Parchim Gemeinde Gresse 5.3.2017 Landkreis Ludwigslust-Parchim In der Gemeinde Neu GÃ ¼lze die Orte, Ortsteile und Ortslagen  Gamm  Neu GÃ ¼lze  Kiekut  Zahrensdorf 5.3.2017 Landkreis Ludwigslust-Parchim Stadt Boizenburg/Elbe 5.3.2017 Landkreis Ludwigslust-Parchim In der Gemeinde Nostorf die Ortsteile  Bickhusen  Horst  Rensdorf 5.3.2017 Landkreis Ludwigslust-Parchim Gemeinde Schwanheide 25.2.2017 to 5.3.2017 Landkreis Ludwigslust-Parchim In der Gemeinde Nostorf der Ort  Nostorf 25.2.2017 to 5.3.2017 Landkreis Ludwigslust-Parchim In der Stadt Boizenburg/Elbe das Gebiet  Schwanheider Tannen 25.2.2017 to 5.3.2017 SCHLESWIG-HOLSTEIN Kreis Herzogtum Lauenburg  die Stadt Lauenburg/Elbe  die Gemeinden Basedow, BrÃ ¶then, Buchhorst, BÃ ¼chen, Dalldorf, Fitzen, KrÃ ¼zen, Langenlehsten, Lanze, LÃ ¼tau, Wangelau und Witzeeze  von der Gemeinde MÃ ¼ssen die Gebiete Ã ¶stlich der RaiffeisenstraÃ e und sÃ ¼dlich und Ã ¶stlich der MÃ ¼hlenstraÃ e bis zur EinmÃ ¼ndung in die K 73 sowie sÃ ¼dlich der K 73;  von der Gemeinde Siebeneichen die Gebiete sÃ ¼dlich der K 62 und Ã ¶stlich der L 200 und  von der Gemeinde Schulendorf den Ortsteil Schulendorf. 5.3.2017 THÃ RINGEN Saale-Orla-Kreis  In der Stadt Bad Lobenstein der Ortsteil Lichtenbrunn  Gemeinde Harra mit dem Ortsteil KieÃ ling  Gemeinde Schlegel mit dem Ortsteil Seibis  Gemeinde Wurzbach mit dem Ortsteil Titschendorf  Gemeinde Blankenstein  Gemeinde Blankenberg mit dem Ortsteil Arlas 3.3.2017 Saale-Orla-Kreis  In der Stadt Schleiz der Ortsteil DrÃ ¶swein  Gemeinde Dittersdorf mit dem Ortsteil Sorna  Gemeinde Kirschkau  Gemeinde GÃ ¶schitz  Gemeinde Tegau mit dem Ortsteil Burkersdorf 5.3.2017 Landkreis Greiz  In der Stadt Zeulenroda die Ortsteile Zadelsdorf mit Bungalowdorf, Stelzendorf, Pahren, Silberfeld, Merkendorf, Piesigitz, DÃ ¶rtendorf, Triebes mit Kranich, Mehla mit NÃ ¤ssa, NiederbÃ ¶hmersdorf, Dobia, ArnsgrÃ ¼n mit Eubenberg und KesselmÃ ¼hle, NeugrÃ ¼n, BÃ ¼na, Wolfshain mit oberer und unterer Kalkgrube, SchÃ ¶nbrunn, BernsgrÃ ¼n, Frotschau, Leitlitz, Weckersdorf mit GrÃ ¼ngut und ReiÃ igmÃ ¼hle, FÃ ¶hrten mit FritzschenmÃ ¼hle, LÃ ¤witz, Kleinwolschendorf  Gemeinde WeiÃ endorf  Stadt Auma mit den Ortsteilen Zickra, Muntscha, KrÃ ¶lpa, Wenigenauma  Gemeinde Wiebelsdorf mit den Ortsteilen Pfersdorf und WÃ ¶hlsdorf  Gemeinde Staitz mit WÃ ¤rterhof, BermichmÃ ¼hle und ErzmÃ ¼hle  Gemeinde GÃ ¶hren-DÃ ¶hlen mit den Ortsteilen GÃ ¶hren und DÃ ¶hlen  Gemeinde SchÃ ¼ptitz mit ValentinsmÃ ¼hle und SchmeiÃ ermÃ ¼hle  Gemeinde Hohenleuben mit Ortsteil BrÃ ¼ckla  Gemeinde Langenwetzendorf mit PertelsmÃ ¼hle und den Ortsteilen Kauern, Lunzig, Hain, Hainsberg, NeuÃ ¤rgernis, GÃ ¶ttendorf, Naitschau, Zoghaus, ErbengrÃ ¼n, Stern, Wellsdorf  In der Stadt Greiz die Ortsteile MÃ ¼hlenhÃ ¤user, Tremnitz, Pansdorf, Hohndorf mit SteinermÃ ¼hle, Gablau, Leiningen 5.3.2017 Landkreis Greiz  In der Stadt Zeulenroda die Ortsteile Dr. W. KÃ ¼lz-Siedlung, Pfefferleite, Schwarzbach, SeeschlÃ ¶sschen, Alaunwerk, Tiergehege  In der Stadt Zeulenroda die Ortsteile Lichtensteinsiedlung, Karl-Liebknecht-Siedlung, MÃ ¤rien, Untere Haardt, Meinersdorf, Tscherlich, Obere Haardt, GrÃ ¼na, PÃ ¶llwitz mit Bahnhof PÃ ¶llwitz und PÃ ¶llwitzmÃ ¼hle, NiederbÃ ¶hmersdorf  Gemeinde Langenwolschendorf mit SchÃ ¶ner HÃ ¶he 25.2.2017 to 5.3.2017 SACHSEN Landkreis Nordsachsen Die Gemeinde Rackwitz mit allen Ortsteilen Die GroÃ e Kreisstadt Schkeuditz mit den Ortsteilen Freiroda, Gerbisdorf, Glesien, Hayna, Kursdorf, Radefeld, Schkeuditz mit den Stadtlagen Ã ¶stlich der S8 sowie nÃ ¶rdlich der WeiÃ en Elster und Wolteritz Die Gemeinde Wiedemar mit den Ortsteilen Grebehna, Lissa, Quering und Zwochau Die GroÃ e Kreisstadt Delitzsch mit den Ortsteilen Beerendorf, Beerendorf-Ost, Brodau, Delitzsch, DÃ ¶beritz, Selben, Zschepen Die Gemeinde SchÃ ¶nwÃ ¶kau mit den Ortsteilen Boyda, Brinnins, Gollmenz, Hohenroda, Luckowehna, Mocherwitz, WÃ ¶lkau Die Gemeinde Jesewitz mit den Ortsteilen Liemehna (auÃ er Ortslage Zschettgauer StraÃ e ) Die Gemeinde Krostitz mit allen Ortsteilen Die Stadt Taucha mit den Ortsteilen Cradefeld, GraÃ dorf, Merkwitz, PÃ ¶nitz, Seegeritz und Taucha mit den Ortslagen westlich B 87 4.3.2017 Landkreis Nordsachsen Gemeinde Rackwitz mit den Ortsteilen Biesen, Kreuma, Lemsel, Podelwitz, Rackwitz sowie Zschortau mit der Ortslage entlang des StraÃ enverlaufs S 7 von B184 ausgehend bis zum Ortseingang Biesen Gemeinde Krostitz mit den Ortsteilen Hohenossig, Kletzen, ZschÃ ¶lkau GroÃ e Kreisstadt Schkeuditz mit dem Ortsteil Wolteritz 24.2.2017 to 4.3.2017 Vogtlandkreis Gemeinde Pausa-MÃ ¼hltroff mit den Ortsteilen Bad Linda, EbersgrÃ ¼n, Linda, Oberreichenau, Pausa,Ranspach,Thierbach, Unterreichennau, WallengrÃ ¼n, Wilder Berg, Unterpirk 5.3.2017 Vogtlandkreis Gemeinde Pausa-MÃ ¼hltroff, Gemarkung Unterreichenau 25.2.2017 to 5.3.2017 Member State: Greece Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC (a) The municipal unit of Tripoli and the following local communities in the municipality of Tripoli, regional unit of Arkadia: Kapsia, Nestani, Loukas, Zevgolatio, Agios Konstantinos, Pelagos, Merkovouni, Skopi, Perthori, Sangas and Artemisio (b) The settlements of Aria and Tourniki and the local community of Karya in the municipality of Argos-Mykines, regional unit of Argolida (c) The following towns/villages/settlements in the regional unit of Rodopi: Polyanthos, Iasmos, Kavos, Trikorfo, Sima, Krystalli, Dichala, Poa, Kerasia, Asomatos, Mischos, Mega Pisto, Thamna, Agiasma, Dymi, Rizoma, Ifaistos, Komotini, Yfantes Mesochori, Itea, Paradimi, Mega-Mikro Kranovouni, Messouni, Aigeiros, Kallisti, Amvrosia, Palladio, Mosaiko and Galini 3.3.2017 (a) The municipal district of Nestani and the entire wider area of Nestani in the municipality of Tripoli, regional unit of Arkadia, defined as follows: in the north up to the point which lies at a latitude of 37.634891 and a longitude of 22.452786 in the south up to the point which lies at a latitude of 37.582105 and a longitude of 22.451462 in the east up to the point which lies at a latitude of 37.609236 and a longitude of 22.480079 and in the west up to the point which lies at a latitude of 37.57074 and a longitude of 22.3796 (b) The local community of Meleti in the municipality of Komotini, regional unit of Rodopi, and the local communities of Sostis and Linos in the municipality of Iasmos, regional unit of Rodopi 23.2.2017 to 3.3.2017 Member State: France Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Les communes suivantes dans le dÃ ©partement de l'AVEYRON NAJAC SAINT-ANDRE-DE-NAJAC 16.2.2017 Les communes suivantes dans le dÃ ©partement des DEUX-SEVRES AZAY-LE-BRULE LA BOISSIERE-EN-GATINE LA CRECHE CHAMPDENIERS-SAINT-DENIS CHAURAY CHERVEUX CLAVE COURS ECHIRE EXIREUIL FRANCOIS GERMOND-ROUVRE LES GROSEILLERS MAZIERES-EN-GATINE PAMPLIE SAINT-GELAIS SAINT-GEORGES-DE-NOISNE SAINT-LIN SAINT-MAIXENT-L'ECOLE SAINT-MARC-LA-LANDE SAINTE-OUENNE SAINT-PARDOUX SAIVRES SURIN VERRUYES 5.3.2017 AIFFRES BEAUVOIR-SUR-NIORT BESSINES BRULAIN LES FOSSES LA FOYE-MONJAULT FORS FRONTENAY-ROHAN-ROHAN GRANZAY-GRIPT JUSCORPS MARIGNY MOUGON NIORT PRAHECQ SAINTE-BLANDINE SAINT-MARTIN-DE-BERNEGOUE SAINT-ROMANS-DES-CHAMPS SAINT-SYMPHORIEN VOUILLE 10.2.2017 AUGE LA CHAPELLE-BATON SAINT-CHRISTOPHE-SUR-ROC 25.2.2017 to 5.3.2017 Les communes suivantes dans le dÃ ©partement du GERS SABAILLAN SIMORRE TOURNAN 14.2.2017 to 24.2.2017 AIGNAN ARMENTIEUX ARMOUS-ET-CAU AUCH AYZIEU BASSOUES BEAUMARCHES BEAUMONT BERAUT BETOUS BIRAN BOUZON-GELLENAVE BRETAGNE-D'ARMAGNAC CADEILLAN CALLIAN CASSAIGNE CASTELNAU D'AUZAN LABARRERE CAZAUBON CAZENEUVE CONDOM COULOUME-MONDEBAT COURRENSAN COURTIES ESPAON FOURCES GARRAVET GAUJAC GAZAX-ET-BACCARISSE GONDRIN JUILLAC LADEVEZE-RIVIERE LAGARDERE LAGRAULET-DU-GERS LAMAZERE LAREE LARRESSINGLE LARROQUE-SUR-L'OSSE LASSERADE LASSERAN LAURAET LIAS-D'ARMAGNAC LOMBEZ LOUSLITGES LOUSSOUS-DEBAT MAIGNAUT-TAUZIA MANSENCOME MARGUESTAU MIRAMONT-D'ASTARAC MONCLAR MONGAUSY MONTADET MONTAMAT MONTREAL MOUCHAN MOUCHES ORDAN-LARROQUE PANJAS PELLEFIGUE PEYRUSSE-GRANDE PEYRUSSE-VIEILLE POUYDRAGUIN ROQUES SABAZAN SAINT-ELIX SAINT-GERME SAINT-GRIEDE SAINT-JEAN-LE-COMTAL SAINT-JEAN-POUTGE SAINT-MARTIN-GIMOIS SAINT-SOULAN SARAMON SAUVETERRE SEMEZIES-CACHAN TOURDUN VALENCE-SUR-BAISE 24.2.2017 AUJAN-MOURNEDE BASCOUS BAZIAN BECCAS BELLEGARDE BETCAVE-AGUIN BETPLAN CAHUZAC-SUR-ADOUR CAILLAVET CANNET CASTELNAVET CAZAUX-D'ANGLES CAZAUX-VILLECOMTAL CHELAN DEMU DURBAN ESTAMPES FAGET-ABBATIAL FUSTEROUAU GALIAX GAUJAN GOUX HAGET IZOTGES JU-BELLOC LABEJAN LADEVEZE-VILLE LAMAGUERE LANNEPAX LAVERAET LUPIAC MALABAT MARAMBAT MARCIAC MARGOUET-MEYMES MASCARAS MEILHAN MONBARDON MONCORNEIL-GRAZAN MONFERRAN-PLAVES MONLAUR-BERNET MONT-D'ASTARAC MONTEGUT-ARROS MONTIES MOUREDE NOULENS ORNEZAN PLAISANCE POUY-LOUBRIN PRECHAC-SUR-ADOUR RAMOUZENS ROQUEBRUNE SAINT-AUNIX-LENGROS SAINT-PIERRE-D'AUBEZIES SAMARAN SARCOS SARRAGACHIES SCIEURAC-ET-FLOURES SEISSAN SEMBOUES SERE SORBETS TACHOIRES TASQUE TERMES-D'ARMAGNAC TIESTE-URAGNOUX TUDELLE VIC-FEZENSAC VILLECOMTAL-SUR-ARROS VILLEFRANCHE 5.3.2017 ARROUEDE BEZUES-BAJON CABAS-LOUMASSES PANASSAC SAINT-BLANCARD ARBLADE-LE-BAS ARBLADE-LE-HAUT AURENSAN AUSSOS AUX-AUSSAT BARCELONNE-DU-GERS BARCUGNAN BARS BAZUGUES BELLOC-SAINT-CLAMENS BELMONT BERDOUES BERNEDE BLOUSSON-SERIAN CASTEX CASTILLON-DEBATS CAUMONT CAUPENNE-D'ARMAGNAC CLERMONT-POUYGUILLES CORNEILLAN CUELAS DUFFORT ESCLASSAN-LABASTIDE GEE-RIVIERE IDRAC-RESPAILLES LAAS LABARTHE LABARTHETE LAGARDE-HACHAN LAGUIAN-MAZOUS LALANNE-ARQUE LANNE-SOUBIRAN LANNUX LAUJUZAN LE HOUGA LELIN-LAPUJOLLE LOUBERSAN LOURTIES-MONBRUN LUPPE-VIOLLES MAGNAN MANAS-BASTANOUS MANENT-MONTANE MARSEILLAN MASSEUBE MAULICHERES MAUMUSSON-LAGUIAN MIELAN MONCASSIN MONLEZUN MONPARDIAC MONT-DE-MARRAST MONTAUT MORMES NOGARO PALLANNE PERCHEDE PONSAMPERE PONSAN-SOUBIRAN PRENERON PROJAN RICOURT RISCLE SADEILLAN SAINT-ARROMAN SAINT-CHRISTAUD SAINT-ELIX-THEUX SAINT-GERME SAINT-GRIEDE SAINT-JUSTIN SAINT-MARTIN-D'ARMAGNAC SAINT-MAUR SAINT-MEDARD SAINT-MICHEL SAINT-MONT SAINT-OST SAINTE-AURENCE-CAZAUX SAINTE-DODE SARRAGUZAN SAUVIAC SEGOS SION TARSAC TILLAC TRONCENS URGOSSE VERGOIGNAN VERLUS VIELLA VIOZAN 25.2.2017 to 5.3.2017 ANSAN AUGNAX BAJONNETTE BIVES BLANQUEFORT CRASTES ESTRAMIAC HOMPS LABRIHE MANSEMPUY MARAVAT MAUVEZIN MONFORT PUYCASQUIER SAINT-ANTONIN SAINT-BRES SAINT-GEORGES SAINT-ORENS SAINT-SAUVY SAINTE-GEMME SAINTE-MARIE SARRANT SEREMPUY SOLOMIAC TAYBOSC TOUGET TOURRENQUETS 10.2.2017 Les communes suivantes dans le dÃ ©partement des HAUTE-GARONNE BOISSEDE L'ISLE-EN-DODON MARTISSERRE MIRAMBEAU MOLAS 24.2.2017 ANAN BLAJAN CASSAGNABERE-TOURNAS CASTERA-VIGNOLES CHARLAS CIADOUX ESCANECRABE ESPARRON GENSAC-DE-BOULOGNE LESPUGUE LILHAC MONDILHAN MONTESQUIEU-GUITTAUT MONTGAILLARD-SUR-SAVE MONTMAURIN NENIGAN PUYMAURIN SAINT-FERREOL-DE-COMMINGES SAINT-LARY-BOUJEAN SAINT-LAURENT SAINT-PE-DELBOSC SALERM SAMAN 5.3.2017 BOULOGNE-SUR-GESSE LUNAX MONDILHAN MONTBERNARD PEGUILHAN 25.2.2017 to 5.3.2017 Les communes suivantes dans le dÃ ©partement des HAUTES-PYRENEES ALLIER ANGOS ARTIGUEMY BARBAZAN-DEBAT BEGOLE BERNAC-DEBAT BERNAC-DESSUS BONNEMAZON BOULIN CABANAC CAHARET CALAVANTE CASTELVIEILH CASTERA-LANUSSE CASTILLON CHELLE-SPOU CIEUTAT FRECHOU-FRECHET GOURGUE HITTE LANESPEDE LANSAC LESPOUEY LIZOS LUC LUTILHOUS MASCARAS MAUVEZIN MERILHEU MONTGAILLARD MONTIGNAC ORIGNAC PERE RICAUD SALLES-ADOUR SARROUILLES SEMEAC SOUES THUY VIELLE-ADOUR 26.2.2017 ANDREST AZEREIX BORDERES-SUR-L'ECHEZ ESCAUNETS GARDERES GAYAN JUILLAN LAGARDE LAMARQUE-PONTACQ LANNE LOUEY LUQUET ODOS OSSUN OURSBELILLE PINTAC SAINT-LEZER SANOUS SIARROUY TALAZAC TARASTEIX TARBES VILLENAVE-PRES-BEARN 19.2.2017 ANSOST ARIES-ESPENAN ARTAGNAN AUBAREDE AUREILHAN AURENSAN AURIEBAT BARBACHEN BARTHE BAZET BAZILLAC BERNADETS-DESSUS BETBEZE BETPOUY BONREPOS BOUILH-PEREUILH BOURS BUGARD BURG BUZON CAIXON CAMALES CASTELBAJAC CASTELNAU-MAGNOAC CASTELNAU-RIVIERE-BASSE CASTERA-LOU CASTERETS CAUBOUS CAUSSADE-RIVIERE CHELLE-DEBAT CHIS CIZOS COLLONGUES DEVEZE DOURS ESCONDEAUX ESTIRAC GALAN GALEZ GAUSSAN GENSAC HACHAN HERES JACQUE LABATUT-RIVIERE LACASSAGNE LAFITOLE LAHITTE-TOUPIERE LALANNE LAMARQUE-RUSTAING LAMEAC LARAN LARREULE LESCURRY LIAC LOUIT MANSAN MARSAC MARSEILLAN MAUBOURGUET MINGOT MONFAUCON MONLONG MONTASTRUC MOUMOULOUS MUN NOUILHAN OLEAC-DEBAT ORGAN ORIEUX ORLEIX PEYRET-SAINT-ANDRE PEYRIGUERE PEYRUN PUJO RABASTENS-DE-BIGORRE RECURT SABALOS SABARROS SAINT-LANNE SAINT-SEVER-DE-RUSTAN SARIAC-MAGNOAC SARNIGUET SARRIAC-BIGORRE SAUVETERRE SEGALAS SENAC SERE-RUSTAING SOMBRUN SOREAC THERMES-MAGNOAC TOSTAT TOURNOUS-DEVANT UGNOUAS VIC-EN-BIGORRE VIDOUZE VIEUZOS VILLEFRANQUE VILLENAVE-PRES-MARSAC 5.3.2017 ANTIN BERNADETS-DEBAT BONNEFONT BOUILH-DEVANT CAMPUZAN ESTAMPURES FONTRAILLES FRECHEDE GUIZERIX HAGEDET LALANNE-TRIE LAPEYRE LARROQUE LASCAZERES LIBAROS LUBRET-SAINT-LUC LUBY-BETMONT LUSTAR MADIRAN MAZEROLLES OSMETS PUNTOUS PUYDARRIEUX SADOURNIN SENTOUS SOUBLECAUSE TOURNOUS-DARRE TRIE-SUR-BAISE TROULEY-LABARTHE VIDOU VILLEMBITS 25.2.2017 to 5.3.2017 Les communes suivantes dans le dÃ ©partement des LANDES ARTASSENX ARTHEZ-D'ARMAGNAC AURICE BAS-MAUCO BASCONS BETBEZER-D'ARMAGNAC BORDERES-ET-LAMENSANS CASTANDET CAUNA HAUT-MAUCO LACQUY LAGLORIEUSE LAGRANGE MAURRIN MAUVEZIN-D'ARMAGNAC MAZEROLLES MONT-DE-MARSAN PARLEBOSCQ PUJO-LE-PLAN SAINT-GEIN SAINT-JULIEN-D'ARMAGNAC SAINT-JUSTIN SAINT-PERDON SAINT-PIERRE-DU-MONT SAINTE-FOY VILLENEUVE-DE-MARSAN 24.2.2017 AMOU AUDIGNON AUDON BANOS BEGAAR BONNEGARDE BRASSEMPOUY CANDRESSE CASSEN CASTAIGNOS-SOUSLENS CASTELNAU-CHALOSSE CAZALIS CLERMONT DAX DOAZIT DUMES GARREY GIBRET GOURBERA HAGETMAU HORSARRIEU LABASTIDE-CHALOSSE LACRABE LAHOSSE LALUQUE LESGOR LOURQUEN MARPAPS MIMBASTE MOMUY MONTFORT-EN-CHALOSSE MORGANX NARROSSE NASSIET NOUSSE ONARD OZOURT POYANNE POYARTIN SAINT-CRICQ-CHALOSSE SAINT-GEOURS-D'AURIBAT SAINT-JEAN-DE-LIER SAINT-PANDELON SAINT-PAUL-LES-DAX SAINT-VINCENT-DE-PAUL SAINTE-COLOMBE SAUGNAC-ET-CAMBRAN SERRESLOUS-ET-ARRIBANS SORT-EN-CHALOSSE VICQ-D'AURIBAT YZOSSE 5.3.2017 BENQUET BOURDALAT BRETAGNE-DE-MARSAN FARGUES GRENADE-SUR-L'ADOUR HONTANX LABASTIDE-D'ARMAGNAC LARRIVIERE-SAINT-SAVIN LE FRECHE MONTEGUT MONTGAILLARD MONTSOUE PERQUIE SAINT-MAURICE-SUR-ADOUR SAINT-SEVER 16.2.2017 to 24.2.2017 AIRE-SUR-L'ADOUR ARBOUCAVE ARGELOS AUBAGNAN BAHUS-SOUBIRAN BASSERCLES BATS BEYRIES BUANES CASTELNAU-TURSAN CASTELNER CAZERES-SUR-L'ADOUR CLASSUN CLEDES COUDURES DUHORT-BACHEN EUGENIE-LES-BAINS EYRES-MONCUBE GAMARDE-LES-BAINS GEAUNE GOOS GOUSSE HINX LACAJUNTE LATRILLE LAURET LE VIGNAU LOUER LUSSAGNET MANT MAURIES MIRAMONT-SENSACQ MONGET MONSEGUR PAYROS-CAZAUTETS PECORADE PEYRE PHILONDENX PIMBO PONTONX-SUR-L'ADOURPOUDENX PRECHACQ-LES-BAINS PUYOL-CAZALET SAINT-AGNET SAINT-LOUBOUER SAMADET SARRAZIET SARRON SERRES-GASTON SORBETS TETHIEU URGONS VIELLE-TURSAN 25.2.2017 to 5.3.2017 Les communes suivantes dans le dÃ ©partement du LOT-ET-GARONNE ARMILLAC BEAUGAS BOURGOUGNAGUE BRUGNAC CANCON CASSENEUIL CASTILLONNES COULX DOUZAINS LABRETONIE LAPERCHE LAUZUN LAVERGNE LOUGRATTE MONBAHUS MONCLAR MONTASTRUC MONTAURIOL MONTIGNAC-DE-LAUZUN MONVIEL MOULINET PINEL-HAUTERIVE SAINT-BARTHELEMY-D'AGENAIS SAINT-COLOMB-DE-LAUZUN SAINT-MAURICE-DE-LESTAPEL SAINT-PASTOUR SEGALAS SERIGNAC-PEBOUDOU TOMBEBOEUF TOURTRES VERTEUIL-D'AGENAIS VILLEBRAMAR 10.2.2017 Les communes suivantes dans le dÃ ©partement des PYRENEES-ATLANTIQUES BARZUN ESPOEY GOMER HOURS LIVRON LUCGARIER 11.2.2017 to 19.2.2017 AAST GER PONSON-DEBAT-POUTS PONSON-DESSUS 11.2.2017 to 19.2.2017 ABERE ANOS ANOYE ARGELOS ARRICAU-BORDES ARROSES ARTHEZ-DE-BEARN ASTIS AUGA AURIONS-IDERNES BALANSUN BARINQUE BASSILLON-VAUZE BERNADETS BOUEILH-BOUEILHO-LASQUE BOUILLON BOURNOS BUROSSE-MENDOUSSE CABIDOS CADILLON CASTERA-LOUBIX CASTILLON (CANTON DE LEMBEYE) CAUBIOS-LOOS COUBLUCQ DOUMY ESCOUBES ESCURES FICHOUS-RIUMAYOU GABASTON GARLEDE-MONDEBAT GAROS GAYON GERDEREST GEUS-D'ARZACQ HAGETAUBIN HIGUERES-SOUYE LABATUT LACADEE LALONGUE LANNECAUBE LARREULE LEMBEYE LEME LESPIELLE LONCON LOUVIGNY LUC-ARMAU LUCARRE LUSSAGNET-LUSSON MASPIE-LALONQUERE-JUILLACQ MERACQ MESPLEDE MIALOS MOMAS MONASSUT-AUDIRACQ MONSEGUR MONT-DISSE MONTAGUT MONTARDON MORLANNE NAVAILLES-ANGOS PEYRELONGUE-ABOS PIETS-PLASENCE-MOUSTROU POMPS POULIACQ RIBARROUY RIUPEYROUS SAINT-ARMOU SAINT-CASTIN SAINT-JAMMES SAINT-JEAN-POUDGE SAINT-LAURENT-BRETAGNE SALLESPISSE SAMSONS-LION SAUVAGNON SEBY SERRES-CASTET SIMACOURBE TARON-SADIRAC-VIELLENAVE THEZE UZAN VIALER 5.3.2017 ARGET ARZACQ-ARRAZIGUET AUBOUS AURIAC AYDIE BALIRACQ-MAUMUSSON BETRACQ CARRERE CASTEIDE-CANDAU CASTETPUGON CLARACQ CORBERE-ABERES COSLEDAA-LUBE-BOAST CROUSEILLES DIUSSE GARLIN LABEYRIE LALONQUETTE LASCLAVERIES LASSERRE MALAUSSANNE MASCARAAS-HARON MIOSSENS-LANUSSE MONCAUP MONCLA MONPEZAT MOUHOUS PORTET POURSIUGUES-BOUCOUE SAINT-MEDARD SAULT-DE-NAVAILLES SEMEACQ-BLACHON SEVIGNACQ TADOUSSE-USSAU VIGNES 25.2.2017 to 5.3.2017 ANDOINS ANGAIS ARRIEN ARTIGUELOUTAN BALEIX BAUDREIX BEDEILLE BENEJACQ BENTAYOU-SEREE BEUSTE BOEIL-BEZING BORDERES BORDES CASTEIDE-DOAT COARRAZE ESLOURENTIES-DABAN ESPECHEDE LABATMALE LAGOS LAMAYOU LESPOURCY LIMENDOUS LOMBIA LOURENTIES MAURE MIREPEIX MOMY MONTANER NOUSTY PONTACQ PONTIACQ-VIELLEPINTE SAINT-VINCENT SAUBOLE SEDZE-MAUBECQ SEDZERE SOUMOULOU UROST 19.2.2017 Les communes suivantes dans le dÃ ©partement du TARN ALMAYRAC BOURNAZEL CARMAUX COMBEFA CORDES-SUR-CIEL LABASTIDE-GABAUSSE LACAPELLE-SEGALAR LAPARROUQUIAL MONESTIES MOUZIEYS-PANENS SAINT-BENOIT-DE-CARMAUX SAINTE-GEMME SAINT-MARCEL-CAMPES SAINT-MARTIN-LAGUEPIE SALLES LE SEGUR TREVIEN VIRAC 8.2.2017 to 16.2.2017 AMARENS BLAYE-LES-MINES LES CABANNES CAGNAC-LES-MINES CASTANET DONNAZAC FRAUSSEILLES LE GARRIC ITZAC JOUQUEVIEL LABARTHE-BLEYS LIVERS-CAZELLES LOUBERS MAILHOC MARNAVES MILHARS MILHAVET MIRANDOL-BOURGNOUNAC MONTIRAT MONTROSIER MOULARES NOAILLES PAMPELONNE LE RIOLS ROSIERES ROUSSAYROLLES SAINT-CHRISTOPHE SAINT-JEAN-DE-MARCEL SOUEL TAIX TANUS TONNAC VALDERIES VILLENEUVE-SUR-VERE VINDRAC-ALAYRAC SAINTE-CROIX 16.2.2017 Les communes suivantes dans le dÃ ©partement du TARN-ET-GARONNE LAGUEPIE 8.2.2017 to 16.2.2017 MAUBEC 10.2.2017 VAREN VERFEIL 16.2.2017 Member State: Croatia Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC PodruÃ je dijelova opÃ ine Dugo Selo naselja: Andrilovec, KozinÃ ¡Ã ak, Prozorje, KopÃ evec, Dugo Selo, Velika Ostrna, LukariÃ ¡Ã e, Leprovica, Mala Ostrna i Puhovo; opÃ ine IvaniÃ  Grad naselje Trebovec, opÃ ine Orle naselja: Ã ret Posavski, Drnek, Orle, StruÃ ¾ec Posavski i Vrbovo Posavsko; opÃ ine Rugvica naselja: Novaki Nartski, Ã rnec Dugoselski, Ã rnec RugviÃ ki, Otok Nartski, Otok Svibovski, JeÃ ¾evo, Ã ista Mlaka, HruÃ ¡Ã ica, Donja Greda, ObediÃ ¡Ã e JeÃ ¾evsko, Oborovo, Preseka Oborovska, Prevlaka, Sop, Svibje i Trstenik Nartski; opÃ ine Velika Gorica naselja: BapÃ a, KobiliÃ , Novaki Ã Ã itarjevski, KuÃ e, Donje PodotoÃ je, Lekneno, Poljana Ã iÃ ka, Ã rnkovec, Ã Ã itarjevo, Novo Ã iÃ e, Drenje Ã Ã itarjevsko, Lazina Ã iÃ ka, Gornje PodotoÃ je, Jagodno, Ribnica, Strmec Bukevski, Vukovina i Trnje u ZagrebaÃ koj Ã ¾upaniji te podruÃ je Grada Zagreba naselja: Dumovec, Cerje, Ivanja Reka i Sesvete koji se nalaze na podruÃ ju u obliku kruga radijusa deset kilometra sa srediÃ ¡tem na GPS koordinatama N45,74359; E16,209793 15.2.2017 Dio opÃ ine Velika Gorica, naselja Sop Bukevski i Zablatje Posavsko, opÃ ine Rugvica naselja DragoÃ ¡iÃ ka, JalÃ ¡evec Nartski, Struga Nartska, Rugvica, OkunÃ ¡Ã ak, Nart Savski, Novaki Nartski i Novaki Oborovski, opÃ ine Orle naselja Bukevje, Ã ret Posavski i Obed u ZagrebaÃ koj Ã ¾upaniji, koji se nalazi na podruÃ ju u obliku kruga radijusa tri kilometra sa srediÃ ¡tem na GPS koordinatama N45,74359; E16,209793 7.2.2017 to 15.2.2017 Member State: Italy Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC  Comune di Mira: a ovest e a nord della Laguna di Venezia, a nord dell'Idrovia Padova-Venezia  Comune di Venezia: a sud di Marghera e della linea ferroviaria Venezia-Padova  Comune di Mirano: a est dell'Autostrada A4  Comune di Pianiga: a sud-est dell'Autostrada A4  Comune di Dolo: a sud di via Cazzaghetto e est di via Arino  Comune di Fiesso: a est di via Pampagnina  Comune di StrÃ : a est di Case Zago, di via Brenton e Case Giantin  Comune di Vigonovo: a sud case Gianin, a est via Cesare Battisti, via Argine Fiume Brenta e via VillaMora 1.3.2017  Comune di Mira: a ovest e a nord della Laguna di Venezia, a sud dell'Idrovia Padova-Venezia  Comune di Campagna Lupia: a nord di via Daniele Manin e dell'Oasi Valle Averto 21.2.2017 to 1.3.2017  Comune di Mira: a ovest e a nord della Laguna di Venezia, a sud di via Onari  Comune di Campagna Lupia: a nord di via Daniele Manin e dell'Oasi Valle Averto 1.3.2017 to 4.3.2017  Comune di FossÃ ²  Comune di Sant'Angelo di Piove di Sacco  Comune di Brugine  Comune di Camponogara  Comune di Arzergrande  Comune di Pontelongo  Comune di Correzzola  Comune di Piove di Sacco: a ovest Ferrovia Venezia-Piove di Sacco e a sud della SS516  Comune di Codevigo: a sud della SS516  Comune di Chioggia: a nord SP7  Comune di Campagna Lupia: a ovest Ferrovia Venezia-Piove di Sacco e a est della SS309  Comune di Campolongo Maggiore: a ovest Ferrovia Venezia-Piove di Sacco 4.3.2017  Comune di Piove di Sacco: a est Ferrovia Venezia-Piove di Sacco e a nord della SS516  Comune di Codevigo: a nord della SS516 e a ovest della Laguna di Venezia  Comune di Campagna Lupia: a est Ferrovia Venezia-Piove di Sacco, a ovest della SS309, a sud di via Daniele Manin  Comune di Campolongo Maggiore: a est Ferrovia Venezia-Piove di Sacco 24.2.2017 to 4.3.2017  Comune di Porto Viro: a sud di localitÃ Ca' Giustinian  Comune di Taglio di Po: a est di SS309, a nord di via Lombardia e via Trentino Alto Adige  Comune di Ariano nel Polesine: a est di SS309 e a nord-ovest dell'arrivo dell'idrovora Conca  Comune di Porto Tolle: a est di via Aldo Moro e di Via Po di Gnocca-SP83  Comune di Mesola: a nord di via Biverare 27.2.2017 to 7.3.2017  Comune di Porto Viro: a nord di localitÃ Ca' Giustinian  Comune di Taglio di Po: a ovest di SS309, a sud di via Lombardia e via Trentino Alto Adige  Comune di Ariano nel Polesine: a ovest di SS309 e a sud-est dell'arrivo dell'idrovora Conca  Comune di Porto Tolle: a ovest di via Aldo Moro e di Via Po' di Gnocca SP83  Comune di Corbola  Comune di Loreo  Comune di Rosolina  Comune di Mesola: a sud di via Biverare  Comune di Goro 7.3.2017  Comune di Sorbolo: a sud di Strada Certosino, Stradone Dell'Aia, Via della Mina, Strada del Ferrari  Comune di Brescello: a est della Strada provinciale SP62R e strada della Cisa  Comune di Mezzani: a ovest della Strada provinciale SP72  Comune di Parma, a est della Strada provinciale SP9, a nord della tangenziale di Parma (fino all'uscita n. 7) e della Strada statale SS9  Intero territorio dei comuni di:  Gattatico  Poviglio  Boretto  Brescello  Torrile  Colorno  Comune di Castelnovo di Sotto: a nord di via A. Alberici e a ovest di via Villafranca e a ovest di Strada Pescatora e di via Tolara  Comune di Campegine: a nord di Strada provinciale SP112 e a ovest di Strada Pescatora 12.3.2017  Comune di Viadana: a sud ovest di Via Ottoponti Bragagnina  Via Ottoponti Salina, a ovest di Via Ottoponti e dell'abitato di Salina  Comune di Casalmaggiore: a sud est di S.P. 343 R  Ponte Asolana e a sud di S.P. ex S.S. 420, a ovest di Case San Quirico, a sud di Case Sparse Quattro Case  Via Valle e a ovest di Via Manfrassina. 12.3.2017 Member State: Hungary Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Az alÃ ¡bbi GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letek a vÃ ©dÃ kÃ ¶rzeti terÃ ¼letek kivÃ ©telÃ ©vel: N46.46903889 Ã ©s az E19.80109444; Ã ©s az N46.466394 Ã ©s az E19.75648; Ã ©s az N46.46969444 Ã ©s az E19.77105556; Ã ©s az N46.473164 Ã ©s az E19.809081; Ã ©s az N46.465891 Ã ©s az E19.808885; Ã ©s az N46.4657 Ã ©s az E19.813274; Ã ©s az N46.467366 Ã ©s az E19.816608; Ã ©s az N46.584528 Ã ©s az E19.655409; Ã ©s az N46.458679 Ã ©s az E19.873816; Ã ©s az N46.49972 Ã ©s az E19.68773; Ã ©s az N46.497954 Ã ©s az E19.777415; Ã ©s az N46.524146 Ã ©s az E19.719844; Ã ©s az N46.52476 Ã ©s az E19.734967; Ã ©s az N46.4744586 Ã ©s az E19.747893; Ã ©s az N46.466806 Ã ©s az E19.769844; Ã ©s az N46.449783 Ã ©s az E19.780889; Ã ©s az N46.432283 Ã ©s az E19.844409; Ã ©s az N46.436417 Ã ©s az E19.833472; Ã ©s az N46.393889 Ã ©s az E19.879694; Ã ©s az N46.455321 Ã ©s az E19.852898; Ã ©s az N46.402109 Ã ©s az E19.872627; Ã ©s az N46,415988 Ã ©s az E19,868078; Ã ©s az N46.441644 Ã ©s az E19.843129; Ã ©s az N46.444857 Ã ©s az E19.849267; Ã ©s az N46.444332 Ã ©s az E19.849793; Ã ©s az N46.468178 Ã ©s az E19.816503; Ã ©s az N46.597614 Ã ©s az E19.804221; Ã ©s az N46.631183 Ã ©s az E19.668993; Ã ©s az N46.622625 Ã ©s az E19.537204; Ã ©s az N46.553786 Ã ©s az E19.705838; Ã ©s az N46.409335 Ã ©s az E19.851199; Ã ©s az N46.391883 Ã ©s az E19.893881; Ã ©s az N46.402742 Ã ©s az E19.834248; Ã ©s az N46.562771 Ã ©s az E19.69003; Ã ©s az N46.441412 Ã ©s az E19.854305; Ã ©s az N46.386971 Ã ©s az E19.867313; Ã ©s az N46.558562 Ã ©s az E19.713168; Ã ©s az N46.438194 Ã ©s az E19.850944; Ã ©s az N46.445817 Ã ©s az E19.841993; Ã ©s az N46.521953 Ã ©s az E19.722713; Ã ©s az N46.493517 Ã ©s az E19.690093; Ã ©s az N46.438018 Ã ©s az E19.852003; Ã ©s az N46.524235 Ã ©s az E19.743149; Ã ©s az N46.582548 Ã ©s az E19.65551; Ã ©s az N46.569109 Ã ©s az E19.625458; Ã ©s az N46.596087 Ã ©s az E19.644294; Ã ©s az N46.609325 Ã ©s az E19.471926; Ã ©s az N46.603027 Ã ©s az E19.478501; Ã ©s az N46.634476 Ã ©s az E19.527839; Ã ©s az N46.665317 Ã ©s az E19.805388; Ã ©s az N46.468762 Ã ©s az E19.850466; Ã ©s az N46.3632 Ã ©s az E19.8754; Ã ©s az N46.568135 Ã ©s az E19.629595; Ã ©s az N46.593654 Ã ©s az E19.64934; Ã ©s az N46.569787 Ã ©s az E19.692051; Ã ©s az N46.584928 Ã ©s az E19.675551; Ã ©s az N46.567552 Ã ©s az E19.679839; Ã ©s az N46.474649 Ã ©s az E19.866126; Ã ©s az N46.628228 Ã ©s az E19.548682; Ã ©s az N46.469738 Ã ©s az E19.8422; Ã ©s az N46.630573 Ã ©s az E19.536706; Ã ©s az N46.544216 Ã ©s az E19.717363; Ã ©s az N46.63177 Ã ©s az E19.603322; Ã ©s az N46.626579 Ã ©s az E19.65275; Ã ©s az N46.406722 Ã ©s az E19.864139; Ã ©s az N46.555731 Ã ©s az E19.786764; Ã ©s az N46,516493 Ã ©s az E19.760571; Ã ©s az N46.411634 Ã ©s az E19.883893; Ã ©s az N46.546378 Ã ©s az E19.790214; Ã ©s az N46.484255 Ã ©s az E19.792816; Ã ©s az N46.615774 Ã ©s az E19.51889; Ã ©s az N46.56963889 Ã ©s az E19.62801111; Ã ©s az N46.55130833 Ã ©s az E19.67718611; Ã ©s az N46.580685 Ã ©s az E19.591378; Ã ©s az N46.675178 Ã ©s az E19.500865; Ã ©s az N46.674795 Ã ©s az E19.501413; Ã ©s az N46.672415 Ã ©s az E19.497671; Ã ©s az N46.52703 Ã ©s az E19.75514; Ã ©s az N46.623383 Ã ©s az E19.435333; Ã ©s az N46.55115 Ã ©s az E19.67295; Ã ©s az N46.59707 Ã ©s az E19.45574; Ã ©s az N46.65772 Ã ©s az E19.525666; Ã ©s az N46.593111 Ã ©s az E19.492923; Ã ©s az N46.639516 Ã ©s az E19.542544; Ã ©s az N46.594811 Ã ©s az E19.803715; Ã ©s az N46.58072 Ã ©s az E19.74044; Ã ©s az N46.57636389 Ã ©s az E19.58059444; Ã ©s az N46.620021 Ã ©s az E19.552464; Ã ©s az N46.546323 Ã ©s az E19.712534; Ã ©s az N46.3869556 Ã ©s az E19.77618056; Ã ©s az N46.676398 Ã ©s az E19.505054; Ã ©s az N46.58072 Ã ©s az E19.74044; Ã ©s az N46.6109778 Ã ©s az E19.88599722; Ã ©s az N46.665379 Ã ©s az E19.489808; Ã ©s az N46.496419 Ã ©s az E19.911004; Ã ©s az N46.551986 Ã ©s az E19.79999; Ã ©s az N46.46118056 Ã ©s az E19.71168333; Ã ©s az N46.48898611 Ã ©s az E19.88049444; Ã ©s az N46.53697222, Ã ©s az E19.68341111; Ã ©s az N46.591604, Ã ©s az E19.49531; Ã ©s az N46.5171417 Ã ©s az E19.67016111; Ã ©s az N46.5158, Ã ©s az E19.67768889; Ã ©s az N46.52391944 Ã ©s az E19.68843889; Ã ©s az N46.53138889 Ã ©s az E19.62005556; Ã ©s az N46.52827778 Ã ©s az E19.64308333; Ã ©s az N46.533121 Ã ©s az E19.518341; Ã ©s az N46.574084 Ã ©s az E19.740144; Ã ©s az N46.553554 Ã ©s az E19.75765; Ã ©s az N46.657184 Ã ©s az E19.531355; Ã ©s az N46.5618333 Ã ©s az E19.76470278; Ã ©s az N46.551673 Ã ©s az E19.491094; Ã ©s az N46.551723 Ã ©s az N19.779836; Ã ©s az N46.603375, Ã ©s az E19.90755278; Ã ©s az N46.547736, Ã ©s az E19.535668; Ã ©s az N46.544789 Ã ©s az E19.516968; Ã ©s az N46.550743 Ã ©s az E19.496889; Ã ©s az N46.5480417 Ã ©s az E19.786794; Ã ©s az N46,47774167 Ã ©s az E19,86573056; Ã ©s az N46.57903611 Ã ©s az E19.72372222; Ã ©s az N46.590227, Ã 19.710753; Ã ©s az N46.521458 Ã ©s az E19.642231; Ã ©s az N46.579435 Ã ©s E19.464347; Ã ©s az N46.616864 Ã ©s az E19.548472; Ã ©s az N46.50325556 Ã ©s az E19.64926389; Ã ©s az N46.518133 Ã ©s az E19.6784; Ã ©s az N46.4061972 Ã ©s az E19.73322778; Ã ©s az N46.674375, Ã ©s az E19.496807; Ã ©s ez N46.675336, Ã ©s az E19.498997; Ã ©s az N46.5460333 Ã ©s az E19.77916944; Ã ©s az N46.38947 Ã ©s az E19.858711; Ã ©s az N46.382844 Ã ©s az E19.86408; Ã ©s az N46.484193 Ã ©s az E19.69385; Ã ©s az N46.52626111 Ã ©s az E19.64352778; Ã ©s az N46,5886056 Ã ©s az E19,88189167; Ã ©s az N46.500159 Ã ©s az E19.655886; Ã ©s az N46.5957889 Ã ©s az E 19.87722778; Ã ©s az N46.589767 Ã ©s az E19.753633; Ã ©s az N46.558306 Ã ©s az E19.465675; Ã ©s az N46.4271417 Ã ©s az E19.8205528; Ã ©s az N46.569808 Ã ©s az E19.437804; Ã ©s az N46.445379 Ã ©s az E19.649848; Ã ©s az N46.5264361 Ã ©s az E19.63094722; Ã ©s az N46.5185167 Ã ©s az E19.664775; Ã ©s az N46.5247472 Ã ©s az E19.63145833; Ã ©s az N46.514667 Ã ©s az E19.629611; Ã ©s az N46.65375 Ã ©s az E19.53113; Ã ©s az N46.5916083 Ã ©s az E19.5920389; Ã ©s az N46.59794444 Ã ©s az E19.46591667; Ã ©s az N46.6007389 Ã ©s az E19.5426556; Ã ©s az N46.6204 Ã ©s az E19.8007; Ã ©s az N46.5321778 Ã ©s az E19.67289444; Ã ©s az N46.402 Ã ©s az E19.73983333; Ã ©s az N46.603106 Ã ©s az E19.782067; Ã ©s az N46.544109 Ã ©s az E19.688508; Ã ©s az N46.559392 Ã ©s az E19.768362; Ã ©s az N46.539064 Ã ©s az E19.419259; Ã ©s az N46.224517 Ã ©s az E19.412833; Ã ©s az N46.344569 Ã ©s az E19.405611; Ã ©s az N46.562451 Ã ©s az E19.471582; Ã ©s az N46.422366 Ã ©s az E19.759126; Ã ©s az N46.226815 Ã ©s az E19.397141; valamint az N46.443688 Ã ©s az E19.643344. valamint BÃ ¡cs-Kiskun megye alÃ ¡bbiak Ã ¡ltal behatÃ ¡rolt, a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li terÃ ¼lete: Az M5-52-es Ã ºt kecskemÃ ©ti csomÃ ³pontja  52-es Ã ºt  5301-es Ã ºt  5309-es Ã ºt  53-as Ã ºt  5402-es Ã ºt  5408-as Ã ºt  BÃ ¡cs-Kiskun Ã ©s CsongrÃ ¡d megye hatÃ ¡ra  44-es Ã ºt  54-es Ã ºt  E75-Ã ¶s Ã ºt 1.3.2017 Az alÃ ¡bbi GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letek: N46.46903889 Ã ©s az E19.80109444; Ã ©s az N46.466394 Ã ©s az E19.75648; Ã ©s az N46.46969444 Ã ©s az E19.77105556; Ã ©s az N46.473164 Ã ©s az E19.809081; Ã ©s az N46.465891 Ã ©s az E19.808885; Ã ©s az N46.4657 Ã ©s az E19.813274; Ã ©s az N46.467366 Ã ©s az E19.816608; Ã ©s az N46.584528 Ã ©s az E19.655409; Ã ©s az N46.458679 Ã ©s az E19.873816; Ã ©s az N46.49972 Ã ©s az E19.68773; Ã ©s az N46.497954 Ã ©s az E19.777415; Ã ©s az N46.524146 Ã ©s az E19.719844; Ã ©s az N46.52476 Ã ©s az E19.734967; Ã ©s az N46.4744586 Ã ©s az E19.747893; Ã ©s az N46.466806 Ã ©s az E19.769844; Ã ©s az N46.449783 Ã ©s az E19.780889; Ã ©s az N46.432283 Ã ©s az E19.844409; Ã ©s az N46.436417 Ã ©s az E19.833472; Ã ©s az N46.393889 Ã ©s az E19.879694; Ã ©s az N46.455321 Ã ©s az E19.852898; Ã ©s az N46.402109 Ã ©s az E19.872627; Ã ©s az N46,415988 Ã ©s az E19,868078; Ã ©s az N46.441644 Ã ©s az E19.843129; Ã ©s az N46.444857 Ã ©s az E19.849267; Ã ©s az N46.444332 Ã ©s az E19.849793; Ã ©s az N46.468178 Ã ©s az E19.816503; Ã ©s az N46.597614 Ã ©s az E19.804221; Ã ©s az N46.631183 Ã ©s az E19.668993; Ã ©s az N46.622625 Ã ©s az E19.537204; Ã ©s az N46.553786 Ã ©s az E19.705838; Ã ©s az N46.409335 Ã ©s az E19.851199; Ã ©s az N46.391883 Ã ©s az E19.893881; Ã ©s az N46.402742 Ã ©s az E19.834248; Ã ©s az N46.562771 Ã ©s az E19.69003; Ã ©s az N46.441412 Ã ©s az E19.854305; Ã ©s az N46.386971 Ã ©s az E19.867313; Ã ©s az N46.558562 Ã ©s az E19.713168; Ã ©s az N46.438194 Ã ©s az E19.850944; Ã ©s az N46.445817 Ã ©s az E19.841993; Ã ©s az N46.521953 Ã ©s az E19.722713; Ã ©s az N46.493517 Ã ©s az E19.690093; Ã ©s az N46.438018 Ã ©s az E19.852003; Ã ©s az N46.524235 Ã ©s az E19.743149; Ã ©s az N46.582548 Ã ©s az E19.65551; Ã ©s az N46.569109 Ã ©s az E19.625458; Ã ©s az N46.596087 Ã ©s az E19.644294; Ã ©s az N46.609325 Ã ©s az E19.471926; Ã ©s az N46.603027 Ã ©s az E19.478501; Ã ©s az N46.634476 Ã ©s az E19.527839; Ã ©s az N46.665317 Ã ©s az E19.805388; Ã ©s az N46.468762 Ã ©s az E19.850466; Ã ©s az N46.3632 Ã ©s az E19.8754; Ã ©s az N46.568135 Ã ©s az E19.629595; Ã ©s az N46.593654 Ã ©s az E19.64934; Ã ©s az N46.569787 Ã ©s az E19.692051; Ã ©s az N46.584928 Ã ©s az E19.675551; Ã ©s az N46.567552 Ã ©s az E19.679839; Ã ©s az N46.474649 Ã ©s az E19.866126; Ã ©s az N46.628228 Ã ©s az E19.548682; Ã ©s az N46.469738 Ã ©s az E19.8422; Ã ©s az N46.630573 Ã ©s az E19.536706; Ã ©s az N46.544216 Ã ©s az E19.717363; Ã ©s az N46.63177 Ã ©s az E19.603322; Ã ©s az N46.626579 Ã ©s az E19.65275; Ã ©s az N46.406722 Ã ©s az E19.864139; Ã ©s az N46.555731 Ã ©s az E19.786764; Ã ©s az N46,516493 Ã ©s az E19.760571; Ã ©s az N46.411634 Ã ©s az E19.883893; Ã ©s az N46.546378 Ã ©s az E19.790214; Ã ©s az N46.484255 Ã ©s az E19.792816; Ã ©s az N46.615774 Ã ©s az E19.51889; Ã ©s az N46.56963889 Ã ©s az E19.62801111; Ã ©s az N46.55130833 Ã ©s az E19.67718611; Ã ©s az N46.580685 Ã ©s az E19.591378; Ã ©s az N46.675178 Ã ©s az E19.500865; Ã ©s az N46.674795 Ã ©s az E19.501413; Ã ©s az N46.672415 Ã ©s az E19.497671; Ã ©s az N46.52703 Ã ©s az E19.75514; Ã ©s az N46.623383 Ã ©s az E19.435333; Ã ©s az N46.55115 Ã ©s az E19.67295; Ã ©s az N46.59707 Ã ©s az E19.45574; Ã ©s az N46.65772 Ã ©s az E19.525666; Ã ©s az N46.593111 Ã ©s az E19.492923; Ã ©s az N46.639516 Ã ©s az E19.542544; Ã ©s az N46.594811 Ã ©s az E19.803715; Ã ©s az N46.58072 Ã ©s az E19.74044; Ã ©s az N46.57636389 Ã ©s az E19.58059444; Ã ©s az N46.620021 Ã ©s az E19.552464; Ã ©s az N46.546323 Ã ©s az E19.712534; Ã ©s az N46.3869556 Ã ©s az E19.77618056; Ã ©s az N46.676398 Ã ©s az E19.505054; Ã ©s az N46.58072 Ã ©s az E19.74044; Ã ©s az N46.6109778 Ã ©s az E19.88599722; Ã ©s az N46.665379 Ã ©s az E19.489808; Ã ©s az N46.496419 Ã ©s az E19.911004; Ã ©s az N46.551986 Ã ©s az E19.79999; Ã ©s az N46.46118056 Ã ©s az E19.71168333; Ã ©s az N46.48898611 Ã ©s az E19.88049444; Ã ©s az N46.53697222, Ã ©s az E19.68341111; Ã ©s az N46.591604, Ã ©s az E19.49531; Ã ©s az N46.5171417 Ã ©s az E19.67016111; Ã ©s az N46.5158, Ã ©s az E19.67768889; Ã ©s az N46.52391944 Ã ©s az E19.68843889; Ã ©s az N46.53138889 Ã ©s az E19.62005556; Ã ©s az N46.52827778 Ã ©s az E19.64308333; Ã ©s az N46.533121 Ã ©s az E19.518341; Ã ©s az N46.574084 Ã ©s az E19.740144; Ã ©s az N46.553554 Ã ©s az E19.75765; Ã ©s az N46.657184 Ã ©s az E19.531355; Ã ©s az N46.5618333 Ã ©s az E19.76470278; Ã ©s az N46.551673 Ã ©s az E19.491094; Ã ©s az N46.551723 Ã ©s az N19.779836; Ã ©s az N46.603375, Ã ©s az E19.90755278; Ã ©s az N46.547736, Ã ©s az E19.535668; Ã ©s az N46.544789 Ã ©s az E19.516968; Ã ©s az N46.550743 Ã ©s az E19.496889; Ã ©s az N46.5480417 Ã ©s az E19.786794; Ã ©s az N46,47774167 Ã ©s az E19,86573056; Ã ©s az N46.57903611 Ã ©s az E19.72372222; Ã ©s az N46.590227, Ã 19.710753; Ã ©s az N46.521458 Ã ©s az E19.642231; Ã ©s az N46.579435 Ã ©s E19.464347; Ã ©s az N46.616864 Ã ©s az E19.548472; Ã ©s az N46.50325556 Ã ©s az E19.64926389; Ã ©s az N46.518133 Ã ©s az E19.6784; Ã ©s az N46.4061972 Ã ©s az E19.73322778; Ã ©s az N46.674375, Ã ©s az E19.496807; Ã ©s ez N46.675336, Ã ©s az E19.498997; Ã ©s az N46.5460333 Ã ©s az E19.77916944; Ã ©s az N46.38947 Ã ©s az E19.858711; Ã ©s az N46.382844 Ã ©s az E19.86408; Ã ©s az N46.484193 Ã ©s az E19.69385; Ã ©s az N46.52626111 Ã ©s az E19.64352778; Ã ©s az N46,5886056 Ã ©s az E19,88189167; Ã ©s az N46.500159 Ã ©s az E19.655886; Ã ©s az N46.5957889 Ã ©s az E 19.87722778; Ã ©s az N46.589767 Ã ©s az E19.753633; Ã ©s az N46.558306 Ã ©s az E19.465675; Ã ©s az N46.4271417 Ã ©s az E19.8205528; Ã ©s az N46.569808 Ã ©s az E19.437804; Ã ©s az N46.445379 Ã ©s az E19.649848; Ã ©s az N46.5264361 Ã ©s az E19.63094722; Ã ©s az N46.5185167 Ã ©s az E19.664775; Ã ©s az N46.5247472 Ã ©s az E19.63145833; Ã ©s az N46.514667 Ã ©s az E19.629611; Ã ©s az N46.65375 Ã ©s az E19.53113; Ã ©s az N46.5916083 Ã ©s az E19.5920389; Ã ©s az N46.59794444 Ã ©s az E19.46591667; Ã ©s az N46.6007389 Ã ©s az E19.5426556; Ã ©s az N46.6204 Ã ©s az E19.8007; Ã ©s az N46.5321778 Ã ©s az E19.67289444; Ã ©s az N46.402 Ã ©s az E19.73983333; Ã ©s az N46.603106 Ã ©s az E19.782067; Ã ©s az N46.544109 Ã ©s az E19.688508; Ã ©s az N46.559392 Ã ©s az E19.768362; Ã ©s az N46.539064 Ã ©s az E19.419259; Ã ©s az N46.224517 Ã ©s az E19.412833; Ã ©s az N46.344569 Ã ©s az E19.405611; Ã ©s az N46.562451 Ã ©s az E19.471582; Ã ©s az N46.422366 Ã ©s az E19.759126; Ã ©s az N46.226815 Ã ©s az E19.397141; valamint az N46.443688 Ã ©s az E19.643344 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei. 21.2.2017 to 1.3.2017 Az alÃ ¡bbi GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letek a vÃ ©dÃ kÃ ¶rzeti terÃ ¼letek kivÃ ©telÃ ©vel: az N46.268418 Ã ©s az E19.573609; Ã ©s az N46.229847 Ã ©s az E19.619350; Ã ©s az N46.241335; Ã ©s az E19.555281; Ã ©s az N46.244069 Ã ©s az E19.555064; Ã ©s az N46.287484 Ã ©s az E19.563459; Ã ©s az N46.224517 Ã ©s az E19.412833; Ã ©s az N46.344569 Ã ©s az E19.405611; valamint az N46.226815 Ã ©s az 19.397141 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei a vÃ ©dÃ kÃ ¶rzet kivÃ ©telÃ ©vel, valamint az alÃ ¡bbiak Ã ¡ltal behatÃ ¡rolt terÃ ¼lete: 5309-es Ã ºt  53-as Ã ºt  5402-es Ã ºt  5408-as Ã ºt  BÃ ¡cs-Kiskun Ã ©s CsongrÃ ¡d megye hatÃ ¡ra  MagyarorszÃ ¡g Ã ©s Szerbia hatÃ ¡ra  53-as Ã ºt  55-Ã ¶s Ã ºt  5312-es Ã ºt  5412-es Ã ºt  TinÃ ³di utca  Kopolyai Ã ºt 1.3.2017 BÃ ¡cs-Kiskun megyÃ ©nek az N46.224517 Ã ©s az E19.412833, Ã ©s az N46.344569 Ã ©s az E19.405611, az N46.226815 Ã ©s az 19.397141 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 21.2.2017 to 1.3.2017 Az alÃ ¡bbi GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letek: N46.304572 Ã ©s az E19.771922; Ã ©s az N46.342783 Ã ©s az E19.802446; Ã ©s az N46.339714 Ã ©s az E19.808507; Ã ©s az N46.342763 Ã ©s az E19.88699; Ã ©s az N46.3632 Ã ©s az E19.8752; Ã ©s az N46.362391 Ã ©s az E19.889445; Ã ©s az N46.391883 Ã ©s az E19.893881; Ã ©s az N46.475176 Ã ©s az E20.000298; Ã ©s az N46.485451 Ã ©s az E20.027345; Ã ©s az N46.496419 Ã ©s az E19.911004; Ã ©s az N46.516606 Ã ©s az E19.886638; Ã ©s az N46.523853 Ã ©s az E19.885318; Ã ©s az N46.533444 Ã ©s az E19.868219; Ã ©s az N46.535252 Ã ©s az E19.808912; Ã ©s az N46.533851 Ã ©s az E19.811515; Ã ©s az N46.540227 Ã ©s az E19.816115; Ã ©s az N46.5381 Ã ©s az E19.8205; Ã ©s az N46.5411 Ã ©s az E19.8313; Ã ©s az N46.543419 Ã ©s az E19.866035; Ã ©s az N46.557763 Ã ©s az E19.901849; Ã ©s az N46.544052 Ã ©s az E19.968252; valamint az N46.552536 Ã ©s az E19.970554 15.2.2017 JÃ ¡sz-Nagykun-Szolnok, BÃ ¡cs-Kiskun, valamint CsongrÃ ¡d megyÃ ©nek az N46.853433 Ã ©s az E20.139858; Ã ©s az N46,82681 Ã ©s az E20,12392 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 13.2.2017 CsongrÃ ¡d megyÃ ©nek az N46,385753 Ã ©s az E20,27167 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 14.2.2017 BÃ ¡cs-Kiskun megyÃ ©nek az N46.931868 Ã ©s az E19.519266 GPS-koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei, valamint az alÃ ¡bbiak Ã ¡ltal hatÃ ¡rolt terÃ ¼let: 5301-es Ã ºt  5303-as Ã ºt  5305-Ã ¶s Ã ºt  Pest-BÃ ¡cs-Kiskun megyehatÃ ¡r- 44-es Ã ºt  54-es Ã ºt  E75-Ã ¶s Ã ºt  52-es Ã ºt 15.2.2017 HajdÃ º-Bihar Ã ©s BÃ ©kÃ ©s megyÃ ©nek az N47,021168 Ã ©s az E21,283025 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 11.2.2017 BÃ ©kÃ ©s Ã ©s HajdÃ º-Bihar megyÃ ©nek az N46,995519 Ã ©s az E21,175782 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 12.2.2017 CsongrÃ ¡d Ã ©s BÃ ©kÃ ©s megyÃ ©nek a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.711812, Ã ©s az E20.486882 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 20.2.2017 CsongrÃ ¡d Ã ©s BÃ ©kÃ ©s megyÃ ©nek az N46,711812, Ã ©s az E20,486882 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 9.2.2017 to 20.2.2017 BÃ ¡cs-Kiskun Ã ©s Tolna megyÃ ©nek a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.254465, E18.963625 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 13.3.2017 BÃ ¡cs-Kiskun Ã ©s Tolna megyÃ ©nek az N46.254465, E18.963625 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 4.3.2017 to 13.3.2017 GyÃ r-Moson-Sopron megyÃ ©nek a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N47.813889, E17.493333 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 19.2.2017 GyÃ r-Moson-Sopron megyÃ ©nek az N47.813889, E17.493333 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 11.2.2017 to 19.2.2017 VeszprÃ ©m megyÃ ©nek az N47.291639, E17.577593 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 14.3.2017 VeszprÃ ©m megyÃ ©nek a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N47.291639, E17.577593 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 5.3.2017 to 14.3.2017 JÃ ¡sz-Nagykun-Szolnok megyÃ ©nek a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott terÃ ¼leten kÃ ­vÃ ¼li, az N46.994149 Ã ©s az E20.378305 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 3.3.2017 JÃ ¡sz-Nagykun-Szolnok megyÃ ©nek az N46.994149 Ã ©s az E20.378305 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 23.2.2017 to 3.3.2017 Member State: Austria Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC SchÃ ¼tzen am Gebirge Donnerskirchen Oggau am Neusiedler See MÃ ¶rbisch am See Siegendorf Klingenbach Zagersdorf Wulkaprodersdorf Trausdorf an der Wulka Eisenstadt 17.2.2017 St. Margarethen im Burgenland Rust Oslip 17.2.2017 Member State: Poland Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulic: PÃ ³Ã nocnej, SkwierzyÃ skiej i CzereÃ niowej, w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ ski), obszar biegnie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ ul. SkwierzyÃ skiej, a nastÃpnie kierunek zmienia siÃ na poÃ udniowo-wschodnim, i granica biegnie w tym kierunku do skrzyÃ ¼owania ulic Topolowej i Ã ubinowej. NastÃpnie, w tym samym kierunku, linia obszaru biegnie wzdÃ uÃ ¼ ul. Ã ubinowej, do ul. Daliowej. NastÃpnie, pod kÃ tem prostym, granica obszaru skrÃca w kierunku poÃ udniowo-zachodnim, wzdÃ uÃ ¼ ul. Daliowej do ul. KrupczyÃ skiej. NastÃpnie linia granicy idzie wzdÃ uÃ ¼ ul. KrupczyÃ skiej i w poÃ owie odcinka, pomiÃdzy ulicÃ KonwaliowÃ i ChabrowÃ , idzie w kierunku torÃ ³w kolejowych i ul. SÃ onecznikowej. NastÃpnie linia granicy w trym samym kierunku przecina ul. TulipanowÃ oraz drogÃ ekspresowÃ S3, idÃ c skrajem lasu, do ul. Kwiatu paproci. NastÃpnie, granica obszaru biegnie wzdÃ uÃ ¼ ulicy Kwiatu paproci do dojazdu poÃ ¼arowego nr 23 w kierunku poÃ udniowym, przecinajÃ c dojazd poÃ ¼arowy nr 11. NastÃpnie, linia granicy skrÃca w kierunku poÃ udniowo  zachodnim, w kierunku jeziora Glinik, do drogi utwardzonej. NastÃpnie, idÃ c w kierunku poÃ udniowym wzdÃ uÃ ¼ ww. drogi, linia granicy biegnie do skrzyÃ ¼owania z droga idÃ ca w kierunku Orzelca. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  zachodnim, do granic wschodnich miejscowoÃ ci Orzelec, przy wschodnich granicach miejscowoÃ ci Orzelec linia granicy skrÃca w kierunku popoÃ udniowym w dukt leÃ ny. Duktem leÃ nym linia granicy idzie w kierunku zachodnim, aÃ ¼ do ul. KsiÃÃ ¼ycowej w miejscowoÃ ci DziersÃ awice. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ ul. KsiÃÃ ¼ycowej, w kierunku pÃ ³Ã nocnym, i pod skosem skrÃca w kierunku pÃ ³Ã nocno  zachodnim do miejscowoÃ ci DziersÃ awice, do drogi krajowej nr 22. NastÃpnie, w miejscowoÃ ci DziersÃ awice, linia granicy idzie wzdÃ uÃ ¼ drogi krajowej nr 22 aÃ ¼ do skraju lasu (po lewej stronie drogi jest miejscowoÃ Ã  PrÃ docin). NastÃpnie linia granicy biegnie skrajem lasu aÃ ¼ do miejscowoÃ ci Ã agodzin, wzdÃ uÃ ¼ ul. Magicznej, dalej: ul;. Przyjaznej i do skrzyÃ ¼owania z ulicami SulÃciÃ ska (miasto GorzÃ ³w), Ã agodna, Dobra, Bratnia i Przyjazna, tj. dochodzi do granic miejscowoÃ ci GorzÃ ³w i gminy Deszczno, w kierunku pÃ ³Ã nocnym. NastÃpnie linia granicy skrÃca w kierunku pÃ ³Ã nocno  zachodnim, wzdÃ uÃ ¼ ul. Skromnej, zachowujÃ c ten kierunek biegnie dalej i przechodzi w ul. Ã agodziÃ skÃ , w kierunku drogi ekspresowej S 3, przecinajÃ c jÃ , do ul. PoznaÃ skiej w Gorzowie Wielkopolskim. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ ul. PoznaÃ skiej do skrzyÃ ¼owania z ulicÃ GruntowÃ . NastÃpnie, wzdÃ uÃ ¼ ul. Gruntowej linia granicy biegnie do koÃ ca istniejÃ cej zabudowy, po czym skrÃca w kierunku poÃ udniowo  wschodnim, do granic miasta Gorzowa, gminy Deszczno. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ granicy powiatu Gorzowskiego i Miasta GorzÃ ³w, i nastÃpnie, zmieniajÃ c kierunek na poÃ udniowo  wschodnim, linia granicy biegnie do ul. SkwierzyÃ skiej w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ skie). 9.2.2017 to 17.2.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od miejscowoÃ ci Maszewo, ul. Prosta, linia granicy biegnie w kierunku zachodnim, wzdÃ uÃ ¼ ul. Prostej do zbiegu z ul. KolonijnÃ , bÃdÃ cÃ przedÃ uÃ ¼eniem ul. Prostej. U zbiegu tych ulic linia granicy skrÃca w kierunku poÃ udniowym przez tereny rolne, do zakrÃtu drogi gruntowej, bÃdÃ cej przedÃ uÃ ¼eniem ul. Zacisze w miejscowoÃ ci Glinik. NastÃpnie linia granicy skrÃca w kierunku poÃ udniowo-zachodnim, do skraju lasu. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ krawÃdzi lasu, do miejsca, w ktÃ ³rym las przedzielony jest droga utwardzonÃ , i dalej, w kierunku poÃ udniowo  wschodnim, przebiega do ul. PoÃ udniowej, w miejscowoÃ ci Glinik. NastÃpnie linia granicy idzie w kierunku poÃ udniowo-zachodnim do skrzyÃ ¼owania drogi gruntowej z duktem leÃ nym. NastÃpnie linia granicy skrÃca w kierunku poÃ udniowym w las, do drogi utwardzonej, w pÃ ³Ã nocnej czÃÃ ci miejscowoÃ ci Orzelec. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ drogi utwardzonej w kierunku pÃ ³Ã nocno  wschodnim, do wschodniej strony miejscowoÃ ci Orzelec, i nastÃpnie biegnie lasem, w kierunku poÃ udniowym, przecinajÃ c liniÃ energetycznÃ . By nastÃpnie dalej lasem, skrÃciÃ  w kierunku poÃ udniowo-zachodnim, do drogi krajowej nr 22. NastÃpnie linia granicy przecina drogÃ krajowÃ w kierunku zachodnim, idÃ c do wschodniej czÃÃ ci miejscowoÃ ci KieÃ pin. NastÃpnie linia granicy przebiega w kierunku pÃ ³Ã nocnym, przez wschodniÃ czÃÃ Ã  miejscowoÃ ci KieÃ pin i dalej biegnie, w kierunku pÃ ³Ã nocno  zachodnim, do granic powiatÃ ³w: Gorzowskiego i SulÃciÃ skiego, do poÃ udniowo  zachodniej czÃÃ ci miejscowoÃ ci PÃ onica. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ miejscowoÃ ci PÃ onica, drogÃ , do miejscowoÃ ci DzierÃ ¼Ã ³w. NastÃpnie, w miejscowoÃ ci DzierÃ ¼Ã ³w, przy KoÃ ciele, skrÃca w kierunku pÃ ³Ã nocno  wschodnim, do ulicy Platynowej, a nastÃpnie biegnie wzdÃ uÃ ¼ drogi, do ulicy LeÃ nej. NastÃpnie ulica LeÃ nÃ , linia granicy biegnie w kierunku pÃ ³Ã nocnym do skraju lasu, a nastÃpnie, w kierunku pÃ ³Ã nocno wschodnim, biegnie wzdÃ uÃ ¼ nieczynnej linii kolejowej do drogi krajowej nr 22. NastÃpnie linia skrÃca w kierunku poÃ udniowym, wzdÃ uÃ ¼ drogi krajowej nr 22, do skrzyÃ ¼owania z ulicÃ BratniÃ , stanowiÃ cÃ wjazd do miejscowoÃ ci Ã agodzin. NastÃpnie linia przebiega w kierunku pÃ ³Ã nocno-wschodnim, idÃ c wzdÃ uÃ ¼ ulicy Bratniej, do skraju lasu, i nastÃpnie skrÃca w kierunku poÃ udniowo-wschodnim, idÃ c skrajem lasu, mijajÃ c ul. PomocnÃ , idzie do ul. Przyjaznej w miejscowoÃ ci Ã agodzin. NastÃpnie, w miejscowoÃ ci Ã agodzin, biegnie ul. PrzyjaznÃ w kierunku poÃ udniowym, w kierunku ul. Tajemniczej. NastÃpnie linia granicy skrÃca w kierunku wschodnim, i biegnie ulicÃ TajemniczÃ do skrzyÃ ¼owania ulic Tajemnicza, Spokojna i Zagrodowa. NastÃpnie linia granicy biegnie w kierunku poÃ udniowym ulicÃ ZagrodowÃ (droga utwardzona), i nastÃpnie biegnie w kierunku wschodnim, do drogi dojazdowej do posesji Zagrodowa 6. NastÃpnie, od posesji, linia granicy biegnie w kierunku poÃ udniowo-wschodnim, aÃ ¼ do ulicy Niebieskiej, przecinajÃ c ulicÃ LetniÃ . NastÃpnie linia granicy w dalszym ciÃ gu biegnie w kierunku poÃ udniowo  wschodnim, do ulicy Granitowej, w miejscowoÃ ci Maszewo, w poÃ owie odcinka pomiÃdzy ul. NiebieskÃ a ProstÃ . NastÃpnie linia granicy biegnie w kierunku poÃ udniowym, do ul. Prostej, skÃ d zaczÃto opis. 9.2.2017 to 17.2.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulic: PÃ ³Ã nocnej, SkwierzyÃ skiej i CzereÃ niowej, w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ skie), obszar biegnie w kierunku pÃ ³Ã nocno -wschodnim, wzdÃ uÃ ¼ ul. SkwierzyÃ skiej, a nastÃpnie kierunek zmienia siÃ na poÃ udniowo  wschodni i granica biegnie w tym kierunku do skrzyÃ ¼owania ulic Topolowej i Ã ubinowej. NastÃpnie, w tym samym kierunku, linia obszaru biegnie wzdÃ uÃ ¼ ul. Ã ubinowej, do ul. Daliowej. NastÃpnie, pod kÃ tem prostym, granica obszaru skrÃca w kierunku poÃ udniowo  zachodnim, wzdÃ uÃ ¼ ul. Daliowej do ul. KrupczyÃ skiej. NastÃpnie linia granicy idzie wzdÃ uÃ ¼ ul. KrupczyÃ skiej i w poÃ owie odcinka, pomiÃdzy ulic Ã KonwaliowÃ i ChabrowÃ , idzie w kierunku torÃ ³w kolejowych i ul. SÃ onecznikowej. NastÃpnie linia granicy w trym samym kierunku przecina ul. TulipanowÃ oraz drogÃ ekspresowÃ S 3, idÃ c skrajem lasu, do ul. Kwiatu Paproci. NastÃpnie, granica obszaru biegnie wzdÃ uÃ ¼ ulicy Kwiatu Paproci do dojazdu poÃ ¼arowego nr 23 w kierunku poÃ udniowym, przecinajÃ c dojazd poÃ ¼arowy nr 11. NastÃpnie, linia granicy skrÃca w kierunku poÃ udniowo  zachodnim, w kierunku jeziora Glinik, do drogi utwardzonej. NastÃpnie, idÃ c w kierunku poÃ udniowym wzdÃ uÃ ¼ ww. drogi, linia granicy biegnie do skrzyÃ ¼owania z liniÃ energetycznÃ , po czym biegnie w kierunku pÃ ³Ã nocno  zachodnim, wzdÃ uÃ ¼ poÃ udniowych granic miejscowoÃ ci Orzelec. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  zachodnim do skraju lasu, oddalonego o ok. 250 m od zabudowy mieszkalnej znajdujÃ cej siÃ w miejscowoÃ ci Bolemin. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ skraju lasu, po jego pÃ ³Ã nocnej czÃÃ ci, do drogi krajowej nr 22, po czym skrÃca w kierunku pÃ ³Ã nocnym i biegnie wzdÃ uÃ ¼ drogi krajowej nr 22, mijajÃ c zachodu miejscowoÃ ci DziersÃ awice oraz MiÃdzylesie, do skrzyÃ ¼owania drogi krajowej nr 22 z drogami na miejscowoÃ ci: Krasowiec i BiaÃ obÃ ocie. NastÃpnie linia granicy biegnie dalej w kierunku pÃ ³Ã nocnym, aÃ ¼ do skraju lasu, z prawej strony drogi krajowej nr 22, w kierunku Gorzowa Wlkp. (po lewej stronie drogi jest miejscowoÃ Ã  PrÃ docin). NastÃpnie linia granicy biegnie skrajem lasu aÃ ¼ do miejscowoÃ ci Ã agodzin, wzdÃ uÃ ¼ ul. Magicznej, dalej ul. Przyjaznej i do skrzyÃ ¼owania z ulicami SulÃciÃ ska (miasto GorzÃ ³w Wlkp.), Ã agodna, Dobra, Bratnia i Przyjazna, tj. dochodzi do granic miasta GorzÃ ³w Wlkp. i gminy Deszczno, w kierunku pÃ ³Ã nocnym. NastÃpnie linia granicy skrÃca w kierunku pÃ ³Ã nocno  zachodnim, wzdÃ uÃ ¼ ul. Skromnej, zachowujÃ c ten kierunek biegnie dalej i przechodzi w ul. Ã agodziÃ skÃ , w kierunku drogi ekspresowej S3, przecinajÃ c jÃ , do ul. PoznaÃ skiej w Gorzowie Wlkp. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ ul. PoznaÃ skiej do skrzyÃ ¼owania z ulicÃ GruntowÃ . NastÃpnie, wzdÃ uÃ ¼ ul. Gruntowej linia granicy biegnie do koÃ ca istniejÃ cej zabudowy, po czym skrÃca w kierunku poÃ udniowo  wschodnim, do granic miasta Gorzowa Wlkp., gminy Deszczno. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ granicy powiatu gorzowskiego i miasta GorzÃ ³w Wlkp. i nastÃpnie, zmieniajÃ c kierunek na poÃ udniowo  wschodni, linia granicy biegnie do ul. SkwierzyÃ skiej w miejscowoÃ ci Karnin (obrÃb Osiedle PoznaÃ skie). 9.2.2017 to 17.2.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulicy Ã ubinowej z TopolowÃ w miejscowoÃ ci Deszczno idÃ c w kierunku pÃ ³Ã nocnym okoÃ o 30 metrÃ ³w, linia skrÃca w kierunku wschodnim przy posesji Topolowa 10 potem linia przecina sieÃ  energetycznÃ i zmierza w kierunku punktu granicznego oddziaÃ Ã ³w leÃ nych nr 19 i 20 NadleÃ nictwa Skwierzyna, nastÃpnie linia przebiega ulicÃ BorkowskÃ w miejscowoÃ ci Brzozowiec i dalej ulicÃ BorkowskÃ do skrzyÃ ¼owania z ulicÃ GorzowskÃ . NastÃpnie w tym samym kierunku (poÃ udniowym) wchodzi w ulicÃ SzkolnÃ i dochodzi do skrzyÃ ¼owania z ulicÃ LeÃ nÃ . Dalej linia biegnie wzdÃ uÃ ¼ ulicy LeÃ nej przechodzÃ c przez tory PKP relacji GorzÃ ³w Wlkp.- Skwierzyna, dochodzÃ c wzdÃ uÃ ¼ ulicy Przejazdowej do rozwidlenia ulic i dalej zmienia kierunek na poÃ udniowo-zachodni wchodzÃ c w las do drogi ekspresowej S3, po czym przecina punkt oddziaÃ u leÃ nego nr 89, 90, 110 i 111 oraz 113, 112, 135 i 134, nastÃpnie nr 138, 139, 182 i 183 i nastÃpnie skrÃca w kierunku pÃ ³Ã nocno-zachodnim do przeciÃcia punktu oddziaÃ u leÃ nego nr 119,120,142 i 143 i dalej do oddziaÃ Ã ³w nr 82, 83, 102, 103. NastÃpnie biegnie wzdÃ uÃ ¼ oddziaÃ Ã ³w 82 i 83 biegnÃ c w tym samym kierunku do Ã uku drogi powiatowej nr 1397F rozdzielajÃ cej miejscowoÃ ci Orzelec i Bolemin. Dalej w kierunku pÃ ³Ã nocnym do miejscowoÃ ci Orzelec przy skrzyÃ ¼owaniu z drogÃ osiedlowÃ w Orzelcu a drogÃ w kierunku miejscowoÃ ci DziersÃ awice. NastÃpnie linia przebiega pomiÃdzy zabudowaniami w miejscowoÃ ci DziersÃ awice o numerach 11 i 12 a nastÃpnie do skrzyÃ ¼owania ulic: DziersÃ awickiej i Kolonijnej. Potem linia graniczna obszaru przebiega wzdÃ uÃ ¼ Kolonijnej do skrzyÃ ¼owania z ulicÃ KolonijnÃ w BiaÃ obÃ ociu (droga powiatowa nr 1395F) miÃdzy posesjami nr 37 i 10 wzdÃ uÃ ¼ granicy obrÃbu BiaÃ obÃ ocie i Glinik do ulicy KarniÃ skiej przy posesji nr 7 w Gliniku. Dalej linia biegnie w kierunku pÃ ³Ã nocno  wschodnim do ulicy Niebieskiej 4 w Deszcznie, nastÃpnie wzdÃ uÃ ¼ ulicy Niebieskiej okoÃ o 150 metrÃ ³w w kierunku posesji nr 2, a nastÃpnie zmienia kierunek przecinajÃ c drogÃ ekspresowÃ S 3 w kierunku skrzyÃ ¼owania ulic Lubuska i LeÃ na przy posesji Lubuska 49 w Deszcznie (pod liniÃ granicznÃ numeracja posesji roÃ nie) w kierunku na SkwierzynÃ, a nastÃpnie linia przechodzÃ c przez posesjÃ Lubuska 45, linia biegnie do punktu rozpoczÃcia opisu. 9.2.2017 to 17.2.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulic: Lubuskiej i SkwierzyÃ skiej w Deszcznie linia biegnie wzdÃ uÃ ¼ ulicy SkwierzyÃ skiej w kierunku pÃ ³Ã nocno  wschodnim do ulicy Wietrznej w Osiedlu PoznaÃ skim, nastÃpnie ulicÃ WietrznÃ za posesjÃ nr 96 w kierunku ulicy SkwierzyÃ skiej przy posesjach nr 44 i 45 przecina ulicÃ BrzozowÃ miÃdzy posesjami nr 36 i 37, nastÃpnie biegnie w kierunku pÃ ³Ã nocno-wschodnim w kierunku skrzyÃ ¼owania ulic Olchowa i Nowa, a nastÃpnie zmienia kierunek na wschÃ ³d i biegnie pomiÃdzy posesjami nr 71 i 72 w miejscowoÃ ci Borek do skrzyÃ ¼owania drogi leÃ nej ze zjazdem na posesjÃ nr 75 w m. Borek. NastÃpnie linia przebiega w kierunku poÃ udniowo-wschodnim do punktu granicznego oddziaÃ Ã ³w leÃ nych nr 9,10,15 i 16 (NadleÃ nictwo Skwierzyna). NastÃpnie linia biegnie Ã ukiem w kierunku poÃ udniowym przez las do punktu miÃdzy oddziaÃ ami nr 21, 22, 27 i 28 oraz dalej do skrzyÃ ¼owania ulicy: Gajowej z ulicÃ Nad WaÃ em oraz drogÃ powiatowÃ nr 1398F w Brzozowcu. Potem w kierunku poÃ udniowo-wschodnim do posesji nr 8 pomiÃdzy ulicami Nad WaÃ em i BorkowskÃ do zaÃ amania linii energetycznej, a nastÃpnie przebiega pomiÃdzy posesjami nr 25b i 26a w Brzozowcu (ulica Polna). NastÃpnie linia idzie w kierunku poÃ udniowozachodnim przecinajÃ c linie kolejowÃ relacji GorzÃ ³w Wlkp.  Skwierzyna oraz drogÃ relacji GorzÃ ³w Wlkp.  Skwierzyna  (ul. Gorzowska). NastÃpnie linia biegnie dalej w tym samym kierunku do punktu oddziaÃ owego nr 65 i 66 po czym zmienia kierunek do punktu oddziaÃ owego nr 89-90, 110-111 w linii do punktu nr 92,93,113 i 114, nastÃpnie do punktu nr 74, 75, 95, 96, by przeciÃ Ã  w pÃ ³Ã nocnej czÃÃ ci jezioro Glinik. Dalej linia biegnie do punktu oddziaÃ owego nr 53, 54, 77, 78 oraz do punktu nr 38, 39 przecinajÃ c drogÃ powiatowÃ 1397F. Dalej przebiega wzdÃ uÃ ¼ granic oddziaÃ Ã ³w nr 38,39 do skraju lasu. Potem linia wchodzi ze skraju lasu w ulicÃ SÃ owiczÃ i przebieg wzdÃ uÃ ¼ ulicy SÃ owiczej w kierunku pÃ ³Ã nocno-zachodnim do skrzyÃ ¼owania z drogÃ . NastÃpnie biegnie do skrzyÃ ¼owania z ulicÃ SikorkowÃ i do KukuÃ czej. Potem biegnie w kierunku pÃ ³Ã nocnozachodnim w linii prostej do ulicy Niebieskiej w Deszcznie przy posesji nr 5 i dalej w kierunku pÃ ³Ã nocnowschodnim wzdÃ uÃ ¼ posesji ul. Niebieska 5 przecina drogÃ ekspresowa S 3 oraz liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  KrzyÃ ¼ i dalej w kierunku do punktu poczÃ tku opisu 9. 2.2017 to 17.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania ulicy Osiedlowej z ulicÃ WylotowÃ w miejscowoÃ ci Ciecierzyce granica obszaru biegnie, w kierunku pÃ ³Ã nocno-wschodnim, do skrzyÃ ¼owania ulicy Siewnej i ulicy Spacerowej w tej miejscowoÃ ci. NastÃpnie granica w dalszym ciÃ gu biegnie w kierunku pÃ ³Ã nocno-wschodnim, przecinajÃ c rzekÃ WartÃ, do skrzyÃ ¼owania drogi powiatowej 1365F z drogÃ prowadzÃ cÃ do posesji nr 128 i 127 w miejscowoÃ ci Janczewo. Dalej granica odbija i biegnie w kierunku poÃ udniowo-wschodnim, od zachodu omijajÃ c Stare Polichno i dochodzi do drogi powiatowej nr 1351F. NastÃpnie biegnie wzdÃ uÃ ¼ drogi powiatowej 1351F do skrzyÃ ¼owania z drogÃ powiatowÃ nr 1352F, w miejscowoÃ ci GoÃ cinowo. NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo-zachodnim, przecinajÃ c rzekÃ WartÃ, do skrzyÃ ¼owania ulic Borkowska i Gorzowska, w miejscowoÃ ci Brzozowiec. Dalej granica biegnie w kierunku pÃ ³Ã nocno-zachodnim, ulicÃ GorzowskÃ , do ulicy KrupczyÃ skiej w miejscowoÃ ci Deszczno. NastÃpnie, wzdÃ uÃ ¼ ulicy KrupczyÃ skiej granica biegnie do skrzyÃ ¼owania z ulicÃ DaliowÃ , po czym zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie do skrzyÃ ¼owania ulicy Brzozowa z ulicÃ NowÃ (Osiedle PoznaÃ skie). Potem granica zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie do przeciÃcia punktu oddziaÃ u leÃ nego nr 5, 4. NastÃpnie biegnie w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania ulic Osiedlowa i Wylotowa w miejscowoÃ ci Ciecierzyce, skÃ d rozpoczÃto opis 16.2.2017 to 24.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania ulicy SkwierzyÃ skiej z ulicÃ WiÃ niowÃ (Osiedle PoznaÃ skie) linia granicy biegnie w kierunku wschodnim, do skrzyÃ ¼owania ulicy Nowej i ulicy Pogodnej (Osiedle PoznaÃ skie), po czym zmienia kierunek na poÃ udniowo-wschodni i przecinajÃ c bieg linii energetycznej, biegnie do przeciÃcia oddziaÃ u leÃ nego nr 19, 22 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy kieruje siÃ po Ã uku, w kierunku poÃ udniowym, omijajÃ c od zachodu miejscowoÃ Ã  Brzozowiec, przecina liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  Skwierzyna, i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 31, 32, 44, 45. W tym miejscu linia granicy zmienia kierunek na poÃ udniowo-zachodni, przecina drogÃ ekspresowÃ S3 i dociera do punktu przeciÃcia oddziaÃ u leÃ nego nr 73, 74, 94, 95, nastÃpnie przecina od pÃ ³Ã nocy jezioro Glinik i kieruje siÃ do punktu przeciÃcia oddziaÃ u leÃ nego nr 77, 78 97, 98 po czym zmienia kierunek na pÃ ³Ã nocno-zachodni, dociera do punktu przeciÃcia oddziaÃ u leÃ nego nr 41, 42, 57. NastÃpnie linia granicy biegnie wciÃ Ã ¼ w tym samym kierunku, pÃ ³Ã nocnozachodnim, do punktu zaÃ amania siÃ linii biegu sieci energetycznej w miejscowoÃ ci BiaÃ obÃ ocie. NastÃpnie biegnie wzdÃ uÃ ¼ linii energetycznej, w kierunku pÃ ³Ã nocnym, do punktu przeciÃcia tej linii z ulicÃ Ã agodziÃ skÃ w Gorzowie Wlkp. W tym miejscu linia granicy zmienia kierunek na wschodni i biegnie do przeciÃcia ulic Gruntowej i PoznaÃ skiej w Gorzowie Wlkp., a nastÃpnie biegnie w tym samym kierunku do skrzyÃ ¼owania ulic SkwierzyÃ skiej i WiÃ niowej, skÃ d rozpoczÃto opis. 16.2.2017 to 24.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania ulic PoznaÃ skiej z NizinnÃ w mieÃ cie GorzÃ ³w Wielkopolski granica obszarubiegnie w kierunku wschodnim, do skrzyÃ ¼owania ulic Dworskiej ze StraÃ ¼ackÃ . NastÃpnie linia granicy zmienia kierunek na poÃ udniowo-wschodni i biegnie wzdÃ uÃ ¼ ulicy StraÃ ¼ackiej w miejscowoÃ ci Karnin (droga powiatowa 1400F) do skrzyÃ ¼owania z ulicÃ Ã wietlanÃ w miejscowoÃ ci Karnin. Dalej granica biegnie w tym samym kierunku w linii prostej do skrzyÃ ¼owania ulicy SkwierzyÃ skiej z ulicÃ CzereÃ niowÃ w miejscowoÃ ci Osiedle PoznaÃ skie. NastÃpnie zmienia kierunek na poÃ udnie i biegnie do skrzyÃ ¼owania ulic Lubuskiej i KrupczyÃ skiej w miejscowoÃ ci Deszczno. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku poÃ udniowo  zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 38, 39 (NadleÃ nictwo Skwierzyna) przecinajÃ c drogÃ ekspresowÃ S3. Dalej granica biegnie w kierunku zachodnim do skrzyÃ ¼owania drogi krajowej nr 22 z drogÃ gminnÃ na wysokoÃ ci posesji nr 102 w miejscowoÃ ci Bolemin. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocno  zachodnim do skrzyÃ ¼owania drogi powiatowej nr 1396F z ulicÃ LeÃ nÃ w miejscowoÃ ci PrÃ docin. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania ulic GÃ Ã ³wnej z ulicÃ KobaltowÃ w miejscowoÃ ci Ulim. Potem zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie do skrzyÃ ¼owania ulicy PodgÃ ³rnej z ulicÃ KukuÃ czÃ w mieÃ cie GorzÃ ³w Wielkopolski (Zawarcie). NastÃpnie biegnie w kierunku wschodnim do skrzyÃ ¼owania ulicy PoznaÃ skiej z ulicÃ NizinnÃ w mieÃ cie GorzÃ ³w Wielkopolski, gdzie koÃ czy siÃ opis. 22.2.2017 to 2.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania drogi powiatowej nr 1414F z drogÃ polnÃ przy posesji nr 46 w miejscowoÃ ci BrzeÃ ºno granica obszaru biegnie w kierunku pÃ ³Ã nocno  wschodnim do skrzyÃ ¼owania drÃ ³g powiatowych nr 1414F i 1419F. NastÃpnie granica dalej biegnie w kierunku pÃ ³Ã nocno  wschodnim przez oddziaÃ y leÃ ne nr 6, 5, 4 do punktu przeciÃcia obszaru leÃ nego nr 3, 4, 14, 15 (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo-wschodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 37, 38, 87, 88 (NadleÃ nictwo Bogdaniec). W tym miejscu granica zmienia kierunek i biegnie w kierunku poÃ udniowym do punktu przeciÃcia oddziaÃ u leÃ nego nr 232, 233, 272, 273 (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo-zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 388, 389 skraj lasu (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 279,280, 348, 349 (NadleÃ nictwo Bogdaniec). Tutaj granica zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocno  zachodnim dopunktu przeciÃcia oddziaÃ u leÃ nego nr 143, 144, 191, 192 (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku pÃ ³Ã nocnym do punktu przeciÃcia oddziaÃ u leÃ nego nr 48, 49 (NadleÃ nictwo Bogdaniec). NastÃpnie biegnie w kierunku pÃ ³Ã nocno  wschodnim do skrzyÃ ¼owania drogi powiatowej nr 1414F z drogÃ polnÃ przy posesji nr 46 w miejscowoÃ ci BrzeÃ ºno, gdzie koÃ czy siÃ opis 1.3.2017 to 9.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajac od punktu na moÃ cie na rzece NoteÃ  w miejscowoÃ ci Santok linia granicy obszaru biegnie w kireunku poÃ udniowo-wschodnim do skrzyÃ ¼owania drogi powiatowej nr 1401F z droga prowadzÃ ca do posesji nr 13 w miejscowoÃ ci Nowe Poichno. W tym miejscu granica zmienia swÃ ³j kireunke na poÃ udniowy i biegnie przecinajac drogi wojewÃ ³dzkie nr 158 i 159, do punktu przeciÃcia oddziaÃ u lesnego nr 80,81,112,113 ( nadleÃ nictwo Karwin). NastÃpnie linia granicy biegnie w kireunku poÃ udniowo-zachodnim, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 159, do skrzyzowania drogi powiatowej nr 1352 f z droga prowadzacÃ do posesji nr 27 w miejscowosci Dobrojewo. Dalej linia granicy biegnie w kireunku poÃ udniowo-zachodnim do skrzyzowania drogi powiatowej nr 1351 F z drog Ã prowadzÃ cÃ do posesji nr 12 i 13 w miejscowosci GoÃ cinowo.W tym mejscu linia granicy zmienia swÃ ³j kierunke i biegnie w kireunkupoÃ nocno-zachodnim, przecinajac rzekÃ Wart Ã, do punktu przeciÃcia oddziaÃ u lesnego nr 8,9,14,15(NadleÃ nictwo Skwierzyna), po czym biegnie w kireunku poÃ nocnym, do skrzyÃ ¼owania drogi powiatowej nr 1398F z drogÃ prowadzÃ cÃ do posesji nr 78 w miejscowosci Borek. Nastepnie linia granicy biegnie w kireunku pÃ ³Ã nocnym, do 66-go kilometra na rzece Warta, gdzie zmienia kireunke na poÃ nocno-wschodni i biegnie wzdÃ uz rzeki Warty. Nastepnie Linia granicy przebiega wzdÃ uz dolnego biegu rzeki NoteÃ  do mostu. Skad rzpoczeto opis. 1.3.2017 to 9.3.2017 W wojewÃ ³dztwie lubuskim: RozpoczynajÃ c od punktu przeciÃcia dziaÃ ek katastralnych nr 398, 397 w miejscowoÃ Ã  Santok z dziaÃ kami katastralnymi nr 88 i 81 w miejscowoÃ ci Stare Polichno linia granicy biegnie w kierunku poÃ udniowo-wschodnim, po Ã uku, do przeciÃcia dziaÃ ek katastralnych nr 182, 202, 121/1 w miejscowoÃ ci Nowe Polichno. NastÃpnie linia granicy biegnie w kierunku poÃ udniowym do skrzyÃ ¼owania drogi wojewÃ ³dzkiej nr 158 z drogÃ wojewÃ ³dzkÃ nr 159, po czym lekko siÃ zaÃ amuje i biegnie po Ã uku do punktu na drodze nr 159 na wysokoÃ ci posesji nr 23 w miejscowoÃ ci Dobrojewo. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ drogi wojewÃ ³dzkiej nr 159, do skrzyÃ ¼owania tej drogi wojewÃ ³dzkiej z drogÃ powiatowÃ nr 1352F, po czym zmienia kierunek na poÃ udniowo-zachodni, i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1351F z drogÃ gminnÃ nr 004911F. NastÃpnie linia granicy zmienia kierunek na zachodni i biegnie, przecinajÃ c rzekÃ WartÃ, do punktu przeciÃcia oddziaÃ u leÃ nego nr 22, 23, 28, 29 (NadleÃ nictwo Skwierzyna). W tym miejscu linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocny i biegnie do punktu przeciÃ- cia oddziaÃ u leÃ nego nr 8, 9, 14, 15 (NadleÃ nictwo Skwierzyna), po czym biegnie w tym samym kierunku, do punktu przeciÃcia dziaÃ ki katastralnej nr 217/1 w miejscowoÃ ci GÃ ³rki z dziaÃ kÃ katastralnÃ 250/3 w miejscowoÃ ci Borek i dziaÃ kÃ katastralnÃ nr 290 w miejscowoÃ ci Ciecierzyce. NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie, po Ã uku, do przeciÃcia dziaÃ ek katastralnych nr 398, 397 w miejscowoÃ Ã  Santok z dziaÃ kami katastralnymi nr 88 i 81 w miejscowoÃ ci Stare Polichno, skÃ d rozpoczÃ- to opis. 1.3.2017 to 9.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia drogi powiatowej nr 1282F z drogÃ prowadzÃ cÃ do posesji nr 14 w miejscowoÃ ci KoszÃcin linia granicy biegnie w kierunku pÃ ³Ã nocnym do punktu przeciÃcia oddziaÃ u leÃ nego nr 18, 23 (NadleÃ nictwo Lubniewice), po czym skrÃca w kierunku wschodnim i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 17, 22, 23. W tym miejscu linia granicy zmienia kierunek na poÃ udniowy i biegnie od skrzyÃ ¼owania ulicy Platynowej z drogÃ polnÃ , przy posesji 3B w miejscowoÃ ci DzierÃ ¼Ã ³w. NastÃpnie linia granicy zaÃ amuje siÃ i biegnie w kierunku poÃ udniowo  wschodnim, po Ã uku, do skrzyÃ ¼owania drogi powiatowej nr 1395F z drogÃ prowadzÃ cÃ miÃdzy posesjami nr 23 i 25 w miejscowoÃ ci Krasowiec. NastÃpnie linia granicy dalej biegnie w tym samym kierunku, do drogi gminnej 001321F, przy posesji nr 89 w miejscowoÃ ci Bolemin, po czym zmienia kierunek na poÃ udniowy i biegnie, przecinajÃ c drogÃ powiatowÃ nr 1397F, do punktu przesuniÃcia oddziaÃ u leÃ nego nr 49, 50, 72, 73 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy biegnie w kierunki zachodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 54, 55, 78, 79 (NadleÃ nictwo Lubniewice), po czym zmienia kierunek na pÃ ³Ã nocno-zachodni, omija od pÃ ³Ã nocy miejscowoÃ Ã  Rudnica, i biegnie do skrzyÃ ¼owania drogi kolejowej z ulica LubuskÃ w miejscowoÃ ci Rudnica. NastÃpnie linia granicy biegnie w kierunku zachodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 32, 33, 39 (NadleÃ nictwo Lubniewice). W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocny i biegnie do punktu przeciÃcia dziaÃ ki katastralnej nr 173, 201, 202, po czym dalej w kierunku pÃ ³Ã nocnym, przecinajÃ c rzekÃ WartÃ, biegnie do punktu przeciÃcia dziaÃ ki katastralnej nr 142/4, 142/5 w miejscowoÃ ci ChwaÃ owice. Po czym dalej na pÃ ³Ã noc do skrzyÃ ¼owania drÃ ³g gminnych nr 000416F i 000414F, a nastÃpnie zmienia swÃ ³j kierunek na wschodni i biegnie do punktu poczÃ tkowego, skÃ d rozpoczÃto opis. 8.3.2017 to 16.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia dziaÃ ki katastralnej nr 410, 405, 404 w miejscowoÃ ci Santok, linia granicy biegnie w kierunku wschodnim, przecinajÃ c rzekÃ NoteÃ , do punktu przeciÃcia dziaÃ ki katastralnej nr 9, 11/1, 11/2 w miejscowoÃ ci Stare Polichno. W tym miejscu linia granicy zmienia kierunek na poÃ udniowo-wschodni i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1401F z drogÃ prowadzÃ cÃ do posesji nr 13 w miejscowoÃ ci MaÃ e Polichno. Dalej linia granicy biegnie w kierunku poÃ udniowo-wschodnim, po Ã uku, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 158, do punktu przeciÃcia oddziaÃ u le- Ã nego nr 20, 21, 48, 49 (NadleÃ nictwo Karwin), po czym zaÃ amuje siÃ i biegnie w kierunku poÃ udniowym, do punktu przeciÃcia oddziaÃ u leÃ nego nr 112, 113, 146, 147 (NadleÃ nictwo Karwin). NastÃpnie linia granicy biegnie w kierunku zachodnim, do punktu przeciÃcia dziaÃ ki katastralnej nr 336, 288, 289 w miejscowo- Ã ci GoÃ cinowo, po czym biegnie dalej w tym samym kierunku, po Ã uku, do punktu przeciÃcia dziaÃ ki katastralnej nr 202, 194/6, 195/7 w miejscowoÃ ci Warcin. NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie, przecinajÃ c rzekÃ WartÃ do skrzyÃ ¼owania drogi gminnej nr 001328F z droga prowadzÃ cÃ do posesji 85, 83a, 83 w miejscowoÃ ci Borek, po czym zmienia kierunek na pÃ ³Ã nocny, i biegnie do punktu przeciÃcia dziaÃ ki katastralnej nr 212, 213, 200 w miejscowoÃ ci Santok, po czym biegnie, przecinajÃ c rzekÃ WartÃ i drogÃ wojewÃ ³dzkÃ nr 158, do punktu przeciÃcia dziaÃ ki katastralnej nr 410, 405, 404 w miejscowoÃ ci Santok, skÃ d rozpoczÃto opis. 8.3.2017 to 16.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania drÃ ³g gminnych nr 001343F i 001341F w miejscowoÃ ci Ulim, granica obszaru biegnie w kierunku poÃ udniowo-wschodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 13, 14, 20, 21 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia swÃ ³j kierunek na poÃ udniowy i biegnie po Ã uku, przecinajÃ c drogÃ krajowÃ nr 22 oraz drogÃ powiatowÃ nr 1395F miÃdzy posesjami nr 6 i 4 w miejscowoÃ ci BiaÃ obÃ ocie, do skrzyÃ ¼owania drÃ ³g na wysokoÃ ci posesji nr 44 w miejscowoÃ ci BiaÃ obÃ ocie. NastÃpnie linia granicy zaÃ amuje siÃ i dalej biegnie w kierunku poÃ udniowym, przecinajÃ c drogÃ krajowÃ nr 22, drogÃ powiatowÃ nr 1397F, KanaÃ  KieÃ piÃ ski, omijajÃ c od strony pÃ ³Ã nocnej zabudowania miejscowoÃ ci KieÃ pin, do punktu przeciÃcia oddziaÃ u leÃ nego nr 54, 77, 78 (NadleÃ nictwo Skwierzyna). Tutaj linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocnozachodnim do punktu przeciÃcia dziaÃ ki katastralnej nr 77/1, 88/1, 80 w miejscowoÃ ci Ã Ã kÃ ³w. NastÃpnie linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocny i biegnie, przecinajÃ c KanaÃ  Bema, rzekÃ WartÃ, do skrzyÃ ¼owania drogi gminnej nr 000414F z drogÃ prowadzÃ cÃ do posesji nr 80 w miejscowoÃ ci ChwaÃ owice. NastÃpnie linia granicy biegnie po Ã uku dalej w kierunku pÃ ³Ã nocnym, do skrzyÃ ¼owania drogi powiatowej nr 1393F z drogÃ przebiegajÃ cÃ obok posesji nr 75 w miejscowoÃ ci ChwaÃ owice. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie, przecinajÃ c rzekÃ WartÃ, w kierunku pÃ ³Ã nocno-wschodnim, do punktu przeciÃcia dziaÃ ki katastralnej nr 310, 299, 205 w miejscowoÃ ci Ulim przy drodze gminnej nr 001349F. Tutaj linia granicy zmienia swÃ ³j kierunek na kierunek wschodni i biegnie do skrzyÃ ¼owania drÃ ³g gminnych nr 001343F i 001341F w miejscowoÃ ci Ulim, skÃ d rozpoczÃto opis. 8.3.2017 to 16.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od 52 kilometra drogi wojewÃ ³dzkiej nr 22 w miejscowoÃ ci Krasowiec, linia granicy obszaru biegnie po Ã uku w kierunku poÃ udniowo-wschodnim, do skrzyÃ ¼owania drogi gminnej nr 001320F z drogÃ prowadzÃ cÃ do drogi gminnej nr 001318F. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku poÃ udniowym do skrzyÃ ¼owania drogi powiatowej nr 1397F z drogÃ gminnÃ nr 001318F. NastÃpnie, po Ã uku, linia granicy biegnie omijajÃ c od strony zachodniej wiÃkszoÃ Ã  zabudowaÃ  miejscowoÃ ci Orzelec, do punktu przeciÃcia nr 101, 102, 123, 124 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy zaÃ amuje siÃ i biegnie dalej w kierunku poÃ udniowym, do punktu przeciÃcia oddziaÃ u leÃ nego nr 221, 222, 253, 254 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy zmienia kierunek na zachodni i biegnie, przecinajÃ c drogÃ krajowÃ nr 22, do punktu przeciÃcia oddziaÃ u leÃ nego nr 115, 116, 138, 139 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocny i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1282F z drogÃ prowadzÃ cÃ do posesji nr 14A w miejscowoÃ ci Rudnica. NastÃpnie linia granicy biegnie dalej w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania drogi powiatowej nr 1282F z drogÃ powiatowÃ nr 1397F w miejscowoÃ ci PÃ onica. NastÃpnielinia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocno-wschodni i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1395F z drogÃ prowadzÃ cÃ do posesji nr 48 w miejscowoÃ ci Krasowiec. NastÃpnie linia granicy zmienia swÃ ³j kierunek na wschodni i biegnie do 52 kilometra drogi wojewÃ ³dzkiej nr 22 w miejscowoÃ ci Krasowiec, skÃ d rozpoczÃto opis. 8.3.2017 to 16.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia oddziaÃ u leÃ nego nr 370, 371, 389, 390 (NadleÃ nictwo MiÃdzychÃ ³d) linia granicy obszaru biegnie w kierunku wschodnim przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 192, do punktu przeciÃcia oddziaÃ u leÃ nego nr 386, 407, 408 (NadleÃ nictwo MiÃdzychÃ ³d). NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku poÃ udniowym, przecinajÃ c drogÃ gminnÃ nr 004313F, oddziaÃ  leÃ ny nr 431 (NadleÃ nictwo MiÃdzychÃ ³d), do skrzyÃ ¼owania drogi krajowej nr 24 z drogÃ powiatowÃ nr 1323F. NastÃpnie linia granicy biegnie dalej w kierunku poÃ udniowym, przecinajÃ c liniÃ kolejowÃ , oddziaÃ y leÃ ne NadleÃ nictwa MiÃdzychÃ ³d, do punktu przeciÃcia oddziaÃ u leÃ nego nr 519, 520, 528, 529 (NadleÃ nictwo MiÃdzychÃ ³d). NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku zachodnim do skrzyÃ ¼owania drogi powiatowej nr 1327F z drogÃ gminnÃ nr 004305F w miejscowoÃ ci Lubikowo. NastÃpnie linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocny i biegnie po luku przecinajÃ c drogÃ krajowÃ nr 24 na wysokoÃ ci wjazdu do miejscowoÃ ci Przytoczna, obejmujÃ c caÃ Ã miejscowoÃ Ã  Przytoczna. NastÃpnie linia granicy biegnie dalej w kierunku pÃ ³Ã nocnym nad zbiornikiem wodnym Nadolno , obejmujÃ c caÃ y ten zbiornik. NastÃpnie linia granicy zmienia swÃ ³j kierunek na wschodni i biegnie po Ã uku, omijajÃ c od strony poÃ udniowej zabudowania miejscowoÃ ci DÃbÃ ³wko, do punktu przeciÃcia oddziaÃ u leÃ nego nr 370, 371, 389, 390 (NadleÃ nictwo MiÃdzychÃ ³d), skÃ d rozpoczÃto opis. MiejscowoÃ ci znajdujÃ ce siÃ w obszarze zapowietrzonym  w gminie Przytoczna: Przytoczna, Goraj, Lubikowo. 4.2.2017 to 12.2.2017 W wojewÃ ³dztwie opolskim: teren ograniczony: od strony poÃ udniowej: od przeciÃcia torÃ ³w kolejowych z ulicÃ StrzeleckÃ w miejscowoÃ ci Domaszowice nastÃpnie do skrzyÃ ¼owania z drogÃ krajowÃ nr 42 stÃ d ulicÃ lipowÃ Ã Ã czÃ ca miejscowoÃ Ã  WieloÃ ÃkÃ i MiÃdzybrodzie (z wyÃ Ã czeniem tych miejscowoÃ ci) do Duczowa MaÃ ego, aÃ ¼ do krzyÃ ¼owania z drogÃ krajowÃ nr 42; od strony wschodniej: w linii prostej od torÃ ³w kolejowych w kierunku soÃ ectwa DuczÃ ³w MaÃ y Ã Ã cznie z tÃ miejscowoÃ ciÃ , a dalej poprzez miejscowoÃ Ã  DuczÃ ³w Wielki (Ã Ã cznie z niÃ ) do soÃ ectwa Ã winiary MaÃ e; od strony pÃ ³Ã nocnej: od Ã winiar MaÃ ych drogÃ do miejscowoÃ ci Polkowskie Ã Ã cznie z tÃ miejscowoÃ ciÃ , a dalej w linii prostej do drogi Strzelce -Woskowice GÃ ³rne; od strony zachodniej wzdÃ uÃ ¼ drogi Woskowice GÃ ³rne-Strzelce do drogi nr 42 i tÃ drogÃ do pÃ ³Ã nocnych granic administracyjnych Domaszowic do ul. Strzeleckiej. 1.2.2017 to 9.2.2017 W wojewÃ ³dztwie dolnoÃ lÃ skim: teren ograniczony: od strony wschodniej: szczytami KamieÃ  Wielki, KoÃ cielny Las w kierunku ulicy 1 go Maja do skrzyÃ ¼owania z drogÃ na ul. Jakubowice, nastÃpnie wzdÃ uÃ ¼ tej drogi do wyciÃ gu narciarskiego, nastÃpnie szczyt Ã wini Grzbiet do granicy paÃ stwa w kierunku WzgÃ ³rza Bluszczowa; od strony poÃ udniowej: od granicy Kudowa SÃ one Nachod, 1,5 km od szczytu Ptasznica w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania drogi nr 8 z drogÃ na DaÃ czÃ ³w; od strony zachodniej i pÃ ³Ã nocnej: od WzgÃ ³rza Bluszczowa wzdÃ uÃ ¼ granicy paÃ stwa do przejÃ cia Kudowa SÃ one Nachod. W obszarze zapowietrzonym znajdujÃ siÃ nastÃpujÃ ce miejscowoÃ ci: Kudowa ZdrÃ ³j (z wyÃ Ã czeniem ul. PstrÃ Ã ¼na, ul. Bukowiny, ul. Jakubowice), czÃÃ Ã  zachodnia Jeleniowa do skrzyÃ ¼owania z drogÃ na DaÃ czÃ ³w. 2.2.2017 to 10.2.2017 W wojewÃ ³dztwie maÃ opolskim: od strony poÃ udniowej: z Parku Miejskiego w Skawinie (gm. Skawina)  od Starorzecza Skawinki wzdÃ uÃ ¼ cieku wodnego biegnÃ cego w kierunku poÃ udniowym w kierunku ul. Spacerowej i dalej wzdÃ uÃ ¼ tego cieku w kierunku poÃ udniowo  wschodnim a nastÃpnie wschodnim do wschodniej granicy administracyjnej Skawiny. WzdÃ uÃ ¼ tej granicy w kierunku pÃ ³Ã nocnym i dalej wzdÃ uÃ ¼ granicy administracyjnej miejscowoÃ ci Brzyczyna (gm. Mogilany) w kierunku pÃ ³Ã nocno  wschodnim i pÃ ³Ã nocnym do potoku Rzepnik. WzdÃ uÃ ¼ tego potoku w kierunku pÃ ³Ã nocnym przez ok. 600 m i dalej w kierunku wschodnim wzdÃ uÃ ¼ cieku wodnego przez BrzyczynÃ do wschodniej granicy administracyjnej tej miejscowoÃ ci; od strony wschodniej: od cieku wodnego w miejscowoÃ ci Brzyczyna w kierunku pÃ ³Ã nocnym wzdÃ uÃ ¼ wschodniej granicy administracyjnej tej miejscowoÃ ci i dalej wzdÃ uÃ ¼ drogi gminnej nr 600684 K (ul. SÃ onecznej) w Libertowie (gm. Mogilany) do drogi powiatowej nr 2174 K (ul. Jana PawÃ a II). NastÃpnie wzdÃ uÃ ¼ tej drogi w kierunku zachodnim do granicy administracyjnej Krakowa i dalej wzdÃ uÃ ¼ tej granicy do ul. Libertowskiej w Krakowie. Ul. LibertowskÃ , nastÃpnie ul. Leona PetraÃ ¼yckiego przez ok. 150 m w kierunku wschodnim i dalej w kierunku pÃ ³Ã nocnym drogÃ lokalnÃ do linii kolejowej nr 94 (KrakÃ ³w PÃ aszÃ ³w  OÃ wiÃcim). WzdÃ uÃ ¼ tej linii kolejowej do ul. Biskupa Albina MaÃ ysiaka i dalej tÃ ulicÃ w kierunku zachodnim i pÃ ³Ã nocnym przez ok. 1 400 m, a nastÃpnie drogÃ lokalnÃ (gruntowÃ ) w kierunku pÃ ³Ã nocno  zachodnim przez ok. 500 m  do ul. Spacerowej. Od strony pÃ ³Ã nocnej: ulicami: SpacerowÃ , Doktora JÃ ³zefa BabiÃ skiego, SkotnickÃ , Aleksandra BrÃ ¼cknera, DÃ browa, Obrony TyÃ ca do zachodniej granicy kompleksu leÃ nego (w BielaÃ sko  Tynieckim Parku Krajobrazowym); od strony zachodniej: od ul. ObroÃ cÃ ³w TyÃ ca zachodniÃ granicÃ kompleksu leÃ nego do ul. Bogucianka i dalej w kierunku poÃ udniowo  zachodnim i poÃ udniowym do pÃ ³Ã nocnej granicy administracyjnej Skawiny. NastÃpnie wzdÃ uÃ ¼ tej granicy do rzeki Skawinki i dalej wzdÃ uÃ ¼ tej rzeki do Parku Miejskiego w Skawinie  do cieku wodnego biegnÃ cego do Starorzecza Skawinki. 2.2.2017 to 10.2.2017 W wojewÃ ³dztwie wielkopolskim: teren ograniczony: od pÃ ³Ã nocnego-wschodu: od punktu przy skrzyÃ ¼owaniu drogi wojewÃ ³dzkiej 449 z ulicÃ AkacjowÃ w Rojowie, biegnÃ c dalej ulicami WrocÃ awskÃ , HurtowÃ , PogodnÃ w Olszynie, do skrzyÃ ¼owania z drogÃ gminnÃ w miejscowoÃ ci Olszyna przy posesjach 100 i 101; od wschodu: od skrzyÃ ¼owania z drogÃ gminnÃ w miejscowoÃ ci Olszyna przy posesjach 100 i 101, wschodniÃ granicÃ Olszyny w linii prostej w kierunku Ignacowa do skrzyÃ ¼owania drÃ ³g w Ignacowie z drogÃ biegnÃ cÃ na Marcinki; od strony poÃ udniowej: od skrzyÃ ¼owania drÃ ³g w Ignacowie z drogÃ biegnÃ cÃ na Marcinki w kierunku Kobylej GÃ ³ry przez poÃ udniowÃ granicÃ miasta w linii prostej skrzyÃ ¼owania drÃ ³g w MyÃ lniewie nastÃpnie w linii prostej do lasu i dalej duktami leÃ nymi do rzeki ZÃ otnica; od strony zachodniej: od rzeki ZÃ otnica poprzez dukty leÃ ne do granicy lasu, dalej w linii prostej do punktu poczÃ tkowego. 9.2.2017 to 17.2.2017 W wojewÃ ³dztwie mazowieckim: w powiecie Ã ¼yrardowskim w gminie Wiskitki miejscowoÃ ci: Popielarnia, Kamionka, Miedniewice, Nowa WieÃ , HipolitÃ ³w W wojewÃ ³dztwie Ã Ã ³dzkim teren miejscowoÃ ci: Wola SzydÃ owiecka w gminie BolimÃ ³w na odcinku od granicy powiatu od strony wschodniej do drogi tartacznej na zachodzie, oraz miejscowoÃ Ã  JÃ ³zefÃ ³w od numeru 1 do numeru 5 wÃ Ã cznie 10.2.2017 to 18.2.2017 W wojewÃ ³dztwie lubuskim na zachodzie od przeciÃcia siÃ drogi S-3 z drogÃ nr 278 w kierunku pÃ ³Ã nocnym wzdÃ uÃ ¼ drogi S-3 do wysokoÃ ci miejscowoÃ ci DÃbinka, a nastÃpnie na wschÃ ³d wzdÃ uÃ ¼ drogi gminnej do miejscowoÃ ci Brzezie i dalej na wschÃ ³d do skrzyÃ ¼owania z drogÃ BukÃ ³w  SulechÃ ³w i dalej w kierunku poÃ udniowym do skrzyÃ ¼owania z liniÃ kolejowÃ , a nastÃpnie w kierunku wschodnim do drogi Ã Ãgowo  SulechÃ ³w i dalej w kierunku poÃ udniowym do drogi nr 32, a nastÃpnie Ã ukiem do drogi nr 278 i dalej na zachÃ ³d Ã ukiem do drogi nr 3 i S-3, a nastÃpnie wzdÃ uÃ ¼ drogi S-3 do miejsca wyjÃ cia, W obszarze zapowietrzonym znajdujÃ siÃ nastÃpujÃ ce miejscowoÃ ci poÃ oÃ ¼one w gminie SulechÃ ³w: SulechÃ ³w, KrÃÃ ¼oÃ y, ObÃ otne, Kruszyna, Brzezie k. Sulechowa, DÃbinka; 16.2.2017 to 25.2.2017 W wojewÃ ³dztwie wielkopolskim od wschodu: liniÃ biegnÃ cÃ od punktu skrzyÃ ¼owania drogi gruntowej Kozie Laski  SÃ topy z ul. SzkolnÃ w SÃ topach, dalej wzdÃ uÃ ¼ ul. Szkolnej i Dworcowej w SÃ topach drogÃ gminnÃ w kierunku miejscowoÃ ci Cicha GÃ ³ra do punktu jej skrzyÃ ¼owania z drogÃ wojewÃ ³dzkÃ 308;  od poÃ udnia: liniÃ biegnÃ cÃ od punktu skrzyÃ ¼owania drogi wojewÃ ³dzkiej 308 z drogÃ gminnÃ SÃ topy  Cicha GÃ ³ra, dalej w kierunku poÃ udniowym wzdÃ uÃ ¼ drogi gminnej SÃ topy- Cicha GÃ ³ra, do punktu przeciÃcia tej drogi z kanaÃ em stanowiÃ cym dopÃ yw rzeki Szarki, i dalej wzdÃ uÃ ¼ tego kanaÃ u stanowiÃ cego dopÃ yw rzeki Szarki aÃ ¼ do punktu jego przeciÃcia z drogÃ gminnÃ Nowy TomyÃ l  PaproÃ . Dalej drogÃ gminnÃ PaproÃ   Nowy TomyÃ l, do punktu skrzyÃ ¼owania z drogÃ gminnÃ PaproÃ   Chojniki. Dalej wzdÃ uÃ ¼ drogi gminnej PaproÃ   Chojniki do punktu jej skrzyÃ ¼owania z drogÃ wojewÃ ³dzkÃ 305;  od zachodu: liniÃ biegnÃ cÃ od punktu skrzyÃ ¼owania drogi gminnej PaproÃ -Chojniki z drogÃ wojewÃ ³dzkÃ 305, wzdÃ uÃ ¼ drogi wojewÃ ³dzkiej 305 do ronda przy ulicy Kolejowej w Nowym TomyÃ lu, dalej w kierunku zachodnim od tego ronda wzdÃ uÃ ¼ drogi wojewÃ ³dzkiej 305 do punktu jej przeciÃcia z rzekÃ SzarkÃ . Dalej wzdÃ uÃ ¼ rzeki Szarki w kierunku pÃ ³Ã nocnym przez Glinno, aÃ ¼ do punktu dopÃ ywu wschodniego kanaÃ u do rzeki Szarki ( tj. okolice GliÃ skie GÃ ³ry 150);  od pÃ ³Ã nocy: liniÃ biegnÃ cÃ od punktu dopÃ ywu wschodniego kanaÃ u do rzeki Szarki (okolice GliÃ skie GÃ ³ry 150), wzdÃ uÃ ¼ tego wschodniego kanaÃ u rzeki Szarki, do punktu przeciÃcia tego kanaÃ u z ul. KwiatowÃ w Starym TomyÃ lu. Dalej wzdÃ uÃ ¼ ul. Kwiatowej w Starym TomyÃ lu, do punktu skrzyÃ ¼owania z drogÃ gruntowÃ biegnÃ cÃ w kierunku miejscowoÃ ci Kozie Laski, do punktu jej skrzyÃ ¼owania z ul. WiatrakowÃ w Starym TomyÃ lu, i dalej tÃ drogÃ gruntowÃ w kierunku miejscowoÃ ci SÃ topy, prosto przez skrzyÃ ¼owanie z ul. PowstaÃ cÃ ³w Wielkopolskich w Starym TomyÃ lu, aÃ ¼ do punktu skrzyÃ ¼owania tej drogi gruntowej Kozie Laski-SÃ topy, z ul. SzkolnÃ w SÃ topach. 20.2.2017 to 28.2.2017 W wojewÃ ³dztwie warmiÃ sko-mazurskim od pÃ ³Ã nocy  pÃ ³Ã nocnÃ granicÃ miejscowoÃ ci Woryty  od wschodu  zachodniÃ granicÃ miejscowoÃ ci Ã ajsy  od poÃ udnia  pÃ ³Ã nocnÃ liniÃ brzegowÃ jeziora Guzowy Piec  od zachodu  wschodniÃ granicÃ miejscowoÃ ci Zdrojek 21. 2.2017 to 1.3.2017 W wojewÃ ³dztwie maÃ opolskim od strony pÃ ³Ã nocnej: od potoku Rudno wzdÃ uÃ ¼ pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci PorÃba Ã »egoty (gm. Alwernia) i Alwernia (gm. Alwernia) do linii kolejowej; od strony zachodniej: od pÃ ³Ã nocnej granicy administracyjnej Alwerni wzdÃ uÃ ¼ linii kolejowej w kierunku poÃ udniowym do miejscowoÃ ci OkleÃ na (gm. Alwernia)  do drogi gruntowej (duktu leÃ nego) i dalej wzdÃ uÃ ¼ tej drogi ok. 0,3 km do ul. Nowowiejskiej. NastÃpnie ulicami: NowowiejskÃ , OrawskÃ w OkleÃ nej, WapiennÃ , RadosnÃ w PodÃ ÃÃ ¼u (gm. Alwernia) i dalej w kierunku poÃ udniowo  wschodnim drogÃ lokalnÃ przez las do poÃ udniowej granicy administracyjnej miejscowoÃ ci MirÃ ³w (gm. Alwernia); od strony poÃ udniowej: wzdÃ uÃ ¼ poÃ udniowej i poÃ udniowo  wschodniej granicy administracyjnej miejscowoÃ ci MirÃ ³w, poÃ udniowo  wschodniej granicy administracyjnej miejscowoÃ ci BrodÃ a (gm. Alwernia)  do cieku wodnego biegnÃ cego w kierunku pÃ ³Ã nocnym przez BrodÃ a i dalej wzdÃ uÃ ¼ tego cieku wodnego ok. 1,2 km do potoku Rudno; od strony wschodniej: wzdÃ uÃ ¼ potoku Rudno od cieku wodnego biegnÃ cego przez BrodÃ a do pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci PorÃba Ã »egoty. 21.2.2017 to 1.3.2017 W wojewÃ ³dztwie podkrapackim obszar miejscowoÃ ci: Ã apajÃ ³wka, Ã »urawiczki, Zarzecze, PeÃ natycze, RoÃ ¼niatÃ ³w, SiennÃ ³w  w gminie Zarzecze oraz miejscowoÃ ci Krzeczowice, BÃ ³brka KaÃ czudzka, Pantalowice  w gminie KaÃ czuga  powiat przeworski i wyznacza siÃ jego granice w nastÃpujÃ cy sposÃ ³b: Od strony pÃ ³Ã nocnej od skrzyÃ ¼owania drogi nr 1605 R z drogÃ 1604 R. NastÃpnie granica obszaru biegnie wzdÃ uÃ ¼ tej drogi do skrzyÃ ¼owania z drogÃ nr 1617 R w miejscowoÃ ci Zarzecze. NastÃpnie w kierunku wschodnim wzdÃ uÃ ¼ drogi 1617 R do skrzyÃ ¼owania z drogÃ 1619 R. NastÃpnie w kierunku poÃ udniowo-wschodnim wzdÃ uÃ ¼ drogi 1619 R do skrzyÃ ¼owania tej drogi koÃ o mÃ yna  z drogÃ w kierunku zachodnim w kierunku przysiÃ ³Ã ka PeÃ natycze Parcelacja, do wysokoÃ ci budynku PeÃ natycze Nr 209, nastÃpnie w kierunku poÃ udniowym drogÃ gruntowÃ do granicy powiatu przeworskiego i jarosÃ awskiego. NastÃpnie wzdÃ uÃ ¼ tej granicy do skrzyÃ ¼owania z drogÃ 881, dalej wzdÃ uÃ ¼ tej drogi w kierunku pÃ ³Ã nocnym do miejscowoÃ ci Pantalowice do skrzyÃ ¼owania z rzekÃ PantalÃ ³wkÃ , nastÃpnie wzdÃ uÃ ¼ koryta tej rzeki w kierunku pÃ ³Ã nocno-wschodnim a dalej pÃ ³Ã nocnym, pÃ ³Ã nocno-wschodnim do przeciÃcia z drogÃ 1605 R w miejscowoÃ ci BÃ ³brka KaÃ czudzka, dalej w kierunku pÃ ³Ã nocnym wzdÃ uÃ ¼ tej drogi do skrzyÃ ¼owania z drogÃ 1604 R w okolicach miejscowoÃ ci Ã »urawiczki. 22.2.2017 to 3.3.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: W mieÃ cie GorzÃ ³w Wielkopolski punktem poczÃ tkowym linii obszaru zagroÃ ¼onego jest Rondo MarszaÃ ka PiÃ sudskiego, gdzie linia przebiega w kierunku pÃ ³Ã nocno-wschodnim, i biegnÃ c w tym kierunku zostawia z prawej strony cmentarz wojenny, przecina ul. Walczaka i omija elektrociepÃ owniÃ GorzÃ ³w z pÃ ³Ã nocy. NastÃpnie, biegnÃ c w kierunku wschodnim, linia obszaru przechodzi przez drogÃ krajowÃ nr 22 i od strony pÃ ³Ã nocnej mija miejscowoÃ Ã  WawrÃ ³w, a nastÃpnie  idÃ c tym samym kierunkiem, przecina drogÃ wojewÃ ³dzkÃ nr 158, z prawej strony mijajÃ c skÃ adowisko Ã ¼uÃ ¼la elektrociepÃ owni GorzÃ ³w. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowo-wschodnim, do torÃ ³w kolejowych relacji KrzyÃ ¼  Kostrzyn. NastÃpnie przebiega w kierunku pÃ ³Ã nocno  wschodnim, do drogi wojewÃ ³dzkiej nr 158, pomiÃdzy rzekami Warta i NoteÃ , po czym zmienia swÃ ³j kierunek, idÃ c w kierunku poÃ udniowo  wschodnim, wzdÃ uÃ ¼ drogi nr 158, omijajÃ c z lewej strony rezerwat Santockie zakole oraz rzekÃ WartÃ. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowym, po zachodniej stronie mijajÃ c Stare Polichno i skrÃca do skraju lasu, do ul. Szkolnej. NastÃpnie linia obszaru biegnie wzdÃ uÃ ¼ skraju lasu, i w tym samym kierunku do miejscowoÃ ci Murzynowo. NastÃpnie, w kierunku poÃ udniowozachodnim przecina rzekÃ WartÃ, liniÃ kolejowÃ GorzÃ ³w  Skwierzyna oraz drogÃ ekspresowÃ S 3, wchodzÃ c w las. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowo  zachodnim, lasem, przecina drogÃ krajowÃ nr 24, dalej biegnie Ã ukiem w kierunku zachodnim do jeziora Lubniewka. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocno-zachodnim, przez drogÃ krajowÃ nr 22 i nastÃpnie Ã ukiem, w kierunku pÃ ³Ã nocnozachodnim, do miejsca gdzie koÃ czy siÃ las, przy przeciÃciu rzeki Lubniewka i ul. SulÃciÃ skiej w miejscowoÃ ci KoÃ czyn. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocnym, mijajÃ c od strony zachodniej miejscowoÃ Ã  ChwaÃ owice, Lubczyno, a nastÃpnie po okrÃgu biegnie w kierunku pÃ ³Ã nocno  wschodnim, przecinajÃ c drogÃ ekspresowÃ nr S 3 oraz liniÃ kolejowÃ KrzyÃ ¼  Kostrzyn by dalej iÃ Ã  w kierunku pÃ ³Ã nocno  wschodnim. NastÃpnie linia obszaru biegnie do wÃzÃ a drogowego S 3 z drogÃ wojewÃ ³dzkÃ 132 i biegnie w kierunku pÃ ³Ã nocnowschodnim ulicÃ KostrzyÃ skÃ . NastÃpnie, w kierunku pÃ ³Ã nocnym, linia obszaru biegnie ulica DobrÃ , gdzie na wysokoÃ ci ulicy Brukselskiej skrÃca w kierunku wschodnim, z pÃ ³Ã nocnej strony mijajÃ c rezerwat Gorzowskie murawy. NastÃpnie linia biegnie w tym samym kierunku, do ronda zbiegu ulic MyÃ liborska, Niemcewicza i Olimpijska, i dalej w tym samym kierunku do ul. Marcinkowskiego. NastÃpnie linia obszaru biegnie w kierunku wschodnim, przez ul. Dunikowskiego, do ul. Fredry, gdzie zmienia swÃ ³j kierunek. NastÃpnie linia obszaru biegnie wzdÃ uÃ ¼ ul. Fredry, w kierunku wschodnim, do ulicy SÃ owiaÃ skiej. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ ul. SÃ owiaÃ skiej, Roosevelta, Andrzejewskiego, do ronda JÃ ³zefa PiÃ sudskiego, gdzie koÃ czy siÃ opis. 17.2.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: Punktem poczÃ tkowym linii obszaru zagroÃ ¼onego jest Rondo SybirakÃ ³w w Gorzowie Wielkopolskim. Linia biegnie nastÃpnie w kierunku poÃ udniowo-wschodnim w kierunku miejscowoÃ ci CzechÃ ³w, wzdÃ uÃ ¼ linii energetycznej wysokiego napiÃcia, do zachodnich czÃÃ ci miejscowoÃ ci CzechÃ ³w. NastÃpnie linia obszaru omija miejscowoÃ Ã  CzechÃ ³w od strony pÃ ³Ã nocnej i biegnie w kierunku poÃ udniowo  wschodnim do miejscowoÃ ci Borek, przez Ã Ã ki, pastwiska i nieuÃ ¼ytki. NastÃpnie linia biegnie w kierunku poÃ udniowym, w kierunku Trzebiszewa i przecina liniÃ kolejowÃ GorzÃ ³w  Skwierzyna oraz drogÃ ekspresowÃ S3, wchodzÃ c w las. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowo-zachodnim oraz zachodnim, obok rezerwatu Janie, im. WÃ odzimierza Korsaka, mijajÃ c go z prawej strony. NastÃpnie linia obszaru przecina drogÃ wojewÃ ³dzkÃ nr 46, biegnÃ c w kierunku pÃ ³Ã nocno  zachodnim, mijajÃ c z prawej strony miejscowoÃ ci Rogi. NastÃpnie idzie w dalszym ciÃ gu w kierunku pÃ ³Ã nocno  zachodnim, przecinajÃ c drogÃ krajowÃ nr 22, a nastÃpnie powiatowÃ 1278f. W tym miejscu koÃ czy siÃ las. NastÃpnie, biegnÃ c w tym samym kierunku pÃ ³Ã nocno-zachodnim, linia obszaru mija z prawej strony miejscowoÃ Ã  DÃbokierz, i dalej biegnÃ c w tym samym kierunku, przecina rzekÃ LubniewkÃ praz WartÃ i dochodzi do miejscowoÃ ci Krzyszczynka. NastÃpnie linia obszaru przebiega w kierunku pÃ ³Ã nocnym, mijajÃ c z lewej strony miejscowoÃ ci: Krzyszczyna, Jeniniec, Kwiatkowice. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocnowschodnim, przez tory kolejowe KrzyÃ ¼-Kostrzyn oraz droga wojewÃ ³dzkÃ nr 132, pomiÃdzy miejscowoÃ ciami Ã upowo i Jenin. NastÃpnie linia obszaru, biegnÃ c dalej w kierunku pÃ ³Ã nocno  wschodnim, po poÃ udniowej stronie mija miejscowoÃ Ã  Ã upowo. BiegnÃ c dalej w tym samym kierunku lasem, mija z lewej strony oczyszczalniÃ Ã ciekÃ ³w w obrÃbie miejscowoÃ ci ChruÃ cik. NastÃpnie, linia obszaru biegnÃ c w tym samym kierunku, przecina obwodnicÃ miasta Gorzowa Wielkopolskiego (S 3), biegnie przez ul. DobrÃ , przecina ul. MyÃ liborskÃ , wchodzÃ c w ul. KamiennÃ . NastÃpnie linia obszaru, idÃ c wzdÃ uÃ ¼ ul. Kamiennej, z prawej strony mija cmentarz komunalny oraz osiedle Piaski, i wchodzi w ulice GÃ ³rczyÃ skÃ . NastÃpnie linia obszaru przebiega w kierunku wschodnim, wzdÃ uÃ ¼ ul. GÃ ³rczyÃ skiej, przecina ul. Walczaka, a nastÃpnie idzie wzdÃ uÃ ¼ ulicy Bierzarina, a nastÃpnie zmienia kierunek na poÃ udniowy i biegnie wzdÃ uÃ ¼ ulicy Ã ukasiÃ skiego do ronda przy ul. Podmiejskiej  SybirakÃ ³w. 17.2.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: Punktem poczÃ tkowym linii obszaru zagroÃ ¼onego jest Rondo MarszaÃ ka JÃ ³zefa PiÃ sudskiego, gdzie linia przebiega w kierunku pÃ ³Ã nocno  wschodnim, i biegnÃ c w tym kierunku zostawia z prawej strony cmentarz wojenny, przecina ul. Walczaka i omija ElektrociepÃ owniÃ GorzÃ ³w z pÃ ³Ã nocy. NastÃpnie, biegnÃ c w kierunku wschodnim, linia obszaru przechodzi przez drogÃ krajowÃ nr 22 i od strony pÃ ³Ã nocnej mija miejscowoÃ Ã  WawrÃ ³w, a nastÃpnie  idÃ c tym samym kierunkiem, przecina drogÃ wojewÃ ³dzkÃ nr 158, z prawej strony mijajÃ c skÃ adowisko Ã ¼uÃ ¼la ElektrociepÃ owni GorzÃ ³w. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowo  wschodnim, do torÃ ³w kolejowych relacji KrzyÃ ¼  Kostrzyn. NastÃpnie przebiega w kierunku pÃ ³Ã nocno  wschodnim, do drogi wojewÃ ³dzkiej nr 158, pomiÃdzy rzekami Warta i NoteÃ , po czym zmienia swÃ ³j kierunek, idÃ c w kierunku poÃ udniowo  wschodnim, wzdÃ uÃ ¼ drogi nr 158, omijajÃ c z lewej strony rezerwat przyrody Santockie Zakole  oraz rzekÃ WartÃ. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowym, po zachodniej stronie mijajÃ c Stare Polichno i skrÃca do skraju lasu, do ul. Szkolnej. NastÃpnie linia obszaru biegnie wzdÃ uÃ ¼ skraju lasu i w tym samym kierunku do miejscowoÃ ci Murzynowo. NastÃpnie, w kierunku poÃ udniowo  zachodnim przecina rzekÃ WartÃ, liniÃ kolejowÃ GorzÃ ³w  Skwierzyna oraz drogÃ ekspresowÃ S 3, wchodzÃ c w las. NastÃpnie linia obszaru biegnie w kierunku poÃ udniowo- zachodnim, lasem, przecina drogÃ krajowÃ nr 24, dalej biegnie Ã ukiem w kierunku zachodnim do jeziora Lubniewka. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocno  zachodnim, przez drogÃ krajowÃ nr 22 i nastÃpnie Ã ukiem, w kierunku pÃ ³Ã nocno  zachodnim, do miejsca gdzie koÃ czy siÃ las, przy przeciÃciu rzeki Lubniewka i ul. SulÃciÃ skiej w miejscowoÃ ci KoÃ czyn. NastÃpnie linia obszaru biegnie w kierunku pÃ ³Ã nocnym, mijajÃ c od strony zachodniej miejscowoÃ Ã  ChwaÃ owice, Lubczyno, a nastÃpnie po okrÃgu biegnie w kierunku pÃ ³Ã nocno  wschodnim, przecinajÃ c drogÃ ekspresowÃ nr S3 oraz liniÃ kolejowÃ KrzyÃ ¼  Kostrzyn by dalej iÃ Ã  w kierunku pÃ ³Ã nocno  wschodnim. NastÃpnie linia obszaru biegnie do wÃzÃ a drogowego S 3 z drogÃ wojewÃ ³dzkÃ 132 i biegnie w kierunku pÃ ³Ã nocno  wschodnim ulicÃ KostrzyÃ skÃ . NastÃpnie, w kierunku pÃ ³Ã nocnym, linia obszaru biegnie ulica DobrÃ , gdzie na wysokoÃ ci ulicy Brukselskiej skrÃca w kierunku wschodnim, z pÃ ³Ã nocnej strony mijajÃ c rezerwat przyrody Gorzowskie Murawy . NastÃpnie linia biegnie w tym samym kierunku, do ronda zbiegu ulic MyÃ liborska, Niemcewicza i Olimpijska, i dalej w tym samym kierunku do ul. Marcinkowskiego. NastÃpnie linia obszaru biegnie w kierunku wschodnim, przez ul. Dunikowskiego, do ul. Fredry, gdzie zmienia swÃ ³j kierunek. NastÃpnie linia obszaru biegnie wzdÃ uÃ ¼ ul. Fredry, w kierunku wschodnim, do ulicy SÃ owiaÃ skiej. NastÃpnie linia obszaru bieg nie w kierunku pÃ ³Ã nocno  wschodnim, wzdÃ uÃ ¼ ul. SÃ owiaÃ skiej, Roosevelta, Andrzejewskiego, do Ronda MarszaÃ ka JÃ ³zefa PiÃ sudskiego. 17.2.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od Ronda SybirakÃ ³w w Gorzowie Wlkp. granica biegnie w kierunku wschodnim omijajÃ c od poÃ udnia miejscowoÃ Ã  WawrÃ ³w i Janczewo dalej prosto w kierunku wschodnim omija od pÃ ³Ã nocy ostatnie zabudowania miejscowoÃ ci GÃ ³rki, tu skrÃca w kierunku miejscowoÃ ci Santok, do drogi wojewÃ ³dzkiej 158 z ulicÃ GorzowskÃ w Santoku. Dalej drogÃ wojewÃ ³dzkÃ 158 do Starego Polichna aÃ ¼ do skrzyÃ ¼owania z drogÃ wojewÃ ³dzkÃ 159. Tu przez oddziaÃ y leÃ ne (NadleÃ nictwo Karwin) do punktu miÃdzy oddziaÃ ami leÃ nymi nr 79,80, 111 i 112, tu na poÃ udnie wzdÃ uÃ ¼ linii oddziaÃ owych aÃ ¼ do punktu miÃdzy oddziaÃ ami leÃ nymi nr 314, 315, 325 i 326. Od tego punktu lekko skrÃcajÃ c przecina kolejne oddziaÃ y leÃ ne aÃ ¼ do skrzyÃ ¼owania drÃ ³g wojewÃ ³dzkich nr 159 i 199. Dalej skrÃca na poÃ udniowy zachÃ ³d do obwodnicy zachodniej Skwierzyny, nastÃpnie do punktu miÃdzy oddziaÃ ami 381, 382, 420 i 421 (NadleÃ nictwo Skwierzyna), lekko zaÃ amujÃ c siÃ przecina kolejne oddziaÃ y leÃ ne do kolejnego zaÃ amania w punkcie miÃdzy oddziaÃ ami leÃ nymi nr 460, 461, 488 i 489. Od tego punktu na zachÃ ³d oddziaÃ y leÃ ne do kolejnego punktu miÃdzy oddziaÃ ami nr 251, 252, 301 i 302 (NadleÃ nictwo Lubniewice). Granica skrÃca na pÃ ³Ã nocny  zachÃ ³d przecinajÃ c skrzyÃ ¼owanie drÃ ³g krajowych 24 i 22 (WaÃ dowice) biegnie oddziaÃ ami leÃ nymi do punktu miÃdzy oddziaÃ ami leÃ nymi nr 30, 31, 58 i 59. Tu skrÃca na pÃ ³Ã noc liniÃ oddziaÃ owÃ poprzez Ã Ã kÃ ³w dalej prosto do rzeki Warta na wysokoÃ ci miejscowoÃ ci KoszÃcin. Dalej wzdÃ uÃ ¼ rzeki Warta do granicy miasta GorzÃ ³w Wlkp. Od granicy miasta GorzÃ ³w Wlkp. do skrzyÃ ¼owania ulicy KostrzyÃ skiej i Alei 11 Listopada, dalej tÃ ulicÃ i wzdÃ uÃ ¼ ulicy WÃ adysÃ awa Sikorskiego do ulicy Warszawskiej do Ronda Santockiego. Od Ronda Santockiego ulicÃ PodmiejskÃ aÃ ¼ do Ronda SybirakÃ ³w, gdzie koÃ czy siÃ opis. 17.2.2017 W wojewÃ ³dztwie lubuskim: Obszar ograniczony granicÃ przebiegajÃ ca w nastÃpujÃ cy sposÃ ³b: PoczynajÃ c od skrzyÃ ¼owania ulic Bierzarina i Ã ukasiÃ skiego w Gorzowie Wlkp. granica biegnie w kierunku wschodnim do zaÃ amania linii wysokiego napiÃcia. WzdÃ uÃ ¼ linii wysokiego napiÃcia omija miejscowoÃ Ã  WawrÃ ³w od pÃ ³Ã nocy do przeciÃcia siÃ z linia energetycznÃ biegnÃ cÃ z pÃ ³Ã nocy na poÃ udnie. Od przeciÃcia siÃ linii energetycznych, granica biegnie w kierunku wschodnim przecinajÃ c miejscowoÃ Ã  Janczewo aÃ ¼ do skrzyÃ ¼owania drogi wojewÃ ³dzkiej 158 z drogÃ powiatowÃ 1405F. Dalej drogÃ wojewÃ ³dzkÃ 158 do miejscowoÃ ci Gralewo. Na wysokoÃ ci posesji nr 1b w Gralewie granica zbacza z drogi wojewÃ ³dzkiej 138 i biegnie przez posesje 54 i 53 dalej prosto przecinajÃ c liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  KrzyÃ ¼ i dalej prosto do zachodniej granicy miejscowoÃ ci LudzisÃ awice. Od zaÃ amania drogi powiatowej 1401F i skrzyÃ ¼owania z drogÃ polnÃ granica skrÃca na poÃ udnie przecinajÃ c drogÃ wojewÃ ³dzkÃ 158 do punktu miÃdzy oddziaÃ ami leÃ nymi nr 20, 21, 48, 49 (NadleÃ nictwo Karwin). Dalej na poÃ udnie wzdÃ uÃ ¼ linii oddziaÃ owych aÃ ¼ do punktu miÃdzy oddziaÃ ami leÃ nymi nr 313, 314, 324, 325, od tego punktu granica skrÃca na poÃ udniowy zachÃ ³d przez oddziaÃ y leÃ ne do oddziaÃ u leÃ nego nr 425 stycznego z rzekÃ WartÃ . NastÃpnie biegnie w kierunku obwodnicy zachodniej Skwierzyny. Tu skrÃca do kolejnego zaÃ amania miedzy oddziaÃ ami leÃ nymi nr 385, 386, 424, 425 (NadleÃ nictwo Skwierzyna). Od tego punktu biegnie na zachÃ ³d przecinajÃ c oddziaÃ y leÃ ne do kolejnego zaÃ amania w punkcie miÃdzy oddziaÃ ami leÃ nymi nr 361, 362, 403, 404, dalej zaÃ amuje siÃ przecinajÃ c kolejne oddziaÃ y leÃ ne do punktu miÃdzy oddziaÃ ami nr 190, 191, 236, 237. Tu skrÃca na pÃ ³Ã nocny zachÃ ³d do skrzyÃ ¼owania drÃ ³g krajowych nr 22 i 24. Dalej na pÃ ³Ã noc omijajÃ c od wschodu miejscowoÃ Ã  Rudnica, granica biegnie dalej na pÃ ³Ã noc omijajÃ c od zachodu osadÃ Altona, od zachodu miejscowoÃ Ã  PÃ onica, od zachodu miejscowoÃ Ã  KoszÃcin aÃ ¼ do rzeki Warta na wysokoÃ ci miejscowoÃ ci Ulim, dalej wzdÃ uÃ ¼ rzeki Warty do granicy miasta GorzÃ ³w Wlkp. Od granicy miasta na rzece Warta na pÃ ³Ã noc do skrzyÃ ¼owania ulic KostrzyÃ skiej i Warzywnej. Tu skrÃca w ulicÃ KostrzyÃ skÃ , dalej AlejÃ 11 Listopada i ulicÃ gen. WÃ adysÃ awa Sikorskiego, dalej ulicÃ Estkowskiego do Ronda KosynierÃ ³w GdyÃ skich, od Ronda dalej ulicÃ Ã okietka do ulicy JarosÃ awa DÃ browskiego. NastÃpnie ulicÃ DÃ browskiego na pÃ ³Ã noc do skrzyÃ ¼owania z ulicÃ 30 Stycznia skrÃca i biegnie ulicÃ 30 Stycznia do ulicy DrzymaÃ y. NastÃpnie przecinajÃ c Park Siemiradzkiego do skrzyÃ ¼owania ulic PiÃ sudskiego i Widok. Dalej biegnie ulicÃ Walczaka poprzez Rondo Ofiar Katynia do Ronda GdaÃ skiego. Tutaj skrÃca w ulicÃ Bierzarina i biegnie do skrzyÃ ¼owania ulic Bierzarina i Ã ukasiÃ skiego, gdzie koÃ czy siÃ opis 17.2.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od Ronda GdaÃ skiego w Gorzowie Wlkp., granica biegnie w kierunku pÃ ³Ã nocno-wschodnim, wzdÃ uÃ ¼ ulicy Walczaka (Droga Krajowa nr 22), do skrzyÃ ¼owania drogi powiatowej 1406F (ul. Parkowa) z DrogÃ KrajowÃ nr 22, po czym biegnie dalej w kierunku pÃ ³Ã nocno-wschodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 566, 579 (NadleÃ nictwo KÃ odawa). NastÃpnie granica biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 596, 597, 609, 610, po czym zmienia kierunek na wschodni i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 635, 636, 649, 650. Dalej linia granicy biegnie w kierunku poÃ udniowo-wschodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 663, 664, 677 i 678, po czym zmienia kierunek i, przecinajÃ c drogÃ nr 1402F, biegnie Ã ukiem omijajÃ c od strony zachodniej miejscowoÃ ci Brzezinka, GÃ ³rczyna, Lipki Wielkie, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 158 do punktu przeciÃcia oddziaÃ u leÃ nego nr 12, 13 (NadleÃ nictwo Karwin). NastÃpnie linia biegnie w kierunku poÃ udniowym, wzdÃ uÃ ¼ granicy obszarÃ ³w leÃ nych do punktu przeciÃcia oddziaÃ u leÃ nego nr 102, 103, 135, 136 (NadleÃ nictwo Karwin), po czym dalej w kierunku poÃ udniowym biegnie do punktu przeciÃcia obszaru leÃ nego 300, 301, 137, 138. NastÃpnie linia granicy biegnie w kierunku poÃ udniowym, po Ã uku, do punktu przeciÃcia oddziaÃ u leÃ nego nr 360, 361, 421, 422, po czym biegnie wzdÃ uÃ ¼ granicy oddziaÃ Ã ³w leÃ nych do punktu przeciÃcia oddziaÃ u leÃ nego nr 425 i 364. Dalej, przecinajÃ c rzekÃ WartÃ, granica biegnie w kierunku poÃ udniowo-zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 192, 223, 222. NastÃpnie linia granicy zmienia kierunek, i biegnie w kierunku zachodnim, przecinajÃ c drogÃ ekspresowÃ S3, wzdÃ uÃ ¼ granic oddziaÃ Ã ³w leÃ nych, do punktu przeciÃcia oddziaÃ u leÃ nego nr 205, 206, 237, 238. Tutaj linia granicy zmienia swÃ ³j kierunek i zaczyna biec w kierunku pÃ ³Ã nocnozachodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 187, 186. Dalej linia granicy biegnie w kierunku pÃ ³Ã nocno-zachodnim, po Ã uku, do punktu przeciÃcia oddziaÃ u leÃ nego nr 103, 104, 125, 126, po czym dalej w tym samym kierunku biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 60, 61, 85, 86. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno-zachodnim, dalej po Ã uku, do skrzyÃ ¼owania ulicy LeÃ nej z drogÃ powiatowÃ nr 1396F, w miejscowoÃ ci PrÃ docin. W tym miejscu granica zmienia kierunek i biegnie w kierunku pÃ ³Ã nocnym, przecinajÃ c las, a nastÃpnie drogÃ ekspresowÃ S3 w Gorzowie Wlkp. (ZamoÃ cie) do skrzyÃ ¼owania ulicy Ã lÃ skiej z ulica PolnÃ . NastÃpnie linia granicy zaÃ amuje siÃ w kierunku pÃ ³Ã nocnym i biegnie do skrzyÃ ¼owania ulicy JagieÃ Ã y i ulicy DrzymaÃ y, po czym wzdÃ uÃ ¼ ulicy DrzymaÃ y biegnie do skrzyÃ ¼owania z ulicÃ 30 stycznia. W tym miejscu linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocny-wschÃ ³d, przecina Park Siemiradzkiego i biegnie do skrzyÃ ¼owania ulicy Walczaka z ulicÃ PiÃ sudskiego. Od tego miejsca linia granicy biegnie w kierunku pÃ ³Ã nocno-wschodnim wzdÃ uÃ ¼ ul. Walczaka do Ronda GdaÃ skiego, skÃ d rozpoczÃto opis 24.2.2017 W wojewÃ ³dztwie lubuskim rozpoczynajÃ c od skrzyÃ ¼owania ulic Bierzanina i Ã ukasiÃ skiego w Gorzowie Wlkp., linia granicy biegnie w kierunku wschodnim, omijajÃ c od pÃ ³Ã nocy miejscowoÃ Ã  WawrÃ ³w, do skrzyÃ ¼owania ulicy Owocowej z drogÃ wojewÃ ³dzkiej nr 158 w miejscowoÃ ci Janczewo. NastÃpnie, biegnÃ c po Ã uku w kierunku poÃ udniowo-wschodnim, linia granicy omija od zachodu miejscowoÃ Ã  Gralewo i biegnie do skrzyÃ ¼owania drogi wojewÃ ³dzkiej nr 158 z ulicÃ GorzowskÃ w miejscowoÃ ci Santok. NastÃpnie linia granicy biegnie, w kierunku poÃ udniowo-wschodnim, wzdÃ uÃ ¼ drogi nr 158, przebiega przez miejscowoÃ Ã  Stare Polichno i dalej wzdÃ uÃ ¼ drogi wojewÃ ³dzkiej 158 biegnie do skrzyÃ ¼owania z drogÃ wojewÃ ³dzkÃ nr 159. NastÃpnie linia granicy zaÃ amuje siÃ i biegnie w kierunku poÃ udniowym, do punktu przeciÃcia oddziaÃ u leÃ nego nr 310, 311, 317, 318, po czym zmienia kierunek i biegnie w kierunku poÃ udniowo-zachodnim, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 159, do punktu przeciÃcia oddziaÃ u leÃ nego nr 339 i 341 (NadleÃ nictwo Karwin). NastÃpnie linia granicy biegnie w tym samym kierunku, przecinajÃ c rzekÃ WartÃ, drogÃ ekspresowÃ S3, drogÃ krajowÃ nr 24, do punktu przeciÃcia oddziaÃ u leÃ nego nr 303, 304, 339, 340 (NadleÃ nictwo Skwierzyna). W tym miejscu linia granicy zmienia kierunek na zachodni, i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 349, 350, 391, 392 (NadleÃ nictwa Skwierzyna), po czym dalej w kierunku zachodnim biegnie wzdÃ uÃ ¼ granic oddziaÃ Ã ³w leÃ nych, do punktu przeciÃcia oddziaÃ u leÃ nego nr 362, 363, 404, 405 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie do skrzyÃ ¼owania drÃ ³g krajowych nr 24, 22, po czym w dalszym ciÃ gu biegnie w kierunku pÃ ³Ã nocno-zachodnim, do przeciÃcia oddziaÃ u leÃ nego nr 31, 32 (skraj lasu). W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocny, przecina rzekÃ WartÃ, omija od zachodu miejscowoÃ Ã  Jerzyki i biegnie do przeciÃcia drogi ekspresowej S3 z droga wojewÃ ³dzkÃ 132 w Gorzowie Wlkp. NastÃpnie linia granicy zaÃ amuje siÃ i biegnie w kierunku pÃ ³Ã nocno-wschodnim, przecinajÃ c AlejÃ Konstytucji 3 Maja, do skrzyÃ ¼owania ulicy WyszyÃ skiego i Alei Odrodzenia Polski (rondo Stefana WyszyÃ skiego). W tym miejscu linia granicy zmienia kierunek na wschodni i biegnie, przecinajÃ c ulicÃ Walczaka, do skrzyÃ ¼owania ulicy Bierzanina i ulicy Ã ukasiÃ skiego, skÃ d rozpoczÃto opis 24.2.2017 W wojeÃ ³wÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania ulicy AriaÃ skiej z ulicÃ OwocowÃ w mieÃ cie GorzÃ ³w Wielkopolski granica obszaru biegnie w kierunku wschodnim do skrzyÃ ¼owania ulic Szarych SzeregÃ ³w i Sosnkowskiego w mieÃ cie GorzÃ ³w Wielkopolski. Dalej linia granicy biegnie w kierunku wschodnim w linii prostej do skrzyÃ ¼owania drogi powiatowej nr 1406F z ulicÃ Osiedle Bermudy w miejscowoÃ ci WawrÃ ³w. NastÃpnie linia granicy zmienia swÃ ³j kierunek na kierunek poÃ udniowo  wschodni i biegnie do skrzyÃ ¼owania drogi wojewÃ ³dzkiej nr 158 z ulicÃ OrzechowÃ w miejscowoÃ ci Janczewo. Dalej biegnie w tym samym kierunku (poÃ udniowo-wschodni) do skrzyÃ ¼owania ulicy Szkolnej z ulicÃ GorzowskÃ (droga powiatowa 1365F) w miejscowoÃ ci Santok. NastÃpnie zmienia swÃ ³j kierunek i biegnie przecinajÃ c rzekÃ WartÃ w kierunku poÃ udniowym do skrzyÃ ¼owania drÃ ³g powiatowych nr 1352F i 1351F w miejscowoÃ ci GoÃ cinowo. NastÃpnie zmienia swÃ ³j kierunek i biegnie przecinajÃ c rzekÃ WartÃ, sieÃ  energetycznÃ , drogÃ ekspresowÃ S 3 w kierunku poÃ udniowo  zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 170, 171, 197, 198 (NadleÃ nictwo Skwierzyna). Potem linia granicy zmienia kierunek na zachodni, przecina drogÃ krajowÃ nr 24 i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 287, 288, 320, 321 (NadleÃ nictwo Skwierzyna), dalej wzdÃ uÃ ¼ granic oddziaÃ Ã ³w leÃ nych do punkt przeciÃcia oddziaÃ u leÃ nego nr 180, 181, 192, 193 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia swÃ ³j kierunek, przecina drogi krajowe nr 22 i 24 i biegnie w kierunku pÃ ³Ã nocno  zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 36, 37, 4 41 (NadleÃ nictwo Lubniewice). Dalej linia granicy zmienia swÃ ³j kierunek przecinajÃ c rzekÃ WartÃ, biegnie w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania drogi powiatowej nr 1393F z drogÃ gminna przy posesji nr 26 w miejscowoÃ ci ChwaÃ owice. NastÃpnie w tym samym kierunku (pÃ ³Ã nocnym) linia granicy biegnie do skrzyÃ ¼owania drogi wojewÃ ³dzkiej nr 132 z ulicÃ NowÃ w miejscowoÃ ci Jenin. W tym miejscu granica zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocno  wschodnim do przeciÃcia siÃ drogi ekspresowej S3 z drogÃ wojewÃ ³dzkÃ nr 130 w miejscowoÃ ci GorzÃ ³w Wielkopolski. Od tego miejsca linia granicy biegnie w kierunku pÃ ³Ã nocno  wschodnim do skrzyÃ ¼owania ulicy AriaÃ skiej z ulicÃ OwocowÃ w miejscowoÃ ci GorzÃ ³w Wielkopolski, gdzie koÃ czy siÃ opis. 2.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia oddziaÃ u leÃ nego nr 275, 276 na pÃ ³Ã nocy (nadleÃ nictwo RÃ ³Ã ¼aÃ sko) granica obszaru biegnie w kierunku wschodnim do skrzyÃ ¼owania drogi powiatowej nr 1420F z drogÃ gminna miÃdzy posesjami nr 29 i 95A w miejscowoÃ ci Staw, nastÃpnie w kierunku poÃ udniowo  wschodnim wzdÃ uÃ ¼ drogi powiatowej nr 1420F do skrzyÃ ¼owania z drogÃ powiatowÃ nr 1422F. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie wzdÃ uÃ ¼ drogi powiatowej nr 1422F w kierunku wschodnim do granicy powiatu gorzowskiego (WojewÃ ³dztwo Lubuskie) i powiatu myÃ liborskiego (WojewÃ ³dztwo zachodniopomorskie). NastÃpnie od pÃ ³Ã nocy linia granicy biegnie wzdÃ uÃ ¼ granicy powiatu gorzowskiego i myÃ liborskiego do punktu przeciÃcia na pÃ ³Ã nocy oddziaÃ u leÃ nego nr 462, 463 (nadleÃ nictwo RÃ ³Ã ¼aÃ sko). Tutaj granica zmienia kierunek i biegnie w kierunku poÃ udniowym do punktu przeciÃcia oddziaÃ u leÃ nego nr 26, 27, 74, 75 (nadleÃ nictwo Bogdaniec). Dalej granica biegnie w kierunku poÃ udniowym wzdÃ uÃ ¼ granic oddziaÃ Ã ³w leÃ nych do punktu przeciÃcia oddziaÃ u leÃ nego nr 261, 262, 303, 304 (nadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo  zachodnim omijajÃ c od strony zachodniej miejscowoÃ Ã  Marwice do punktu przeciÃcia oddziaÃ u leÃ nego nr 585, 586, 589, 590 (nadleÃ nictwo Bogdaniec). Dalej w kierunki poÃ udniowo  zachodnim linia granicy omija od strony zachodniej miejscowoÃ Ã  RacÃ aw i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 697, 698, 727, 728 (nadleÃ nictwo Bogdaniec). NastÃpnie granica zmienia kierunek i biegnie w kierunku poÃ udniowo  zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 736, 737, 764, 765 (nadleÃ nictwo Bogdaniec). Dalej w kierunku zachodnim granica biegnie omijajÃ c od pÃ ³Ã nocy miejscowoÃ Ã  BiaÃ cz do skrzyÃ ¼owania ulicy Cementowej (droga powiatowa nr 1410F) z ulicÃ JagodowÃ w miejscowoÃ ci Witnica. NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku pÃ ³Ã nocno  zachodnim omijajÃ c od pÃ ³Ã nocy miejscowoÃ Ã  Witnica do punktu przeciÃcia oddziaÃ u leÃ nego nr 411, 526, 527 (nadleÃ nictwo Bogdaniec). Dalej w kierunku pÃ ³Ã nocno  zachodnim linia granicy biegnie przecinajÃ c od poÃ udnia Jezioro Wielkie do punktu przeciÃcia oddziaÃ u leÃ nego nr 366, 410 (nadleÃ nictwo Bogdaniec, granica wojewÃ ³dztwa lubuskiego i zachodniopomorskiego). Od tego punktu granica od zachodu biegnie wzdÃ uÃ ¼ granicy powiatu gorzowskiego i myÃ liborskiego do punku przeciÃcia oddziaÃ u leÃ nego nr 275, 276 na pÃ ³Ã nocy (nadleÃ nictwo RÃ ³Ã ¼aÃ sko), skÃ d rozpoczÃto opis. W wojewÃ ³dztwie zachodniopomorskim: od wschodu granicÃ obszaru stanowi granica pomiÃdzy powiatem myÃ liborskim a powiatem gorzowskim w woj. Lubuskim, od poÃ udnia droga powiatowa nr 130 od granicy z powiatem gorzowskim do drogi gminnej Ã Ã czÃ cej Dolsk z BaranÃ ³wkiem, od zachodu drogÃ Ã Ã czÃ ca drogÃ nr 130 z miejscowoÃ ci Dolsk aÃ ¼ do duktu leÃ nego, duktem leÃ nym do rzeki Mysli, MyÃ lÃ w kierunku pÃ ³Ã nocno wschodnim, a nastÃpnie skrajem skraju lasu rÃ ³wnolegle do drogi krajowej nr 23 aÃ ¼ do skraju lasu na przeciÃciu z drogÃ gminnÃ biegnÃ cÃ do drogi 23 do miejscowoÃ ci Dolsk, od pÃ ³Ã nocy do tego przeciÃcia liniÃ prostÃ biegnÃ cÃ w kierunku zachodnim aÃ ¼ do granicy z powiatem gorzowskim. W obszarze znajdujÃ siÃ nastÃpujÃ ce miejscowoÃ ci: Borne Dolska, Skrodno Turze w gminie DÃbno. 9.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ od punktu przeciÃcia oddziaÃ u leÃ nego nr 592,591,604,605 (NadleÃ nictwo KÃ odawa) linia granicy biegnie w kireunku wschodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 657, 658, 672 (nadleÃ nictwo KÃ odawa), po czym biegnie w tym samym kireunku do miejsca przeciÃcia drogi powiatowej nr 1365 F z przejazdem kolejowym linii kolejowej relacji GorzÃ ³w Wlkp.- KrzyÃ ¼. W tym miejscu linia granicy zmienia kireunke na poÃ udniowo-wschodni i biegnie do 2150go kilometra rzeki NoteÃ . Nastepnie linia granicy biegnie w kireunku poÃ udniowym, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 158, do punktu przeciÃcia oddziaÃ u leÃ nego nr 1,28,29 (NadleÃ nictwo Karwin), po czym zaÃ amuje siÃ i biegnie po Ã uku, w kireunku poÃ udniowym, do punktu przeciÃcia oddziaÃ u leÃ nego nr 258, 259, 291, 292 (NadleÃ nictwo Karwin).nastepnie, w dalszym ciÃ gu w kirunku poÃ udniowym, linia granicy biegnie po Ã uku, w kierunku do punktu przeciÃcia oddziaÃ u leÃ nego nr 355, 356, 416, 417 (NadleÃ nictwo MiedzychÃ ³d). W tym miejscu linia granicy zmienia kireunke na poÃ udniow-zachodni i biegnie wzdÃ uÃ ¼ granicy obszarÃ ³w leÃ nych, przecinajÃ c droge wojewÃ ³dzkÃ nr 159, do punktu przeciÃcia oddziaÃ u leÃ nego nr 363, 364, 424, 425 (NadleÃ nictwo MiÃdzychÃ ³d). W tym miejscu linia granicy obszaru zminia kireunke nazachodni, przecinajaÃ  rzeke Waeta, drogÃ ekspresowÃ S3 i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 164, 65, 176, 177 ( NadleÃ nictwo Skwierzyna). W tym miejscu linia granicy zmienia kierunek na poÃ nocno-zachodni i omijajÃ c jezioro Glinik od strony zachodniej biegnie do skrzyÃ ¼owania drogi powiatowej nr 1397 F z droga gminnÃ nr 001315F. Nastepnie linia granicy zmienia kierunke na pÃ ³Ã nocny i biegnie do skrzyÃ ¼owania ulicy Ã agodziÃ skiej z UlicÃ WÃdkarskÃ w miejscowosci GorzÃ ³w Wielkopolski. W tym miejscu linia granicy zaÃ amuje sie i biegnie w kireunku pÃ ³Ã nocnym, przecinajÃ c drogÃ ekspresowÃ S3, ulicÃ KobyligÃ ³rskÃ , rzekÃ WartÃ, linie kolejowÃ relacji GorzÃ ³w Wlkp.- KrzyÃ ¼, do skrzyÃ ¼owania ulicy Podmiejskiej i ulicy PartyzantÃ ³w. W tym miejscu linia granicy zmienia kireunke na poÃ nocno wschodni i biegnie, omijajÃ c od strony poÃ udniowej miejscowoÃ c RÃ ³Ã ¼anki, do punktu przeciÃcia oddziaÃ u leÃ nego nr 554,555,565,566 (NadleÃ nictwo KÃ odawa). NastÃpnie linia granicy biegnie w kireunku wschodnim, przecinajac jezioro Grzybno, do punktu przeciÃcia oddziaÃ u leÃ nego nr 592,591,604,605 (NadleÃ nictwo KÃ odawa), skÃ d rozpoczeto opis. 9.3.2017 W wojewodzie lubuskim rozpoczynajÃ c od punktu przeciÃcia oddziaÃ u leÃ nego nr 554, 564, 565 (NadleÃ nictwo KÃ odawa) linia granicy biegnie w kierunku wschodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 388, 389, 392 (NadleÃ nictwo Strzelce KrajeÃ skie). W tym miejscu linia granicy zmienia kierunek na poÃ udniowo-wschodni i biegnie, przecinajÃ c liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  KrzyÃ ¼, do punktu przeciÃcia dziaÃ ki katastralnej nr 106/1, 107/5, 112/2 w miejscowoÃ ci Lipki MaÃ e. NastÃpnie linia granicy zmienia kierunek na poÃ udniowy i biegnie po Ã uku, przecinajÃ c drogÃ powiatowÃ nr 1359F, mijajÃ c od strony zachodniej miejscowoÃ Ã  Baranowice, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 158, do punktu przeciÃcia oddziaÃ u leÃ nego nr 3, 4, 31, 32 (NadleÃ nictwo Karwin). W tym miejscu linia granicy dalej biegnie w kierunku poÃ udniowym, do punktu przeciÃcia oddziaÃ u leÃ nego nr 257, 258, 290, 291 (NadleÃ nictwo Karwin), po czym dalej po Ã uku, w kierunku poÃ udniowym, linia granicy biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 353, 354, 414, 415 (NadleÃ nictwo MiÃdzychÃ ³d). NastÃpnie linia granicy biegnie w kierunku poÃ udniowym, do skrzyÃ ¼owania drogi wojewÃ ³dzkiej 159 i drogi wojewÃ ³dzkiej 159, po czym zmienia kierunek na zachodni i biegnie, przecinajÃ c rzekÃ WartÃ, drogÃ ekspresowÃ S3, do punktu przeciÃcia przedziaÃ u leÃ nego nr 141, 142, 185, 186 (NadleÃ nictwo Skwierzyna). W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã - nocny, i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1395F z drogÃ gminnÃ nr 001315F, i biegnie dalej w tym samym kierunku, przecinajÃ c drogÃ ekspresowÃ S3, liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  Skwierzyna, do skrzyÃ ¼owania ulicy KobylogÃ ³rskiej z ulica KujawskÃ w miejscowoÃ ci GorzÃ ³w Wlkp. W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie, przecinajÃ c kanaÃ  Siedlicki, rzekÃ WartÃ, liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  Skwierzyna, do skrzyÃ ¼owania drogi wojewÃ ³dzkiej nr 158 z ulicÃ LawendowÃ . NastÃpnie, dalej w kierunku pÃ ³Ã nocno-wschodnim, linia granicy biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 554, 564, 565 (NadleÃ nictwo KÃ odawa), skÃ d rozpoczÃto opis. 9.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od ronda SzczeciÃ skiego w miejscowoÃ ci GorzÃ ³w Wielkopolski, linia granicy biegnie w kierunku wschodnim, po Ã uku, wzdÃ uÃ ¼ ulicy MyÃ liborskiej, do ronda MyÃ liborskiego, po czym wzdÃ uÃ ¼ Alei Konstytucji 3 Maja biegnie do skrzyÃ ¼owania z ulicÃ Estkowskiego. NastÃpnie, przecinajÃ c rzekÃ WartÃ, biegnie w kierunku ronda Ã w. Jerzego. NastÃpnie linia granicy biegnie w kierunku poÃ udniowo-wschodnim, do punktu ulicy Wylotowej przy posesji nr 109 (droga powiatowa nr 1398F). NastÃpnie linia granicy biegnie w kierunku poÃ udniowym i biegnie, po Ã uku, do skrzyÃ ¼owania drogi gminnej 001306F (ulica Brzozowa), Osiedle PoznaÃ skie) z drogÃ nr 001417F prowadzÃ cÃ do posesji nr 75. NastÃpnie, biegnÃ c po Ã uku w kierunku poÃ udniowym, linia granicy dociera do skrzyÃ ¼owania ulicy KrupczyÃ skiej z drogÃ prowadzÃ cÃ miÃdzy posesjami nr 28 i 29 w miejscowoÃ ci Deszczno. NastÃpnie linia granicy biegnie w tym samym kierunku, przecinajÃ c liniÃ kolejowÃ relacji GorzÃ ³w-Skwierzyna, do punktu przeciÃcia oddziaÃ u leÃ nego nr 32, 33, 45, 46 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy biegnie w kierunku poÃ udniowym, przecinajÃ c drogÃ ekspresowÃ S3, do punktu przeciÃcia oddziaÃ u leÃ nego nr 70, 71, 91, 92 (NadleÃ nictwo Skwierzyna), po czym biegnie w tym samym kierunku, po Ã uku, do kolejnego punktu przeciÃcia oddziaÃ u leÃ nego nr 137, 138, 181, 182(NadleÃ nictwo Skwierzyna). NastÃpnie, biegnÃ c dalej w tym samym kierunku, linia granicy dociera do kolejnego punktu przeciÃcia oddziaÃ u leÃ nego nr 285, 286, 318, 319 (NadleÃ nictwo Skwierzyna), po czym po Ã uku linia granicy dociera do kolejnego punktu przeciÃcia oddziaÃ u leÃ nego (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia kierunek na zachodni i biegnie, przecinajÃ c drogÃ wojewÃ ³dzkÃ 136, do punktu przeciÃcia oddziaÃ u leÃ nego nr 361, 362, 389, 390 (NadleÃ nictwo Lubniewice). W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie do kolejnego punktu przeciÃcia oddziaÃ u leÃ nego, nr 323, 324, 372, 373 (NadleÃ nictwo Lubniewice). W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocny, i biegnie po Ã uku, przecinajÃ c drogÃ krajowÃ nr 22, omijajÃ c od strony wschodniej miejscowoÃ Ã  KrasnoÃ Ãg, po czym przecina kanaÃ  Bema i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1283F z drogÃ prowadzÃ cÃ do posesji nr 22 w miejscowoÃ ci CzartÃ ³w. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocnym, po Ã uku, przecinajÃ c rzekÃ WartÃ, do skrzyÃ ¼owania drogi powiatowej nr 1391F z drogÃ prowadzÃ cÃ do posesji nr 22 w miejscowoÃ ci Podjenin. W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie, po Ã uku, do skrzyÃ ¼owania drogi powiatowej nr 132 (ulica Mickiewicza) z ulicÃ SzkolnÃ w miejscowoÃ ci Bogdaniec. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno-zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 721, 722, 749, 750 (NadleÃ nictwo Bogdaniec), po czym, dalej biegnÃ c po Ã uku w kierunku pÃ ³Ã nocno-wschodnim linia dociera do punktu przeciÃcia oddziaÃ u leÃ nego nr 659, 660, 676 (NadleÃ nictwo Bogdaniec). W tym miejscu linia granicy zmienia swÃ ³j kierunek na wschodni i przecinajÃ c drogÃ ekspresowÃ S3 biegnie w kierunku wschodnim do ronda SzczeciÃ skiego w miejscowoÃ ci GorzÃ ³w Wlkp., skÃ d rozpoczÃto opis. 16.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia oddziaÃ u leÃ nego nr 602, 603, 616, 617 (NadleÃ nictwo KÃ odawa), linia granicy biegnie w kierunku wschodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 393, 392, 389 (NadleÃ nictwo Strzelce KrajeÃ skie), po czym biegnie dalej, przecinajÃ c liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  KrzyÃ ¼, do skrzyÃ ¼owania ulicy Zamkowej z ulicÃ KolejowÃ w miejscowoÃ ci GÃ ³rki Noteckie. Dalej biegnÃ c w tym samym kierunku, po Ã uku, linia granicy przecina drogÃ powiatowÃ nr 1365F i dociera do mostku na rzece MaÃ lanka, ktÃ ³ry prowadzi do drogi na posesjÃ nr 8 w miejscowoÃ ci GÃ ³rczyna. NastÃpnie linia granicy zmienia kierunek na poÃ udniowy i biegnie, przecinajÃ c rzekÃ NoteÃ , kanaÃ  Goszczanowski, drogÃ wojewÃ ³dzkÃ nr 158, do punktu przeciÃcia oddziaÃ u leÃ nego nr 27, 28, 57, 58 (NadleÃ nictwo Karwin). NastÃpnie, biegnÃ c dalej po Ã uku w kierunku poÃ udniowym, linia granicy dociera do punktu przeciÃcia oddziaÃ u leÃ nego nr 217, 218, 281, 282 (NadleÃ nictwo MiÃdzychÃ ³d), po czym zmienia swÃ ³j kierunek na poÃ udniowo-zachodni i biegnie, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 159, do punktu przeciÃcia oddziaÃ u leÃ nego nr 363, 364, 424, 425. W tym miejscu linia granicy zmienia kierunek na zachodni i biegnie, przecinajÃ c rzekÃ WartÃ, drogÃ ekspresowÃ S3, do punktu przeciÃcia oddziaÃ u leÃ nego nr 164, 165, 176, 1777 (NadleÃ nictwo Skwierzyna). Tutaj linia granicy zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie do skrzyÃ ¼owania ulicy Lipowej z ulicÃ BrzozowieckÃ w miejscowoÃ ci Glinik, po czym dalej w tym samym kierunku, po Ã uku, linia granicy biegnie do skrzyÃ ¼owania drogi powiatowej nr 1395F z droga prowadzÃ cÃ do posesji nr 12, w miejscowoÃ ci Maszewo. NastÃpnie linia granicy biegnie po Ã uku w kierunku pÃ ³Ã nocnym, przecinajÃ c drogÃ ekspresowÃ S3, do skrzyÃ ¼owania ulicy Ã agodziÃ skiej z ulicÃ KarniÃ skÃ w miejscowoÃ ci GorzÃ ³w Wlkp. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania ulicy StraÃ ¼ackiej z ulicÃ WylotowÃ w miejscowoÃ ci GorzÃ ³w Wlkp., po czym zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie, przecinajÃ c rzekÃ WartÃ, liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  KrzyÃ ¼, do skrzyÃ ¼owania drogi wojewÃ ³dzkiej nr 158 z drogÃ powiatowÃ nr 1406F w miejscowoÃ ci WawrÃ ³w. NastÃpnie linia granicy biegnie dalej w tym samym kierunku, po Ã uku i dociera do punktu przeciÃcia oddziaÃ u leÃ nego nr 553, 554, 563, 564 (NadleÃ nictwo KÃ odawa), po czym zmienia kierunek na wschodni i biegnie, przecinajÃ c drogÃ powiatowÃ nr 1405F do punktu przeciÃcia oddziaÃ u leÃ nego nr 602, 603, 616, 617 (NadleÃ nictwo KÃ odawa), skÃ d rozpoczÃto opis. 16.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od ronda SÃ owiaÃ skiego w miejscowoÃ ci GorzÃ ³w Wielkopolski, granica obszaru biegnie w kierunku na wschÃ ³d do skrzyÃ ¼owania ulicy Borowskiego z ulicÃ Gen. JarosÃ awa DÃ browskiego w miejscowoÃ ci GorzÃ ³w Wielkopolski. NastÃpnie linia granicy biegnie dalej w kierunku wschodnim, do ronda Santockiego w miejscowoÃ ci GorzÃ ³w Wielkopolski, po czym dalej w tym samym kierunku (wschodnim) linia granicy biegnie do przejazdu kolejowego linii kolejowej relacji GorzÃ ³w Wielkopolski  KrzyÃ ¼, na wysokoÃ ci posesji przy ulicy PoÃ udniowej 298 w miejscowoÃ ci GorzÃ ³w Wielkopolski. NastÃpnie linia granicy zmienia swÃ ³j kierunek na poÃ udniowy, i przecinajÃ c rzekÃ WartÃ, biegnie do skrzyÃ ¼owania drogi gminnej nr 001438F z ulicÃ ChabrowÃ w miejscowoÃ ci Ciecierzyce. NastÃpnie linia granicy biegnie dalej w kierunku poÃ udniowym, do skrzyÃ ¼owania ulicy Ã ubinowej z ulicÃ MakowÃ w miejscowoÃ ci Deszczno. NastÃpnie granica biegnie po Ã uku w kierunku poÃ udniowym, przecinajÃ c drogÃ ekspresowÃ S3, do punktu przeciÃcia oddziaÃ u leÃ nego nr 112, 113, 134, 135 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku poÃ udniowo-zachodnim, przecinajÃ c drogÃ krajowÃ nr 24, do punktu przeciÃcia oddziaÃ u leÃ nego nr 319, 320, 355, 356 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy biegnie dalej w kierunku poÃ udniowozachodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 306, 307, 353, 356 (NadleÃ nictwo Lubniewice). Tutaj linia granicy zmienia swÃ ³j kierunek na zachodni i biegnie, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 136 oraz drogÃ powiatowÃ nr 1895F, do punktu przeciÃcia oddziaÃ u leÃ nego nr 318, 319, 366, 337 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocno-zachodni i biegnie do skrzyÃ ¼owania drogi krajowej nr 22 z drogÃ , ktÃ ³ra prowadzi do posesji nr 5 w miejscowoÃ ci Ã ukomin. NastÃpnie linia granicy biegnie dalej w kierunku pÃ ³Ã nocno-zachodnim, do skrzyÃ ¼owania drÃ ³g powiatowych nr 1283F i 1293F. Tutaj linia granicy zmienia swÃ ³j kierunek i biegnie po Ã uku, w kierunku pÃ ³Ã nocnym, przecinajÃ c rzekÃ WartÃ do skrzyÃ ¼owania drogi powiatowej nr 1391F z drogÃ gminnÃ nr 000409F w miejscowoÃ ci Podjenin. NastÃpnie linia granicy dalej biegnie w kierunku pÃ ³Ã nocnym do punktu przeciÃcia oddziaÃ u leÃ nego nr 722, 723, 750, 751 (NadleÃ nictwo Bogdaniec). Tutaj linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocno-wschodni i biegnie do skrzyÃ ¼owania ulicy OdlewnikÃ ³w z ulicÃ StalowÃ w miejscowoÃ ci GorzÃ ³w Wielkopolski. NastÃpnie linia granicy zmienia swÃ ³j kierunek na wschodni i biegnie, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 130, do ronda SÃ owiaÃ skiego w miejscowoÃ ci GorzÃ ³w Wielkopolski, skÃ d rozpoczÃto opis. 16.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od ronda Marcina Kasprzaka w Gorzowie Wlkp., linia granicy biegnie w kierunku poÃ udniowo-wschodnim, do skrzyÃ ¼owania ulicy Wylotowej z ulicÃ SkrajnÃ w miejscowoÃ ci GorzÃ ³w Wlkp. NastÃpnie linia granicy biegnie w kierunku poÃ udniowowschodnim, przecinajÃ c drogÃ powiatowÃ nr 13899F, do punktu przeciÃcia oddziaÃ u leÃ nego nr 12, 19, 20 (NadleÃ nictwo Karwin). W tym miejscu linia granicy zmienia kierunek na poÃ udniowy i biegnie po Ã uku i przecina drogÃ powiatowÃ nr 1398F, omijaj miejscowoÃ Ã  Brzozowiec od strony wschodniej, przecina liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  Skwierzyna, omija od strony zachodniej miejscowoÃ Ã  Trzebiszewo, przecina drogÃ ekspresowÃ S3 i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 172, 173, 199, 200 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy biegnie w kierunku poÃ udniowym, przecinajÃ c drogÃ krajowÃ nr 24, do punktu przeciÃcia oddziaÃ u leÃ nego nr 344, 345, 386, 387 (NadleÃ nictwo Skwierzyna). W tym miejscu linia granicy zaÃ amuje siÃ i biegnie w kierunku poÃ udniowo-zachodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 588, 589, 615, 616 (NadleÃ nictwo Skwierzyna), omijajÃ c od strony pÃ ³Ã nocnej miejscowoÃ Ã  Osiecko, po czym zmienia kierunek na zachodni, omija od strony zachodniej miejscowoÃ Ã  Lubniewice, TrzciÃ ce i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 454, 455, 478, 479 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie, przecinajÃ c drogÃ powiatowÃ nr 1278F, do punktu przeciÃcia oddziaÃ u leÃ nego nr 273, 275, 321, 322 (NadleÃ nictwo Lubniewice). W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocny i biegnie, przecinajÃ c drogÃ krajowÃ nr 22, rzekÃ WartÃ, do skrzyÃ ¼owania drogi gminnej nr 000414F z droga gminnÃ nr 000495F. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocnym, po Ã uku, do skrzyÃ ¼owania drogi gminnej nr 000408F z droga prowadzÃ cÃ do posesji nr 40 w miejscowoÃ ci Jeniniec. Dalej, biegnÃ c po Ã uku w tym samym kierunku, linia granicy przecina drogÃ powiatowÃ nr 1394F, po czym lekko zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie po Ã uku, przecinajÃ c drogÃ ekspresowÃ S3, do skrzyÃ ¼owania ulicy Dolnej z ulica WiÃ niowÃ w miejscowoÃ ci GorzÃ ³w Wlkp. W tym miejscu linia granicy zmienia kierunek na wschodni i biegnie, przecinajÃ c rzekÃ WartÃ, kanaÃ  Ulgi, do ronda Marcina Kasprzaka, skÃ d rozpoczÃto opis. 16.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia oddziaÃ u leÃ nego nr 251, 252, 317, 318 (NadleÃ nictwo MiÃdzychÃ ³d) granica obszaru biegnie w kierunku wschodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 432, 465 (NadleÃ nictwo MiÃdzychÃ ³d) i granicy powiatu miÃdzyrzeckiego (wojewÃ ³dztwa lubuskiego) i powiatu miÃdzychodzkiego (wojewÃ ³dztwa wielkopolskiego). NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ granicy powiatu miÃdzyrzeckiego i powiatu miÃdzychodzkiego w kierunku poÃ udniowym do miejscowoÃ ci Stoki, gmina Pszczew, obejmujÃ c caÃ Ã miejscowoÃ Ã  Stoki. NastÃpnie granica zmienia swÃ ³j kierunek na poÃ udniowo-zachodni i biegnie w kierunku miejscowoÃ ci Pszczew, obejmujÃ c caÃ Ã miejscowoÃ Ã  Pszczew i jezioro Pszczewskie. NastÃpnie linia granicy zmienia swÃ ³j kierunek na zachodni i biegnie, przecinajÃ c liniÃ kolejowÃ nr 364 relacji Wierzbno Rzepin, do punktu przeciÃcia oddziaÃ u leÃ nego nr 42, 43, 51, 52 (NadleÃ nictwo Trzciel). NastÃpnie linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocno-zachodni i biegnie, przecinajÃ c drogÃ powiatowÃ nr 1326F, do punktu przeciÃcia oddziaÃ u leÃ nego nr 2286A, 301A, 301B (NadleÃ nictwo MiÃdzyrzecz). NastÃpnie linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocny i biegnie, przecinajÃ c drogÃ powiatowÃ nr 1319F, do punktu przeciÃcia oddziaÃ u leÃ nego nr 151,152, 174, 175 (NadleÃ nictwo MiÃdzyrzecz). NastÃpnie linia granicy biegnie dalej w kierunku pÃ ³Ã nocnym, przecina drogÃ krajowÃ nr 24 oraz drogÃ powiatowÃ nr 1321F, obejmujÃ c caÃ Ã miejscowoÃ Ã  CheÃ msko i po Ã uku biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 59, 60, 71, 72 (NadleÃ nictwo MiÃdzyrzecz). NastÃpnie linia granicy, biegnie dalej po Ã uku, w kierunku pÃ ³Ã nocnym, przecina rzekÃ WartÃ, drogÃ wojewÃ ³dzkÃ nr 199 i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 266, 267, 332, 333 (NadleÃ nictwo MiÃdzychÃ ³d). NastÃpnie linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocno-wschodni i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 251, 252, 317, 318 (NadleÃ nictwo MiÃdzychÃ ³d), skÃ d rozpoczÃto opis. 12.2.2017 W wojewÃ ³dztwie opolskim: teren ograniczony: od strony poÃ udniowej: od miejscowoÃ ci StaroÃ cin poczÃ wszy od ulicy DÃ browskiej, ulicÃ OpolskÃ i dalej drogÃ gminnÃ aÃ ¼ do miejscowoÃ ci WoÃ cz, nastÃpnie w linii prostej przez miejscowoÃ Ã  LubnÃ ³w, przecinajÃ c obszar lasu aÃ ¼ do miejscowoÃ ci WÃ sice; dalej przez obszar lasÃ ³w w linii prostej do wschodniej granicy administracyjnej miejscowoÃ ci WoÃ czyn; od strony wschodniej: od wschodniej granicy administracyjnej miejscowoÃ ci WoÃ czyn w linii prostej przez miejscowoÃ Ã  Teklusia do zachodniej granicy administracyjnej miejscowoÃ ci Bruny, nastÃpnie przecinajÃ c obszar lasu aÃ ¼ do granicy wojewÃ ³dztw opolskie/wielkopolskie na wysokoÃ ci miejscowoÃ ci Teklin; od strony pÃ ³Ã nocnej: od granicy wojewÃ ³dztwa opolskiego z wojewÃ ³dztwem wielkopolskim na wysokoÃ ci miejscowoÃ ci Teklin w kierunku zachodnim do miejscowoÃ ci IgÃ owice (wÃ Ã cznie); od strony zachodniej: od miejscowoÃ ci IgÃ owice w linii prostej do miejscowoÃ ci RychnÃ ³w wÃ Ã czajÃ c miejscowoÃ Ã  Bukowa Ã lÃ ska, kierujÃ c siÃ na poÃ udnie w kierunku miejscowoÃ ci StaroÃ cin wÃ Ã czajÃ c miejscowoÃ Ã  GrÃboszÃ ³w i SiemysÃ Ã ³w. 9.2.2017 W wojewÃ ³dztwie dolnoÃ lÃ skim: teren ograniczony: na terenie powiatu kÃ odzkiego: w gminie Lewin KÃ odzki caÃ y obszar miejscowoÃ ci: JarkÃ ³w, Lewin KÃ odzki, WitÃ ³w, Jerzykowice MaÃ e, KrzyÃ ¼anÃ ³w, TaszÃ ³w, KocioÃ , Zimne Wody, Jawornica, Zielone Ludowe, Kulin KÃ odzki, LeÃ na, DaÃ czÃ ³w, GoÃ aczÃ ³w, DarnkÃ ³w, Jerzykowice Wielkie; w gminie RadkÃ ³w caÃ y obszar miejscowoÃ ci: Pasterka, KarÃ Ã ³w; w gminie Szczytna caÃ y obszar miejscowoÃ ci: Ã ÃÃ ¼yce; Miasto Kudowa ZdrÃ ³j z wyÃ Ã czeniem czÃÃ ci naleÃ ¼Ã cej do obszaru zapowietrzonego. 10.2.2017 W wojewÃ ³dztwie maÃ opolskim: od strony wschodniej: w Krakowie  AlejÃ Adama Mickiewicza, AlejÃ Zygmunta KrasiÃ skiego, ulicami: Marii Konopnickiej, Henryka KamieÃ skiego, WielickÃ do wschodniej granicy administracyjnej Krakowa. NastÃpnie wschodniÃ i poÃ udniowÃ granicÃ administracyjnÃ Krakowa, pÃ ³Ã nocnÃ i wschodniÃ granicÃ administracyjnÃ miejscowoÃ ci Ochojno (gm. Ã wiÃ tniki GÃ ³rne) do drogi powiatowej nr 2029 K. Dalej wzdÃ uÃ ¼ drÃ ³g powiatowych: 2029 K, 2167 K, 1992 K, 1943 K, 1947 K, 1948 K, 1945 K do granicy administracyjnej miejscowoÃ ci Zawada (gm. MyÃ lenice), nastÃpnie wzdÃ uÃ ¼ pÃ ³Ã nocnej i wschodniej granicy administracyjnej tej miejscowoÃ ci, wschodniej granicy administracyjnej miejscowoÃ ci Polanka (gm. MyÃ lenice), pÃ ³Ã nocno  wschodniej granicy administracyjnej miejscowoÃ ci MyÃ lenice (gm. MyÃ lenice)  do drogi wojewÃ ³dzkiej nr 967. WzdÃ uÃ ¼ drogi wojewÃ ³dzkiej nr 967 i dalej wzdÃ uÃ ¼ drogi krajowej nr 7 do poÃ udniowej granicy administracyjnej miejscowoÃ ci MyÃ lenice; od strony poÃ udniowej: od drogi krajowej nr 7 wzdÃ uÃ ¼ poÃ udniowej granicy administracyjnej miejscowoÃ ci MyÃ lenice, nastÃpnie wzdÃ uÃ ¼ poÃ udniowej granicy administracyjnej miejscowoÃ ci Bysina (gm. MyÃ lenice), poÃ udniowej i zachodniej granicy administracyjnej miejscowoÃ ci Jasienica (gm. MyÃ lenice), poÃ udniowej granicy miejscowoÃ ci SuÃ kowice (gm. SuÃ kowice), poÃ udniowej granicy miejscowoÃ ci JastrzÃbia (gm. Lanckorona), poÃ udniowo  wschodniej i poÃ udniowo  zachodniej miejscowoÃ ci Lanckorona (gm. Lanckorona) do rzeki Cedron; od strony zachodniej: od poÃ udniowo  zachodniej granicy administracyjnej gminy Lanckorona w kierunku pÃ ³Ã nocnym wzdÃ uÃ ¼ rzeki Cedron do miejscowoÃ ci Przytkowice (gm. Kalwaria Zebrzydowska)  do drogi lokalnej biegnÃ cej w kierunku pÃ ³Ã nocnym w pobliÃ ¼u KanaÃ u Przytkowickiego I  do skrzyÃ ¼owania z droga wojewÃ ³dzkÃ nr 953, a nastÃpnie wzdÃ uÃ ¼ tej drogi do wschodniej granicy administracyjnej gminy Skawina. WzdÃ uÃ ¼ tej granicy w kierunku pÃ ³Ã nocnym i dalej wzdÃ uÃ ¼ zachodniej i pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci Facimiech (gm. Skawina), zachodniej i pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci WoÃ owice (gm. CzernichÃ ³w) i zachodniej granicy administracyjnej miejscowoÃ ci DÃ browa Szlachecka (gm. CzernichÃ ³w). NastÃpnie w kierunku pÃ ³Ã nocno  wschodnim drogÃ powiatowÃ nr 2183 K przez KaszÃ ³w (gm. Liszki) i dalej w kierunku pÃ ³Ã nocnym drogÃ gminnÃ nr G000002 do Potoku Kaszowskiego i wzdÃ uÃ ¼ niego w kierunku pÃ ³Ã nocno  wschodnim do zachodniej granicy administracyjnej miejscowoÃ ci Cholerzyn (gm. Liszki). WzdÃ uÃ ¼ tej granicy w kierunku pÃ ³Ã nocnym do drogi powiatowej nr 2189 K i dalej tÃ drogÃ w kierunku wschodnim, a nastÃpnie w kierunku pÃ ³Ã nocnym drogÃ powiatowÃ nr 2192 K do pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci Cholerzyn; od strony pÃ ³Ã nocnej: wzdÃ uÃ ¼ pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci Cholerzyn do zachodniej granicy Krakowa i dalej wzdÃ uÃ ¼ tej granicy w kierunku pÃ ³Ã nocno  wschodnim do ulicy Balickiej w Krakowie. NastÃpnie ulicami: BalickÃ , PodchorÃ Ã ¼ych, KrÃ ³lewskÃ  do Alei Adama Mickiewicza; 10.2.2017 W wojewÃ ³dztwie wielkopolskim: teren ograniczony: od pÃ ³Ã nocy: od skrzyÃ ¼owania drÃ ³g gminnych przy posesji MarydÃ ³Ã  1, dalej drogÃ gminnÃ w kierunku Siedlikowa od skrzyÃ ¼owania z drogÃ powiatowÃ w Siedlikowie Ã Ã cznie z tÃ miejscowoÃ ciÃ , dalej biegnÃ c w kierunku lasu do przeciÃcia z drogÃ wojewÃ ³dzkÃ 449, biegnÃ c duktami przez las do linii kolejowej, od linii kolejowej duktem leÃ nym do drogi Ã Ã czÃ cej OstrzeszÃ ³w Pustkowie  Tokarzew, obejmujÃ c WygodÃ TokarskÃ ; od wschodu: od drogi Ã Ã czÃ cej OstrzeszÃ ³w Pustkowie  Tokarzew duktami leÃ nymi przecinajÃ c liniÃ kolejowÃ , dalej duktami leÃ nymi do drogi krajowej DK 11 w miejscowoÃ ci Turze, nastÃpnie duktami leÃ nymi do drogiÃ Ã czÃ cej Weronikopole i Borek MielÃcki;  od poÃ udnia: od drogi Ã Ã czÃ cej Weronikopole i Borek MielÃcki, dalej duktami leÃ nymi przecinajÃ c drogÃ wojewÃ ³dzkÃ 229 w miejscowoÃ ci Pisarzowice, dalej duktami leÃ nymi przez Staw MikoÃ aja do drogi Ã Ã czÃ cej Rybin i LigotÃ RybiÃ skÃ i dalej w linii prostej do drogi Ã Ã czÃ cej Niwki KsiÃ Ã ¼Ãce i Kraszowskie;  od zachodu: od drogi Ã Ã czÃ cej Niwki KsiÃ Ã ¼Ãce i Kraszowskie duktami leÃ nymi w kierunku miejscowoÃ ci Szklarka MyÃ lniewska Ã Ã cznie z tÃ miejscowoÃ ciÃ do drogi wojewÃ ³dzkiej 444, w linii prostej do lasu, dalej duktami przez las do drogi wojewÃ ³dzkiej DK 11 nastÃpnie w linii prostej do punktu poczÃ tkoweg 17.2.2017 W wojewÃ ³dztwie mazowieckim: w powiecie Ã ¼yrardowskim: w gminie Wiskitki miejscowoÃ ci: Wiskitki, Stare KozÃ owice, Nowe KozÃ owice, FeliksÃ ³w, Nowy Drzewicz, Stary Drzewicz, Podoryszew, Oryszew Osada, Nowy Oryszew, JanÃ ³wek, Duninopol, Cyganka, AleksandrÃ ³w, GuzÃ ³w, Czerwona Niwa, Czerwona Niwa Parcel, RÃ ³Ã ¼anÃ ³w, Babskie Budy, Wola Miedniewska, DziaÃ ki, Morgi, Starowiskitki, Starowiskitki Parcel, Sokule, Tomaszew, Ã ubno, Antoniew, ProÃ cieniec, Smolarnia, FranciszkÃ ³w, Jesionka, w gminie Puszcza MariaÃ ska miejscowoÃ ci: Budy Zaklasztorne, Waleriany, Bednary, RadziwiÃ Ã Ã ³w, Bartniki, Grabina RadziwiÃ Ã owska, miasto Ã »yrardÃ ³w, w granicach od zachodu i pÃ ³Ã nocnego zachodu wzdÃ uÃ ¼ granicy z gminÃ Wiskitki do ul. 1 Maja, nastÃpnie od wschodu ul. 1 Maja do skrzyÃ ¼owania z ul. Limanowskiego, od poÃ udnia ul. Limanowskiego, a nastÃpnie ul. Konarskiego i ul. BorÃ ³wkowÃ do granicy gminy Wiskitki; w powiecie sochaczewskim: w gminie Nowa Sucha miejscowoÃ ci: BorzymÃ ³wka, Okopy, Glinki, KurdwanÃ ³w, Wikcinek, KoÃ cielna GÃ ³ra, Roztropna, w gminie Sochaczew miejscowoÃ Ã  JeÃ ¼Ã ³wka, w gminie Teresin miejscowoÃ ci: Maurycew i Skrzelew. W wojewÃ ³dztwie Ã Ã ³dzkim: w gminie BolimÃ ³w miejscowoÃ ci JÃ ³zefÃ ³w oraz Wola SzydÃ owiecka w czÃÃ ciach nie wchodzÃ cych w obszar zapowietrzony, Humin, Humin Dobra Ziemskie, czÃÃ Ã  miejscowoÃ ci Kurabka ograniczony od zachodu drogÃ wojewÃ ³dzkÃ numer 705, a od poÃ udnia graniczÃ cy z miejscowoÃ ciÃ Humin Dobra Ziemskie, miejscowoÃ Ã  ZiÃ bki, Kolonia Bolimowska WieÃ , Kolonia Wola SzydÃ owiecka, Bolimowska WieÃ  BolimÃ ³w, SokoÃ Ã ³w, PodsokoÃ Ã ³w, WÃ ³lka Ã asiecka, Ziemiary, JoachimÃ ³w MogiÃ y; w gminie Skierniewice miejscowoÃ ci Budy Grabskie oraz Ruda. 18.2.2017 W wojewÃ ³dztwie lubuskim na terenie powiatu zielonogÃ ³rskiego:  w gminie SulechÃ ³w caÃ y obszar miejscowoÃ ci: MozÃ ³w, Kije, Ã ochowo, GÃ ogusz, Kalsk, BukÃ ³w, Ã Ãgowo, Karczyn, KlÃpsk, Nowy KlÃpsk, GÃ ³rzykowo, Cigacice, GÃ ³rki MaÃ e, LeÃ na GÃ ³ra, Nowy Ã wiat, Szabliska,  w gminie Babimost caÃ y obszar miejscowoÃ ci: Janowiec, Stare Kramsko,  w gminie Kargowa caÃ y obszar miejscowoÃ ci: Okunin, Smolno MaÃ e, Smolno Wielkie,  w gminie TrzebiechÃ ³w caÃ y obszar miejscowoÃ ci: Ostrzyce, PodlegÃ ³rz, Radowice, Borek, GÃ uchÃ ³w, GÃ Ãboka, Na terenie Miasta Zielona GÃ ³ra caÃ y obszar ulicy StoÃ ¼ne, Na terenie powiatu Ã wiebodziÃ skiego:  w gminie SkÃ pe caÃ y obszar miejscowoÃ ci: Niekarzyn,  w gminie Ã wiebodzin caÃ y obszar miejscowoÃ ci: KÃpsko 26.2.2017 W wojewÃ ³dztwie wielkopolskim od wschodu: liniÃ prostÃ biegnÃ cÃ od skrzyÃ ¼owania autostrady A2 z drogÃ gminnÃ GÃ uponie-KuÃ lin (wiadukt), do LeÃ niczÃ ³wki PoraÃ ¼yn 63 przy drodze wojewÃ ³dzkiej 307. Dalej wzdÃ uÃ ¼ drogi wojewÃ ³dzkiej 307 do duktu leÃ nego Ã Ã czÃ cego drogÃ wojewÃ ³dzkÃ 307 z miejscowoÃ ciÃ Kopanki, i wzdÃ uÃ ¼ tego duktu, aÃ ¼ do Kopanek do punktu skrzyÃ ¼owania z drogÃ PoraÃ ¼yn Tartak-Kopanki-Terespotockie. Dalej wzdÃ uÃ ¼ gminnej drogi gruntowej Ã Ã czÃ cej miejscowoÃ Ã  Kopanki z miejscowoÃ ciÃ BiaÃ a WieÃ  w linii prostej przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 308 w miejscowoÃ ci BiaÃ a WieÃ  0,8 km za skrzyÃ ¼owaniem z drogÃ powiatowÃ prowadzÃ cÃ do miejscowoÃ ci Sworzyce w stronÃ Grodziska Wielkopolskiego;  od poÃ udnia: liniÃ biegnÃ cÃ od punktu na drodze wojewÃ ³dzkiej nr 308 w miejscowoÃ ci BiaÃ a WieÃ  0,8 km za skrzyÃ ¼owaniem z drogÃ powiatowÃ prowadzÃ cÃ do miejscowoÃ ci Sworzyce w stronÃ Grodziska Wielkopolskiego, dalej liniÃ biegnÃ cÃ po lekkim Ã uku w kierunku lasu do drogi powiatowej nr 2754P Ã Ã czÃ cej miejscowoÃ Ã  KÃ kolewo z miejscowoÃ ciÃ Grodzisk Wielkopolski przecinajÃ c tÃ drogÃ przed cmentarzem w KÃ kolewie. Dalej po lekkim Ã uku do najdalej wysuniÃtego punktu na pÃ ³Ã nocny-zachÃ ³d terenu byÃ ego lotniska w KÃ kolewie. Dalej po lekkim Ã uku przecinajÃ c drogÃ gminnÃ Ã Ã czÃ cÃ KÃ kolewo z miejscowoÃ ciÃ Czarna WieÃ , dalej do drogi powiatowej nr 2755P Ã Ã czÃ cej miejscowoÃ Ã  Wola JabÃ oÃ ska z miejscowoÃ ciÃ JabÃ onna przecinajÃ c jÃ 1,0 km od granicy dzielÃ cej powiat nowotomyski i grodziski  w miejscu w ktÃ ³rym droga ta przebiega po Ã uku. Dalej linia biegnÃ ca po lekkim Ã uku w stronÃ drogi wojewÃ ³dzkiej nr 305 do skrzyÃ ¼owania z drogÃ prowadzÃ cÃ do LeÃ nictwa Aleksandrowo 1;  od poÃ udniowego  zachodu: liniÃ prostÃ biegnÃ cÃ od punktu skrzyÃ ¼owania drogi wojewÃ ³dzkiej 305 z drogÃ do LeÃ nictwa Aleksandrowo 1, gm. Rakoniewice, do punktu skrzyÃ ¼owania drogi wojewÃ ³dzkiej 302 z drogÃ gminnÃ Ã omnica -ChroÃ nica gm. ZbÃ szyÃ ;  od zachodu: liniÃ prostÃ biegnÃ cÃ od punktu skrzyÃ ¼owania drogi gminnej Ã omnica-ChroÃ nica z drogÃ wojewÃ ³dzkÃ 302, do punktu przeciÃcia autostrady A2 z rzekÃ Czarna Woda, i dalej wzdÃ uÃ ¼ rzeki Czarna Woda do punktu jej przeciÃcia z drogÃ krajowÃ 92, w miejscowoÃ ci SÃpolno;  od pÃ ³Ã nocy: liniami prostymi biegnÃ cymi od punktu przeciÃcia rzeki Czarna Woda z drogÃ krajowÃ 92 w miejscowoÃ ci SÃpolno, do punktu skrzyÃ ¼owania drogi krajowej 92, z drogÃ gruntowÃ Bolewice  Bolewice-Odbudowa  GroÃ sko. Od punktu skrzyÃ ¼owania drogi krajowej 92, z drogÃ gruntowÃ Bolewice  Bolewice Odbudowa  GroÃ sko, do punktu skrzyÃ ¼owania drogi gminnej WytomyÃ l-Chmielinko z drogÃ gruntowÃ prowadzÃ cÃ z miejscowoÃ ci Chmielinko do Bolewic. Od punktu skrzyÃ ¼owania drogi gminnej WytomyÃ l-Chmielinko z drogÃ gruntowÃ Chmielinko-Bolewice, do punktu skrzyÃ ¼owania autostrady A2 z drogÃ gminnÃ GÃ uponie-KuÃ lin (wiadukt). 28.2.2017 W wojewÃ ³dztwie warmiÃ sko-mazurskim od pÃ ³Ã nocy: pÃ ³Ã nocnÃ granicÃ miejscowoÃ ci WoÃ owno, obszarem leÃ nym NadleÃ nictwa Kudypy oraz pÃ ³Ã nocnÃ liniÃ brzegowÃ jeziora IsÃ g, od zachodu: w kierunku poÃ udniowo-zachodnim przechodzi przez oddziaÃ y leÃ ne do wschodniego brzegu jeziora Czarne; dalej pÃ ³Ã nocnÃ granicÃ miejscowoÃ ci KÃ tno, wzdÃ uÃ ¼ wschodniego brzegu jeziora SzelÃ g Wielki do przesmyku pomiÃdzy jeziora SzelÃ g Wielki a SzelÃ g MaÃ y, pomiÃdzy jeziorami Ã »abie i Motylek;  od poÃ udnia pÃ ³Ã nocnÃ granicÃ miejscowoÃ ci ElgnÃ ³wko; poprzez pÃ ³Ã nocne granice administracyjne miejscowoÃ ci Mycyny i Zezuty;  od wschodu zachodniÃ granicÃ miejscowoÃ ci Majdy i miejscowoÃ ci Naterki, w kierunku pÃ ³Ã nocnozachodnim pomiÃdzy miejscowoÃ ciami WarkaÃ y i Giedajty 1.3.2017 W wojewÃ ³dztwie maÃ opolskim Od strony pÃ ³Ã nocnej: wzdÃ uÃ ¼ drogi krajowej nr 79  od skrzyÃ ¼owania z drogÃ powiatowÃ nr 2121 K (ul. Ignacego DaszyÃ skiego) w Krzeszowicach (gm. Krzeszowice) do zachodniej granicy administracyjnej miejscowoÃ ci Dulowa (gm. Trzebinia); od strony zachodniej: od drogi krajowej nr 79 w kierunku poÃ udniowym wzdÃ uÃ ¼ zachodniej granicy administracyjnej miejscowoÃ ci Dulowa, granicy administracyjnej miejscowoÃ ci BolÃcin (gm. Trzebinia)  do ulicy Sportowej w BolÃcinie. NastÃpnie wzdÃ uÃ ¼ tej ulicy i dalej w kierunku poÃ udniowo  zachodnim wzdÃ uÃ ¼ drÃ ³g: powiatowej nr 1026 K, powiatowej nr 1024, wojewÃ ³dzkiej nr 781 do skrzyÃ ¼owania z drogÃ wojewÃ ³dzkÃ nr 780 w WygieÃ zowie (gm. Babice). NastÃpnie wzdÃ uÃ ¼ tej drogi w kierunku wschodnim i dalej w kierunku poÃ udniowym wzdÃ uÃ ¼ drogi wojewÃ ³dzkiej nr 781 do skrzyÃ ¼owania z drogÃ krajowa nr 44 w Zatorze (gm. Zator); od strony poÃ udniowej: wzdÃ uÃ ¼ drogi krajowej nr 44  od skrzyÃ ¼owania z droga wojewÃ ³dzkÃ nr 781 w Zatorze do skrzyÃ ¼owania z drogÃ powiatowÃ nr 1775 K w BrzeÃ ºnicy (gm. BrzeÃ ºnica); od strony wschodniej: z BrzeÃ ºnicy od drogi krajowej nr 44 drogÃ powiatowÃ nr 1775 K do Czernichowa (gm. CzernichÃ ³w) i dalej drogÃ powiatowÃ nr 2183 K do wschodniej granicy administracyjnej miejscowoÃ ci Nowa WieÃ  Szlachecka (gm. CzernichÃ ³w). NastÃpnie wzdÃ uÃ ¼ tej granicy w kierunku pÃ ³Ã nocnym i dalej wzdÃ uÃ ¼ wschodniej granicy miejscowoÃ ci CzuÃ Ã ³wek (gm. CzernichÃ ³w) do drogi powiatowej nr 2190 K. DrogÃ nr 2190 K przez CzuÃ Ã ³w i dalej wzdÃ uÃ ¼ drÃ ³g: powiatowej nr 2191 K, gminnej nr G000004, powiatowej nr 2189 K, powiatowej nr 2121 K do Krzeszowic  do skrzyÃ ¼owania z drogÃ krajowÃ nr 79 K 1.3.2017 W wojewÃ ³dztwie podkarpackim obszar miejscowoÃ ci: Gwizdaj, Mirocin, Studzian, Urzejowice  w gminie Przeworsk; Miasto Przeworsk; MaÃ kÃ ³wka, Ã »urawiczki, Zalesie, Ã apajÃ ³wka, Zarzecze, KisielÃ ³w, PeÃ natycze, RoÃ ¼niatÃ ³w, SiennÃ ³w  w gminie Zarzecze; Krzeczowice, Ã »uklin, BÃ ³brka KaÃ czucka, Ã opuszka MaÃ a, Ã opuszka Wielka, RÃ czyna, KaÃ czuga, NiÃ ¼atyce  w gminie KaÃ czuga; Mikulice, OstrÃ ³w, Wolica, DÃbÃ ³w  w gminie GaÃ  w powiecie przeworskim oraz miejscowoÃ ci: OÃ ¼aÃ sk, Cieszacin Wielki, Cieszacin MaÃ y  w gminie PawÃ osiÃ ³w; Wola RoÃ ºwienicka, CzÃ stkowice, Czudowice, Bystrowice, Tyniowice  w gminie RoÃ ºwienica; HawÃ owice, RozbÃ ³rz DÃ ugi, Rzeplin, RozbÃ ³rz OkrÃ gÃ y, Pruchnik, JodÃ Ã ³wka, Ã wiebodna  w gminie Pruchnik w powiecie jarosÃ awskim w nastÃpujÃ cy sposÃ ³b: Od pÃ ³Ã nocy poczÃ tkiem linii obszaru jest skrzyÃ ¼owanie drÃ ³g nr 94 z ul. Ignacego Solarza w miejscowoÃ ci Gwizdaj. NastÃpnie linia granicy obszaru biegnie w kierunku wschodnim wzdÃ uÃ ¼ drogi nr 94 do skrzyÃ ¼owania z drogÃ A4 w miejscowoÃ ci Mirocin. NastÃpnie linia granicy obszaru biegnie wzdÃ uÃ ¼ drogi A4 do wysokoÃ ci granicy gminy PawÃ osiÃ ³w z gminÃ RoÃ ¼wienica w miejscowoÃ ci Mokra. NastÃpnie wzdÃ uÃ ¼ granicy tych gmin pÃ ³Ã nocnÃ Ã cianÃ lasu, a dalej w kierunku poÃ udniowym i poÃ udniowowschodnim granicy lasu do skrzyÃ ¼owania duktÃ ³w leÃ nych okolicy przysiÃ ³Ã ka SÃ omianka, nastÃpnie na poÃ udnie w linii prostej do skrzyÃ ¼owania z drogÃ nr 1633R. NastÃpnie w linii prostej do granicy lasu w pobliÃ ¼u miejscowoÃ ci RoÃ ºwienica, a dalej wzdÃ uÃ ¼ krawÃdzi lasu do granicy miejscowoÃ ci RoÃ ºwienica-Bystrowice. PoÃ udniowym kraÃ cem lasu dochodzi do cieku wodnego biegnÃ cego wzdÃ uÃ ¼ granicy miejscowoÃ ci RoÃ ºwienica-Bystrowice w kierunku zachodnim do miejsca wpÃ yniÃcia cieku wodnego do rzeki Mleczka Wschodnia. Dalej granica biegnie w kierunki poÃ udniowym wzdÃ uÃ ¼ rzeki Mleczka Wschodnia do skrzyÃ ¼owania z drogÃ nr 880 w miejscowoÃ ci Bystrowice przysiÃ ³Ã ek Cyganka. NastÃpnie wzdÃ uÃ ¼ drogi Nr 880 do skrzyÃ ¼owania z drogÃ Nr881 w miejscowoÃ ci WÃgierka. NastÃpnie wzdÃ uÃ ¼ drogi Nr 881 wzdÃ uÃ ¼ ulicy JarosÃ awskiej, Jana PawÃ a II, ktÃ ³ra przechodzi nastÃpnie w ulicÃ BronisÃ awa Markiewicza (droga Nr 1778 R) w kierunku poÃ udniowym aÃ ¼ do skrzyÃ ¼owania z drogÃ Ã w. Floriana. NastÃpnie w kierunku zachodnim wzdÃ uÃ ¼ drogi 1777 R do krawÃdzi lasu w okolicach miejscowoÃ ci JodÃ Ã ³wka. NastÃpnie wzdÃ uÃ ¼ granicy lasu w kierunku pÃ ³Ã nocnym a dalej wzdÃ uÃ ¼ potoku JodÃ Ã ³wka, ktÃ ³ra nastÃpnie biegnie w kierunku zachodnim wzdÃ uÃ ¼ potoku JodÃ Ã ³wka po pÃ ³Ã nocnej krawÃdzi lasu do granicy miejscowoÃ ci Ã wiebodna  Wola RzepliÃ ska. NastÃpnie od punktu widokowego w kierunku pÃ ³Ã nocnym wzdÃ uÃ ¼ duktu leÃ nego na granicy powiatu przeworskiego i jarosÃ awskiego do skrzyÃ ¼owania z drogÃ 1629 R w okolicach miejscowoÃ ci Wola RzepliÃ ska, a dalej w kierunku pÃ ³Ã nocnym wzdÃ uÃ ¼ granicy powiatu przeworskiego i jarosÃ awskiego wschodniÃ Ã cianÃ lasu okolicy miejscowoÃ ci Wola RzepliÃ ska, a nastÃpnie na zachÃ ³d pÃ ³Ã nocnÃ Ã cianÃ lasu do przysiÃ ³Ã ka SoÃ nina do poczÃ tku drogi nr 1632 R koÃ o zabudowaÃ  nr 5 do pÃ ³Ã nocnej krawÃdzi lasu dalej na zachÃ ³d wzdÃ uÃ ¼ pÃ ³Ã nocnej krawÃdzi lasu do drogi nr 1629 R, nastÃpnie wzdÃ uÃ ¼ tej drogi w kierunku pÃ ³Ã nocnym do miejscowoÃ ci Ã opuszka Wielka, dalej granica wzgÃ ³rz drogi skrÃca w kierunku pÃ ³Ã nocno-zachodnim i dalej wzdÃ uÃ ¼ tej drogi do drogi nr 835. DrogÃ Nr 835 w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania z rzekÃ Nietecz, wzdÃ uÃ ¼ ktÃ ³rej granica idzie po stronie pÃ ³Ã nocnej do jej skrzyÃ ¼owania z drogÃ w miejscowoÃ ci Siedleczka koÃ o budynku Nr 200. NastÃpnie w kierunku pÃ ³Ã nocno-wschodnim, aÃ ¼ do miejsca wyznaczenia granicy miejscowoÃ ci KaÃ czugaSiedleczka, ktÃ ³ra nastÃpnie w kierunku pÃ ³Ã nocnym stanowi granicÃ miejscowoÃ ci Sietesz  KaÃ czuga do skrzyÃ ¼owania z drogÃ Nr 881. NastÃpnie w linii prostej w kierunku pÃ ³Ã nocnym do drogi w miejscowoÃ ci BiaÃ oboki w okolicach NZOS ALMUS, nastÃpnie w kierunku pÃ ³Ã nocno-wschodnim do miejscowoÃ ci DÃbÃ ³w do skrzyÃ ¼owania w okolicy budynku mieszkalnego 84A. Dalej w kierunku zachodnim do skrzyÃ ¼owania z drogÃ w kierunku miejscowoÃ ci Studzian w okolicy budynku nr 45 do miejscowoÃ ci Studzian w okolice skrzyÃ ¼owania drÃ ³g w pobliÃ ¼u posesji numeru domu 245 3.3.2017 Member State: Romania Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Localitatea ARPASU DE JOS, comuna ARPASU DE JOS, judeÃ ul Sibiu. Localitatea ARPASU DE SUS, comuna ARPASU DE JOS, judeÃ ul Sibiu. Localitatea NOUL ROMAN, comuna ARPASU DE JOS, judeÃ ul Sibiu. Localitatea BRUIU, comuna BRUIU, judeÃ ul Sibiu. Localitatea GHERDEAL, comuna BRUIU, judeÃ ul Sibiu. Localitatea SOMARTIN, comuna BRUIU, judeÃ ul Sibiu. Localitatea SASAUS, comuna CHIRPAR, judeÃ ul Sibiu. Localitatea CARTA, comuna CARTA, judeÃ ul Sibiu. Localitatea POIENITA, comuna CARTA, judeÃ ul Sibiu. Localitatea VICTORIA, ORAS VICTORIA, judeÃ ul Brasov. Localitatea UCEA DE SUS, comuna UCEA, judeÃ ul Brasov. Localitatea VISTEA DE JOS, comuna VISTEA, judeÃ ul Brasov. Localitatea VISTEA DE SUS, comuna VISTEA, judeÃ ul Brasov. Localitatea DRAGUS, comuna DRAGUS, judeÃ ul Brasov. Localitatea OLTET, comuna VISTEA, judeÃ ul Brasov. Localitatea RUCAR, comuna VISTEA, judeÃ ul Brasov. 21.2.2017 Localitatea UCEA DE JOS, comuna UCEA, judeÃ ul Brasov. Localitatea CORBI, comuna UCEA, judeÃ ul Brasov. Localitatea FELDIOARA, comuna UCEA, judeÃ ul Brasov. Localitatea VISTEA, comuna VISTEA, judeÃ ul Brasov. 13.2.2017 to 21.2.2017 Localitatea CEUASU DE CAMPIE, comuna CEUASU DE CAMPIE, judeÃ ul Mures. Localitatea HERGHELIA, comuna CEUASU DE CAMPIE, judeÃ ul Mures. Localitatea PORUMBENI, comuna CEUASU DE CAMPIE, judeÃ ul Mures. Localitatea VOINICENI, comuna CEUASU DE CAMPIE, judeÃ ul Mures. Localitatea CRISTESTI, comuna CRISTESTI, judeÃ ul Mures. Localitatea VALURENI, comuna CRISTESTI, judeÃ ul Mures. Localitatea SANGEORGIU DE MURES, comuna SANGEORGIU DE MURES, judeÃ ul Mures. Localitatea SANTANA DE MURES, comuna SANTANA DE MURES, judeÃ ul Mures. Localitatea BARDESTI, comuna SANTANA DE MURES, judeÃ ul Mures. Localitatea CHINARI, comuna SANTANA DE MURES, judeÃ ul Mures. Localitatea CURTENI, comuna SANTANA DE MURES, judeÃ ul Mures. Localitatea BAND, comuna BAND, judeÃ ul Mures. Localitatea MADARAS, comuna MADARAS, judeÃ ul Mures. Localitatea TIPTELNIC, comuna BAND, judeÃ ul Mures. Localitatea CRACIUNESTI, comuna CRACIUNESTI, judeÃ ul Mures. Localitatea BUDIU MIC, comuna CRACIUNESTI, judeÃ ul Mures. Localitatea GHEORGHE DOJA, comuna GHEORGHE DOJA, judeÃ ul Mures. Localitatea ILIENI, comuna GHEORGHE DOJA, judeÃ ul Mures. Localitatea LEORDENI, comuna GHEORGHE DOJA, judeÃ ul Mures. Localitatea LIVEZENI, comuna LIVEZENI, judeÃ ul Mures. Localitatea CORUNCA, comuna CORUNCA, judeÃ ul Mures. Localitatea BERGHIA, comuna PANET, judeÃ ul Mures. Localitatea CUIESD, comuna PANET, judeÃ ul Mures. Localitatea HARTAU, comuna PANET, judeÃ ul Mures. Localitatea SANTIOANA DE MURES, comuna PANET, judeÃ ul Mures. Localitatea UNGHENI, oras UNGHENI, judeÃ ul Mures. Localitatea MORESTI, oras UNGHENI, judeÃ ul Mures. Localitatea SAUSA, oras UNGHENI, judeÃ ul Mures. 27.2.2017 Localitatea TARGU MURES, MUNICIPIUL TARGU MURES, judeÃ ul Mures. Localitatea MURESENI, MUNICIPIUL TARGU MURES, judeÃ ul Mures. Localitatea REMETEA, MUNICIPIUL TARGU MURES, judeÃ ul Mures. Localitatea SANCRAIU DE MURES, comuna SANCRAIU DE MURES, judeÃ ul Mures. Localitatea NAZNA, comuna SANCRAIU DE MURES, judeÃ ul Mures. Localitatea PANET, comuna PANET, judeÃ ul Mures. 18.2.2017 to 27.2.2017 Localitatea TRAIAN, comuna TRAIAN, judeÃ ul Bacau. Localitatea BOGDANESTI, comuna TRAIAN, judeÃ ul Bacau. Localitatea PRAJESTI, comuna TRAIAN, judeÃ ul Bacau. Localitatea HEMEIUS, comuna HEMEIUS, judeÃ ul Bacau. Localitatea FANTANELE, comuna HEMEIUS, judeÃ ulBacau. Localitatea LILIECI, comuna HEMEIUS, judeÃ ul Bacau. Localitatea RADOMIRESTI, comuna LETEA VECHE, judeÃ ul Bacau. Localitatea RUSI-CIUTEA, comuna LETEA VECHE, judeÃ ul Bacau. Localitatea SIRETU, comuna LETEA VECHE, judeÃ ul Bacau. Localitatea MAGURA, comuna MAGURA, judeÃ ul Bacau. Localitatea CRIHAN, comuna MAGURA, judeÃ ul Bacau. Localitatea DEALU-MARE, comuna MAGURA, judeÃ ul Bacau. Localitatea SOHODOL, comuna MAGURA, judeÃ ul Bacau. Localitatea MARGINENI, comuna MARGINENI, judeÃ ul Bacau. Localitatea BARATI, comuna MARGINENI, judeÃ ul Bacau. Localitatea PADURENI, comuna MARGINENI, judeÃ ul Bacau. Localitatea TREBES, comuna MARGINENI, judeÃ ul Bacau. Localitatea VALEA BUDULUI, comuna MARGINENI, judeÃ ul Bacau. Localitatea DUMBRAVA, comuna BERESTI-BISTRITA, judeÃ ul Bacau. Localitatea ITESTI, comuna BERESTI-BISTRITA, judeÃ ul Bacau. Localitatea BUHOCI, comuna BUHOCI, judeÃ ul Bacau. Localitatea BIJGHIR, comuna BUHOCI, judeÃ ul Bacau. Localitatea BUHOCEL, comuna BUHOCI, judeÃ ul Bacau. Localitatea COTENI, comuna BUHOCI, judeÃ ul Bacau. Localitatea DOSPINESTI, comuna BUHOCI, judeÃ ul Bacau. Localitatea LUIZI-CALUGARA, comuna LUIZI-CALUGARA, judeÃ ul Bacau. Localitatea OSEBITI, comuna LUIZI-CALUGARA, judeÃ ul Bacau. Localitatea SARATA, comuna SARATA, judeÃ ul Bacau. Localitatea SCHINENI, comuna SAUCESTI, judeÃ ul Bacau. Localitatea SIRETU, comuna SAUCESTI, judeÃ ul Bacau. Localitatea FURNICARI, comuna TAMASI, judeÃ ul Bacau. 27.2.2017 Localitatea BACAU, MUNICIPIUL BACAU, judeÃ ul Bacau. Localitatea LETEA VECHE, comuna LETEA VECHE, judeÃ ul Bacau. Localitatea HOLT, comuna LETEA VECHE, judeÃ ul Bacau. Localitatea SAUCESTI, comuna SAUCESTI, judeÃ ul Bacau. Localitatea BOGDAN VODA, comuna SAUCESTI, judeÃ ul Bacau. Localitatea COSTEI, comuna SAUCESTI, judeÃ ul Bacau. 21.2.2017 to 27.2.2017 Localitatea BARA, comuna BALTA DOAMNEI, judeÃ ul Prahova. Localitatea BELCIUG, comuna DRAGANESTI, judeÃ ul Prahova. Localitatea CIUPELNITA, comuna DUMBRAVA, judeÃ ul Prahova. Localitatea GHERGHITA, comuna GHERGHITA, judeÃ ul Prahova. Localitatea FANARI, comuna OLARI, judeÃ ul Prahova. Localitatea INDEPENDENTA, comuna GHERGHITA, judeÃ ul Prahova. Localitatea OLARI, comuna OLARI, judeÃ ul Prahova. Localitatea OLARII VECHI, comuna OLARI, judeÃ ul Prahova. Localitatea UNGURENI, comuna GHERGHITA, judeÃ ul Prahova. Localitatea GORGOTA, comuna GORGOTA, judeÃ ul Prahova. Localitatea CRIVINA, comuna GORGOTA, judeÃ ul Prahova. Localitatea FANARI, comuna GORGOTA, judeÃ ul Prahova. Localitatea POIENARII APOSTOLI, comuna GORGOTA, judeÃ ul Prahova. Localitatea POTIGRAFU, comuna GORGOTA, judeÃ ul Prahova. Localitatea POIENARII RALI, comuna POIENARII BURCHII, judeÃ ul Prahova. Localitatea POIENARII VECHI, comuna POIENARII BURCHII, judeÃ ul Prahova. Localitatea PUCHENII MARI, comuna PUCHENII MARI, judeÃ ul Prahova. Localitatea MIROSLAVESTI, comuna PUCHENII MARI, judeÃ ul Prahova. Localitatea PIETROSANI, comuna PUCHENII MARI, judeÃ ul Prahova. Localitatea PUCHENII MOSNENI, comuna PUCHENII MARI, judeÃ ul Prahova. Localitatea BUDA, comuna RAFOV, judeÃ ul Prahova. Localitatea PALANCA, comuna RAFOV, judeÃ ul Prahova. Localitatea SICRITA, comuna RAFOV, judeÃ ul Prahova. 28.2.2017 Localitatea CIOLPANI, comuna CIOLPANI, judeÃ ul Ilfov. Localitatea IZVORANI, comuna CIOLPANI, judeÃ ul Ilfov. Localitatea LUPARIA, comuna CIOLPANI, judeÃ ul Ilfov. Localitatea PISCU, comuna CIOLPANI, judeÃ ul Ilfov. Localitatea GRUIU, comuna GRUIU, judeÃ ul Ilfov. Localitatea LIPIA, comuna GRUIU, judeÃ ul Ilfov. Localitatea SANTU FLORESTI, comuna GRUIU, judeÃ ul Ilfov. Localitatea MERII PETCHII, comuna NUCI, judeÃ ul Ilfov. Localitatea SNAGOV, comuna SNAGOV, judeÃ ul Ilfov. Localitatea CIOFLINCENI, comuna SNAGOV, judeÃ ul Ilfov. Localitatea GHERMANESTI, comuna SNAGOV, judeÃ ul Ilfov.GHERMANESTI, comuna SNAGOV, judeÃ ul Ilfov. 28.2.2017 Localitatea BALTA DOAMNEI, comuna BALTA DOAMNEI, judeÃ ul Prahova. Localitatea CURCUBEU, comuna BALTA DOAMNEI, judeÃ ul Prahova. Localitatea LACU TURCULUI, comuna BALTA DOAMNEI, judeÃ ul Prahova. 19.2.2017 to 28.2.2017 Localitatea SILISTEA SNAGOVULUI, comuna GRUIU, judeÃ ul Ilfov. 19.2.2017 to 28.2.2017 Localitatea CARAORMAN, comuna CRISAN, judeÃ ul Ilfov. 26.2.2017 Localitatea CARDON, comuna C.A.ROSETTI, judeÃ ul Tulcea. 27.2.2017 Localitatea CRISAN, comuna CRISAN, judeÃ ul Tulcea. 23.2.2017 to 27.2.2017 Localitatea LETEA, comuna C.A.ROSETTI, judeÃ ul Tulcea. Localitatea C.A.ROSETTI, comuna C.A.ROSETTI, judeÃ ul Tulcea. Localitatea SFISTOFCA, comuna C.A.ROSETTI, judeÃ ul Tulcea. 24.2.2017 to 27.2.2017 Localitatea PERIPRAVA, comuna PERIPRAVA, judeÃ ul Tulcea. 24.2.2017 to 27.2.2017 Member State: Slovakia Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Okres DunajskÃ ¡ Streda Obce:  Ã akany  Ã enkovce  Hubice  Lehnice  Mierovo  OÃ ¾dza  Hviezdoslavov  Ã tvrtok na Ostrove  NovÃ ½ Ã ½ivot Okres Senec Mesto:  Senec Obce:  Hurbanova Ves  HrubÃ ½ Ã Ã ºr  HrubÃ ¡ BorÃ ¡a  KostolnÃ ¡ pri Dunaji  KrÃ ¡Ã ¾ovÃ ¡ pri Senci  NovÃ ½ Svet  TureÃ   NovÃ ¡ Dedinka  TomÃ ¡Ã ¡ov  Malinovo  ZÃ ¡lesie  Most pri Bratislave  BernolÃ ¡kovo  VeÃ ¾kÃ ½ Biel  Miloslavov Okres Galanta Obec:  Jelka Okres NÃ ¡mestovo Mesto:  NÃ ¡mestovo Obce:  OravskÃ © VeselÃ ©  MÃ ºtne  BeÃ adovo  NovoÃ ¥  ZÃ ¡kamennÃ ©  KruÃ ¡etnica  Vasil'ov  BabÃ ­n  HruÃ ¡tÃ ­n  LomnÃ ©  Ã ¤apeÃ ¡ovo  Klin  OravskÃ ¡ Jasenica  VavreÃ ka  VaÃ ovka 28.2.2017 Okres DunajskÃ ¡ Streda Obce:  JanÃ ­ky  ZlatÃ © Klasy Okres Senec Obce:  Vlky  TomÃ ¡Ã ¡ov  MalÃ ½ Madaras Okres PieÃ ¡Ã ¥any Obce:  Ratnovce  Sokolovce Okres NÃ ¡mestovo Obce:  Breza  Lokca 19.2.2017 to 28.2.2017 Okres Prievidza MestÃ ¡:  NovÃ ¡ky  Prievidza Obce:  Diviacka NovÃ ¡ Ves  Diviaky nad Nitricou  Nitrianske Rudno  Rudnianska Lehota  KostolnÃ ¡ Ves  LieÃ ¡Ã ¥any  Nevidzany  SeÃ   DlÃ ¾Ã ­n  Ã Ã ºtovce  Poruba  Lazany  NedoÃ ¾ery Brezany  PolÃ ºvsie  MalinovÃ ¡  Pravenec  Chvojnica  Nitrianske Pravno  MalÃ ¡ Ã ausa  Chrenovec  Brusno  VeÃ ¾kÃ ¡ Ã ausa  CÃ ­geÃ ¾  SebedraÃ ¾ie  KoÃ ¡  Lehota pod VtÃ ¡Ã nikom 6.3.2017 Okres Prievidza MestÃ ¡:  Bojnice  Prievidza  Ã asÃ ¥ PÃ ­ly a StarÃ © Mesto Obce:  Kocurany  Opatovce nad Nitrou  Kanianka 25.2.2017 to 6.3.2017 Okres PreÃ ¡ov Obce:  Demjata  TulÃ Ã ­k  ProÃ   Ã ariÃ ¡skÃ ¡ TrstenÃ ¡  ChmeÃ ¾ovec  Podhorany  Fintice  Fulianka  Lada  KapuÃ ¡any  Trnkov  OkruÃ ¾nÃ ¡  Ã ariÃ ¡skÃ ¡ Poruba  VyÃ ¡nÃ ¡ Ã ebastovÃ ¡  VyÃ ¡nÃ ¡ Ã ebastovÃ ¡  Ã asÃ ¥ SevernÃ ¡  PodhradÃ ­k  PreÃ ¡ov  LeteckÃ ¡ zÃ ¡kladÃ a PreÃ ¡ov Okres Vranov nad TopÃ ¾ou Obce:  Petrovce  Pavlovce  HanuÃ ¡ovce nad TopÃ ¾ou  Medzianky  Remeniny  ProsaÃ ov  Ã urÃ oÃ ¡  VlaÃ a  Radvanovce  Babie Okres SvidnÃ ­k  Obce:  Kobylnice  MiÃ akovce  Ã ½eleznÃ ­k  KraÃ Ã ºnovce  LÃ ºÃ ka  Giraltovce  LuÃ ¾any pri Topli  KalniÃ ¡te  KukovÃ ¡  Ã ½elmanovce  Dukovce Okres Bardejov Obce:  StuÃ ¾any  Lopuchov 14.2.2017 Okres PreÃ ¡ov Obce:  ChmeÃ ¾ov  ChmeÃ ¾ov  Ã asÃ ¥ Podhrabina  LipnÃ ­ky  LipnÃ ­ky- Ã asÃ ¥ TaÃ ¾ka  LipnÃ ­ky- Ã asÃ ¥ Podhrabina  Nemcovce  Nemcovce- Ã asÃ ¥ ZimnÃ ¡ studÃ a  PuÃ ¡ovce  Ã elovce 5.2.2017 to 14.2.2017 Okres Trnava Obce:  JaslovskÃ © Bohunice  DolnÃ © DubovÃ ©  RadoÃ ¡ovce  KÃ ¡tlovce  NiÃ ¾nÃ ¡  Dechtice  Chtelnica  DobrÃ ¡ Voda  TrstÃ ­n  Smolenice  HornÃ © OreÃ ¡any  BÃ ­Ã ovce  BolerÃ ¡z  Ã elpice  Bohdanovce  DolnÃ ¡ KrupÃ ¡  LoÃ ¡onec 15.2.2017 Okres Trnava Obce:  HornÃ ¡ KrupÃ ¡  NahÃ ¡Ã   HornÃ © DubovÃ © 7.2.2017 to 15.2.2017 Member State: Sweden Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC The area of the parts of the municipalities Haninge and NynÃ ¤shamn (ADNS code 00100) extending beyond the area described in the protection zone and within the circle of a radius of 10 kilometres, centred on WGS84 dec. coordinates N59.0264 and E18.2061 3.3.2017 Those parts of Haninge municipality (ADNS code 00100) contained within a circle of a radius of three kilometres, centred on WGS84 dec. coordinates N59.0264 and E18.2061 25.2.2017 to 3.3.2017 Member State: the United Kingdom Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC The area of the parts of North Yorkshire County (ADNS code 00153) within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N54.0467 and W2.1539 9.2.2017 The area of the parts of Lincolnshire County (ADNS code 00153) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N53.4638 and E0.0204 20.2.2017 Area comprising: Those parts of Lincolnshire County (ADNS code 00153) contained within a circle of a radius of three kilometres, centred on WGS84 dec. coordinates N53.4638 and E0.0204 12.2.2017 to 20.2.2017 Area comprising: Those parts of Lancashire County (ADNS code 00151) contained within a circle of a radius of three kilometres, centred on WGS84 dec. coordinates N53.9386 and W2.9417 and a circle of radius of 3km centred on N53.9253 and W2.9211 30.1.2017 to 20.2.2017 The area of the parts of Lancashire County (ADNS code 00151) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N53.9386 and W2.9417 and a circle of radius 10km centred on N53.9253 and W2.9211 30.1.2017 to 2.3.2017 The area of the parts of Lancashire County (ADNS code 00151) contained within a circle of a radius of three kilometres, centred on WGS84 dec. coordinates N53.9325 and W2.9503 15.3.2017 The area of the parts of Lancashire County (ADNS code 00151) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N53.925 and W2.9503 15.3.2017 The area of the parts of Lincolnshire County (ADNS code 00153) extending beyond the area described in the protection zone and within the circle of a radius of three kilometres, centred on WGS84 dec. coordinates N53.0347 and E0.0167 1.2.2017 to 22.2.2017 The area of the parts of Lincolnshire County (ADNS code 00153) extending beyond the area described in the protection zone and within the circle of a radius of three kilometres, centred on WGS84 dec. coordinates N53.0347 and E0.0167 1.2.2017 to 4.3.2017